Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 1 of 358 Page ID #:2659



 1     Shayla Myers (SBN 264054)
       Mallory Andrews (SBN 312209)
 2     Alex Flores (SBN 303552)
 3     LEGAL AID FOUNDATION OF LOS ANGELES
       7000 South Broadway
 4     Los Angeles, CA 90003
       Telephone: (213) 640-3983
 5     Email: smyers@lafla.org
 6            mbandrews@lafla.org
              aeflores@lafla.org
 7
       Attorneys for Gladys Zepeda, Miriam Zamora,
 8     Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
 9
10     Additional Attorneys on Next Page
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13     JANET GARCIA et al.                  )   CASE NO. 2:19-cv-06182-DSF-PLA
                                            )
14                 Plaintiffs,              )
                                            )
15           v.                             )   REQUEST FOR JUDICIAL
                                            )   NOTICE OF GOVERNMENT
16     CITY OF LOS ANGELES, a               )   DOCUMENTS AND COURT
       municipal entity,                    )   RECORDS
17                                          )
                   Defendants.              )
18                                          )
                                            )   Complaint Filed Date: July 18, 2019
19                                          )
                                            )
20                                          )
                                            )   Judge:          Hon. Dale S. Fischer
21                                          )   Hearing Date:   September 14, 2020
                                            )
22                                          )   Time:           1:30 p.m.
                                            )   Courtroom:      7D
23                                          )
                                            )
24
25
26
27
28

       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION FOR OSC
                  RE CIVIL CONTEMPT AND SANCTIONS
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 2 of 358 Page ID #:2660



 1    Catherine Sweetser (SBN 271142)
      Kristina Harootun (SBN 308718)
 2    John Washington (SBN 315991)
 3    SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES LLP
 4    11543 West Olympic Blvd.
      Los Angeles, CA 90064
 5    Telephone: (310) 396-0731
      Email: csweetser@sshhlaw.com
 6            kharootun@sshhlaw.com
 7            jwashington@sshhlaw.com

 8    Attorneys for Plaintiffs
 9    Benjamin Allan Herbert (SBN 277356)
10    William L. Smith (SBN 324235)
      KIRKLAND & ELLIS LLP
11    555 South Flower Street
      Los Angeles, CA 90071
12    Telephone: (213) 680 8400
      Email: benjamin.herbert@kirkland.com
13           william.smith@kirkland.com
14
      Michael Onufer (SBN: 300903)
15    KIRKLAND & ELLIS LLP
      2049 Century Park East,
16    Los Angeles, CA 90067
17    Telephone: (213) 680-8400
      Email: michael.onufer@kirkland.com
18
      Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19    Peter Diocson Jr., Marquis Ashley, and Ali El-Bey
20
21
22
23
24
25
26
27
28
                 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
              MOTION FOR OSC RE: CIVIL CONTEMPT AND SANCTIONS
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 3 of 358 Page ID #:2661



 1    TO THE COURT, DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
 2          Pursuant to Rule 201 of the Federal Rules of Evidence, Plaintiffs respectfully
 3    request that the Court take judicial notice of the following documents and files:
 4
 5          1.     Los Angeles Municipal Code Section 56.11, attached as Exhibit 1.
 6          2.     Los Angeles Municipal Code 56.11 Standard Operating Protocols,
                   amended as of September 2018, attached as Exhibit 2.
 7
            3.     Proceedings at Los Angeles City Council hearing on July 1, 2020,
 8                 Communication Access Real-Time Translation (“CART”) transcript
                   attached as Exhibit 3 and video of proceedings lodged with Plaintiffs’
 9                 Notice of Lodging as Exhibit 4.
10          4.     Proceedings at Los Angeles City Council hearing on July 29, 2020,
                   CART transcript attached as Exhibit 5 and video of proceedings lodged
11                 with Plaintiffs’ Notice of Lodging as Exhibit 6.
12          5.     Official action of the Los Angeles City Council file no., 20-0147,
                   attached as Exhibit 7.
13
            6.     Adopted Los Angeles City Council motions 72-P and 72-P-A, file no.,
14                 20-0147, attached as Exhibit 8.
15          7.     Adopted Los Angeles City Council motion, file no., 20-0147, attached as
                   Exhibit 9.
16
            8.     Excerpts from the City of Los Angeles FY 2020-21 detail of
17                 departmental programs supplement to the 2020-21 adopted budget,
                   volumes I & II, attached as Exhibit 10.
18
            9.     Appellant’s opening brief, Janet Garcia, et al., v. City of Los Angeles,
19                 No. 20-55522, (9th Cir.) filed June 26, 2020, attached as Exhibit 11.
20          10.    Los Angeles Mayor Garcetti’s March 4, 2020 COVID-19 emergency
                   declaration, attached as Exhibit 12.
21
22          Federal Rule of Evidence (“Fed. R. Evid.”) 201 permits a Court to take judicial
23    notice of a “fact that is not subject to reasonable dispute because it (1) is generally
24    known with the trial court’s territorial jurisdiction; or (2) can be accurately and readily
25    determined from sources whose accuracy cannot be reasonably be questioned”. Fed. R.
26    Evid. 201(b).
27          Request 1 is a municipal ordinance and request 2 is the standard operating
28    procedures adopted by LA Sanitation related to the enforcement of LAMC 56.11. This
                                   1
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLICATION FOR
                              CONTEMPT
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 4 of 358 Page ID #:2662



 1    Court has previously granted both Plaintiffs’ and Defendants’ Requests for Judicial
 2    Notice of each of these items. E.g., Dkt. 36 at 1-3 nn. 2-3.
 3          Requests 3-7 are records from official proceedings of the Los Angeles City

 4    Council. Such materials are the proper subject for judicial notice because they are

 5    official government materials prepared by a government entity, the Los Angeles City
      Council. See DeHoog v. Anheuser-Busch InBev SA/NV, 899 F.3d 758, 763 n.5 (9th Cir.
 6
      2018) (taking judicial notice of government documents); Anderson v. Holder, 673 F.3d
 7
      1089, 1094 n.1 (9th Cir. 2012) (reports of administrative bodies). These materials are
 8
      part of the official record of proceedings before the Los Angeles City Council and
 9
      available on the website of the Los Angeles City Council. See Democratic Nat'l Comm.
10
      v. Reagan, 904 F.3d 686, 710 n.13 (9th Cir. 2018) (taking judicial notice of report
11
      publicly available on the website of the U.S. Election Assistance Commission).
12
            Request 8 is properly the subject of judicial notice because it is excerpts from
13    two volumes from the official adopted budget for the City of Los Angeles prepared by
14    the City Administrative Officer for the Mayor of Los Angeles. See DeHoog, 899 F.3d
15    at 763 n.5; Anderson, 673 F.3d at 1094 n.1. These documents are part of the official
16    budget and financial record for the City of Los Angeles and are publicly available on
17    the website of the City Administrative Officer. See Democratic Nat'l Comm., 904 F.3d
18    at 710 n.13.
19          Request 9 is the City of Los Angeles’ opening brief in its appeal to the United
20    States Court of Appeals for the 9th Circuit of this Court’s preliminary injunction, which
21    the City filed on June 26, 2020. It is the proper subject of judicial notice as “[i]t is well

22    established that [a court] may take judicial notice of judicial proceedings in other courts.

23    See Rosales-Martinez v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (citation omitted).
            Request 10 is properly the subject of judicial notice because it the Mayor of Los
24
      Angeles’s official deceleration of local emergency regarding COVID-19. See DeHoog,
25
      899 F.3d at 763 n.5; Anderson, 673 F.3d at 1094 n.1 (9th Cir. 2012) (reports of
26
      administrative bodies). This declaration is an official document of the Mayor of the
27
28
                                   2
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLICATION FOR
                              CONTEMPT
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 5 of 358 Page ID #:2663



 1    City of Los Angeles and is publicly available on the website for the Mayor’s office. See
 2    Democratic Nat’l Comm., 904 F.3d at 710 n.13.
 3
 4          Plaintiffs therefore request this Court take judicial note of foregoing, which are

 5    attached as Exhibits 1-12.
 6
 7
       Dated: August 17, 2020      Respectfully submitted,
 8
                                   LEGAL AID FOUNDATION OF LOS ANGELES
 9
                                   SCHONBRUN SEPLOW
10                                 HARRIS & HOFFMAN LLP
11                                 KIRKLAND & ELLIS LLP
12
13
14                                 /s/ Shayla Myers
                                   By: Shayla Myers
15                                 Attorneys for Plaintiffs.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   3
       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLICATION FOR
                              CONTEMPT
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 6 of 358 Page ID #:2664




                               EXHIBIT 1
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
         Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 7 of 358 Page ID #:2665



                                               Los Angeles Municipal Code

               SEC. 56.11. STORAGE OF PERSONAL PROPERTY.
           (Amended by Ord. No. 184,182, Eff. 4/11/16.)

           1. Declaration of Legislative Intent - Purpose. The City enacts this section to balance the needs of
         the residents and public at large to access clean and sanitary public areas consistent with the intended
         uses for the public areas with the needs of the individuals, who have no other alternatives for the storage
         of personal property, to retain access to a limited amount of personal property in public areas. On the
         one hand, the unauthorized use of public areas for the storage of unlimited amounts of personal property
         interferes with the rights of other members of the public to use public areas for their intended purposes
         and can create a public health or safety hazard that adversely affects those who use public areas. On the
         other hand, the City's large and vulnerable homeless population needs access to a manageable amount of
         essential property for their personal use and well-being. This section attempts to balance the needs of all
         of the City's residents.

           2. Definitions. The definitions contained in this subsection shall govern the construction, meaning
         and application of words and phrases used in this section.

                  (a) "Alley" means any Highway having a Roadway not exceeding 25 feet in width which is
                primarily for access to the rear or side entrances of abutting property.

                  (b) "Bikeway" means all facilities that provide primarily for, and promote, bicycle travel.

                   (c) "Bulky Item" means any item, with the exception of a constructed Tent, operational
                bicycle or operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
                container with the lid closed, including, but not limited to, a shed, structure, mattress, couch,
                chair, other furniture or appliance. A container with a volume of no more than 60 gallons used
                by an individual to hold his or her Personal Property shall not in itself be considered a Bulky
                Item.

                  (d) "City Employee" means any full or part-time employee of the City of Los Angeles or a
                contractor retained by the City for the purpose of implementing this Section.

                  (e) "Essential Personal Property" means any and all Personal Property that cumulatively is
                less than two cubic feet in volume, which, by way of example, is the amount of property capable
                of being carried within a backpack.

                  (f) "Excess Personal Property" means any and all Personal Property that cumulatively
                exceeds the amount of property that could fit in a 60-gallon container with the lid closed.

                  (g) "Highway" means a way or place of whatever nature, publicly maintained and open to the
                use of the public for purposes of vehicular travel.

                  (h) "Parkway" means the area of the Street between the back of the curb and the Sidewalk
                that typically is planted and landscaped.


1 of 7                                                                                                           10/30/2018, 12:36 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
         Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 8 of 358 Page ID #:2666


                 (i) "Person" means any individual.

                   (j) "Personal Property" means any tangible property, and includes, but is not limited to,
                goods, materials, merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
                items such as household items, luggage, backpacks, clothing, documents and medication.

                   (k) "Public Area" or "Public Areas" means all property that is owned, managed or
                maintained by the City, except property under the jurisdiction of the Department of Recreation
                and Parks which is governed by Los Angeles Municipal Code Section 63.44, and shall include,
                but not be limited to, any Street, medial strip, space, ground, building or structure.

                  (l) "Roadway" means that portion of a Highway improved, designed or ordinarily used for
                vehicular travel.

                  (m) "Sidewalk" means that portion of a Highway, other than the Roadway, set apart by curbs,
                barriers, markings or other delineation, for pedestrian travel.

                  (n) "Storage Facility" means any facility, whether operated by a public, non-profit or private
                provider, which allows and has capacity for voluntary storage, free of charge, for a homeless
                person to store Personal Property up to the equivalent of the amount of property that would fit
                into a single 60-gallon container with the lid closed.

                   (o) "Store", "Stored", "Storing" or "Storage" means to put Personal Property aside or
                accumulate for use when needed, to put for safekeeping, and/or to place or leave in a Public
                Area. Moving Personal Property to another location in a Public Area or returning Personal
                Property to the same block on a daily or regular basis shall be considered Storing and shall not be
                considered to be removing the Personal Property from a Public Area. This definition shall not
                include any Personal Property that, pursuant to statute, ordinance, permit, regulation or other
                authorization by the City or state, is Stored with the permission of the City or state on real
                property that is owned or controlled by the City.

                   (p) "Street" includes every Highway, avenue, lane, Alley, court, place, square, Sidewalk,
                Parkway, curbs, Bikeway or other public way in this City which has been or may hereafter be
                dedicated and open to public use, or such other public property so designated in any law of this
                state.

                   (q) "Tent" means a collapsible shelter made of fabric such as nylon or canvas or a tarp
                stretched and sustained by supports, which is not open on all sides and which hinders an
                unobstructed view behind or into the area surrounded by the fabric. In order to qualify as a Tent
                for purposes of this subsection, a Tent, when deconstructed, must be able to fit within a 60-gallon
                container with the lid closed.

                   (r) "Unattended" means no Person is present with the Personal Property who asserts or
                claims ownership over the Personal Property. Conversely, property is considered "Attended" if
                a Person is present with the Personal Property and the Person claims ownership over the Personal
                Property.



2 of 7                                                                                                          10/30/2018, 12:36 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                     http://library.amlegal.com/alpscripts/get-content.aspx
         Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 9 of 358 Page ID #:2667
           3. Regulation and Impoundment of Stored Personal Property; Discard of Certain Stored
         Personal Property.

                  (a) No Person shall Store any Unattended Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Unattended Personal
                Property in a Public Area, regardless of volume. Post-removal notice shall be provided as set
                forth in Subsection 4.(b), below.

                  (b) No Person shall Store any Attended Excess Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Attended Excess
                Personal Property Stored in a Public Area. Post-removal notice shall be provided as set forth in
                Subsection 4.(b), below.

                  (c) No Person shall Store any Personal Property in a Public Area in such a manner as to
                obstruct City operations, including a Street or Sidewalk maintenance or cleaning. Without prior
                notice, the City may temporarily move Personal Property, whether Attended or Unattended,
                which is obstructing City operations in a Public Area, including a Street or Sidewalk
                maintenance or cleaning, during the time necessary to conduct the City operations. The City also
                may impound Personal Property that is obstructing City operations in a Public Area, pursuant to
                Subsection 3.(a) or 3.(b).

                  (d) No Person shall Store any Personal Property in a Public Area in such a manner that it does
                not allow for passage as required by the Americans with Disabilities Act of 1990, Pub. L. No.
                101-336, 104 Stat. 328 (1990), as amended from time to time (ADA). Without prior notice, the
                City may move and may immediately impound any Personal Property, whether Attended or
                Unattended, Stored in a Public Area in such a manner that it does not allow for passage as
                required by the ADA. Post-removal notice shall be provided as set forth in Subsection 4.(b),
                below.

                   (e) No Person shall Store any Personal Property within ten feet of any operational and
                utilizable entrance, exit, driveway or loading dock. Without prior notice, the City may move and
                may immediately impound any Personal Property, whether Attended or Unattended, Stored in a
                Public Area within ten feet of any operational and utilizable entrance, exit, driveway or loading
                dock. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (f) No Person shall Store in a Public Area that has a clearly posted closure time any Personal
                Property after the posted closure time. Without prior notice, the City may remove and impound
                Personal Property, whether Attended or Unattended, Stored in a Public Area that has a clearly
                posted closure time, provided the Personal Property is removed and impounded after the posted
                closure time. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (g) No Person shall Store any Personal Property in a Public Area if the Personal Property,
                whether Attended or Unattended, constitutes an immediate threat to the health or safety of the
                public. Without prior notice, the City may remove and may discard any Personal Property
                Stored in a Public Area if the Personal Property poses an immediate threat to the health or safety
                of the public.

                  (h) No Person shall Store any Personal Property in a Public Area if the Personal Property,


3 of 7                                                                                                         10/30/2018, 12:36 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 10 of 358 Page ID
                                                        #:2668
               whether Attended or Unattended, constitutes an evidence of a crime or contraband. Without
               prior notice, the City may remove and may discard any Personal Property that constitutes
               evidence of a crime or contraband, as permissible by law.

                  (i) No Person shall Store any Bulky Item in a Public Area. Without prior notice, the City may
                remove and may discard any Bulky Item, whether Attended or Unattended, Stored in a Public
                Area unless the Bulky Item is designed to be used as a shelter. For any Bulky Item that is
                designed to be used as a shelter but does not constitute a Tent as defined in Subsection 2.(q), with
                pre-removal notice as specified in Subsection 4.(a), the City may remove and discard the Bulky
                Item, whether Attended or Unattended. If the Bulky Item violates Subsection 3.(d)-(h) herein,
                even if it is designed to be used as a shelter, without prior notice, the City may remove and
                discard the Bulky Item, whether Attended or Unattended.

                  (j) Upon the creation of any new Storage Facility, increased capacity at an Existing Storage
                Facility or subsidized transportation assistance to a Storage Facility, the Chief Administrative
                Officer shall report to the Council to inform the Council's consideration of whether to prohibit a
                Person from Storing more than Essential Personal Property in a Public Area in a specified radius
                from a Storage Facility, based upon the amount of the additional storage capacity and the
                accessibility thereto. In consideration of the CAO's report, the Council may, by resolution,
                prohibit a Person within a specified radius of a Storage Facility from Storing more than Essential
                Personal Property in a Public Area.

           4. Notice.

                  (a) Pre-Removal Notice. Pre-removal notice shall be deemed provided if a written notice is
                provided to the Person who is Storing or claims ownership of the Personal Property, or is posted
                conspicuously on or near the Personal Property and the actual removal commences no more than
                72 hours after the pre-removal notice is posted. The written notice shall contain the following:

                         (1) A general description of the Personal Property to be removed.

                         (2) The location from which the Personal Property will be removed.

                         (3) The date and time the notice was posted.

                          (4) A statement that the Personal Property has been stored in violation of Section
                        56.11, Subsection 3.

                          (5) A statement that the Personal Property may be impounded if not removed from
                        Public Areas within 24 hours.

                          (6) A statement that moving Personal Property to another location in a Public Area
                        shall not be considered removal of Personal Property from a Public Area.

                           (7) The address where the removed Public Property will be located, including a
                        telephone number and the internet website of the City through which a Person may
                        receive information as to impounded Personal Property as well as information as to
                        voluntary storage location(s).


4 of 7                                                                                                          10/30/2018, 12:36 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                     http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 11 of 358 Page ID
                                             #:2669

                         (8) A statement that impounded Personal Property may be discarded if not claimed
                       within 90 days after impoundment.

                  (b) Post-Removal Notice. Upon removal of Stored Personal Property, written notice shall be
                conspicuously posted in the area from which the Personal Property was removed. The written
                notice shall contain the following:

                         (1) A general description of the Personal Property removed.

                         (2) The date and approximate time the Personal Property was removed.

                         (3) A statement that the Personal Property was stored in a Public Area in violation of
                       Section 56.11, Subsection 3.

                          (4) The address where the removed Personal Property will be located, including a
                       telephone number and internet website of the City through which a Person may receive
                       information as to impounded Personal Property.

                         (5) A statement that impounded Personal Property may be discarded if not claimed
                       within 90 days after impoundment.

           5. Storage and Disposal.
                 (a) Except as specified herein, the City shall move Personal Property to a place of storage.

                  (b) Except as specified herein, the City shall store impounded Personal Property for 90 days,
                after which time, if not claimed, it may be discarded. The City shall not be required to undertake
                any search for, or return, any impounded Personal Property stored for longer than 90 days.

                   (c) The City shall maintain a record of the date any impounded Personal Property was
                discarded.

           6. Repossession. The owner of impounded Personal Property may repossess the Personal Property
         prior to its disposal upon submitting satisfactory proof of ownership. A Person may establish
         satisfactory proof of ownership by, among other methods, describing the location from and date when
         the Personal Property was impounded from a Public Area, and providing a reasonably specific and
         detailed description of the Personal Property. Valid, government-issued identification is not required to
         claim impounded Personal Property.

           7. Ban on Erection of Tent during Certain Daytime Hours. No Person shall erect, configure or
         construct a Tent in any Public Area from 6:00 a.m. to 9:00 p.m. (except during rainfall or when the
         temperature is below 50 degrees Fahrenheit). A Person must take down, fold, deconstruct or put away
         any Tent erected, configured or constructed in any Public Area between the hours of 6:00 a.m. and 9:00
         p.m. (except during rainfall or when the temperature is below 50 degrees Fahrenheit). Without prior
         notice, the City may deconstruct and may impound any Tent, whether Attended or Unattended, located
         in any Public Area in violation of this subsection or in violation of Subsections 3.(c)-(h) hereof. The
         City shall provide post-removal notice for any impounded Tent, as set forth in Subsection 4.(b), herein.



5 of 7                                                                                                         10/30/2018, 12:36 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 12 of 358 Page ID
                                                    #:2670
           8. Ban on Attachments to Public and Private Property.

                  (a) Public Property. No Person shall erect any barrier against or lay string or join any wires,
                ropes, chains or otherwise attach any Personal Property to any public property, including but not
                limited to, a building or portion or protrusion thereof, fence, bus shelter, trash can, mail box,
                pole, bench, news rack, sign, tree, bush, shrub or plant, without the City's prior written consent.

                  (b) Private Property. No Person shall erect any barrier against or lay string or join any
                wires, ropes, chains or otherwise attach any Personal Property to any private property in such a
                manner as to create an obstruction on or across any Street or area where the public may travel.

                  (c) Removal. Without prior notice, the City may remove any barrier, string, wires, ropes,
                chains or other attachment of Personal Property, whether Attended or Unattended, to any public
                property, or to any private property which creates an obstruction to any Street or area where the
                public may travel.

           9. Illegal Dumping. Nothing herein precludes the enforcement of any law prohibiting illegal
         dumping, including but not limited to California Penal Code Section 374.3, and Los Angeles Municipal
         Code Sections 41.14, 63.44 B.13. or 190.02, or any successor statutes proscribing Illegal dumping.

           10. Unlawful Conduct. Los Angeles Municipal Code Section 11.00 shall not apply to violations of
         this section except as follows:

                  (a) No Person shall willfully resist, delay or obstruct a City employee from moving,
                removing, impounding or discarding Personal Property Stored in a Public Area in violation of
                Subsections 3.(a)-(h).

                  (b) No Person shall refuse to take down, fold, deconstruct or otherwise put away any Tent
                erected or configured between the hours of 6:00 a.m. and 9:00 p.m., in violation of Subsection 7.,
                or willfully resist, delay or obstruct a City employee from taking down, folding, deconstructing,
                putting away, moving, removing, impounding or discarding the Tent, including by refusing to
                vacate or retreat from the Tent.

                  (c) No Person shall refuse to remove any barrier, string, wire, rope, chain or other attachment
                that violates Subsection 8., or willfully resist, delay or obstruct a City employee from
                deconstructing, taking down, moving, removing, impounding or discarding the barrier, string,
                wire, rope, chain or other attachment, including by refusing to vacate or retreat from an obscured
                area created by the attachment.

                   (d) No Person shall willfully resist, delay or obstruct a City employee from removing or
                discarding a Bulky Item Stored in violation of Subsection 3.(i), including by refusing to vacate or
                retreat from within the Bulky Item or from an obscured area created by the Bulky Item.

                  (e) If Subsection 3.(j) becomes operative by resolution in any area of the City, no Person shall
                willfully resist, delay or obstruct a City employee from removing or impounding any Personal
                Property that exceeds the limit on Essential Personal Property.

                 (f) A violation of Subsection 9. prohibiting illegal dumping.


6 of 7                                                                                                          10/30/2018, 12:36 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 13 of 358 Page ID
                                             #:2671

           11. Designated Administrative Agency. The City's Department of Public Works, Bureau of
         Sanitation, is hereby charged with serving as the Designated Administrative Agency (DAA), for the
         purposes of this ordinance. The DAA shall promulgate rules, protocols and procedures for the
         implementation and enforcement of this ordinance, consistent with the provisions herein.

           12. Severability. If any subsection, sentence, clause or phrase of this article is for any reason held to
         be invalid or unconstitutional by a court of competent jurisdiction, such decision shall not affect the
         validity of the remaining portions of this ordinance. The City Council hereby declares that it would
         have adopted this section, and each and every subsection, sentence, clause and phrase thereof not
         declared invalid or unconstitutional, without regard to whether any portion of the ordinance would be
         subsequently declared invalid or unconstitutional.




7 of 7                                                                                                           10/30/2018, 12:36 PM
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 14 of 358 Page ID
                                 #:2672




                            EXHIBIT 2
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 15 of 358 Page ID
                                 #:2673




        LOS ANGELES
MUNICIPAL CODE 56.11
                                                               Amended
STANDARD OPERATING                                             September 2018



         PROTOCOLS
            DESIGNATED ADMINISTRATIVE AGENCY
                (“DAA”) LOS ANGELES SANITATION
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 16 of 358 Page ID
                                 #:2674
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 17 of 358 Page ID
                                 #:2675
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 18 of 358 Page ID
                                 #:2676




           Table of Contents
METHODOLOGY & PROCEDURES ...................................................................................................... 3
       PROCEDURE #1 – Referrals and Service Requests ............................................................... 3
       PROCEDURE #2 – Homeless Encampment Clean-up Authorization ................................. 4
       PROCEDURE #3 – Public Area Cleaning ................................................................................... 6
       PROCEDURE #4 – Personal Property Obstructing City Operations ................................ 10
       PROCEDURE #5 – Personal Property Obstructing ingress/egress, and/or ADA
       Passage ............................................................................................................................................ 11
       PROCEDURE #6 – Individuals Storing Personal Property in Public Areas with a
       Posted Closure Time or otherwise Trespassing in Posted Public Property .................. 14
       PROCEDURE #7– Health & Safety Hazards ............................................................................ 17
       PROCEDURE #8– Evidence of a Crime or Contraband ....................................................... 19
       PROCEDURE #9A – Bulky Items (non-shelter) ...................................................................... 20
       PROCEDURE #9B – Bulky Items (structures)......................................................................... 22
       PROCEDURE #10 – Tents and Attachments ........................................................................... 24
TERMINOLOGY ....................................................................................................................................... 28
APPENDIX 1 – Major Cleaning Notice ................................................................................................. 30
APPENDIX 2 – Bulky Item Structure Postings .................................................................................... 32
APPENDIX 3 – Health Hazard Sheet.................................................................................................... 35
APPENDIX 4 – Non-Infectious Certificate ............................................................................................ 38
APPENDIX 5 – Post-Removal Notice ................................................................................................... 40




April 7, 2016                                                                                                                                1|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 19 of 358 Page ID
                                 #:2677


        INTRODUCTION
        The City of Los Angeles is responsible for the maintenance of sidewalks and
        other public areas owned, managed or maintained by the City. These public
        areas must remain safe, clean, sanitary and accessible for public use by all
        individuals. To promote general public health and safety of all public areas, while
        balancing the needs of the City’s population, at all levels, the City recently made
        amendments to the City of Los Angeles Municipal Code (LAMC) 56.11 to
        regulate any personal property disposed, left or stored in public areas.

        These protocols outline the operating guidelines, designation of tasks, and scope
        of work for regulating the storage of personal property in public areas and the
        allowance for the impoundment of such property, after the provision of notice, as
        provided for in LAMC 56.11.

        BACKGROUND
        LAMC 56.11 regulates storage of property on the City’s public right-of-way,
        defined by LAMC 56.11 as including sidewalks, alleys, and streets. The
        Ordinance’s Declaration of Legislative Intent states, in part, that the unauthorized
        use of public areas for the storage of personal property interferes with the rights
        of other members of the public to use public areas for their intended purposes
        and can create a public health or safety hazard that adversely affects residential
        and commercial areas. The purpose of LAMC 56.11 is to maintain public areas in
        clean, sanitary and accessible condition for all.

        DESIGNATED ADMINISTRATIVE AGENCY, LAMC 56.11.11
        Los Angeles Sanitation (LASAN) serves as the Designated Administrative
        Agency (“DAA”) under the ordinance. The DAA shall promulgate rules, protocols
        and procedures for the implementation and enforcement of this ordinance,
        consistent with the provisions herein. The DAA is authorized to make
        administrative and ministerial revisions to these protocols, and/or forms and
        posting notices as needed to address unanticipated scenarios or any
        amendments to LAMC 56.11 or applicable codes or statutes.

        CITY ATTORNEY REVIEW
        The City Attorney’s Office has reviewed the following LAMC 56.11 protocols for
        conformity with the Ordinance and subsequent amendments.




April 7, 2016                                                                     2|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 20 of 358 Page ID
                                 #:2678


        METHODOLOGY & PROCEDURES


        PROCEDURE #1 – Referrals and Service Requests
        Los Angeles Sanitation (LASAN), Customer Care Center receives referrals and
        service requests to remove illegal dumping and address sanitary conditions of
        public areas involving discarded personal property throughout the City. Referrals
        may be submitted to LASAN by Council Offices, the Mayor’s Office, LAPD,
        Neighborhood Councils, 311 Call Center, governmental agencies, businesses,
        business improvement districts, and the general public.



        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDRY SUPPORT: BSS, GSD, LADOT, RAP

            Illegal Dumping Service Request Protocol
                Step #1a – Reports of illegal dumping involving a suspected responsible
                party shall be referred to LASAN Environmental Compliance Officers for
                investigation.

                Step #1b – Reports of illegal dumping with an unidentified responsible
                party shall be immediately directed to LASAN for scheduled removal. If
                hazardous materials are involved, the report will be referred to an
                Environmental Compliance Officer.

                Step#2 – Illegally dumped items in public areas shall be removed by
                LASAN.

            Homeless Encampment Referral Protocol
              For requests of Homeless Encampments clean-ups, see Procedure #2.




April 7, 2016                                                                  3|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 21 of 358 Page ID
                                 #:2679




        PROCEDURE #2 – Homeless Encampment Clean-up Authorization
        Upon data entry, a Homeless Encampment clean-up authorization number is
        created and assigned to the designated location. The following process must be
        completed in order for full approval of the authorization to commence the clean-
        up operation.



        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAHSA or OHSP
        SECONDARY SUPPORT: LAPD, BSS, GSD, LADOT, RAP

            Homeless Encampment Clean-up Authorization Protocol
              Step #1 – REFERRAL: LASAN will initiate the Homeless Encampment
              clean-up authorization process by verifying the encampment and its
              location including City owned, managed, or maintained property, and by
              taking photographic evidence of the location. LASAN will then submit the
              information into a Homeless Encampment data management system. The
              required information fields consist of, but are not limited to the following:

                1. Address and/or cross street locations of the homeless encampment (or
                   closest address);
                2. Description of the encampment(s), including photographs of the
                   encampment;
                3. Additional location description (i.e. alley, under bridge, on overpass,
                   etc.),
                4. Date location visited /assessed.

                Step #2 – LAHSA AUTHORIZATION: Outreach to the homeless
                individuals in the area will be conducted by the Los Angeles Homeless
                Services Authority (LAHSA) or Other Homeless Service Provider (OHSP)
                to inform the homeless residents of the upcoming clean-up efforts and the
                requirement to relocate both themselves and their possessions from the
                clean-up areas prior to the clean-up date/time. During these visits, LAHSA
                or the OHSP shall offer available assistance and social services to the
                homeless in the designated area. Upon completion of the visits, LAHSA
                will sign off on the authorization.

                Step #3 – LASAN – CHIEF ECO Authorization: Once LAHSA or OHSP
                has signed off, the authorization shall be reviewed and approved by the
                LASAN – Chief Environmental Officer, or his/her designee.


April 7, 2016                                                                    4|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 22 of 358 Page ID
                                 #:2680




                Step #4 – BOARD OF PUBLIC WORKS AUTHORIZATION: The
                President of the Board of Public Works or designated commissioner shall
                review and approve the clean-up. The authorization is valid for up to 90
                days from BPW approval or through completion of the clean-up at the
                location, whichever comes first.

                Step #5 – HOMELESS ENCAMPMENT CLEAN-UP SCHEDULING:
                LASAN shall program and schedule encampment clean-ups.

                Step #6 – NOTICING: As required in Procedure #3, a notice will be posted
                at the clean-up location a minimum of 24 hours in advance of the clean-up
                date/time (See Appendix 1). The posted notice shall be photographed by
                LASAN to document the notification of the pending clean-up. The Notice
                shall be valid for only 72 hours from posting. If the encampment clean-up
                cannot commence within 72 hours from posting, then a new posting must
                re-occur before the clean-up may commence.

                Step #7 – DOCUMENTATION: The Designated LASAN Employee
                overseeing the clean-up shall document the clean-up, health hazard
                assessments and impounded property.




April 7, 2016                                                                  5|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 23 of 358 Page ID
                                 #:2681




        PROCEDURE #3 – Public Area Cleaning
        A public area clean-up is a cleaning performed when an area is identified as
        having unsafe or poor health conditions. If there is a Homeless Encampment in
        the area, the following protocol will be followed, after authorization is approved in
        accordance with Procedure #2.


        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

            Public Area Cleaning Protocol:
              Step #1 – The LASAN Coordinator shall verify the Homeless Encampment
              Clean-Up Authorization is approved. Once approved the LASAN
              Coordinator shall coordinate the notice postings and clean-up date/time.

                Step #2 – The Designated LASAN Employee, shall post the notice (See
                Appendix 1) at the clean-up location a minimum of 24 hours in advance of
                the official clean-up date/time and the clean-up shall commence no later
                than 72 hours after posting. The notice should be photographed as
                documentation.

                Step #3 – Prior to commencing the clean-up, if LASAN is made aware that
                there is no available capacity for involuntary storage, LASAN will not
                proceed with the removal of personal property.

                Step #4 – At the time of arrival, if it is raining and/or the temperature is
                below 50 degrees Fahrenheit, LASAN shall consider whether to postpone
                the clean-up after consultation with LASAN Management.

                Step #5 - City crews from LASAN and LAPD shall meet at each clean-up
                location and conduct a safety meeting. LASAN shall be the lead agency
                for the clean-ups, including closing that portion of the sidewalk and
                adjoining street necessary to effectuate the clean-up. LAPD may provide
                site security and traffic control for the clean-up teams. All individuals in the
                clean-up area will be given up to 15 minutes to take their Personal
                Property and vacate the area. If the person(s) is physically or mentally-
                impaired and incapable of effectuating the removal of their personal
                property, LAHSA or OHSP will be contacted to assist.

April 7, 2016                                                                         6|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 24 of 358 Page ID
                                 #:2682




                Step #6 – A Designated LASAN Employee shall inspect all property left in
                the clean-up area for health and safety hazards. Health and safety
                hazards, shall be documented, removed, and transported to an authorized
                disposal facility by LASAN in accordance with Procedure #7. LAPD will
                remove any weapons, ammunition, and explosives. The health and safety
                hazards shall be documented on the Hazard Determination sheets by
                LASAN staff (See Appendix #3).


                Step #7 - A Designated LASAN Employee may remove Unattended
                Personal Property in the clean-up area only if it complies with the following
                procedure:

                      1) Pre-Removal Notice was posted as required by LAMC Section
                         56.11;

                      2) The removal shall occur no less than 24 hours after the posting
                         of the pre-removal notice, and no more than 72 hours after the
                         posting of pre-removal notice;

                      3) Written or photographic evidence shall be prepared which
                         documents the general description and location of the Personal
                         Property;

                      4) The Personal Property shall be bagged and tagged for
                         identification purposes;

                      5) The Personal Property shall be delivered to a 90 day storage
                         facility; and

                      6) A Post-Removal Notice shall be left at the place from which the
                         Personal Property was removed.

                Step #8 – A Designated LASAN Employee may remove Attended
                Personal Property in the clean-up area only if it complies with the following
                procedure:

                      1)      Pre-Removal Notice was posted as required by LAMC
                              Section 56.11;

                      2)      The removal shall occur no less than 24 hours after the
                              posting of the Pre-Removal Notice, and no more than 72
                              hours after posting of Pre-Removal Notice;

April 7, 2016                                                                      7|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 25 of 358 Page ID
                                 #:2683


                      3)     Individuals can voluntary dispose of any items with LASAN;

                      4)     LASAN may provide a bag or other container capable of
                             containing 60 gallons worth of Personal Property to the
                             owner of the Personal Property;

                      5)     LASAN shall direct the owner that he or she will have up to
                             15 minutes to place into the bag or container up to 60
                             gallons worth of Personal Property;

                      6)     If the owner refuses to or does not place Personal Property
                             into the container within the 15 minute period, LASAN shall
                             remove all property as excess personal property.

                      7)     For Excess Personal Property, LASAN shall prepare written
                             or photographic evidence which documents the general
                             description and location of the Excess Personal Property;

                      8)     The Excess Personal Property shall be bagged and tagged
                             for identification purposes;

                      9)     The Excess Personal Property shall be delivered to a 90 day
                             storage facility; and

                      10)    A Post-Removal Notice shall be left at the place from which
                             the Excess Personal Property was removed or given to the
                             owner.

                Step #9 - If an individual fails to comply with a Designated LASAN
                Employee’s directive, or willfully resists, delays or obstructs a Designated
                LASAN Employee from moving, removing, or impounding Personal
                Property, the Designated LASAN Employee shall request support from law
                enforcement and law enforcement will proceed within their established
                Departmental protocols.

                Step #10 - If an individual is physically impaired and the impairment limits
                compliance with a Designated LASAN Employee directives regarding
                LAMC Section 56.11, LASAN may assist the individual with compliance or
                may contact LAHSA or OHSP to assist.

                If an individual is mentally impaired and the impairment makes
                incomprehensible compliance with instructions from a Designated LASAN
                Employee regarding LAMC Section 56.11, LASAN shall contact LAHSA or
                OHSP for assistance.

April 7, 2016                                                                     8|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 26 of 358 Page ID
                                 #:2684


                Step # 11 – If at any time, a City Employee believes that an individual
                poses a danger to himself, herself or another, including a danger to the
                City Employee, the City Employee shall request law enforcement
                assistance.

                Step #12 - (If required) LASAN Vactor Truck may pressure-wash the
                sidewalks, parkways, street gutters, and inlets of storm drain catch basins.
                The generated water shall be recovered and disposed of to the sanitary
                sewer.

                Step #13- (If required) LASAN (or designated contractor) may disinfect
                the washed areas with a sprayed solution of bleach and water that meets
                Center for Disease Control standards for disinfection.

                Step #14 – A Designated LASAN Employee shall document and
                photograph clean-up activities. Any human waste removal and disposal by
                LASAN will require the completion and signature of a non-infectious
                certification form by a Designated LASAN Employee (See Appendix #4).




April 7, 2016                                                                     9|Page
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 27 of 358 Page ID
                                 #:2685




        PROCEDURE #4 – Personal Property Obstructing City Operations
        At any time in which City operations for maintenance or construction are
        obstructed by personal property in a public area. A City Employee may
        temporarily move the personal property.



        LEAD DEPARTMENT: ALL CITY DEPARTMENTS
        PRIMARY SUPPORT: LAPD, LASAN
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
        LAFD, RAP

        ENFORCEMENT AUTHORITY:
        LAMC 56.11.3(c) property obstructing City operations

            Property Obstructing City Operations Protocol:
               Step #1a – When personal property is unattended, the City Employee may
               temporarily move the obstructing property. If there are issues, please
               proceed to Step #3 in the process.

                Step #1b – When the obstructing property is attended, the City Employee
                shall direct the individual(s) to move the property as to not obstruct City
                operations, maintenance and clean ups. All individuals will be given up to
                15 minutes to vacate the area. If the person(s) is physically or mentally-
                impaired and incapable of effectuating the removal of their personal
                property, LAHSA or OHSP will be contacted to assist.

                Step #2 - If the individual fails to comply with a City Employee’s directive,
                or willfully resists, delays or obstructs a City Employee from moving,
                removing, move the obstructing property, they will be deemed as “non-
                compliant”. The City Employee shall contact the LAPD for assistance.

                Step #3 - In situations where there is no feasible place to temporarily
                place obstructing property or the amount of personal property is in excess
                of the volume of a 60-gallon container with the lid closed, the City
                Employee shall contact LASAN for assistance. A Post-Removal notice
                shall be provided for all personal property taken to a 90-day storage
                facility pursuant to LAMC 56.11.4.(b).

                Step #4 - For any obstructing property that was temporarily moved for City
                operations or maintenance, the City Employee shall return the property to
                the original location after the completion of the work.

April 7, 2016                                                                     10 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 28 of 358 Page ID
                                 #:2686




        PROCEDURE #5 – Personal Property Obstructing ingress/egress, and/or
        ADA Passage
        Without Pre-Removal Notice, a Designated LASAN Employee may move, and
        when necessary, remove Personal Property in a Public Area that is a) Stored
        within ten feet of any operational and utilizable entrance, exit, driveway or loading
        dock; or b) Stored in a manner that does not allow for passage required by the
        Americans With Disabilities Act, which generally requires clearance of at least 36
        inches on the sidewalk.



        LEAD DEPARTMENT: LAPD
        PRIMARY SUPPORT: LASAN
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
        LAFD, RAP

        ENFORCEMENT AUTHORITY:
        LAMC 56.11.3(e) person(s) are prohibited from storing property within ten feet of
        an operational and utilizable entrance, exit, driveway or loading dock
        LAMC 56.11.3(d) property blocking passage as required by ADA
        LAMC 41.18(a) person(s) blocking streets, sidewalks, or other public ways

                Obstructing Personal Property Protocol:

                Step #1 – Obstructing Personal Property, Unattended or Attended, may be
                checked for health and safety hazards, in accordance with Procedure #7.

                Step #2 - A Designated LASAN Employee may remove Unattended
                Personal Property that is stored within ten feet of an operational and
                utilizable entrance, exit, driveway or loading dock and/or is impacting ADA
                compliance pursuant to the following procedure:

                      1)     Pre-Removal Notice is not required to move obstructing
                             Personal Property described above;

                      2)     Written or photographic evidence shall be prepared which
                             documents the general description and location of the
                             removed Personal Property;

                      3)     The removed Personal Property shall be bagged and tagged
                             for identification purposes; and


April 7, 2016                                                                     11 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 29 of 358 Page ID
                                 #:2687


                      4)      The removed Personal Property shall be delivered to a 90
                              day storage facility; and

                Step #3 - A Designated LASAN Employee may remove Attended Personal
                Property that is stored within ten feet of an operational and utilizable
                entrance, exit, driveway or loading dock and/or is impacting ADA
                compliance pursuant to the following procedure:

                      1) Upon being directed, the owner of the Personal Property will
                         have up to 15 minutes to move the Personal Property so not to
                         a) obstruct an area within ten feet of any operational and
                         utilizable entrance, exit, driveway or loading dock; or b) obstruct
                         the clearance of at least 36 inches for safe passage;

                      2) If the owner refuses to or does not move the Personal Property
                         as requested, the Designated LASAN Employee may remove
                         the Personal Property;

                      3) If an individual fails to comply with a directive, or willfully
                         resists, delays or obstructs a Designated LASAN Employee
                         from moving, removing, or impounding Personal Property, the
                         Designated LASAN Employee shall request support from law
                         enforcement and law enforcement will proceed within their
                         established Departmental protocols.

                      4) If an individual is physically impaired LASAN shall assist the
                         individual with compliance or may contact LAHSA or OHSP to
                         assist.

                           If an individual is mentally impaired and the impairment makes
                           incomprehensible compliance with instructions from a City
                           Employee regarding LAMC Section 56.11, LASAN shall contact
                           LAHSA or OHSP for assistance.

                      5) If at any time, a City Employee believes that an individual poses
                         a danger to himself, herself or another, including a danger to the
                         City Employee, the City Employee shall request law
                         enforcement assistance.

                      6) If the Personal Property cannot feasibly be moved by the owner
                         to another part of the block on which it was located without

April 7, 2016                                                                    12 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 30 of 358 Page ID
                                 #:2688


                    alleviating the obstruction, the Personal Property may be
                    removed;

                 7) Written or photographic evidence shall be prepared which
                    documents the general description and location of any removed
                    Personal Property;

                 8) The removed Personal Property shall be bagged and tagged for
                    identification purposes;

                 9) The removed Personal Property shall be delivered to a 90 day
                    storage facility; and

                 10) A Post-Removal Notice shall be left at the place from which the
                    Personal Property was removed or given to the owner.




April 7, 2016                                                            13 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 31 of 358 Page ID
                                 #:2689




        PROCEDURE #6 – Individuals Storing Personal Property in Public Areas
        with a Posted Closure Time or otherwise Trespassing in Posted Public
        Property
        LAMC 56.11.3.(f) provides that no person shall Store Personal Property in a
        Public Area that has a clearly posted closure time, after the posted closure time.
        Without prior notice, the City may remove and impound personal property,
        whether Attended or Unattended, provided the property may not be removed until
        after the posted closure time or unauthorized location.



        LEAD DEPARTMENT: City Departments overseeing impacted property
        PRIMARY SUPPORT: LAPD, LASAN
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
        LAFD, RAP

        ENFORCEMENT AUTHORITY (In addition to local & State codes)
        LAMC 56.11.3.(f) No Person shall Store in a Public Area that has a clearly
             posted closure time.
        LAMC 61.07.(i) No person shall fail to comply with any valid order issued by a
             public officer.

            Personal Property Stored in a Public Areas after a Posted Closure Time or
            unauthorized location Protocol

                Step #1 – If Attended the responsible City Department shall direct the
                individual to move from the closed area. The Law Enforcement Officer
                may then call LASAN for health hazard assessment assistance, if
                necessary.

                Step #2 – As to both Unattended and Attended Personal Property, a City
                Employee shall contact LASAN to proceed to remove the Personal
                Property for storage. After the property is checked for health and safety
                hazards, the property may be removed and stored in accordance with
                Procedure #7.

                Step #3 - A Designated LASAN Employee may remove Unattended
                Personal Property in a Public Area subject to a specified closing time by
                complying with the following procedure:

                      1)     The City Employee confirms that a notice containing the
                             closing time is clearly posted in the area where the Personal

April 7, 2016                                                                  14 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 32 of 358 Page ID
                                 #:2690


                           Property is stored and the impoundment begins after the
                           posted closing time;

                     2)    Written or photographic evidence shall be prepared which
                           documents the general description and location of the
                           Personal Property;

                     3)    The Personal Property shall be bagged and tagged for
                           identification purposes;

                     4)    The Personal Property shall be delivered to a 90 day storage
                           facility; and

                     5)    A Post-Removal Notice shall be left at the place from which
                           the Personal Property was removed.



                Step # 4- A Designated LASAN Employee may remove Attended Personal
                Property in a Public Area subject to a specified closing time or
                unauthorized location by complying with the following procedure:

                     1)     The Designated LASAN Employee confirms that a notice
                           containing the closing time is clearly posted in the area
                           where the Personal Property is stored and impoundment
                           begins after the posted closing time;

                     2)    The Designated LASAN Employee shall provide a bag or
                           other container capable of containing 60 gallons worth of
                           Personal Property to the owner of the Personal Property;

                     3)    The Designated LASAN Employee shall direct the owner
                           that the Public Area is closed or is about to be closed and
                           that he or she has up to 15 minutes to place into the
                           container up to 60 gallons worth of Personal Property and
                           leave the Public Area with the container;

                     5)    If the owner refuses to or does not place Personal Property
                           into the container within the 15 minute period, the
                           Designated LASAN Employee may remove the Personal
                           Property;



April 7, 2016                                                               15 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 33 of 358 Page ID
                                 #:2691


                      6)     The Designated LASAN Employee shall prepare written or
                             photographic evidence which documents the general
                             description and location of the Personal Property;

                      7)     The Personal Property shall be bagged and tagged for
                             identification purposes;

                      8)     The Personal Property shall be delivered to a 90 day storage
                             facility; and

                      9)     A Post-Removal Notice shall be left at the place from which
                             the Personal Property was removed or given to the owner.

                Step #5 - If an individual fails to comply with a Designated LASAN
                Employee directive, or willfully resists, delays or obstructs a Designated
                LASAN Employee from moving, removing, or impounding Personal
                Property, the Designated LASAN Employee shall request support from law
                enforcement and law enforcement will proceed within their established
                Departmental protocols.


                Step #6 - If an individual is physically impaired and the impairment limits
                compliance with a Designated LASAN Employee’s directives regarding
                LAMC Section 56.11, the Designated LASAN Employee shall offer to
                assist the individual with compliance or may contact LAHSA or OHSP to
                assist.

                If an individual is mentally impaired and the impairment makes
                incomprehensible compliance with instructions from a Designated LASAN
                Employee regarding LAMC Section 56.11, the Designated LASAN
                Employee shall contact LAHSA or OHSP for assistance, and shall
                continue with the clearing the area.

                Step #7 – If at any time, a City Employee believes that an individual poses
                a danger to himself, herself or another, including a danger to the City
                Employee, then the City Employee shall request law enforcement
                assistance.




April 7, 2016                                                                   16 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 34 of 358 Page ID
                                 #:2692




        PROCEDURE #7– Health & Safety Hazards
        The purpose of this protocol is to document the protocols and procedures for the
        field staff of the LASAN Environmental Enforcement & Emergency Response
        Unit field staff. The protocol outlines how LASAN Environmental Compliance
        Officers determine the health hazard potential of the personal property, item(s) or
        substance(s) found in the public right-of-way. The Compliance Officer will
        ultimately determine if the property, item or substance poses any potential health
        risk(s) and requires removal and disposal.



        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDARY SUPPORT: LAHSA or OHSP, LAPD, BSS, GSD, LAFD, LADOT,
        RAP

        ENFORCEMENT AUTHORITY
        LAMC 56.11.3.(f) immediate threat to health or safety of the public
        LAMC 64.70.05.A. authority to inspect
        LAMC 64.70.05.B.6 to abate, correct or prevent pollutants from entering storm
        drain

        Materials are considered to be health hazards when there is statistically
        significant evidence based on at least one study conducted in accordance with
        established scientific principles that acute or chronic health effects may occur in
        exposed persons. Health and safety hazards shall be removed immediately.
        Notice posting (informing the public of the violation) is not required. If a person
        refuses to relinquish substances or materials deemed health or safety hazards,
        law enforcement will proceed with their established protocol. Health or safety
        hazards shall be documented and removed by LASAN and transported to an
        authorized disposal facility immediately.

            Health Hazard Assessment Protocol
              Step #1 – The Designated LASAN Employee shall walk sidewalks, streets,
              parkways and other public right-of-ways to visually identify items which
              may pose a health hazard.

                Step #2 - LASAN Environmental Compliance Officers shall visually identify
                flammable, toxic, reactive, and corrosive substances.

April 7, 2016                                                                   17 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 35 of 358 Page ID
                                 #:2693




                Step #3 - Utilizing the Field Checklist in Appendix 3, the Environmental
                Compliance Officer will determine the health hazard potential of the item
                or substance as well as whether the item or substance poses any potential
                health risk. The Environmental Compliance Officer can use the back of the
                form “List of Hazardous Materials/Waste and Potentially Hazardous
                Materials” as reference for health hazard assessments. If any item or
                substance meets any of the descriptions on the list, then the item or
                substance may be deemed hazardous (see Appendix #3).

                Step #4 - If the item is a health hazard or a potential health hazard and is
                made of fabric, wood, or other permeable substances, the item shall be
                removed by LASAN (or designated contractor) for disposal. LASAN (or
                designated contractor) shall also remove all biohazard items (e.g.,
                contaminated with blood, human waste, etc.). LASAN Solid Resources
                shall place the item on a vehicle and transport to an authorized disposal
                facility.

                Step #5 - If the item is a health hazard or potential health hazard and is
                made of metal, glass, or any other non-permeable substance, the object
                may be disinfected.

                Step #6 - If the item is a sharp, the Environmental Compliance Officer will
                use the appropriate equipment and tools to remove the sharps and place
                them in a sharps container for disposal.

                Step #7 - LASAN Environmental Compliance Officers shall document on
                the Health Hazard Determination form each of the hazardous item(s) or
                substance(s), check off the applicable box(es) on the sheet, and fill in the
                date, time, and location information. The Environmental Compliance
                Officer shall sign the form and photograph the item(s) to be destroyed.

                Step #8 – If those instances when the hazardous materials are Attended,
                to the extent appropriate, LASAN will work with the individual to remove
                the hazardous materials. If the individual fails to comply with LASAN
                directives, or willfully resists, delays, or obstructs a Designated LASAN
                Employee from removing the hazardous materials, the Designated LASAN
                Employee shall request support from law enforcement and law
                enforcement will proceed within their established Departmental protocols
                and LASAN will proceed with the cleanup and removal of the items.


April 7, 2016                                                                    18 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 36 of 358 Page ID
                                 #:2694




        PROCEDURE #8– Evidence of a Crime or Contraband
        Evidence of a crime or contraband may be immediately removed without notice
        posting. LAPD may take possession of the evidence or contraband in
        accordance with established Departmental procedures and the law.



        LEAD DEPARTMENT: LAPD OR OTHER LAW ENFORCEMENT
        PRIMARY SUPPORT: LASAN
        SECONDARY SUPPORT: BSS, GSD, LADOT, LAFD, RAP,

        ENFORCEMENT AUTHORITY
        LAMC 56.11.3.(h) no person shall Store any Personal Property in a Public Area if
             the Personal Property constitutes an evidence of a crime or contraband.

            Evidence of a Crime or Contraband Protocol
               Step #1 - Whenever a City Employee comes into contact with property
               that may be evidence of a crime or is criminal contraband, whether
               Unattended or Attended, the City Employee shall contact LAPD or other
               Law Enforcement agency.

                Step #2 - The City Employee shall then step away and wait for Law
                Enforcement resources to arrive.

                Step #3 - Law enforcement will proceed with their established
                departmental protocols.




April 7, 2016                                                                19 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 37 of 358 Page ID
                                 #:2695




        PROCEDURE #9A – Bulky Items (non-shelter)
        In accordance with LAMC 56.11, Bulky items are placed into one of two
        categories and treated distinctly;

        A. LAMC 56.11.3.(i) Bulky Items (non-shelter) placed in Public Areas
        Bulky items are defined as any item possessing size and/or shape which will not
        allow the item to fit into a 60-gallon receptacle with the container lid closed. Bulky
        items generally include but are not limited to mattresses, appliances, furniture,
        shed, structures, non-operational bicycles, and construction materials. An
        exception has been established for Tents, wheelchairs, walkers, containers of a
        volume not exceeding 60 gallons, crutches, and bicycle if operational.



        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

            Bulky Item Protocol A. (non-structures)
               Step #1 – Identification or referral of an LAMC 56.11 defined Bulky Item.
               Note: LAMC 56.11.3.(i) allows immediate removal of bulky items without
               notice posting. Non-electronic Bulky items may be disposed as trash or
               rubbish. Electronic bulky items which fall under the classification of E-
               waste (a universal waste) shall be specifically disposed of in accordance
               with 40 CFR.

                Step #2a - Unattended bulky items placed in public areas may be
                removed immediately by LASAN or City Employee in accordance with
                LAMC 56.11.3.(i).

                Step #2b – For the removal of the items(s) or Attended bulky items,
                LASAN will work with the individual(s) to allow for the removal of the
                items. If the person(s) is physically or mentally-impaired and incapable of
                effectuating the removal of the item(s), LAHSA or OHSP will be contacted
                to assist.




April 7, 2016                                                                      20 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 38 of 358 Page ID
                                 #:2696


                Step #2c - Bulky Items that are Attended or associated with other personal
                property in public areas, shall be assessed by a Designated LASAN
                Employee prior to removal. If the bulky item is not picked up based on the
                assessment, the Designated LASAN Employee or City Employee shall
                follow Procedure #3 for Public Area Cleaning.




April 7, 2016                                                                  21 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 39 of 358 Page ID
                                 #:2697




        PROCEDURE #9B – Bulky Items (structures)
        Bulky items which are designed to be used as shelters (i.e. structures), but do
        not constitute a tent, on public property are prohibited and may be removed after
        the structure has been posted a minimum of 24 hours in advance. (See Appendix
        2 for approved 24-hour Pre-Removal posting notice). The notice shall be
        attached by LASAN to the bulky item (structure). Photographs shall be taken of
        each posting and structure. After the 24-hour posting period, the structures shall
        be disassembled and removed for immediate disposal by LASAN.



        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

        Bulky Item Protocol B. (structures)
        Step #1 - If a Bulky Item Stored in a Public Area is designed to be used as a
        shelter but does not constitute a Tent, a Designated LASAN Employee may only
        remove and discard the Bulky Item if it complies with the following:

                1) A Pre-Removal Notice shall be posted conspicuously on or near the
                   Bulky Item (shelter). The posted Pre-Removal Notice should be
                   photographed by a Designated LASAN Employee;

                2) The Bulky Item (shelter) may be removed no less than 24 hours but no
                   more than 72 hours after the posting of the Pre-Removal Notice;

                3) If the Bulky Item (shelter) is occupied, a Designated LASAN Employee
                   shall direct any occupant to vacate the Bulky Item (shelter);

                4) If any occupant refuses to vacate the Bulky Item (shelter), the
                   Designated LASAN Employee should contact law enforcement for
                   assistance and law enforcement shall proceed within their established
                   Departmental protocols;

                5) If any and all occupants of the Bulky Item (shelter) vacate at the
                   direction of a Designated LASAN Employee, LASAN may provide a 60-
                   gallon bag or other container and direct the individual that he or she
                   has up to 15 minutes to place 60 gallons of Personal Property into the
                   bag or container;

April 7, 2016                                                                  22 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 40 of 358 Page ID
                                 #:2698




                6) All Personal Property may be removed, after compliance with
                   Procedure #7 (Health and Safety Hazards);

                7) Written or photographic evidence shall be prepared which documents
                   the general description and location of the Excess Personal;

                8) The Excess Personal Property shall be bagged and tagged for
                   identification purposes;

                9) The Excess Personal Property shall be delivered to a 90 day storage
                   facility; and

                10) Post-Removal Notice as to the Personal Property removed from the
                    Bulky Item (shelter), shall be provided pursuant to 56.11.4(b).


        Step #2 - If an individual fails to comply with a Designated LASAN Employee
        directive, or willfully resists, delays or obstructs a Designated LASAN Employee
        from moving, removing, or impounding Personal Property, the Designated
        LASAN Employee shall request support from law enforcement and law
        enforcement will proceed within their established Departmental protocols.

        Step #3 - If an individual is physically impaired and the impairment limits
        compliance with a Designated LASAN Employee’s directives regarding LAMC
        Section 56.11, the Designated LASAN Employee shall offer to assist the
        individual with compliance or may contact LAHSA or OHSP to assist.

        If an individual is mentally impaired and the impairment makes incomprehensible
        compliance with instructions from a Designated LASAN Employee regarding
        LAMC Section 56.11, the Designated LASAN Employee shall contact LAHSA or
        other OHSP for assistance, and proceed with the cleanup.

        Step # 4 - If at any time, a City Employee believes that an individual poses a
        danger to himself, herself or another, including a danger to the City Employee,
        the City Employee shall request law enforcement assistance.

        Step #5 - Animals in the Bulky Item (shelter) may be removed by Animal Control.




April 7, 2016                                                                23 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 41 of 358 Page ID
                                 #:2699




        PROCEDURE #10 – Tents and Attachments
        Pursuant to LAMC 56.11.8(a), no person shall attach any Personal Property to
        any public property without consent. Pursuant to 56.11.8(b), no person shall
        attach any Personal Property to any private property if the Attachment creates an
        obstruction on or across any street or pedestrian walkway, including a sidewalk.
        In addition, pursuant to LAMC 56.11.7, no person shall erect a Tent in any Public
        Area from 6 a.m. to 9 p.m., except when raining and/or the temperature is below
        50 degrees Fahrenheit. LAPD shall enforce the immediate disassembly,
        deconstruction, folding, and removal of Tents during those hours, without the
        necessity of posting notices (informing the public of the violation). If a person
        refuses to comply with a legal order from a peace officer, law enforcement will
        proceed within their established protocols.


        LEAD DEPARTMENT: LAPD
        PRIMARY SUPPORT: LASAN
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD LADOT, LAFD, RAP

        In accordance with LAMC 56.11.7, no Tents shall be erected, configured or
        constructed in Public Areas between the hours of 6 a.m. and 9 p.m., unless it is
        raining and/or the temperature is below 50 degrees Fahrenheit. Any Tent must
        be taken down, folded, deconstructed and put away by 6 a.m. of each day. A
        folded/deconstructed tent can be placed to the side of the sidewalk without
        obstructing safe passage and access.

        Tent Protocol
        Step #1 - At the time of arrival, if it is raining and/or the temperature is below 50
        degrees Fahrenheit, the Designated City Employee shall postpone action.

        Step #2 - A Designated City Employee may deconstruct any Attended Tent
        erected during the hours of 6 a.m. to 9:00 p.m. (unless it is raining or the
        temperature is below 50 degrees Fahrenheit) if the Designated City Employee
        complies with the following;

                1)    If the Tent is occupied, the Designated City Employee shall direct
                      any occupant to vacate the Tent;

                2)    If any and all occupants vacate the Tent, the Designated City
                      Employee shall advise the owner that he or she will have up to 15
                      minutes to deconstruct the Tent;




April 7, 2016                                                                     24 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 42 of 358 Page ID
                                 #:2700


                3)    If any occupant of the Tent refuses to vacate the Tent, the
                      Designated City Employee should contact law enforcement for
                      assistance and law enforcement shall proceed within their
                      established Departmental protocols;

        Step #3 - If an individual fails to comply with the directive, or willfully resists,
        delays or obstructs a Designated City Employee from taking down or
        deconstructing a Tent, the Designated City Employee shall request support from
        law enforcement and law enforcement will proceed within their established
        Departmental protocols.

        Step #4 - If an individual is physically impaired and the impairment limits
        compliance with a Designated City Employee’s directives regarding LAMC
        Section 56.11, the Designated City Employee shall offer to assist the individual
        with compliance or may contact LAHSA or OHSP to assist.

        If an individual is mentally impaired and the impairment makes incomprehensible
        compliance with instructions from a Designated City Employee regarding LAMC
        Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
        assistance, and shall continue with the clean-up.

        Step #5 – If at any time, a City Employee believes that an individual poses a
        danger to himself, herself or another, including a danger to the City Employee,
        the City Employee shall request law enforcement assistance.

        Step #6 - Without notice, a Designated City Employee may deconstruct any
        erected Unattended Tent during the hours of 6:00 a.m. and 9:00 p.m. unless it is
        raining and/or the temperature is below 50 degrees Fahrenheit. Once
        deconstructed, the Tent shall be removed, bagged, tagged, and stored, unless it
        is a health hazard. If a health hazard, LASAN shall remove the Tent in
        conformance with Procedure #7. The personal property in the Tent shall be
        removed following proper personal property protocols. A post removal notice
        shall be posted.

        Step #7 – The personal property around the Tent shall not be removed unless
        they are a health hazard or violate ADA safe passage or access to property. If
        removed, proper personal property protocols will be followed.

        Attachment Protocol
        In accordance with Los Angeles Municipal Code 56.11.8, no Attachment shall be
        erected on public property, and no Attachment shall be erected on private
        property in such a manner as to create an obstruction on or across any Street or
        area where the public may travel.

        Step #1 - A Designated City Employee may remove any Attended Attachment to
        public property only as set forth below:

April 7, 2016                                                                    25 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 43 of 358 Page ID
                                 #:2701


                1)   The Designated City Employee shall direct the owner that he or she
                     has up to 15 minutes to remove the Attachment;

                2)   If the owner refuses to or does not remove the Attachment, a
                     Designated City Employee may remove the Attachment; and

                3)   Any Personal Property contained around the Attachment shall not
                     be removed unless they are a health hazard or violate ADA safe
                     passage or access to property. If removed, proper personal
                     property protocols will be followed.

        Step #2 - A Designated City Employee may remove any Attended Attachment to
        private property that creates an obstruction on or across any street or pedestrian
        walkway, including a sidewalk only as set forth below:

                1)   The Designated City Employee shall advise the owner of the
                     Attachment that he or she will have 15 minutes to remove the
                     Attachment;

                2)   If the owner refuses to or does not remove the Attachment, the
                     Designated City Employee may remove the Attachment; and

                3)   Any Personal Property contained around the Attachment shall not
                     be removed unless they are a health hazard or violate ADA safe
                     passage or access to property. If removed, proper personal
                     property protocols will be followed.

        Step #3 - If an individual fails to comply with a Designated City Employee
        directive, or willfully resists, delays or obstructs a Designated City Employee
        from removing the Attachment(s), the Designated City Employee shall request
        support from law enforcement and law enforcement will proceed within their
        established Departmental protocols.

        Step #4 - If an individual is physically impaired and the impairment limits
        compliance with a Designated City Employee’s directives regarding LAMC
        Section 56.11, the Designated City Employee shall offer to assist the individual
        with compliance or may contact LAHSA or OHSP to assist.

        If an individual is mentally impaired and the impairment makes incomprehensible
        compliance with instructions from a Designated City Employee regarding LAMC
        Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
        assistance.



April 7, 2016                                                                  26 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 44 of 358 Page ID
                                 #:2702


        Step #5 – If at any time a City Employee believes that an individual poses a
        danger to himself, herself or another, including a danger to the City Employee,
        the City Employee shall request law enforcement assistance.

        Step #6 - A Designated City Employee may remove any Unattended Attachment
        to public property unless the Attachment was erected pursuant to written
        permission from the City. Personal Property around the Unattended Attachment
        shall not be removed unless they are a health hazard or violate ADA safe
        passage or access to property. If removed, proper personal property protocols
        will be followed.

        Step #7 - A Designated City Employee may remove any Unattended Attachment
        to private property if the Attachment creates an obstruction on or across any
        street or pedestrian walkway, including a sidewalk. Personal Property around the
        Unattended Attachment shall not be removed unless they are a health hazard or
        violate ADA safe passage or access to property. If removed, proper personal
        property protocols will be followed.




April 7, 2016                                                                27 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 45 of 358 Page ID
                                 #:2703


        TERMINONOLGY

        BSS – Bureau of Street Services

        BULKY ITEM – Defined in Los Angeles Municipal Code 56.11as; any item, with
        exception of a constructed Tent, operational bicycle or operational walker, crutch
        or wheelchair, that is too large to fit into a 60-gallon container with the lid closed,
        including, but not limited to, a shed, structure, mattress, couch, chair, other
        furniture or appliance. A container with a volume of no more than 60 gallons used
        by an individual to hold his or her Personal Property shall not in itself be
        considered a Bulky Item.

        CSLA – Clean Streets Los Angeles also known as the Clean Streets Initiative
        (CSI)

        DESIGNATED CITY EMPLOYEE – LAPD or Designated LASAN Employee.

        DESIGNATED LASAN EMPLOYEE – means the Director of the Bureau of
        Sanitation of the Department of Public Works of the City of Los Angeles or the
        duly authorized representatives designated to administer, implement and enforce
        the provisions of this Protocol (i.e. LASAN Environmental Compliance Officer).

        HOMELESS ENCAMPMENT – are locations where one or more homeless
        people live or store personal property in an unsheltered area. (CalEPA,
        CalRecycle Defined).

        GSD – Department of General Services

        LADWP – Los Angeles Department of Water & Power

        LAFD – Los Angeles Fire Department

        LAHSA – Los Angeles Homeless Services Authority

        LAPD – Los Angeles Police Department

        LASAN – Los Angeles Sanitation

        LAW ENFORCEMENT OFFICER – Any appointed governmental employee with
        Peace Officer arrest authority listed under California Penal Code Section 830.

        OHS – Operation Healthy Streets

        OHSP - Other Homeless Services Provider


April 7, 2016                                                                      28 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 46 of 358 Page ID
                                 #:2704


        PERSONAL PROPERTY – Defined in Los Angeles Municipal Code 56.11,
        means any tangible property, and includes but is not limited to, goods, materials,
        merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
        items such as household items, luggage, backpacks, clothing, documents and
        medication.

        PUBLIC AREA(S) - Defined in Los Angeles Municipal Code 56.11, means all
        property that is owned, managed or maintained by the City, except property
        under the jurisdiction of the Department of Recreation & Parks which is governed
        by Los Angeles Municipal Code 63.44, and shall include, but is not limited to, any
        street, medial strip, space, ground, building or structure.

        RAP – Department of Recreation & Parks

        UNATTENDED – Defined in Los Angeles Municipal Code 56.11 means no
        Person is present with Personal Property who asserts or claims ownership over
        the Personal Property. Conversely, property is considered “Attended” if a
        Person is present with the Personal Property and the Person claims ownership
        over the Personal Property.




April 7, 2016                                                                  29 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 47 of 358 Page ID
                                 #:2705


        APPENDIX 1 – Major Cleaning Notice




April 7, 2016                                                     30 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 48 of 358 Page ID
                                 #:2706




April 7, 2016                                                     31 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 49 of 358 Page ID
                                 #:2707


        APPENDIX 2 – Bulky Item Structure Postings




April 7, 2016                                                     32 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 50 of 358 Page ID
                                 #:2708




April 7, 2016                                                     33 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 51 of 358 Page ID
                                 #:2709




April 7, 2016                                                     34 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 52 of 358 Page ID
                                 #:2710


        APPENDIX 3 – Health Hazard Sheet




April 7, 2016                                                     35 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 53 of 358 Page ID
                                 #:2711




April 7, 2016                                                     36 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 54 of 358 Page ID
                                 #:2712




April 7, 2016                                                     37 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 55 of 358 Page ID
                                 #:2713


        APPENDIX 4 – Non-Infectious Certificate




April 7, 2016                                                     38 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 56 of 358 Page ID
                                 #:2714




April 7, 2016                                                     39 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 57 of 358 Page ID
                                 #:2715


        APPENDIX 5 – Post-Removal Notice




April 7, 2016                                                     40 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 58 of 358 Page ID
                                 #:2716




April 7, 2016                                                     41 | P a g e
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 59 of 358 Page ID
                                 #:2717
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 60 of 358 Page ID
                                 #:2718
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 61 of 358 Page ID
                                 #:2719
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 62 of 358 Page ID
                                 #:2720
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 63 of 358 Page ID
                                 #:2721
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 64 of 358 Page ID
                                 #:2722
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 65 of 358 Page ID
                                 #:2723
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 66 of 358 Page ID
                                 #:2724
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 67 of 358 Page ID
                                 #:2725
     Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 68 of 358 Page ID
                                      #:2726




     ZONA ESPECIAL
     DE APLICACIÓN
       Y LIMPIEZA
La Ciudad de Los Ángeles estará realizando
una mejorada limpieza y retiro de basura en
  cumplimiento con L.A.M.C. 56.11.3.(i) y
   otras leyes relevantes en esta ZONA.

    No se armará ninguna carpa entre
            6:00am – 9:00pm

No se almacenará artículos voluminosos en
             áreas públicas

  No bloquear la acera, salidas/entradas,
    vías de acceso o muelles de carga

    ¿CONFISCARON SU PROPIEDAD?
      LLAME AL (213) 806-6355 o AL
            (844) 475-1244

      O recoja sus pertenencias en:
    The Bin, 507 Towne Ave., LA 90013
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 69 of 358 Page ID
                                 #:2727




                            EXHIBIT 3
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 70 of 358 Page ID
                                                #:2728


                                            City Council Meeting - Wednesday

           july 1, 2020

           please stand by for city of los

           angeles, city council meeting.

           good morning and welcome to the los angeles city council. I'm nury martinez the
           President Of the city council. Madam Clerk please call the roll. >> blumenfield.
           >> blumenfield, present. Good morning. >> good morning. Bonin? >> bonin,
           present. >> buscaino? >> here.

           >> cedillo?

           >> cedillo, good morning, rise and shine everybody. >> thank you.

           Harris-dawson? >> present. >> koretz?

           >> present.

           >> krekorian? >> here. >> lee? >> present. >> martinez? >> present. >>
           o'farrell? >> present. >> price?

           >> present. >> rodriguez? >> here. >> ryu? >> present. >> wesson?

           >> wesson, here.

           >> 14 members Madam President and a quorum.

           first

           order of business, can somebody mute themselves, please.

           >> krekorian?

           hold on for just a second.

           One of you is not on mute, we're getting a lost feedback. Thank you. Let's try
           this one more time. First order of business.

           >> approval of business.

           Mr. O'farrell moves and Mr. Ryu seconds.

           Next.

           >> commendatory resolutions of approval.

           without objection, that will be the order.

           >> there is request to refer number 68 to finance committee.

           without

           objection, that will be the order. >> item 1 is notice public

           hearing.


https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          1/55
8/9/2020                                     City Council
             Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                          Filed -08/18/20
                                                                  Wednesday Page 71 of 358 Page ID
           Item 2 through 37 are items held.     #:2729
           And the rules election sxz inter governmental relations committee for

           items 3 through 6, 9 troughs 21, 34

           through 40 and 43 through 46 have been submitted and posted in the respective

           files.

           For item 36 relative to

           amending a permit.

           For item 37 there is a technical

           construction to switch civilian

           overtime, 45,,000 and sworn overtime should be $1,772,00.

           And moving on to the continuation jend,

           item number 94 is an item for which public hearing has been held.

           Item 95 is an item for which public

           hearing has not been held. And item 89 is an item scheduled foreclosed session.

           those items are now before us, without objection. If you wish to call any of
           these items special or have an amending motion.

           Ms. Rodriguez?

           >> thank you, Madam President, I have

           an amending motion on item 70.

           okay, go ahead. 70, go ahead and read that into the record.

           >> okay, I move that the matter of the reappropriation and transfer of funds

           relative to the fourth year and

           financial status report for fiscal year

           2019-20 item number 70 on today's

           agenda, be amended to authorize the

           reprogramming of 120,000 from the city's 2019-to 2020 general fund

           contract with the los angeles

           homeless services authority contract number c-133697ces navigation centers to
           the

           city state homeless emergency aid

           program contract with lasa

           contract

           number c-13135 transfer

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                           2/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 72 of 358 Page ID
           $120,000 to account to fund 06-p.Instruct
                                                  #:2730 the

           manager or designee to execute the necessary documents to adjust the above

           two contracts to reflect the above reprogramming.

           >> second.

           second by Mr. Buscaino. Any others. >> that is it, thank you.

           >> Mr. Ryu?

           >>er I would like to hold 84

           for

           comments.

           84 for special

           comments for Mr. Ryu.

           Thank you Mr. O'farrell, Mr. O'farrell, please unmute yourself.

           >> thank you, Madam President. Item 79 for amendment and clarification.

           go ahead.

           >> whether we approve the item, dated

           June 4, 2020 recommending

           approval of

           general plan zone change and incentive as to open space step backs and side
           requirements.

           Specific amendment and environmental clearance, the sustainability

           environment assessment with its mitigation monitoring program and mitigation
           measures for the

           construction, use and maintenance of 454

           permits supported housing units. 23 restrict today extremely low

           income. 50 restricted to very low income.

           376 units restrict today low households

           and 5 market rate managers units on a 94623 square foot site.

           For the project located at 317

           through

           345 north madison avenue, 312

           through 328 north June?Nd nita avenue and modified conditions of approval and

           findings all contained as part of 20-0287.

           is there

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            3/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 73 of 358 Page ID
           a second? >> second. >> thank you.     #:2731
           second by Mr. Buscaino. Any others Mr. O'farrell? >> no, thank you Madam.

           okay, Mr. Koretz?

           >> yes, would I like to call 2 and 6 special.

           2 and 6 specials, do you have any amending motions or you just want to speak on
           them. ?I. Just want to speak on them.

           okay, any others? Okay, Madam Clerk, oh I'm sorry, mr. buscaino. >> 94 special,
           please.

           That's it.

           any others, do you have any amending motions or you just

           want to speak. >> that's it, Madam President, thank you.

           Mr. Blumenfield.

           >> I would like to call 83 for a friendly amendment.

           83 for Mr. Blumenfield g.Ahead and introduce your friendly amendment.

           >> sure, it's to ask instruct cao to recommendations funding sources within 30
           use to determine the best

           use of the

           property located at 21433 canoga owned by the knights of columbus.

           I will accept your friendly, Mr. Blumenfield.

           Any others? >> no, I don't, thank you for that.

           Mr. Koretz. >> thank you, Madam President, I also like to call item 3 special
           for

           questions as well.

           all right, any others. Okay, seeing none. Madam Clerk, why don't we go ahead and
           we're going to begin public comment.

           Why don't you read out the call in

           information and then turn it to city

           attorney so he can explain the speaking

           rules. >> members should call

           669-254-5252 and use meeting id number, 1605358466 and

           press pound.

           Press pound again when prompted for participant id. Once admitted press pound 9
           to

           speak.

           Again call 669-254-5252 and use meet particular id number 1605358466 and

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            4/55
8/9/2020                                     City Council
             Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                          Filed -08/18/20
                                                                  Wednesday Page 74 of 358 Page ID
           press pound.                          #:2732
           Press pound again when prompted for

           participant id once admitted press star 9 to request to speak.

           >> so I'll explain the speaking rules, Madam President. For members from the
           public calling n please state what agenda items would you like to speak on.

           You have one minute per item up to three

           minutes total and if you wish one minute for public comment. We will tell you
           when your time

           is up. When speaking on the agenda items you

           must be on topic, our goal is to get

           through as many speakers as we can. If we cannot tell whether you're speaking on
           topic, you'll get a brief warning from me or the

           President, if you don't get back on toing, you will be cut off and you will
           forfeit the rest of your speaking time and we'll move on to the next speaker.
           We'll take 40 minutes total of public comment.

           Finally, when you hear somebody address you, you are live on the meeting.

           If you're linsing on another dwiesz,

           please turn down the other devices immediately, there is a time delays and you
           will get very confused if you

           continue to listen on your devices. Thank you, Madam President.

           okay, let's go ahead and take the first speaker. >> please state your name and
           the item

           would you like to speak on. >> hello, me?

           Hello.

           >> yes.

           what item would you like to speak on.

           >> I would like to speak on

           item 8 and 7. >> and I also wanted additional comment.

           so two minutes for your two items and then general public comment.

           >> my name I'm steve I'm a social equity applicant.

           I'm in favor of guarding all application in the dispensary licenseas previously
           mentioned business herb wesson

           on a previous letter. As the rules largest cannabis market all eyes are on us.
           Aside from the system being unfair,

           there is a reason why we should process all applicant.

           Mayor garcetti has said that unemployment has risen to more than 24% now. Our
           homeless community has risen to

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                           5/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 75 of 358 Page ID
           66,000 plus which is a 12.7% increase #:2733

           during this epidemic.

           Bring thousands of jobs to our fellow angelinos, not to mention the revenue for
           our city. The majority of the applicant that I

           have spoken to have plans to

           help sick children, and elderly abuse and/or fan

           risk. We the social equity applicant are los angeles.

           This is the time to step up.

           All we need is two minutes, one for one councilmember to mention the proposal

           and the rest to vote yes.

           At least offer additional 226 license to

           see cover what is made bit city and the

           soft fair for a total of 326 and the

           rest distribution. The thousands of alcohol licenses which

           makes this seem very very unfair, that

           they just leave the market with the black market, the black market will
           naturally decrease. I yield my time.

           Thank you. >> thank you, next speaker. >> please state your name and the item

           you would like to speak on.

           >> hi, is that me? >> yes, please state your name and what

           item you would like to speak on.

           >> hi, my name is rebecca and I would

           like to speak 29, 30 and 31. And it's going to be brief because

           they're all pretty similar. Is am really concerned about these items because I
           do not think that the police

           should be able to accept donations in relation to the funding that

           they receive and that's not only because the police budget is over funded but
           additionally, it's concerning from an ethics perspective, because there is a
           lack of transparency and where the

           donation right side coming from and

           where it's influence being exerted from somebody who wants favor from the police
           department or local government.

           Sxl considering the fact that jose huizar that was criminal indicted. And I bet
           many of you including john lee

           and et cetera are about to get indicted.

           I don't want there to be any loopholes
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            6/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 76 of 358 Page ID
                                                #:2734
           where the funding is coming from.

           I think it, you know, we're taxed enough.

           The tax dollars are regulated and passed through a budget. And we should be
           defunding the police.

           Thank you. >> please state your name and the item

           you would like to speak on. Please state your name and the item you

           would like to speak on.

           >> my name is meryl, and I'm calling

           easement [Indiscernable] >> speaker, we're having trouble hearing

           you.

           >> my name is meryl and I'm here with the state 8700 for a quick claim of the
           easement.

           >> okay.

           >> I don't know if I have to be here or

           I don't need to be here.

           >> thank you, speaker. >> please state your name and the item

           that you would like to speak on. >> all items please and general public comment.
           >> so you have three minutes and one minute for general.

           Please begin.

           >> okay, thank you, sir.

           I follow and agree totally with the

           previous speaker before last

           that is, on

           items regarding police lapd

           donations. It is just uncon consciousable that this

           continues to happen. Unlimited donations to the lapd. Lapd should be funded by
           the people and we should know exactly how much is

           funded and period. Not any other outside groups funding the police.

           It's just it's as bad as monica

           rodriguez accepting $100,000 from the L.A. Police protective league for her run.

           11 of the members of the takes L.A. Ppo

           contributions, martinez and o'farrell

           left 24-hour lapd security at their homes.

           It's all the same thing.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          7/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 77 of 358 Page ID
                                                #:2735
           All a police state that the people pay for. Sxl outside money should not be
           included

           in there. We want things to change.

           Question want -- we want police control for our people. you people don't
           understand.

           You go on break if you want but we will

           be at your homes.

           You have item number 45, 100 billion dollars that you're allocating for
           emergency rental.

           Just make sure that you use the money

           properly.

           Item 83, $100 billion, some going to staff and consultant. We want change in
           this city and you

           people don't get it. We want total complete change in this

           city. Item number 26, appointmented by the

           mayor they should be thrown out. He shouldn't be appointing anybody

           because of huizar's an ticks. Can I go to public comment, please.

           >> sure. >> thank you, yesterday Mr. Is he did I

           yo, item number 73 motion to preserve

           the affordability of the brand plaza

           housing complex to make it permanently

           affordable.

           By contrast, marqueece dawson known as sleazy marqueecy dawson.

           He wants to throw out 206 households,

           that's almost 1,000 people becoming homeless. What good does this homeless money
           do when dawson is throwing people in the

           streets so he can raise luxury units

           with pools and spas and swimming pools, this is extremely low income rent

           control units.

           And he and -- he's a terrorist. Marqueece dawson, is a terrorist. >> thank you
           very much.

           Please state your name and the item you would like to speak on.

           >> hi, my name is tom and I'm making a general public comment. >> sure, you have
           a minute please go ahead. >> okay. The existing proposed cuts by city

           council and the mayor are far

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          8/55
8/9/2020                                     City Council
             Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                          Filed -08/18/20
                                                                  Wednesday Page 78 of 358 Page ID
           too small.                            #:2736
           And we need cuts to the lapd budget in

           communities and non lapd and unarmed

           alternatives to the police. Where members from black lives matter, full power
           and the organizations shared

           a de tailed proposal.

           And conclusive survey finding.

           And the findings of the surveys were

           overwhelmingly display demand to defund

           the police to community services that keep communities safe and help them grow.

           Nouz they're ignoring the calls of over

           300 staff members in the city, they're calling on the adoption of the people's

           budget L.A. I personally promise to work as hard as

           I can to unseat each and everyone one of who stood against the necessary change
           in the city. Thank you, I yield the rest of my time.

           >> thank you, speaker. >> please state your name and the item

           you would like to speak on.

           >> good morning, Mr. Cedillo.

           All items please.

           >> you have three minutes.

           >> okay, so let's talk about

           the tefla

           hearing on behalf of cd14, we fully

           support that item. I'm trying to find out what the number

           is.

           Oh number 93.

           And also bonin, you have such a cute

           little white hat.

           Now getting to 92,

           [Indiscernable]

           On 701 avenue, I support it.

           Because bob blumenfield was working with

           the along reseda, thank you.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                           9/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 79 of 358 Page ID
           Number 91 medical services I support it    because it's good stealing,
                                                  #:2737
           good for you.

           Number 90, the mayor we don't want to

           give the mayor anymore money to

           spael. I'm against number 90 and 89 as

           well.

           I don't want those mother

           fuckers nobody

           does.

           97, another wait a minute, wait a minute, that's the cannabis regulation.

           Yeah, I support that because that's the

           little thing that you agree

           with the fbi.

           Please do not invite parker.

           I love her tie, she's such a cute little

           guy.

           And called the sepulveda basin.

           Thank you Mr. Koretz, better moan as

           [Indiscernible] Covid-19 stealing, full support. I've been telling you when you
           do a good

           job on I'm the first to say so and when

           you steal the covid-19 funds, it does my

           heart well.

           80, I support.

           82 I support that also.

           >> your minute of general.

           >> thank you, good bye. Please state your name and the item you

           would like to speak on.

           >> I thought.

           >> okay, you have three minutes please.

           >> I council thank you for Mr. Wesson

           for our people korea town, yes support support. I go to general comment. >>
           sure, please you have a minute.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            10/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 80 of 358 Page ID
           >> thank you for Mr. Wesson, you do good    job for community I vote for you for
                                                  #:2738
           supervisor.

           Okay, I yield time, thank you, God bless.

           >> thank you, sir. >> please state your name and the item

           you would like to speak on.

           >> herb wesson is a criminal.

           >> please state your name and the item

           you liker.

           >> hello. >> please state your name and the item

           would you like to speak on. >> this is katie calling from bonin's

           district. Calling on 80-81 and general public comment.

           >> you have two minutes and one for general public comment.

           >> so items 30 and 31 I want to echo

           what the previous caller said, where are the mysterious donation coming from,
           you're already under investigation for

           the shady things that you're doing. Making a bad situation worse and for the
           benefit of more propaganda.

           Please listen to us. Moving on to general public

           comment. Totally appreciate the first steps that

           have been taken to start the defunding of lapd.

           More needs to happen. I get that you're taking a month off. I want to promise
           you, we will be here

           when you come back to make the same

           calls what you have allowed to happen so far, is morally and ethickly wrong.

           And also you need to cancel them, bottom line.

           We already have a massive homeless

           crisis that is about to get so much worse.

           It's really really wrong. Even the lapd budget -- enjoy your vacation.

           I yield my time. >> please state your name and the item

           you would like to speak on. >> yeah, I'm jessica craven.

           I would like to make public comment on items 29 through 32 and also general
           public comment. May I combine the two. >> you have three minutes for items and

           one more general public comment.

           >> okay, well so the items 29 through 32

           I would like to say again, that I support wholely defunding the police.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            11/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 81 of 358 Page ID
                                                #:2739
           I want to thank you for the 150

           budget cuts that you're going to undertake. That's a great start but we

           need to do.

           No popsicles for the police, no grants for chief moore, none of that is

           appropriate after we're going through this entire wide grieving process and
           outrage process.

           Take that money please and take it

           toward rent freezers because as the last

           speaker said, we're about to have an

           enormous rent cries. Personally it's a pretty awful time to take a vacation.

           Do what you need to do.

           But, you know, the biggest crisis our

           city has faced and it May be a good time

           to cut vacation short.

           And my biggest thing is the corruption that we're seeing right now.

           We know that one of you just

           got charged for racketeering. And it's impossible that the rest didn't know what
           was going. You make all your decisions behind closed doors and you're telling us
           that

           one of you was accepting boxes of cash

           in bathrooms to payoff sexual

           harassment, and none of you? If it's true, you're not aware of your

           surrounding.

           What makes you different from lapd,

           another organization that protects their

           own even when crime is being committed. I want you to ask yourself whether

           you're in this job for a reason.

           You don't make this money to

           detray your constituence.

           We want it to happen now. Don't say black lives matter now because it's trending
           on twitter and then take cash from developer when you think we've moved on. >>
           thank you, speaker.

           >> money that is pouring into lapd. >> thank you. >> thank you.

           >> thank you. Please state your name and what ite you would like to speak on.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          12/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 82 of 358 Page ID
           >> my name is jess Mcbride and I'm speaking
                                                  #:2740 on item 94 and general public
           comment.

           >> you have one minute for each. Please begin speaker.

           >> thank you.

           Hi I'm jess Mcbride I'm a cosigner of the letter of concerned L.A. Workers

           that I think all of your officers received as well as your chief

           of staff.

           I'm finding, a former employee and long time volunteer of the city.

           You know that the work that people's

           budget L.A. Did for you to provide those findings, from what your taxpayers want
           their money spent on is such a gift.

           And you know, as an urban planner, finding them the information like that

           is so valuable and I feel like you guys largely ignored it.

           And given it lip service.

           And now over 300 of current and former city employees people on your team have

           organized to stand in solidarity with this work.

           Sxl it has also gotten largely ignored in the past few council

           meetings. I urge you to review our letter. Take seriously the work that

           L.A. Budget has done and be courageous and take this moment to make a valuable
           change in your city. This will moment will not come a long again.

           I think for a while.

           And I urge you to not Miss This moment from your constituence.

           I yield my time, thank you.

           >> please state your name and what item you would like to speak on. >> speaker,
           are you there?

           >> hi.

           Yes, [Indiscernible]

           I would like to speak on 29 and public

           comment. >> we had a trouble hearing, can you

           repeat the items again.

           >> yes, 29, 30, 31 and general comment please. >> okay, thank you.

           You have three minutes for the items and one minute for general public comment.
           Please begin.

           >> thank you. Item 29 regulation of grand work close

           to lapd.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            13/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 83 of 358 Page ID
                                                #:2741
           We should be asking you want to give

           them -- [Indiscernible]

           Stop giving to lapd they're the most

           extremely well funded, also try

           to make. Terror donation for lapd hiring, again what the fuck.

           If so defund the police and

           also donate

           to the police and diversity

           hiring after

           months, lapd has been bragging about

           how -- [Indiscernible]

           Defund, demilitarize the police.

           For my general, proposed cuts goes to about 18 days no money, that's

           it.

           I'm not sure what the lapped has been

           threatening you with.

           It's not going to be good from the lapd black lives matter. You don't care about
           the

           homeless report.

           We didn't forget about 2002.

           I yield my time for victims of police

           brutality.

           >> thank you, speaker. >> please state your name and what item

           you would like to speak on. >> hi, I would like to speak on general comment.

           >> you have one minute.

           >> hi I'm one of the seven volunteers

           who was terminate beside the severe

           animal abuse and criminal activity running rampant through the animal

           shelters.

           This has always been no-kill, while

           taking 314,000 a year. And that's more than governor newsom

           makes.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          14/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 84 of 358 Page ID
           Animals are sleeping in concrete, 24-7#:2742

           never getting walked.

           Instead of spending on money on beds,

           she spends it on travel. Now clears the north shelter and none of

           you questioned her about it.

           Last month, they took in over 1600

           animals where are they now. 74% why because she's not

           allowing intakes. We've been writing you for 11 months, and you've been silent.

           You need to launch an investigation into L.A. Animal services.

           >> thank you.

           Please state your name and what item you

           would like to speak on.

           >> I'm maybe a girl pro nound she and her.

           And I would like to comment on 16, 94 and also make a general public comment.

           >> you have three minutes for

           items and one for general public.

           >> I'm also an elect odd filler serving

           on the siler lake council. I believe these are worthy

           causes that will contribute to alleviating homelessness in L.A. In both our city

           and county. Homelessness is up 14.6% and this is

           based out of a point census conducted in January prior to the covid-19

           crisis. 20-19 likewise saw an increase in homelessness. We need you to take bold
           and progressive action if you want a solution for

           homelessness.

           This means canceling rents. Today's July first and today should have

           been the day that you adopted L.A.

           Yet you ignored the angelinos calling on you to defund lapd.

           If I ignore the calls of tens of my constituents to even put this on the agenda,
           I would not be expect to be reelected and neither should any of you.

           You are in charge of the cities and you have the power to do this.

           I encourage to you a agenda eyes on adopting the people's budget

           L.A.

           Furthermore, cops do not deserve

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            15/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 85 of 358 Page ID
           popsicles right now. Black lives matter,    I yield my time.
                                                  #:2743
           >> thank you, speaker.

           >> please state your name and what item

           you would like speak on.

           >> I'm sam from cd5 I would like to speak on 29 and general public comment. >>
           sure you have one minute for each, go ahead.

           >> all right, I'll be quick.

           No popsicles for piggies, no more

           donations for pigs, we want them to have a reduced impact only the communities
           that he terrorize. Along those lines I'll switch to public comment.

           You need to divest from the police, 133, 150 million is not enough. If you think
           so, you're mistaken.

           We will not take a recess, you should not either.

           But we wouldn't, we will continue to make our voices heard. Fuck you paul
           koretz. >> please state your name and what item

           you would like to speak on. >> good morning, armando flores, speaking on item
           81.

           >> you have one minute.

           >> armando flores with the vica we would

           like to support for item 81. Healthcare providers are business owners who
           provide service to the

           community.

           They work with a piece of mind, and

           their trained environment and play a

           role in foster to help children get a great start in life.

           In L.A., we have an early childhood,

           crisis which has been exacerbated by covid-19.

           The city can begin to support this. Thank you for your time.

           >> thank you, speaker.

           >> please state your name and what item

           you would like to speak on.

           >> yes, previn and I would like to speak

           on all items today only the agenda which is especially 93 and yesterday there
           were 83 and I was not admitted through. So I'll begin now. >> we'll give you
           three minutes for the items and one minute for

           general public comment.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            16/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 86 of 358 Page ID
           >> all right. One concern with eileen #:2744
                                                   decker with the

           police commission, we were all surprised by her recently.

           As a former U.S. Attorney and former

           mayor deputy, she is far too

           close to the individuals who are being investigated to the fbi. So to appoint
           her to that role is just a terrible mistake. And I think misunderstand all of
           this course of voices that you've been

           hearing saying that we need to have a

           paradigm shift.

           I also look at the sean burton and nick roxborough to the board of airport

           commission.

           These guys are caucasians, this

           one is

           three-while men and two latino and one

           asian women, and one black man.

           It's an interesting question, why are we

           reappointing two white men when

           so many employees cut across all aspects of our community.

           I will say that each of the members of the committee, the commission the board

           of airport commissioners come from cd11

           bonin's district and cd5 paul koretz district, if you stick huizar's district

           in there amount to the most well off districts. So it's just tapping into a
           group that

           feeds on the big money that comes through tourism which has been decimated with
           covid.

           I would also like to say that I know the aids health air care

           foundation, came up quickly.

           And I also know that john brody is once again broughting in for 30,000 for the
           L.A. Pd again. It's a weird pain.

           And I echo speakers who talk about

           donations to the lapd as being inappropriately.

           It's completely inappropriate.

           and I want to study on twitter later, of millions of dollars flooding into the
           lapd. When I say millions, says five or four or six million dollars. And coming
           from all over the place, from people who are obviously

           interested in contracts, so it's so, appalling that
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            17/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 87 of 358 Page ID
                                                #:2745
           they allow this to continue. And we call it out.

           I also want to shine a light on the safe parking. We're the lowest rolled out

           plans.

           We do 8502 and tow people around and

           ruin their lives, which I know

           we put on

           slight hold recently although no thanks to starting the sweeping program. >>
           please take your general comment Mr. Previn. >> I'm going to shift to my general
           public comment. Okay.

           >> yes, please. >> you ready.

           So the general public comment, and fauble, I'll name you here.

           We need to do a better job at running the meeting.

           At the beginning there was a confusion

           of penetrating the calls.

           What is problematic is the lack of transparency. i'm glad to hear fresh new
           speakers. The possibility of getting into speak should not be difficult and if
           you need

           to take more comments to make that

           possible, I would direct you to not

           canceling friday's meeting.

           So what can I tell you, stuffing these

           agenda full foreheading off for the 4th of July is appalling. It's a tenier to
           what the people in los angeles have been experiencing and the expectation that's
           we have for you. And I'll close this by saying that nury

           martinez through one of her inter --

           >> thank you Mr. Previn.

           >> our next speaker? >> please state your name and what item

           would you like to speak on.

           >> hi, can you hear me? >> yes, please go ahead. What would you like to speak
           on.

           >> I'm eric and I'm speaking on items

           29, 30, 31 and giving general comment. >> okay, three minutes for your items and
           one minute for general public comment. Gl ahead.

           >> great.

           No mysterious donation for the lapd no popsicles and horses for cops.

           And while I'm at it, cancel rent.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          18/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 88 of 358 Page ID
                                                #:2746
           We're at a due or die moment with this

           new surge in covid cases, sending

           angelinos back to the meat grinder.

           Thousands more will fall on the homelessness and preventable deaths.

           Cancel rent. Instead of defunding police, in this budget and investing in the
           healthcare

           and food security for the

           people, you

           offer this bullshit like 300 k for

           diversity hiring. And 150 million divestation is not enough.

           The fact that you're enter tating to

           give 50% of our fund to the murdererous is shameful.

           I'm calling to support not only further

           defunding but its total dismantling.

           Care not cops.

           This police department exist to protect

           property and white supremacy. Require more police militaryization and more
           collaboration with law enforcement

           agencies. Especially the 2028 olympic games.

           They have estimated that 30% increase in lapd necessary to provide

           security for

           the olympics not to mention, the authority to coordinate with law

           enforcement for the next decade. This is completely unacceptable.

           We need to call off for the mega events

           both private and public as L.A.

           Reimagined what the idea of L.A. Means. You have no material ways, the eyes of

           the world are on you now.

           Dol your fucken job.

           And john lee, that's the sound of walls

           closing in.

           You'll be joining your friend jose huizar very soon.

           >> thank you, speaker. >> can we get the next speaker please. >> please state
           your name and what item you would like to speak on.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          19/55
8/9/2020                                     City Council
             Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                          Filed -08/18/20
                                                                  Wednesday Page 89 of 358 Page ID
           >> yeah, hi.                          #:2747
           Daniel gus, I want to speak in all items in general.

           >> you have three minutes for items and

           one for general public comment.

           >> I'm applauding you for the rental

           assistance idea.

           However for the rentersers in los angeles, $1,000 is not going to cover
           anything, it's just going to put them

           less in the hole.

           A greater allotment but make sure that the eligibility is for restricted.

           Also you need to be clear that some elected official right side renters, I'm not
           going to name them, you need to

           state that they're not eligible that there are income restrictions, you

           should also be very clear in stating that criminal penalty that you will

           prosecutor for anything illegal or dishonestly getting that

           benefit but

           it's a good idea.

           You have to make sure that these are vetted. You get the contract issue but
           never vet whether or not they're connected to the

           politicians or chief of staff and any of the huizar-type of chaos going

           on right

           now.

           Regarding joan roady, you're severely

           over paying this person for this work.

           Multi million dollars proposals for

           ander on and kpng and 30,000 for 40,000 is a wildly overpaid.

           And you should find out why

           she's

           getting such way above market for those services.

           I did it it's not work, that but that

           over.

           Eileen has no place to be in

           the -- Ms. Decker's qualification are reverses,

           soufp on law enforcement.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                           20/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 90 of 358 Page ID
                                                #:2748
           I'm going to also, number 1 1, cedillo

           that is a great idea. Safe parking that's what you

           should be doing. Number 11 is a good idea.

           That's good for cedillo. On that note I'm going to go to general

           public comment.

           Best friends, you're subsidizing an extremely wealthy organization.

           They're a wealthy organization, so you're cutting services to us and

           closing our shelters and subsidizing, you're squaundering money at a

           pound we should not be subsidizing best friends.

           And why did it take just now to start

           doing anti corruption thing.

           The timing is very dubious.

           You should get up and make sure that

           those, that the penalty for corruption

           include very explicit of a forfeiture of healthcare benefits and pension if
           you're convicted on any of the stuff.

           You guys to need the door on the olympics, I don't know if you have to pay
           money.

           We don't need that, it's a destruction. Best friends, why are we subsidizing
           them.

           Thank you, have a good one.

           >> thank you, Mr. Gus.

           okay, members that concludes public comment for

           today's meeting. Madam Clerk, let's vote on a couple of items. Let's take up
           item number 94. Please call the roll.

           >> councilmember blumenfield?

           >> plume field, aye. >> bonin. >> bonin, aye. >> buscaino? >> buscaino, no.

           >> cedillo?

           Councilmember cedillo?

           Mr. Cedillo, can

           you unmute yourself, please.

           Mr. Cedillo?

           >> yes, Madam Chair.

           item number 94, can you vote please. >> can you come back to me please.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          21/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 91 of 358 Page ID
                                                #:2749
           sure.

           Continue Madam Clerk. >> councilmember harris-dawson? >> yes. >> koretz? >> aye.
           >> krekorian? >> aye.

           >> lee?

           >> no. >> for clarification? No? >> no. >> thank you. Martinez? >> aye. >>
           o'farrell? >> aye. >> price? >> aye. >> rodriguez?

           >> aye. >> ryu?

           >> aye. >> wesson? >> wesson, aye. >> and back to councilmember

           cedillo? >> cedillo, aye.

           thanks.

           >> that's 12 ayes and 2 nos. This item is adopted.

           let's

           vote on 1

           through 2, 4 through 69, 71 through 77,

           80 through 82 and 85 through 93.

           Please call the roll.

           Let me repeat this, 1 through 2.

           4 through 69, 71 through 77,

           items 80 through 82 and 85 through 93. Please call the roll. >> thank you.

           Councilmember blumenfield? >> blumenfield, aye. >> bonin? >> bonin, aye. >>
           buscaino? >> buscaino, aye. >> cedillo? >> cedillo, aye. >> harris-dawson? >>
           yes.

           >> koretz?

           >> councilmember koretz?

           >> aye. >> krekorian? >> aye. >> lee? >> aye. >> martinez? >>

           aye. >> o'farrell. >> aye. >> price. >> aye.

           >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye. >> 14 ayes, those items are adopted. >>

           let's move on to item number 3 called special by Mr.

           Koretz.

           >> thank you, Madam President.

           I would like to first congratulate our

           new G.M.

           And note that you're taking this position at a challenging time in lawa's
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          22/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 92 of 358 Page ID
                                                #:2750
           history.

           Obviously, with the difficulty with

           covid, et cetera.

           Couple questions I have, one is as you

           probably know, I have made one of my

           focus the city wide on climate change and sustainability, which I chair with the
           mayor.

           So I have some questions about that,

           particularly I know you're working on

           conrad, the rental car facility with southern california being one of the

           hottest markets for electric vehicles

           and car rental companies going through a transition, we proposed that conrac be

           equip withed a generous number of charging station sxz we're still awaiting a
           report back.

           Can you give us an idea when we may

           expect that report back and what lawa is doing about that.

           Mr. Courts, we're going to let Mr. Erbacci into the meeting so he can answer the
           questions.

           >> I'm here.

           great, do you want to answer Mr. Koretz.

           >> thank you, Mr. Koretz. You'll be getting a response in the next

           couple of days.

           Our team is finalizing the document.

           But just to give you an overview, the

           conrac is being built to

           support significant electronic vehicle infrastructure, specifically designed to

           allow for the institution of each

           electric capacity to support up

           to 2500

           level 2 charger for rental car companies including about 725 chargers for conrac

           and airport employees as well

           as visitors.

           Then approximately 2500 level 2 chargers would support an estimated 15,000
           rental
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          23/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 93 of 358 Page ID
                                                #:2751
           vehicles on a peak day.

           So we're taking questions and putting an

           infrastructure in the conrac project to

           support the ev infrastructure. You'll get a full report in the next couple of
           days.

           >> terrific.

           Also, we've inquired about the use of toxic herbicides surf as roundup and we're
           awaiting a response on that. >> yes.

           >> do you know when that could be expected? >> yes, we'll be providing that also
           within the next few days.

           I can say that we're not using roundup anymore.

           We have not been using it since February. But again, we will follow-up in the
           next couple of days with a letter confirming that.

           >> great.

           And also we proposed that lax like many other publicly accessible facilities in

           L.A., make sure that food vendors provide at least one vegan option on

           their menu. And we've got a gratifying level of

           support from many entities on this idea

           without our even having to make it a requirement yet. And the same goes for the
           food

           policy.

           When do we expect lawa's report on doing

           the vegan option and implementing a good food policy at lax.

           >> councilmember, we'll have that response with you within the week.

           I can tell you that as of late 2019

           before the covid crisis, vegan protein

           options were available in all of our lax terminals.

           Concession, at lax offer

           approximately 55 vegan protein options at 43 different sites. That will was
           before covid. But we, it's a good start but we are

           trying to do better. And we are committed to trying

           to work with our concessioners to promote the use and offering of the vegan
           protein options.

           So we'll be writing that letter would you within the next couple of days. >>
           great, that sounds like a lot of progress. I appreciate it.

           One last que, the city's environmentally preferred purchase policy that many
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          24/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 94 of 358 Page ID
           departments including the port and dwp#:2752
                                                    are complying with.

           We asked for a report on how lawa's complying and hope we can get that

           report soon as well.

           >> yes, we are in compliance and

           submitting annual report to the bureau of sanitation but we'll provide a further
           response specifically to our progress on that.

           >> thank you, and thank you for your

           good work and all of these arenas. And look forward to continuing to work

           with you in this more permanent position.

           >> likewise, thank you.

           Mr. Bonin?

           >> thank you, Madam President.

           I just wanted to speak very briefly

           because I had not had an opportunity to personally congratulate justin on the
           appointment.

           I'm happy that the mayor has made this choice, I'm obviously going to be
           supporting it.

           Jus inand I had a shotgun marriage a

           month ago, when he was pushed into this role and we found ourselves working very
           closely.

           And man, you have been there in most difficult and trying circumstances and I

           have appreciated your partnership.

           You know, as you know, I've had

           a couple

           of other predecessors able to repeat the

           montra of world class airport. >> world class air world, first class neighbor.
           >> thank you.

           >> we discussed this a lot lately.

           A first class employer and a first class landlord who uses that to be a first

           class employer as well.

           We have a real big opportunity to do a

           lot of good at that airport as we modernize it and good things are coming.

           And it's not going to be pretty getting

           through but I just want to thank you and

           voice my support. And I certainly move approval.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            25/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 95 of 358 Page ID
                                                #:2753
           >> thank you very much, councilmember bonin, I look forwarding to continue close
           collaboration.

           Ms. Rodriguez. >> thank you, Madam President. Justin I just wanted to
           congratulate you

           on a very well deserved nomination to

           lead our world class airport.

           And I'm just, you know, I know just

           based on the amount of time that we

           spent, looking and reviewing on the innovations of other international

           airports and just your depth of knowledge was incredibly impressive.

           So I'm looking forward to you bringing

           our airport to that same 21st' century

           standard that we had to review. Congratulations to you, well deserved

           and I look forward to seeing the benefits of your leadership in this role.

           Congratulations. >> thank you very much councilmember.

           Mr.

           Cedillo?

           >> yes, Madam President.

           Let me add my voice to the chorus here

           on our new general manager.

           I want to congratulate him.

           And I want to congratulate the mayor, to see people come through the

           process and

           be promoted to bring thoughtful

           leadership that swift here in the L.A. Family. It's a really important signal at
           this moment as we go through changes that

           will be forced upon us by covid-19 that

           we have that type of leadership.

           I know justin is very focused on

           inclusivity, he's a thoughtful leader and great challenges ahead of him.

           The challenges of airport are

           extraordinary given the impact on the

           economy and tourism, the decline in

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          26/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 96 of 358 Page ID
           flights et cetera. I look forward to working
                                                  #:2754 with him and a
           plowed him and thank him for stepping forward and meeting the

           challenge of

           leadership.

           >> Mr. Buscaino?

           >> in our t-3 committee, we heard Mr.

           Erbacci vision moving forward including these times, these unprecedented times

           in the pandemic.

           I see commissioner burton and

           commissioner roxborough who we appointed today earlier, smacker schwartz and the
           incredible that Mr. Erbacci is

           surrounded by. Mr. Krekorian raised some questions on how the airport is moving
           forward in

           response to the pandemic.

           Just know colleague that in the coming weeks, we'll be asking both the airport
           and the port to come back to this body

           to respond to some of these covid-19

           concerns as it relates in our economy. And these are two economies

           that we rely on. In both the tourism travel and trade

           spaces.

           So with that, Mr. Erbacci congratulations. It seems unanimous support.

           And we need you more than ever in these critical times. Thank you for saying yes
           and thank you for your commitment to our great city and our surrounding
           communities. >> thank you, councilmember.

           all right, thank

           you very much. And again congratulations mr. erbacci. Thank you for hanging in
           there. Congratulations. All right members, let's move on to item, I'm sorry,
           let's go ahead and call the roll.

           >> blumenfield? >> blumenfield, aye.

           >> bonin? >> bonin, aye. >> buscaino? >> buscaino, aye.

           >> cedillo? >> cedillo, aye. >> harris-dawson? >> yes. >> koretz? >> aye. >>
           krekorian? >> aye. >> lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >>
           price?

           >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye.

           >> 14 ayes, this item is adopted.

           okay members, we
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            27/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 97 of 358 Page ID
                                                #:2755
           need to reconsider item number 7. Mr. Price needs to recuse himself from this
           vote. So let's vote on reconsideration.

           Please call the roll.

           Let's take off Mr. Price. Go ahead and call the roll? >> blumenfield? >>
           blumenfield, aye. >> bonin? >> bonin, aye. >> buscaino? >> buscaino, aye. >>
           cedillo? >> cedillo, aye.

           >> harris-dawson? >> yes. >> koretz? >> aye. >> krekorian? >> aye. >> lee? >>
           aye. >> martinez? >> aye. >> o'farrell?

           >> aye. >> price recused. Rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye. >> 13 ayes, this item is now before council.

           all right, let's vote on the item. Make sure Mr. Price has been removed. Please
           call the roll. >> blumenfield? >> blumenfield, aye. >> bonin?

           >> bonin, aye.

           >> buscaino? >> buscaino aye. >> cedillo? >> aye. >> harris-dawson? >> yes. >>
           koretz? >> aye. >> krekorian? >> aye. >> lee? >> aye. >> martinez? >> aye. >>
           o'farrell? >> aye. >> price recused. Rodriguez? >> aye. >> ryu? >> aye. >>
           wesson?

           >> wesson, aye.

           >> 13 ayes, this item is adopted.

           okay, let's move

           on to item 78. This item, Mr. Krekorian needs to be recused from this vote. Go
           ahead and call the roll.

           >> blumenfield? On item 78, councilmember

           blumenfield? >> aye. >> bonin? >> aye. >> buscaino? >> aye. >> cedillo? >> aye.
           >> harris-dawson? >> yes. >> koretz?

           >> aye. >> krekorian recused. Lee? >> aye. >> martinez? >> aye. >> o'farrell? >>
           aye. >> price.

           >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye. >> 13 ayes, this item is adopted.

           okay, members we're going to prepare to go

           into closed session. Never mind our city attorney is not here yet.

           We were going to go into closed session

           for item 96.

           This was an amending motion by

           Ms. Rodriguez. Go ahead and open the role. >> blumenfield. >> aye. >> bonin? >>
           aye. >> buscaino >> >> buscaino, aye. >> cedillo.

           >> cedillo aye. >> harris-dawson? >> yes. >> koretz. >> aye.

           >> krekorian? Mr. Krekorian, on item 70. Lee? >> aye.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          28/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document   83 Meeting
                                                         Filed -08/18/20
                                                                 Wednesday Page 98 of 358 Page ID
                                                #:2756
           >> aye. >> krekorian, aye.

           >> thank you. And lee is aye, martinez. >> aye. >> o'farrell? >> aye. >> price?
           >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye.

           >> 14 ayes, this item is adopted as amended.

           let's vote on number 79 as amended by Mr. O'farrell. Let's open the roll. >>
           plume field. >> blumenfield, aye. >> bonin? >> bonin, aye. >> buscaino? >>
           buscaino, aye. >> cedillo? >> cedillo, aye. >> harris-dawson? >> yes.

           >> koretz? >> aye. >> krekorian? >> aye. >> lee? >> aye. >> martinez? >> aye. >>
           o'farrell? >> aye. >> price. >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >>
           wesson?

           >> wesson, aye. >> 14 ayes, this item is adopted as amended.

           let's move on to item 83.

           This is let's vote on this item as amend open the roll. >> blumenfield? >>
           blumenfield, aye. >> bonin? >> bonin, aye.

           >> buscaino? >> yes.

           >> cedillo? >> cedillo, aye. >> harris-dawson? >> yes.

           >> koretz? >> aye. >> krekorian? >> aye. >> lee? >> aye.

           >> martinez? >> aye. >> o'farrell? >> aye. >> price? >> aye. >> rodriguez? >>
           aye. >> ryu? >> aye.

           >> wesson?

           >> wesson, aye.

           >> 14 ayes this item is adopted as amended.

           let's move on to item number 84, this was called special

           by Mr. Ryu.

           >> thank you, Madam Chair. And colleagues, los angeles is home to

           thousands of artist and small arts organizations and this pandemic has shut

           their doors and put them at risk of perm

           nal closure.

           Sxl I don't want to see los angeles lose

           its creative heart.

           Which is why I ask to move my

           development fund into an artist relief

           program creating our first rent program

           for virtual public art.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                          29/55
8/9/2020                                      City Council
             Case 2:19-cv-06182-DSF-PLA Document    83 Meeting
                                                           Filed -08/18/20
                                                                   Wednesday Page 99 of 358 Page ID
           i also ask the department of culture affairs
                                                  #:2757 to ask others to join the program.
           And I'm so happy that so many of you answered the call, councilmember is he

           did I yo, wes upon and beauce ca knoxer has added another 320,000 to

           the program. With Councilman Krekorian adding another

           amount to district.

           We're putting over a million dollars for

           small organization sxz artist.

           It's because art is need now more than ever and artists need our help now more
           than ever. We need ways for people to connect to our city and want another
           another while staying safer at home.

           I want to give a big thanks for the department of culture affairs for all of
           their work. Now let's get this money off the door to the artist that need it.
           Thank you Madam Chair. >> okay, let's prepare to vote on this item. Please call
           the roll.

           >> blumenfield? >> blumenfield, aye. >> aye. -- bonin? >> bonin aye. >>
           buscaino. >> buscaino aye. >> cedillo? >> cedillo aye. >> harris-dawson? >> yes.
           >> koretz? >> aye. >> krekorian? >> aye.

           >> lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price. >> aye.

           >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye. >> 14 ayes, this item is adopted.

           okay members we're

           going to prepare the room for closed

           session for item 96.

           Ita please prepare the room.

           [Council in closed session]

           12 medicals and a quorum Madam President.

           we have two specials. We're going to Mr. O facial to

           make the findings. >> thank you, Madam President, this is a

           rule 23.

           L.A. Dot announced that full parking

           will resume on July 6.

           L.A. Has received the large record numbers of cases for the second

           day. Highest one-day infection rate at nearly

           3000. Unemployment remains at levels not seen since the great depression of

           the 19 30s.

           Los angeles is a county hot is a spot of coronavirus known across the
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            30/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 100 of 358 Page ID
                                                #:2758
           nation.

           The state of california and L.A. County scaled back the reopening by closing
           bars.

           More people are at home now than ever.

           And we don't even know what the next

           day, two or three or five days will bring much less what will happen next

           week when the parking enforcement

           resumes its regular functions. So colleagues, therefore because of the

           hardship and because I have been hearing just like an avalanche today, since
           this

           morning, from constituents in distress

           over the renewal of park ing

           enforcement on July 6.

           On March 16, 2020 mayor garcetti announced relaxed parking enforce amount as
           part of the covid-19 spobs.

           Response.

           Well that is meant for

           residents not to feel overburden while we're still dealing with the impacts of
           the

           pandemic.

           They announced it would start procedures on July 6 largely ending protection to

           residents. Council will be on recess until the end of July unable to act.

           While the safer at home orders are still

           in affect and with one in five angelinos

           facing unemployment. It's necessary to delay enforcement of this plan until at
           least council is in session to assist the public as needed.

           You therefore move that the council

           determine as provided in section

           4954.2b2 of the government code and pursuant to rule 23 of the city council,
           there is need to take immediate action on this matter. And that the need for
           action come to the attention of the city council subsequent

           to the posting of the agenda for today's council meeting.

           I further move the city council instruct the department of transportation to

           continue for the month of July the temporary suspension of the following
           enforcement categories as they

           currently exist. Residential street sweeping, peak rush hour and gridlock zone
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            31/55
8/9/2020                                      City Council
            Case 2:19-cv-06182-DSF-PLA Document            Meeting08/18/20
                                                    83 Filed      - Wednesday Page 101 of 358 Page ID
           restrictions, a bond ond vehicles, the#:2759
                                                    72 hour

           rule.

           Expired registrations and loading zone resume the 10-minute grace period that
           currently exist. I further move that the council

           authorized the department to wave all parking citations issued in the month of

           July with respect to the categories above, above mentioned that May be issued in
           the month of July. >> second.

           >> thank you.

           it's been seconded business Mr. Cedillo. Thank you Mr. O'farrell.

           We're going to move on to Mr. Buscaino

           who introduced a special too for

           findings. I'm sorry, Mr. Buscaino, Mr. Buscaino. Sorry, I skipped a step.

           We need to vote on the findings for special 1.

           >> okay.

           let's go ahead and open the role. >> this is on the findings for special 1.

           Councilmember blumenfield? >> blumenfield, aye. >> bonin? >> bonin, aye. >>
           buscaino? >> buscaino, aye. >> cedillo? >> cedillo aye. >> harris-dawson? >>
           yes. >> koretz? >> koretz, aye. >> krekorian? >> no.

           >> lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price? >> aye.

           >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye.

           >> 13 ayes and 1 no, the findings are adopted.

           thank you, let's

           move on to Mr. Beauce ca who introduced a special 2.

           Let's go to you sir to you can make the

           findings, go ahead.

           >> on today's agenda for the second

           consecutive time the city of california

           reported the largest cases, it's the

           second time that the state

           recorded more

           than 8,000 in a single day.

           And it's been said that it's in low income communities. We know several bridge
           home shelters will be opening.

           And in order to mitigate the outbreak within the bridge shelter, it's critical
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                              32/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 102 of 358 Page ID
                                                #:2760
           that this council a meaned this previous action taken in the early days of the

           coronavirus emergency to resume comprehensive care plus clean ups in the

           special cleaning zones established around the bridge homes sietsz

           only. Sanitation is only conducting spot cleaning around tents and I've been
           alarming reports from field staff about

           the state of the area surrounding our

           bridge sites. Immediate action is necessary to begin

           out reach and education in order to resume the more comprehensive care plus

           clean up that have involved applying bleach solution to disinfect sidewalk. I
           therefore move that the council action

           of March 17, 2020 council file 20-147 as

           amended by motion number 72-p and 72-p-a, relatively to suspending

           relatively care plus clean up be

           authorized to resume care plus

           clean ups within the special cleaning zones

           established around a bridge home shelter only.

           okay, is there a second for his findings?

           >> second.

           Mr. Lee, Mr. Bonin?

           >> thank you, Madam President.

           I need to rise and object to the

           findings on this. There is absolutely absolutely

           unquestionable no credible needs that meets the findings.

           We knew that there was a covid-19 crisis in california. We knew that this item
           was approved in

           March as a matter of health policy by this council.

           We knew there were bridge housing shelters open.

           We knew there were bridge shelter

           housing that were going to open.

           There is no new information that came to

           us subsequent to the question of the agenda of this meeting. This is a big
           policy discussion that

           should be one that the public is heavily

           engaged in. This totally short circuits the public.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            33/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 103 of 358 Page ID
                                                #:2761
           But on the merits of the findings there is no credible need that this meets the

           find anding it would be illegal for to

           us take this one up.

           Mr. Buscaino? >> thank you, I respectfully disagree with Mr. Bonin.

           Keep in mind when we first made the decision to suspend comprehensive clean ups,
           there were no findings

           then.

           Keep in mind, we suspended clean ups during covid-19 people are in place.

           But now we have ten bridge home opening, the original logic no longer aplies
           because at the time they had no place to go. But now individuals around the
           bridge

           home sites have a place to go now that

           these sites are opening. And it's extremely attorney that we move now more than
           ever. And in addition it was the commitment

           made by the mayor and this body for those neighboring communities.

           We said yes to a bridge homesite.

           Yes to solutions, we will promise

           comprehensive clean ups and around the bridge home shelters.

           >> I think we should ask the city attorney the merits of the motion not

           the merits of the findings. And I would like to ask the city

           attorney whether or not there is

           anything in this that meets the rule 23 criteria that allows us to hear it
           without public notice to the public.

           >> as you know I don't apine on this

           unless you ask.

           So here's my finding, I don't think it can be made due.

           >> objection, 8,000 cases. >> read the council rules, rule 23.

           >> more cases in a single day. >> unbelievable. I object.

           any other questions members before we vote on the special one?

           >> I ask for a aye vote members.

           Mr. Koretz, did

           you have a question? >> yes.

           So I didn't have a question. I just had a comment.

           I think the urgency of this

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            34/55
8/9/2020                                      City Council
            Case 2:19-cv-06182-DSF-PLA Document            Meeting08/18/20
                                                    83 Filed      - Wednesday Page 104 of 358 Page ID
           situation is reflected by Mr. Buscaino,    absolutely
                                                  #:2762
           justifies the vote today.

           any other questions?

           Comments?

           >> okay, let's Mr. Krekorian?

           >> thank you, Madam President.

           As I have on almost the vas majority of

           rule 23 motions that we've made over the

           last ten years, I'm going to be voting no on the findings.

           And as we go forward on this, rather than getting in arguments among members
           based on whether or not they think the

           substance of the policy is important or

           not, let's remember there are two distinct votes under rule 23.

           One is on the findings one is on the merits.

           And it's been the practice of this

           council to routinely overlook the

           fienldings because we think something is

           particular attorney to voteon. That's not a good enough reason under rule 23.

           And we should not make that distinction based on whether or not we agree on the
           policy. If this moves forward, I'm going to move

           in support of buscaino, but against the findings.

           But if it's the rule of the majority, I

           will vote yes on the substance because it's important policy.

           But we need to be consistent in applying

           rule 23 in the emergency situations that

           is suppose to apply to, otherwise we're

           essentially stricken by public participation in important issues that the public
           should be participating.

           So I'm going to vote no on the findings. >> any other members? Okay, seeing
           none. Let's prepare to vote on the findings. Please call the roll.

           >> yes, and this is on the findings for special motion 2.

           Councilmember blumenfield?

           >> I agree on the substance but i cannot support the findings. No vote.

           >> bonin? >> bonin, no? >> buscaino? >> yes. >> cedillo? >> yes. >> harris-
           dawson? >> no. >> koretz? >> yes.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                              35/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 105 of 358 Page ID
                                                #:2763
           >> krekorian? >> no. >> lee? >> yes. >> martinez? >> no. >> o'farrell? >> no. >>
           price?

           >> yes. >> rodriguez? >> yes. >> ryu? >> no.

           >> wesson?

           >> wesson, no.

           >> 6 ayes and 8 NOs, this the findings

           fail.

           let's go ahead and open up public comment for

           special one.

           Can you please read the call in information.

           And I also have the city attorney to speak on our rules for speaking during
           public comment. Gl ahead.

           >> thank you, Madam President. As indicated on the agenda, members of

           the public wish to go offer public

           comment on special motion 114 call

           669-254-5252 and use meeting id number,

           1605358466 and press pound. Press pound again when prompted for participate id.
           Once admitted into the meeting, press

           star 9 to request to speak.

           Again call 669-254-5252 and use meeting id number, 1605358466 and press

           pound. Press pound again when prompted for participate id.

           Once admitted into the meeting, please press star 9 to request to speak. >> and
           I'll read off the speaking rules. When it's your turn, please state while there
           is only one agenda item, special 1, you want to speak on.

           You have one minute to speak.

           This is for special number 1 only.

           It is not for comment on any other items or for general public comment. Sol when
           it's your turn to speak, you have to be on topic. If you're not on topic, you're
           going to get a brief warning from me or the President. If you don't get back on
           topic

           immediately and clearly stay on topic,

           you will be cut off and forfeit the remainder of your time. We're going to take
           30 minutes total on

           special 1. And finally people calling in to speak, when you hear somebody
           address you, you're live on the meeting.

           Sol if you're listening to other devices

           such as channel 5 and computer, please turn down the devices and because there
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            36/55
8/9/2020    Case 2:19-cv-06182-DSF-PLA DocumentCity Council Meeting08/18/20
                                                     83 Filed      - Wednesday Page 106 of 358 Page ID
           is a lot of time delay, and it will     #:2764
           cause a lot of confusion if you continue to listen to the devices while you're

           live on the meeting.

           before we open up

           the phone lines, let's go to Mr. Buscaino. Mr. Buscaino. >> I'm sorry, that was
           a mistake, Madam President.

           thank you, let's

           take the first caller.

           >> please state your name and item you would like to speak on.

           >> I'll try tho say my name I'm eric

           previn and I'm going to speak on special 1 and special 2.

           there is no special 2, there is only

           special 1.

           >> discussion about special 2 that failed. >> the findings were not made so the

           motion is not in front of council. the only item before council is special

           1 which is Mr. O'farrell's item which is enforcing the parking rules

           during the

           recess.

           >> I'm aware of what we are talking b

           but I'll comply and speak only

           on Mr. O'farrell relaxation of the parking

           penalties and such as a courtesy.

           But it's very very fishy that there

           should be interesting discussion. >> okay, I'm getting back on.

           Getting back onto the o'farrell motion,

           houbl this is a good idea to relax this

           and it is great example of this

           application of the resources of crisis within a crisis within now a

           surging crisis.

           So good work.

           The question is why did paul krekorian raise his crooked little finger and say
           no, so the public is interested.

           And I think because he wants to maintain some fiscal responsibility in the base
           of debacle for the city of los angeles.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                               37/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 107 of 358 Page ID
                                                #:2765
           But these fly by so quickly and with your incoherent process of public meeting.

           thank you, mr. previn. Thank you very much.

           Next caller?

           >> please state your name and what item

           would you like to speak on.

           >> rob kwan, I would like to speak on the only item that I'm able to find.

           >> I don't think there is findings for rule 23.

           You should note that the only person

           that was vote against this was your

           budget and finance.

           He and mike bonin are the only people

           that appreciate how things are exploded and things have really hit the sand with

           our budget. Is support the enforcement, but you need

           to pay for it.

           So let's see more cuts to lapd. One more thing, councilmember buscaino, wants to
           talk about brown and black in your district. Why don't you deal with that.

           Thank you, have a good one. >> please state your name and what item

           you would like to speak on. >> speaker? >> please state your name and what item

           you would like to speak on.

           >> I would like to speak on special item 1, the only item before us, please. >>
           please, go ahead.

           >> thank you, sir.

           First of all, it's a big thing, parking

           enforcement is like the reap accounts, you're raping the accounts the status

           quo is raping the people. And postponing the enforcement is a good thing. Any
           relief that people can have is a

           good thing. Covid-19 is just reeking havoc in the

           country in general. And this is just one other burden that

           the people should not have to put up with with with criminals itself and

           going on vacation at this time, is more criminality, please stick with the item

           Mr. Moses.

           >> I said what I had to say. Have a nice vacation.

           >> thank you, Mr. Moses.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            38/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 108 of 358 Page ID
           >> please state your name.           #:2766
           >> yes, I would like to speak on the one special item. >> go ahead.

           >> is agree with that it's a good idea

           to relax parking enforcement. Sxl krekorian like somebody elsing if you're
           worried where that money is

           coming from, maybe you can listen to the

           thousands on the streets are on your

           phone lines and defund the lapd, and defund lapd.

           Defund lapd.

           Before you go on recess, defund lapd. >> thank you, speaker.

           >> please state your name. Hi, please state your name.

           >> hi, can you hear me? >> yes, you're speaking on special 1,

           please state your name.

           >> yes, this is vivicd4.

           >> go ahead.

           >> definitely needs to be suspended, with how could vid is, it

           should be worse.

           We should not be going out. Dangerous, with people need to go stay

           home.

           Suspended going, fully, joe buscaino,

           lapd bri, fuck you bitch. Please state your name, you're speaking

           on especially one.

           >> hi I'm danlia, to add to opposition

           parking enforcement.

           I don't think it's bad to add that to people's burden right now.

           We have mass on unemployment. We have coronavirus cases

           spiking in a

           an area that has no parking.

           So yeah, no parking enforcement. Extend that shit, indefinitely.

           Please.

           >> please state your name, you're speaking on special 1.

           >> I'm linsay and I want to say that

           suspending parking enforcement is the only logical thing to be doing
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            39/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 109 of 358 Page ID
                                                #:2767
           right now. >> I have been saying, there is no parking in L.A.

           that is the whole thing. If you need money to try to figure out

           how to do this, I remedy funding the police, defunding the police, defunding

           the police. Defund the police.

           I yield my time, fuck you. >> you're speaking on special one.

           1, please state your name.

           >> are you there, speaker? >> so we've exhausted the speakers that

           have called in.

           we're going to close the public comments on special 1. Please call the roll. >>
           blumenfield. >> blumenfield aye. >> bonin?

           >> bonin, aye. >> buscaino?

           >> councilmember buscaino? >> yes. >> thank you. >> cedillo?

           >> is he diz yo, aye. Cedillo, aye. >> harris-dawson? >> yes. >> koretz? >> aye.
           >> krekorian? >> aye. >> lee? >> aye. >> martinez? >> aye. >> o'farrell?

           >> aye. >> price? >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

           >> wesson, aye. >> 14 ayes, special 1 is

           adopted.

           okay, members

           let's move on to verbal motions, Madam

           Clerk, how many do you have?

           >> go ahead, we're going to

           finish, in

           the sunshine, overtime to use the fund

           in the community district 12.

           >> transfer to the public works fund to

           fund additional graffiti provided by

           valley alliance.

           >> seconded by Mr. Blumenfield.

           >> next. >> special events prepared by the office

           of c la that attached to the council

           file. >> and that was seconded by? >> Mr. Bonin.

           >> thank you.

           >> a rule 16 motion has been presented
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            40/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 110 of 358 Page ID
                                                #:2768
           by councilmember ryu.

           To mend council action of

           December 16, 2016 regarding the arts development fee and expenditure report to
           change the

           category proposed use of one cd4 to be determined to mural. And a seconder?

           >> second. >> seconded by Mr. Blumenfield.

           >> thank you.

           >> to the climate change and

           adjustis committee. It's to amend the prior action of July 8, 2018 to provide
           the city attorney

           with the assistance of the c la be requested to prepare an ordinance

           relative to the commission including the commission appointment and functions.
           Is there a second?

           >> second. >> second by Mr. Blumenfield.

           Next.

           >> the next motion was

           introduced by councilmember paul koretz to inter

           governmental committee to provide

           opposition to the sb25 to the

           legislative which will dissolve district board of directors and require

           the water to act as its receiver.

           Is there a second?

           >> second.

           >> second by Ms. Rodriguez.

           >> the second business councilmember ryu

           >> it is to provide support for ab33

           gable in the 2019 school employees, is there a second.

           >> second.

           >> second by Mr. Blumenfield.

           Inter governmental committee to provide

           support for sb1399 in the 1920

           legislative program which would provide

           protections okay contractors to share legal responsibility for their workers is
           there a second?
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            41/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 111 of 358 Page ID
                                                #:2769
           >> second.

           >> governmental committee, it's to

           provide support of sb1120

           radkins in the

           19 20 state legislative program approval

           of housing development containing two residential, units and parcel map

           dividing a map into two equal parts for residential use.

           Is there a second?

           >> second. >> second by Mr. Koretz? >> sxlt that was seconded by Mr.

           Blumenfield, thank you.

           okay, we're going to go to members, Mr. Bonin.

           >> thank you.

           In coordination with hcid to utilize up

           to 585,000 plus 100,000 for staffing cost in cares funding available

           for the

           city to implement home program in the

           penmarch area using a combination of

           leasing model.

           Further move direct lasa to coordinate

           with dmh to develop such a pilot program

           and further being able to identify funds that including hhap for covid-19 to
           fund the program beyond the 2020

           cares act. >> harris-dawson, second. >> any others? >> that's all, thank you. >>
           Mr. Buscaino?

           >> thank you, Madam President.

           Not giving up on the need to disinfect

           our sidewalks moving forward. So Madam President, I would like to introduce this
           motion as a rule 16.

           So I move that the council action of

           March 16, 2020 as amended by motion 72-p

           and p-a relative to suspending comprehensive clean up be amend today

           authorize a bureau of sanitation to resume care plus clean ups within the

           special cleaning zones established around abridge home shelters only. >> second.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            42/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 112 of 358 Page ID
           >> thank you.                        #:2770
           >> I'm sorry that was seconded business?

           by Mr.

           Krekorian. Mr. Buscaino, any others?

           >> that's it, ma'am, thank you.

           Mr.

           Koretz?

           >> thank you Madam President, I think

           this could have been a rule 23, but I'll introduce it.

           Where as assembly ruled introduced by

           chad mire maze working to amend section

           of the game code related to endangered

           species that would undermine the nature

           of cesa protection of southern california alliance and numerous others species,
           now therefore be it resolved with the concurrent of the mayor that by adoption
           of this resolution, the city of

           los angeles include in their 19-20

           program opposition or any other actions

           to amend state law and cover endangered species act and numerous other a farrell
           species. >> second it.

           >> second by Mr. Ryu. Any others, Mr. Koretz? >> no, that's it. >> thank you,
           Madam President. >> Mr. Ryu.

           >> thank you, Madam President.

           I have two resolutions. The first, there be it resolved that the

           concurrent of the mayor by the adoption of this resolution, the resolution find

           in their 19 2020, support for any legislation or administrative action

           that would extend the deadline for housing element emissions by at least 6

           months for the cycle covering October 20-21 to 2029 and housing community

           development to extend application for

           grant application to January 1, 2021 and I believe joe buscaino, wants to
           second. >> second.

           your second resolution, Mr. Ryu.

           >> yes, my second resolution, I would

           like to honor fits coalman and I know we

           know fritz for the 39 years of outstanding public service and
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            43/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 113 of 358 Page ID
                                                #:2771
           commitment to our city.

           Fritz has announced that he's retiring

           from nbc 4 and he'll be greatly missed.

           Everybody knows him as weather man for

           nbc 4 and enjoyed lots of success.

           Sxl as part fritz joined nbc 4 in 1992 and quickly became known in los angeles

           for his sense of humor and infectious optimism and his weather reports.

           He has been honored by our city as a

           treasure of L.A. And honored with a congressional award with his fundraising
           efforts with red cross. Fritz is a los angeles icon with four

           emmies to his name.

           Also an actor, comedian, and most

           importantly, in honorary mayor of taluca

           lake in cd4, he has brightened our day

           for 39 years.

           Sxif a special get, and if I you would indulge me, I would like to bring up Mr.
           Fritz. >> can we get a second for Mr. Ryu's resolution? >> second.

           >> second.

           Ms.

           Rodriguez, second.

           Hi fritz how are you?

           >> what if they didn't second it, would

           I not get my proclamation.

           you look way too

           young to retire.

           >> I'm honored to get this notification from councilmember ryu.

           I did most of my fundraising work, I reside as Mr. Krekorian knows in the second
           council district and for years, I've been telling him

           in-person, that I

           have a pothole the size of a jacuzzi, yet he looks at me.

           >> we're working on it.

           >> all right, I'm just very

           honored.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            44/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 114 of 358 Page ID
           I have been the recipient of the     #:2772
           greatest luck in showbiz since that

           women discovered slobs pharmacy.

           I thank you for indulging me and keep up the good work in keeping us safe and
           you're doing a wonderful time. Thank you for your time.

           it's so great to see you.

           Congratulations.

           >> I needed him for that rule 23. >> I therefore be it resolved that by

           adoption of this resolution the city of

           los angeles, here by declares July 1, as fritz coleman day and xhends him for
           his achievement.

           And on behalf of the people of the city,

           we extend our best wishes to fritz.

           ?O. May I second that, so he'll layoff me

           about that pothole.

           you can second

           with Ms. Rodriguez. We've got people on the queue that would like to comment.

           Mr. Cedillo?

           Gilbert? >> hit the unmute button.

           There you go.

           >> Madam President, I have an award that

           I received almost ten years to the date,

           July 22, and I received this from fritz coleman and I want today share this with
           you everybody, it's pretty aus

           om.

           I want today thank fritz

           because he's a multi dimensional man, comedian, broad

           caster, incredible human being,

           extremely generous, deeply intellectual and it's been a joy to know him, get to

           go know him as we prepare for this big

           event but also to enjoy him as all of us do nightly.

           But this was really special to me and my

           family.

           If you remember, I brought my mom she was tick told meet you. >> well we
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            45/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 115 of 358 Page ID
           appreciate all of your               #:2773
           efforts on behalf of homeless which is, the sole purpose. The whole council has
           been really supportive. Thank you so much councilmember is he did I yo, I
           appreciate it. >> thank you, God bless. Enjoy.

           >> thank you.

           Mr. Krekorian?

           >> thank you very much, Madam President.

           And fritz dmraitions.

           Congratulations and best wishes on your retirement. But even more important,
           you've been somebody that the people of los angeles

           have all thought of as more than just a news personality, people of los angeles
           have thought of you as a friend, a

           member of the family, somebody that whether we've known you personally or not,
           people have felt that way

           about you. And a lot of people are well-known in

           the city.

           But, not everyone uses their celebrity for purposes of helping others the way

           you have throughout your career.

           You have been one of those people who doesn't seek recognition, doesn't seek

           the limelight for this, but just about every important cause in the east

           valley, every important cause in our neighboring city of burbank, you're a

           part of that.

           And in, my district, the work that you've done for new directions for youth

           in particular, in helping to lift up

           families that are in great distress,

           give young people on opportunity to

           change their lives, and to go to productive future for themselves. You will,
           perhaps never know how many

           lives you've impacted and how many

           future generations of their families you've impacted permanently and for the
           better.

           All of us are so grateful.

           Not only for that optimistic humor that

           you bring on our tv sets but also the work that you've done in our neighborhoods
           and in our streets to

           change lives.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            46/55
8/9/2020                                      City Council
            Case 2:19-cv-06182-DSF-PLA Document            Meeting08/18/20
                                                    83 Filed      - Wednesday Page 116 of 358 Page ID
           I guess I should not mention streets given
                                                  #:2774the platform.
           It's been a pleasure to have

           you on my

           constituents and friends.

           >> your words mean a lot, I appreciate

           it.

           Ms. Rodriguez?

           >> thank you, Madam President.

           Fritz, you know, you were in a

           lot of households in mine growing up, fritz and fred were the combination that
           so many

           of us grew up getting used to that was

           the regular voice in the house.

           So it's just been an honor to watch you

           over the worse of your career and congratulations on a well earned retirement.

           You know, you have been a trusted source of weather.

           You know when a lot of people like to

           bag on the weather man for getting it wrong, we want to thank you for getting it
           right. For all the good deeds that you do

           outside of your day-to-day job.

           Thank you for the job well done. >> my community out reach is the most
           important.

           And I'm not retiring from tha. I'll expand my work in that.

           But I always say in the personal satisfaction universe, community out

           reach non prove I can is more satisfying than being inaccurate of weather four
           or five weeks.

           Thank you very very much.

           >> I have watched you for 30 years,

           weather forecast.

           when I watch you on television, predicting the weather, I sewn forget, and don't
           even care what the forecast is.

           >> perfect. >> you offer joy, and that's key to your allure and you probably
           have a big fan base out there. And you just lighten every moment as you give a
           very professional weather report.

           So I think that's your success.

           So thank you Mr. Ryu for bringing Mr. Coleman in.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                              47/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 117 of 358 Page ID
                                                #:2775
           Sxl to Mr. Krekorian, we should do

           another rule 23, because we've ever never ever named a pothole. >> that would
           make my life. >> second.

           >> you got a second already. >> with the plaque that would be better.

           >> we can make the findings right now,

           create history on the spot for fritz coleman. >> thank you very much. That would
           be fan advertise tick.

           >> there is no basis for the findings he has been explaining about it for ten
           years.

           I was just going to say that the first time we vote for findings.

           Mr. Koretz?

           >> yes, I think we all enjoyed growing

           up with you in our living rooms and enjoyed your broadcast and humor.

           And as noted, probably better known

           among many of us for your all your work and your out reach.

           I will tell you, I will forgive you for

           one of them.

           You were the mc for my being roasted for the american diabetes association.

           I was an easy target because I was

           wearing a poorly suited cat suit and it

           was rather embarrassing. I appreciate your good humor then and as now. We all
           look forward to working with you

           in the years to come on many good causes

           wiz which I know you will throw yourself into more than you have. >> I
           appreciate it.

           Mr. Lee? >> Mr. Coleman, I want to thank you for your years of service.

           I've been a city staffer one way or another for 20 years, and I've been to a lot
           of charity functions. And it seems like you more than any other person in city
           of los angeles,

           were the host of those events. And I think, I think we always called

           upon you to be that person. everyone in the room already feels like they know
           you.

           I want to thank you so much for

           everything that you've done for

           our city. But especially your charitable work and I'm so happy that it will
           continue. >> thank you very much, Mr. Lee.

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            48/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 118 of 358 Page ID
           Mr. Buscaino. >> thank you.          #:2776
           Let me add to the chorus, I always wanted to be a weather forecaster. Always
           wanted to be a weather man. >> you're over qualified.

           >> in fourth grade in elementary years,

           I watched you and I knew -- >> oh that hurts.

           That really hurts. Oh man.

           [Laughter]

           >> every time, my friends at school,

           said what's the like.

           And I told them what the weather was like, and I said because fred would be.

           And I met you a camp ronald Mcdonald for

           camp charity trip, for kids for cancer.

           That showed how much you gave to our non profits and kids struggling with
           cancer.

           That's just embodied who you were as a

           person first and not the fritz that we know on tv. And on that boat trirntion i
           shared with you my interest of being a weather man. And then you said why don't
           you come watch I broadcast. And I took you up on that, remember?

           >> no, of course I don't. I would like to think I'm part of your success. >>
           thanks.

           And I was in the milled of a 11 broadcast watching you do your work.

           You took the time to open your doors,

           open your heart and we are truly going to Miss You.

           And I'm going to be applying

           for your job.

           >> you were quite a performer, because

           diabetes association function where Mr. Koretz was decimated, you should have a

           purple heart for that.

           You were really very funny in your little recorded piece at the L.A. Zoo that
           was funny.

           >> and I'll end with this, 7-day forecast with coastal eddie front with a

           high front coming in so the next 7-day

           forecast is going to be amazing site here in the southland and back to you in

           the studio.

           >> bring him back!

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            49/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 119 of 358 Page ID
           joe, you missed                      #:2777
           your calling there. >> listen, I don't want to take anymore of your time, I
           appreciate your comments so much. And I made friends out of many of you over the
           years and I really, this is a big day for me. Thank you very very much. See you
           guys later. >> cheers.

           thank you.

           Tuz Mr. Ryu.

           -- thank you Mr. Ryu.

           Mr. Harris-dawson?

           >> I have a motion that I want to submit today of which the movement clause I

           move the city council authorize the

           economic department with the assistance

           of city attorney with the economic

           corporation with the turn ending

           December 31, 2020 for purpose of

           conducting economic -- with the

           scope of specified in council file, 1-1955. >> second. >> second.

           second by Mr. O'farrell.

           Do you have any others Mr. Harris-dawson? >> I'm done, thank you.

           Mr. Price?

           >> thank you, Madam President.

           The moving clause is I hereby move that

           the police department, that the L.A.

           police department expected to request

           the california deal office to

           conduct an

           independent review of shooting of daniel

           hernandez on April the 22, 2020.

           >> second.

           seconded by Ms.

           Rodriguez. Any others Mr. Price? >> no Madam President.

           any other verbal motions? Okay, seeing none, Madam Clerk

           what is next. >> council has motioned for posting and relevanteder.

           post asked relevanteder, any announcements?
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            50/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 120 of 358 Page ID
                                                #:2778
           Mr. O'farrell? >> thank you, Madam President, I have an adjourning motion.

           So I'll wait.

           if there are any announcements. >> I have an announcement.

           Mr. Buscaino, go ahead.

           >> on behalf of this body, recognize your leadership, nury.

           It's been a pressing 3 or 4 months, and

           consistency, you've guided us and lead

           us, you've physically been in

           council in chambers along by your team, lead by alexis and ana and lacly, trying
           times i know.

           You lead us through rule 16s and rule 23s a court proceeding on homelessness in
           the future of how we're going to deal with homelessness in our city,

           in our

           country, dealt with clearly a corruption

           case has shed some light on

           this and

           tarnished the city hall reputation.

           You lead us through toilet paper

           shortage in our city. But nonetheless I want to thank you for your guidance and
           your leadership and I

           know, there is a lot of patience over the course of the last three months or so.

           And I just want to thank you on behalf

           of this entire body for your leadership in these unprecedented times.

           thank you, and

           thank you for acknowledging my staff who has been amazing. Who have not had one
           day off since we

           start today shut down. Not only our city halle building but the

           rest of the building. Particularly these two amazing

           staff that staft city council, alexis and ana,

           who are mothers of young children but nevertheless they come into this building
           and do the good work for the people of los angeles.

           I also want to thank our a mazing city

           clerk staff, you have all been amazing

           to work with, our ita here supporting us, our cla, thank you sharon for all you
           do.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            51/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 121 of 358 Page ID
                                                #:2779
           This could not be done alone.

           We have a small army of people, but we

           try to do our best.

           And members those who sent messages,

           called me trying to get to the past couple of months, I appreciate

           it.

           Strefan thank you for keeping us in the leading path.

           And the last thing I want to say, joe, thank you for the caring

           messages. My mother has been ill soy look forward to seeing her and helping her.
           I appreciate your thoughts and certainly your prayers.

           So thank you for those kind

           words. If there are anymore announcements, I would like to go to adjourning

           motions. >> thank you, Madam President, and thank

           you Mr. Buscaino for your

           sentiments and remarks. The district heard some devastating news

           the passing of eric swing.

           john was the executive director

           of sepa, we would like to adjourn today's meet

           ining honor of john. John swing was a greatly

           respect asked

           passionate community advocate.

           Swing had worked for filipino

           americans.

           He most recently managed sepa's program and multiple volunteer service projects,

           never ever did I see john without a

           smile on his beautiful face.

           Swing was previously appoint

           approximated director for

           filipino arts and management for filipino inc., as

           well as the asian pacific health foundation and help free san diego.

           He served on the board for coalition of filipino chamber of commerce and my new
           hope foundation.

           A veteran of the united states marine
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            52/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 122 of 358 Page ID
                                                #:2780
           corps, and avid world traveler, swing

           was try lingual, fluid in tagalan filipino and spanish and

           english as a fourth. Earlier this year, the sepa

           board of

           directors unanimous lea proved swing's promotion to director after con

           concluding a search to fill all the

           vacancy of the top position.

           He was just getting started in

           this role.

           the leadership, sepa's staff had -- to

           provide on going uninterrupted assistance for small businesses, youth

           and families during the covid-19 pandemic. In April, swing lead a food delivery
           projects for seniors and minority families in a filipino town with support

           from the office of california state

           senator, ming ling chang.

           Honored sepa for early efforts during

           the pandemic for the early recognition of unswung heroes.

           In mid-June, swing had tested positive

           for covid-19 and due to several complications was admitted to the hospital.

           Eventually, lead to go his untimely passing this past sunday June 28.

           He was 48 years old.

           The sepa board approved a

           motion to name

           a small center in swing honor.

           The future's face will be part of sepa's

           soon to be redesigned headquarters.

           Swing is survived by his wife ellen, his

           four children, zachary, joshua, chloe and Mckenzie.

           Two step children, sasha and niko, his parents, sister karen and brother pj.

           He'll be repeated as a beloved leader,

           colleague and friend and has

           left an indelable impression on everybody who knew him including me. May he rest
           in peace. Thank you.
https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            53/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 123 of 358 Page ID
                                                #:2781
           thank you Mr. O'farrell. Mr. Krekorian?

           >> thank you very much Madam President.

           Colleagues I would ask that we adjourn

           this meeting of the los angeles city

           council in memory of greg

           leader bottom who recently passed away prematurely

           after many decades of service to the

           public, I had served the last

           six years

           with greg as a fellow director of

           metrolink.

           Greg served for 27 years in the orange county transportation agency board of
           directors.

           And he was a disabled veteran a veteran

           of the vietnam war, and throughout his

           life, he was a fearless advocate for the disabled population, elderly, for

           veterans and for public transit.

           As a member of those cta's board, dial a

           lyft which was their program to provide a portal to portal transportation with
           people living with disabilities and our

           metro lane, one of his great legacies

           will be metrolinks that are a D.A. Compliant.

           So any disabled boarding a metrolink

           train in the five counties of southern california will have greg winterbottom

           to thank for the excess ability of that. He gave sofm of his life not

           only to our country but to regional transit and to

           as I said, people who are

           living with disabilities and greg left a great legacy and he'll be dearly
           missed.

           He is is survived by his son steven and daughter-in-law mitchell, May he rest in

           piece.

           any other

           adjourning motions. Madam Clerk, our meeting is adjourned. Members, go serve

https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            54/55
8/9/2020                                    City Council
            Case 2:19-cv-06182-DSF-PLA Document          Meeting08/18/20
                                                  83 Filed      - Wednesday Page 124 of 358 Page ID
           your districts.                      #:2782




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20051                            55/55
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 125 of 358 Page ID
                                  #:2783




                             EXHIBIT 5
City Council Meeting - Wednesday                                       Page 1 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 126 of 358 Page ID
                                    #:2784




                       City Council Meeting - Wednesday

      from becoming homeless, stop punishing these people because this city council has failed
      them. What a shit show.

      People have been calling and

      protesting for months price and

      rodriguez, what is wrong with y'all? We said what we want and we

      made that very clear. You're hearing us but you're

      not listening to us.

      Stop not protecting those.

      While you get paid to take a

      fucken vacation.

      We're the majority, stop ignoring us or we'll make it

      impossible.

      Stop letting stops, kill us,

      stop letting cops kill us.

      Stop letting cops kill us. >> please stop being repetitive, either continue with your
      comments or we're

      going to cut you off. >> stop fucking interrupted me.

      Thank you I'm done.

      >> so Madam, President. Our broadcast has gone down.

      I suggest we take a short recess to figure this out.

      We need the broadcast.

      we'll take a recess and update you when we figure out the situation. Let's take a 15-
      minute recess




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                    8/5/2020
City Council Meeting - Wednesday                                       Page 2 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 127 of 358 Page ID
                                    #:2785

      to figure out what is happening with our broadcast.

      Thanks.

      Ed

      we're back, members.

      Let's take a quick roll call.

      >> councilmember blumenfield? Mr. Blumenfield? >> blumenfield, present. >> thank
      you. Bonin? >> bonin, present. >> buscaino? >> here. >> cedillo? >> here.

      >> harris-dawson?

      >> here.

      >>

      >> for et cetera? -- koretz? >> koretz, present. >> krekorian? >> here. >> lee? >> present.
      >> martinez? >> present. >> o'farrell? >> present. >> price? >> present.

      >> rodriguez? >> here. >> ryu? >> present. >> wesson? >> wesson, here.

      >> 14 members and a quorum,

      Madam President.

      okay Mr.

      City attorney why don't you

      read that substitute motion.

      >> this was the same that Mr. Price read out for 44.

      I'm not sure if he read it out

      when we were having glitches as

      lawyers like to reread it. 7.23, the council find that due to the immediate need to complies
      with the agreement

      with the county of los angeles to house homeless individuals

      who's health is at risk from both covid-19 and living near

      freeways under passes and ramps and a bidding concerning 525




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                       Page 3 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 128 of 358 Page ID
                                    #:2786

      figueroa.

      The public interest requires a

      long term ground lease for

      properties. to south L.A. Impact without

      advisement for the bids for the purpose of housing for homeless.

      I further move that the city

      administrative officer with the assistance of chief analyst,

      city attorney and any other

      relevant department be prepared

      and directed all documents to affectuate.

      And the name of the bill is so

      loud impact.

      So it's S.O.L.A. Impact.

      okay, let's go back to the public

      comment. And resume with our next speaker. >> please state your name and what item
      would you like to speak on?

      >> hi, my name is add lien, I would like to speak on item number 46.

      go ahead,

      you have one minute.

      >> greetings, I work for united

      coalition on skid row, a program centered on enhancing

      community safely.

      On behalf of concern and those

      who advocate with people

      experiencing homelessness, we




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                 8/5/2020
City Council Meeting - Wednesday                                       Page 4 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 129 of 358 Page ID
                                    #:2787

      expect our opposition to item 46, council file, connecting our unhoused neighbors with
      support that they need are

      critical at this time. Keeping people out of area does

      not work.

      The related enforcement leads

      to criminalization and negative unforcement.

      Bridge home shelters would impact the vulnerable and

      increase the risk during this

      coronavirus pandemic.

      We must continue to think about

      the cleaning emphasis.

      Our commitment to change environment to discourage

      alcohol and other drug related problems and enhance positive interaction. >> thank you,
      speaker. >> please state your name and what item would you like to

      speak on.

      >> hi there I'm jed on street watch and I would like to speak on item 46 and general
      public comment.

      you have

      one minute for each.

      I want to echo what a lot of

      people are saying, folks are

      not against trash pickup and sanitation, but that's what

      care plus is at all.

      It's all about displacing and harassing homeless people out

      of areas marked in the special

      enforcement map or in quote unquote breakup zones.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                       Page 5 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 130 of 358 Page ID
                                    #:2788

      To vote on this is an actual

      threat to what sweeps are. And so, it's, disgusting to

      hear even just a few weeks ago,

      joe buscaino and mayor garcetti, equallyto shelter our care plus sweeps to erase

      people.

      Equally fucken important.

      Do any of you agree with that?

      Do any of you agree with that

      and to get them help like my

      friend rosie who lived in el

      pueblo and you force her to

      move out once a week.

      Do any of you know, can you

      talk to folks who live in there? No, you don't because you don't

      talk to people who live on the

      streets you talk to cops.

      This is disgusting. If you don't vote know, you're

      going to see us on the streets

      we're going to be the ones protecting public health and

      safety. you're the ones violating cdc

      guidelines. Fuck you, joe buscaino, I yield my time.

      next speaker. >> please state your name and

      what item you would like to speak on.

      >> hi, my name is elizabeth

      hall and I'm taulg on item 46.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097               8/5/2020
City Council Meeting - Wednesday                                       Page 6 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 131 of 358 Page ID
                                    #:2789


      I live and I don't believe it

      should be subject to sweep or

      clean ups.

      More aggressive criminalization will not solve the homeless nels cries.

      We need to do more than punish

      the homeless, it forces them to relocate and lose the little they own.

      I encourage to you please vote no on number 46.

      Thank you. Please state your name and what

      item you would like to speak on.

      >> I would like to speak on item 46.

      >> great you have a minute.

      >> I think to call the sweeps

      cleaning is misleading and

      displaces human beings with garbage in zones where tents are the only solution while we

      try to get more housing and not just cosmetic efforts with these shelters that don't have
      the capacity for the real

      numbers that we're dealing with.

      I also urge to you remove

      because when you have law enforcement with these under

      served populations it would be

      a sanitation issue to clean

      around and not disturb the

      please eliminate models that serve only the private interest. Does not really represent the
      people.

      >> thank you. >> next speaker. >> please state your name and what item would you like
      to speak on. >> yes, I'm adam and I would




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                          8/5/2020
City Council Meeting - Wednesday                                       Page 7 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 132 of 358 Page ID
                                    #:2790


      like to speak on item 46 and give a general public comment.

      you have one minute for each. Go ahead.

      >> what I don't understand is

      it's been well established that these so-called sweeps don't have sanitation. So I'm
      confused as to why this is being pushed more during a pandemic. And you have to
      understand that

      we know this is a criminal act,

      homelessness is not

      criminalizing itself. Our unhoused neighbors are just as many angelinos as you are here.

      And on the public comment, I

      hope you understand.

      We need to defund the police. Endorsed by chief moore who is a criminal. We know it's
      not getting what it deserves. I yield the rest of my time. Thank you.

      >> thank you, speaker. >> please state your name and what item would you like to

      speak on.

      >> hi, my name is kelly, and I would like to speak on 46.

      >> you have a minl, please begin.

      >> I think it's pretty ridiculous to continue to waste

      money on moving people around

      and destroying their property. When we talk about not having money to house the
      homeless, I

      think we need to contextize that. And it's unsulting to think of the city budget as small.

      We have the money, we're not a poor money, we have the money to house every person.

      We're choosing not to do it and I don't understand why, if it's corporate interest.

      We need to take a hard look at

      your self and think about




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                       Page 8 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 133 of 358 Page ID
                                    #:2791

      humanity and understand that you're taking from people and

      it's only going to get worse. Thanks, I yield my time.

      >> thank you, speaker. >> please state your name and what item you would like to speak
      on.

      >> hi, yeah, can you hear me.

      And I'm from the echo park

      council I'm speaking on item 46

      and we passed a cis about it. I understand I get some extra time.

      hold on

      for just a second. >> you have five minutes to speak on the community.

      >> I'm one of the co-chairs of the homelessness and committee

      at the echo park council.

      So I'm, I'm going to speak opposed to item 46.

      I'm going to read on a letter.

      So just the idea of these.

      We're at the height of the

      pandemic, at the point where

      it's.

      Simply find survive near by if

      you don't have available.

      And angelinos to constantly

      uproot and punishment is traumatizing and counter productive.

      Make it harder for their case

      manager to get for them. This does infact brit

      incredible amount of pain.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                 8/5/2020
City Council Meeting - Wednesday                                       Page 9 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 134 of 358 Page ID
                                    #:2792

      This money is much better spent

      finding homeless housing.

      We've heard the reddick that suggest that special

      enforcement zones are important to secure the community.

      We would like to make it clear that we welcome bridge homes in

      our community. Don't harm our unhoused angelinos for being poor.

      Thank you.

      >> thank you.

      okay,

      let's take the next speaker. >> please state your name and what item you would like to

      speak on. >> hi, can you hear me? >> yes, we can. What items would you like to

      speak on?

      >> I wish to speak to item 46.

      >> sure, you have one minute.

      >> I work in san pedro, cd5 15

      and I would like to speak specifically to the harm agenda

      item number 46 will create. I oppose the authorization of

      the bureau of sanitation to

      resume care plus clean ups within the special cleaning zones established around bridge

      home shelters. The special cleaning zone, I wish to speak to the situation

      in san pedro would severely affect the unhoused community

      located near the post office between 8th and 9th street.

      Despite the opening of a bridge

      home sherlt at 5:15, now filled

      to capacity, there are currently 63 tents surrounding




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 10 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 135 of 358 Page ID
                                    #:2793


      the post office.

      Public health and covid are

      being used to justify the new sweeps but resuming care plus

      sweeps now would be in

      violation of the cdc guidelines

      during the pandemic which recommends that unhoused people shelter in place.

      thank you. >> please state your name and

      what item you would like to speak on.

      >> I'm debbie and I would like

      to speak one minute on public

      comment and also on item 46. >> okay, you have two minutes for each. Go ahead. >>
      thank you. First I would like to speak on public comment.

      I serve as a commissioner on

      the board of neighborhood commissioners for the central area. And within that capacity,
      there

      are a number of bridge housing

      units that have been accepted by these communities, the essential area covers

      everything from the hollywood

      hills down to downtown to los

      angeles where we know we have

      skid row. And within that capacity,

      although the board of neighbor commissioners does not, we do

      not seek information on bridge housing, we do receive

      information on the general

      consensus that there is the




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 11 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 136 of 358 Page ID
                                    #:2794

      interest so there will be clean ups.

      Just for general information. >> please ahead with your

      general public comment. >> please state your name and what item you would like to
      speak on. Please state your name and what

      item you would like to speak on.

      >> I'm diego demarco I'm with street watch L.A. I would like

      to speak on 46 and general public comment.

      you have

      one minute for each.

      >> vote no on 46.

      care plus sweeps go against cdc guidelines and put unhoused

      angelinos at higher risk. Considering that black people in L.A. Experience homelessness

      more than the white people

      here, direct attack on

      struggling black angelinos and encourage police harassment

      against our unhoused neighbors.

      Meanwhile our youth in L.A.,

      identify as lgbtq plus, we the

      queer people demand that you defund police.

      And give it inside to the vie land gang that is lapd.

      We need services not sweeps.

      Even though hhh and mayor

      garcetti promised to overcome homelessness, we have empty

      shelters and instead of helping

      these citizens, the city polices them 24-7.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 12 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 137 of 358 Page ID
                                    #:2795

      do you want to move on to your general

      public comment.

      And as we've seen over the

      protest, the city's police are

      a violent gang who escalate and with great pleasure.

      So police do not protect and

      unserve unhoused people.

      >> speaker are you there? >> and encouraging is

      negligence.

      Renters are in danger of

      homeless unless you cancel the

      rents so those families will

      soon be subject to the violence

      that lapd already has created. So defund police not sweeps. I yield my time.

      >> thank you, speaker. >> please state your name name and what item you would like to

      speak on. >> hello. >> what items would you like to speak on? >> can you hear me? >>
      what items would you like to speak on. >> I would like to speak on 37 and 46.

      you have two minutes, go ahead.

      >> sorry, about that, I was

      going to call and my cat jumped on me.

      I don't want to take up too much time to reemphasize what

      everybody said.

      I heard another speaker talk

      about 37 and 39 and it's dis

      heartening.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                      Page 13 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 138 of 358 Page ID
                                    #:2796

      What seemed to a positive

      reforming.

      Sorry many any others.

      Please vote no, I think it's a

      moral outrage to attempt to enforce draconian policies

      against angelinos that is only

      going to harm the greater community by increasing the

      possibility that people who are

      already unstable in their

      housing and health. And resources and keep themselves safe and keep all of

      us safe. >> thank you very much.

      Next speaker?

      >> please state your name and what item you would like to

      speak on.

      >> hi, is this me? >> yes, which items would you

      like to speak on?

      >> I would like to speak on

      items 24, 37, 39 through 41, 46 and give general public comment.

      you have three minutes for all of your items and one minute for general public comment.
      Go ahead.

      >> thank you.

      Greetings.

      Council if there is anyone on

      this council that refuses to

      acknowledge. Al fresco is still okay out




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                  8/5/2020
City Council Meeting - Wednesday                                      Page 14 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 139 of 358 Page ID
                                    #:2797

      here. >> can I ask what item you're speaking on. Speaker can you please get

      clearly on topic.

      350,000 donation to the cops

      from the cops to conduct an

      investigation of the cops, by the cops, is that seriously

      what is being suggested here? I sincerely, indiscernible] And

      take blumenfield with you.

      Items 39 through 41 are a slap

      in the fucken face.

      >> what item are you speaking

      on now?

      >> to increase laughable.

      Fuck your police, fuck your

      corporate entrance.

      Fuck your film propaganda.

      Fuck you all. >> please state your name and what item you would like to speak on.

      >> hi, can you hear me?

      yes, what items would you like to speak on? >> I would like to speak on 46 and general
      public comment. >>

      okay, you have one minute for each.

      Go ahead.

      >> hi I'm karen clamsy I'm a resident of echo park. I would like you to vote no on item
      46.

      The sweeps are traumatizing and they invite more unnecessary interactions with law
      enforcement.

      And you know, instead of treating these unhoused people




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 15 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 140 of 358 Page ID
                                    #:2798

      which are our house neighbors like garbage, like a previous

      speaker said, we should be providing them with resources

      at the air at the very least with trash cans and bathrooms. And then for general public

      comment.

      , I would say that this issue

      is about to get much much worse like other speakers said. Many many thousands are at
      risk

      of eviction and we will not be

      able to sweep away all of these

      people that were evicted. I recommend that you cancel

      rent and take advantage of the empty hotel rooms. We need to get creative here.

      And we all know how hard it is,

      hopefully we know how hard it

      is to know where it's there.

      >> thank you speaker.

      >> I believe we are end of our allotted time, we actually

      extended because of the glitch.

      But we have to open public comment.

      >> so if we clear the phone

      lines and reopen them for only

      2 and 3 items. They're hearing regarding the establishment on business

      improvement districts. And we're required to hear from

      all members of the public who

      wish to speak after the items. So after reopening the lines,

      we're going to take any other speakers who have not had an opportunity to speak but want




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 16 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 141 of 358 Page ID
                                    #:2799

      to speak on items 2 and 3 only. Those are the only things that are open for public
      document. And just so it's clear,

      regarding the establishment of the encino commons property

      business improvement district

      and item 3 the establishment of

      old granada business district.

      So I suggest while the lines

      are being cleared and reopened,

      that the clerk reread the call in information for anyone interested on speaking on items 2
      and 3 only.

      Madam Clerk, go ahead.

      >> and as indicated on the agenda, members on the public wish to go offer public
      comment

      on items 2 and 3 only, should

      call 669-254-5252      and use meeting id number, 560-5358686

      and press pound.

      Press pound again when prompted

      into participant id.

      Again, call 669-254-5252       and use meeting id number,

      160-538-8466       and press pound.

      Press pound again when prompted for participant id.

      Once admitted into the meeting,

      press star 9 to request to

      speak.

      >> okay, let's go ahead and start public comment for items 2 and 3 only. >> please state
      your name and what item you would like to speak on.

      >> hi, this is mimi. Thank you so much for continue to go interrupt me. I'm so sick of you



https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                      Page 17 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 142 of 358 Page ID
                                    #:2800

      doing this.

      You are interrupting me.

      >> so speaker, are you speaking

      on items on either of the

      business improvement business

      items?

      >> public comment should be

      longer since you cut everybody

      off.

      >> I suggest we cut speaker off she is not speaking on 2 or 3

      and let's move on to the next speaker. >> please state your name and what item you
      would like to

      speak on. Please state your name and what

      item you would like to speak on. >> okay, we appear to have nobody on that line.

      >> please state your name and what item you would like to speak on. >> hello.

      >> yes, hello.

      Do you wish to speak on either of the business improvement district items. >> yes, I do.
      >> which ones would you like to speak on.

      >> both of them, actually. >> okay, you have two minutes.

      Please stay on topic. >> I have how many minutes?

      >> you have two minutes to

      speak on cumulatively on two

      items.

      >> I oppose both of these

      business districts all there

      are ways for these organizations to take money out




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 18 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 143 of 358 Page ID
                                    #:2801


      of the general fund of los

      angeles and give it to this

      elite group who bashes policing in the bids.

      The city should do away with

      bids, there should be no more

      bids developed and especially

      do away with the east hollywood bid.

      As far as granada hills bid,

      that's a total mistake.

      And the what you did in encino, all it does, they're both racist.

      All they want to do is there is these business right there that want to keep black people
      out of their neighborhoods and what

      they do is set up of these

      enforcement zones to waste for racist policing of their

      so-called neighborhoods.

      And I would just like to say

      it's an outrage that our money is wasted on these corrupt organizations. Thank you.

      >> thank you, speaker. >> please state your name and

      item you would like to speak on.

      >> public comment bitch.

      >> on speaking on either of the two items?

      >> [Speaking spanish]

      I would like to

      call about the explosion that does not and --

      the




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 19 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 144 of 358 Page ID
                                    #:2802


      speaker is on topic of the item.

      >> [Speaking spanish]

      thank you. >> please state your name and what item you would like to speak on.

      >> hi, yes.

      This is richie sirjinxo. Welcome back everybody, hope you had a nice swaix. -- vacation.

      I would like to speak on 2 and 3.

      I think it's great that you're

      back in-house and talking about

      being like encino commons property. You have not done anything.

      get back on topic. >> you need to stick to the items.

      >> okay, streffan.

      You don't get to make the rules.

      >> let's cut the speaker off. He's not on topic.

      I would like to emphasize we're

      trying to get through the speakers efficiently, you must

      be on topic all the time.

      Next speaker. >> please state your name and what item you would like to speak on.

      >> hello? >> yes, which of the bid items

      would you like to speak on?

      >> csp is a sham another way to disguise. >> you're off topic.

      thank you. >> so she is off topic. I suggest we move on to the next speaker. >> please
      state your name and

      what item you would like to speak on. >> all right, rob kwan, I would like to speak on
      items 2 and 3. >> you have two minutes.

      go ahead.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 20 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 145 of 358 Page ID
                                    #:2803

      >> I said this before, these district business are -- it's a

      tra if heser item. That we don't have voting that is tied to property. But that's actually a
      rich

      history in america.

      Just really sad to see when the

      see continues on to this. Especially when bids are

      fundamentally distracted.

      It's sad to see blumenfield to

      offer dialogue but he's forced

      to offer it late.

      >> can you get back on topic.

      >> no, that's all I've got.

      I yield my time, fuck you. >> please state your name and what item you would like to
      speak on. >> I would like to speak on items 2 and 3.

      >> go ahead.

      >> undemo cratic, violence against poor black and brown

      folks. That's the explicitly to go

      with them. To get rid of poor people, tie the security guards.

      No no, we have to defund the

      police in the city.

      We need to a bolish them.

      You're not getting a bid in echo park, not happening.

      I yield my time, fuck you.

      >> please state your name and what item you would like to

      speak on.

      >> hi I'm lena, I would like to speak on item 1 and general




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                           8/5/2020
City Council Meeting - Wednesday                                      Page 21 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 146 of 358 Page ID
                                    #:2804


      public comment.

      >> so we're only doing 2 and 3 on some of the bid items. >> sure, I'll speak on item 2 and
      3. >> I don't know what is wrong

      with you guys, I don't see if you just don't want to be successful at your job. >> please get
      on topic,

      immediately.

      >> [Indiscernible]

      >> please state your name and item you would like to speak on.

      >> speaker? Apparently there is no one on that line. >> please state your name and what
      item would you like to

      speak on. >> this is eric slepran item 2 and 3. >> go ahead. >> first I want to say to the

      attorney, you're vial. The way you're interrupting. >> please get on topic.

      >> no no no. >> the speaker is off topic, let's cut him off. Next speaker.

      >> please state your name and what item you would like to

      speak on. Please state your name and what

      item you would like to speak on.

      >> hi I'm sarahi, I would like

      to speak on 2 and 3.

      >> go ahead. >> hello.

      >> please, go ahead.

      >> hi, can you hear me? >> please.

      >> I just want to say, fuck you, I'm interrupting you the

      way you're interrupting you. >> please get on topic. >> fuck you. >> no.

      Next speaker. >> please state your name and

      what item wows like to speak on. >> I would like to speak on 2 and 3.

      >> go ahead.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                      Page 22 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 147 of 358 Page ID
                                    #:2805


      >> bids are your attempt to jentrify.

      >> can we get on topic, or are

      you done? She has mong up.

      -- hung up.

      >> please state your name and

      let us know to speak on 2 and 3.

      >> my name is eric previn and these remarks are constitutional protected. This is set up
      through

      businesses who pay a small

      assessment and pull taxpayer money to focus on specific

      needs as many as the callers

      have said that are in line with gentrification.

      And when people call about the services not calling, the role

      of the lawyer is not to interrupt those speakers and

      during that hearing.

      In fact that hearing with john

      lee.

      That's why various activist

      have brought reminders in the cease and assist. And they comply, because they have to
      follow the law.

      We like it when they follow the law.

      We also like when limiting

      resources. [Indiscernible] >> please state your name and the item that you would like to

      speak on.

      >> michael, item 2 and 3. >> please go ahead.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 23 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 148 of 358 Page ID
                                    #:2806

      >> I have a homeowner in

      historic sunset square.

      I am white, I would be

      considered affluent.

      All the initiative that bids

      are suppose to benefit people like me.

      I lived here for more than 30 years.

      They are harmful to the

      unhoused to working people, to

      primarily people of color.

      And they are particularly

      permission because they have

      the veneer and appearance of

      doing something positive and

      good when in fact, they are

      doing the work of destruction

      and ruining our neighborhood.

      This council, elected by people

      like me, by your constituents,

      have shown a willingness to be allied with the business

      community and the real estate developing community voting usually unanimously to
      approve

      these things.

      We have observed in our sunset

      square neighborhood, the real




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097               8/5/2020
City Council Meeting - Wednesday                                      Page 24 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 149 of 358 Page ID
                                    #:2807

      down side of these kinds of initiatives.

      When you set up special enforcement claims.

      >> thank you, speaker.

      >> please state your name and what item you would like to

      speak on.

      I would like to speak on items

      2 and 3 speaker are you there? >> can you hear me >> please continue, we couldn't

      hear you for a second. This improvement districts are

      fundamentally.

      Into the hands of the few, small businesses who fall below

      the levee and are not liable to

      pay out of the levee because

      they increase rental values

      where they're able to absorb

      particularly multiple stores.

      I cannot live anywhere where I work. i don't want poor people to

      work here and serve people, but

      we need to work here.

      I can't cook for you if I drive

      here from rancho cucamonga, it

      does not make sense.

      Are you thinking that you're

      going to populate the city when

      with the district.

      I've seen, the results in business improvement districts




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                8/5/2020
City Council Meeting - Wednesday                                      Page 25 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 150 of 358 Page ID
                                    #:2808


      where police come in and blue

      light people, I don't see why

      the city council would support

      something to undemocratic. >> thank you. >> please state your name and what item you
      would like to speak on. >> I want to speak on item 2 and 3.

      >> go ahead.

      >> I'm dana, calling earlier, I

      took off of my job today, I

      know you don't know about a job

      because you don't know about a job you take a vacation every

      week.

      I took my job off today so

      speak on 46.

      >> you're not on topic. >> you're still not on topic. >> let us know how we feel

      about it. >> please state your name and

      what items you would like to speak on.

      >> items 2 and 3 and general public comment. >> there is no general public comment but
      you can speak on 2 and 3, please begin.

      >> I want to echo the sentiment

      of people who called regarding

      the role of real estate

      development and real estate LLCs in the decision-making of

      the council itself.

      And speaking specifically with

      mitch o'farrell who is my councilman. And the conflicts of interest.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                      Page 26 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 151 of 358 Page ID
                                    #:2809

      >> so speaker, I don't know how

      this is on 2 and 3.

      >> this is on topic, because

      development constitutes 30%.

      >> I'm sorry, you're off topic.

      >> let me just finish,

      development constitutes 30% of fossil fuel usage. >> no, you have not connected this up.
      Let's move on to the next

      speaker. >> please state your name and what item you would like to speak on. >> please
      state your name and what item. >> hello. Hello.

      >> yes.

      >> oh, okay, hi. Two and three, I would like to speak on two and three.

      >> go ahead.

      >> I'm peggy kennedy, and I

      live next to a big that was jerry mander to go after unhoused people.

      And you know the bids are

      inherently, and it's sad that

      they police want with bids that

      protect properties and violates the rights of human beings.

      It's not progressive at all. It's wrong and you should vote

      against these. That these young people are

      hired and I mean, I feel for

      them.

      They're usually of color and

      they need a job, and they can't go near these bids.

      And they have a clean team and they pay you enough to maybe




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 27 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 152 of 358 Page ID
                                    #:2810


      register the vehicle you live in. So the bids, they're going

      around, the police are are

      telling them what to do.

      It's the craziest.

      These bids are bad, B.A.D. And you should really think the

      city you live in if you have to go around creating private security and some solution to
      our problems.

      Maybe we need to come up with positive solutions like

      programs, and housing and not

      these criminal acting bids that go after poor people and people of color.

      We should be ashamed of your selves for continually doing

      these types of things.

      And I yield my time.

      F-u. >> please state your name and what item you would like to speak on.

      >> I'm joanna, and I would like

      to speak on 2 and 3, please. >> go ahead. >> hi.

      So I'm an organizer with street

      watch L.A.

      In the potential of two forbids

      in the city is horrific. And I know I didn't point, you're not concerned with the

      optics of what you're doing.

      Bt much like lapd it's a

      trojan horse of white vigilantly.

      I had some friends that had

      their housed by fires and anti




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 28 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 153 of 358 Page ID
                                    #:2811


      black harassment, of an unindividual and food developers and cops. I watched the same
      treatment

      pushed out of their dam

      communities by bids which by

      the way are our property tax dollars from every business in the district even if it's not a

      part of the bids.

      We need you to abolish these bids. i'll never forget the trauma

      and harassment that you talk

      to, you don't talk to people, you want another law enforcement, we're kidnapping

      people illegally.

      Yeah, we need to get more dead

      beats downtown in south park

      where there are literally ten unhoused living.

      I cannot believe the level of

      sociopath today at the meeting.

      You should be ashamed of yourself estrefan for silencing a woman.

      >> I would like to speak on items 2 and 3.

      >> please go ahead.

      >> I live in downtown and we

      have nine families in our area,

      spending millions of dollars a

      year on private forces, task and pepper spray and encouraging enforcement of

      small crime and it's in their contract to enforce ideas like

      broken window policing which

      has been discredited. These are the sorts of things that if you want to act on all the things




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                          8/5/2020
City Council Meeting - Wednesday                                      Page 29 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 154 of 358 Page ID
                                    #:2812

      that you've been talking about, in the last

      month, if you want to actually, action, these are the moment sxz decisions that you need
      to make. Especially even in downtown,

      we've seen bid support, you know, for corrupt projects from jose huizar.

      We've seen them going to planning meeting, cheerleading

      these projects.

      We saw it with city market,

      that was cheer leaded by a bid

      in L.A., they showed up and they were cheerleading that project.

      The developers did tens of

      thousands of dollars to jose huizar. You're voting on this, item 19 today.

      The bids are funded by the property developer, it's only property owner who pay into
      that.

      The same people are then

      developing these properties

      sending the bids as some sort

      of idea of public support when

      they're non representative. And they're sending to cheer their own market, like city
      market L.A. Which is on the

      agenda number 19 today.

      You need to go much further

      than such sustaining the mayor's [Indiscernible]

      >> please state your name and what item would you like to

      speak on. >> item 2 and 3.

      >> go ahead.

      >> business districts are anti proveeter when business improvement districts are




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 30 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 155 of 358 Page ID
                                    #:2813

      approved, then all the people

      who are not business owners are

      criminalized by business owners

      who are only interested in

      increasing the property values.

      And that's fundamentally anti

      poverty, it's anti homeless and

      it also encourages developers to use these bids, the correct

      projects through.

      The housing 8 housing has been

      closed for too long. I've worked in hotels downtown and they've had to close down

      some of the restaurants because they didn't attract enough business so. A developer is

      very good of selling the item

      of these places as neighborhoods, economic centers and community centers.

      But in reality, that's not how people live yet or probably ever will.

      If it's in new york, you cannot

      put this into something that

      it's not, because developers

      make nice presentation with

      really cool visualization.

      And then these buildings will

      become blight in our city they

      have already made all the money, made you look like

      idiots and that we have all of these hotels that don't serve the people who live here.
      You're trying to attract the




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 31 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 156 of 358 Page ID
                                    #:2814

      peple who don't live here.

      I've seen even on the metro.

      members we're going to table items 2

      and 3 for later in the meeting.

      Let's vote on a couple of

      items, Madam Clerk? Let's vote on 1 through 4. >> and if we're going to hold

      the public comment for 2 and 3,

      we should at this time just

      vote on 1 and 4.

      correct.

      >> so if we would like to vote on all items that have public comment and have not been

      called special, that would be

      1, 4, 6 through 9, 12, 15

      through 28, 30 through 41, 43, 45, 47 and 48. >> go ahead and call the roll on these
      items.

      >> blumenfield? >> blumenfield, aye. >> bonin? >> bonin, aye. >> buscaino? >>
      buscaino, yes.

      >> cedillo? >> cedillo, aye.

      >> harris-dawson? >> harris-dawson, yes. >> koretz?

      >> koretz, aye. >> krekorian? >> aye. >> lee? >> aye. >> martinez? >> aye. >> o'farrell?
      >> aye. >> price? >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

      >> wesson, aye. >> 14 ayes these items are approved.

      let's

      move on to item number 10 which

      was called special by Mr.

      Koretz.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 32 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 157 of 358 Page ID
                                    #:2815

      >> item 10, sir.

      >> yes, I just wanted to add some additional informal instructions to staff as we

      move this item forward to consult with the task force,

      streets L.A. And zoo and others

      to consider how we create a circle.

      Whether we can compost our massive amendments of food

      waste to be used as fertilizer

      in our organic parts.

      Or whether we can use our

      compost in the medians, the

      ultimate goal is act of

      withdrawing carbon out of the atmosphere and to create healthy oil.

      So if we can do that, using our food waste, we should consider that as we move this item

      forward. >> thank you for your comments Mr. Koretz.

      >> let's go ahead and call the

      roll on this item.

      >> for item 10, blumenfield. >> >> blumenfield, aye. >> bo anybody? -- bonin? >>
      bonin, aye. >> buscaino. >> buscaino, aye. >> cedillo? >> cedillo, aye.

      >> harris-dawson? >> harris-dawson aye. >> koretz? >> aye. >> krekorian? >> aye. >>
      lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price? >> aye. >> rodriguez?

      >> aye. >> ryu? >> aye. >> wesson?

      >> wesson, aye.

      >> 14 ayes, this item is adopted.

      let's

      move on to item number 11 which was called special by Mr. Koretz.

      >> yes, I just wanted to try




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 33 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 158 of 358 Page ID
                                    #:2816


      this for the council.

      We've been tracking a very

      concerning condition called

      pediatric syndrome, that is

      affecting children, I believe

      there is 100 cases in U.S. And

      now up to 400 and at least 15

      cases in L.A.

      This is a variation of covid and it hits children's system

      very hard. No deaths in L.A. But serious

      enough to track it and get a report back.

      And as we've seen with covid, things can change dramatically. especially as we're
      looking at

      some school districts going

      back to school and lausd

      debating when they go back to school. This could dramatically

      increase the spread of the particular disease and should

      be taken into account.

      >> okay, thank you Mr. Koretz. Let's vote on the item. Please call the roll.

      >> blumenfield. >> aye. >> bonin? >> aye. >> buscaino? >> buscaino, yes. >> cedillo?
      >> cedillo, aye. >> harris-dawson? >> harris-dawson, yes. >> koretz? >> aye. >>
      krekorian? >> aye. >> lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price?
      >> aye. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

      >> wesson, aye. >> 14, ayes this item is adopted.

      >> okay, let's move on to item

      number 29 called special by Mr. O'farrell.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 34 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 159 of 358 Page ID
                                    #:2817

      >> thank you, Madam President.

      So item 29 is a motion I

      introduced back in April.

      When it was becoming apparent very quickly that masks like

      the one I'm holding up and

      plastic gloves were starting to

      be seen in the gutters in several neighborhoods including

      my own.

      And that has continued with covid-19 and protective

      equipment. Traditionally, a lot of these materials were used and

      continue to be used in the

      medical field and long been managed and regulated

      accordingly. Covid-19 has changed that

      because many people are using

      the same grade used in hospital

      to prevent covid-19 and

      everyone should wear a mask go outside.

      A resent study estimate that's

      globally 129 billion with a b

      face masks and 65 billion

      gloves are being used widely.

      This council has done a lot of

      action in relation to plastic

      in the ocean and plastic straws.

      Pior to covid, it was estimated that plastic get




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097   8/5/2020
City Council Meeting - Wednesday                                      Page 35 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 160 of 358 Page ID
                                    #:2818


      added to the ocean.

      Not accounting for the 150 million metric tons already in

      our ocean.

      And of course the pacific ocean

      is by plastic waste.

      Ppe items will further damage

      and raise a serious healthy risk.

      This would make the issue of

      plastic straws in our ocean and other plastic materials pale in comparison to dealing with
      the

      public waste.

      And if my little small corner,

      every day then imagine what is

      multiplied across the city of

      159 square miles.

      We must act as one of the largest cities, millions of

      people in los angeles are wearing single use ppe and we

      want to encourage them to do so but there is a serious threat

      to our oceans.

      And we must pickup ppe that is

      left on our sidewalks and roads.

      So my office is working closely

      with sanitation on how to deal

      with this and what special

      measures we must take to collect this material to




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 36 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 161 of 358 Page ID
                                    #:2819


      protect the environment and

      save the environment. For example many people don't

      know that ppe cannot be recycled at conventional recycling facilities because it

      can infect workers. Education prevents additional pollution to the river and

      beaches and oceans.

      Education is key to the change.

      People must be aware and

      importance of ppe where disposal is in order for enforcement and fines to be considered.

      I would really argue that we

      discuss a citations first before we start fining folks.

      I think education is key here and that should be the approach

      that we make. And then facilitating this type

      of waste so that it's available to folks out in public who

      discard it.

      So I'm recommending that we

      create an education plan in coordination with hospitals, clinics and other medical

      providers and really, any

      retail outlet online or

      otherwise that our marking these ppe amenities.

      I look forward to seeing the

      los angeles sanitation report

      on the medical waste city wide

      and thanks sanitation for being present just in case any questions.

      And we don't need to take off our eyes off of our environment




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 37 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 162 of 358 Page ID
                                    #:2820

      as we work to slow or stop the spread of coronavirus. This is not a strayed off that we
      have to make. We can do both. I ask for your aye vote.

      thank you Mr. O'farrell.

      Mr. Koretz? Thank you Madam President and thank you Mr. O'farrell for bringing this
      forward.

      I think we're seeing a lot of

      this problem and as you said, we cannot take our eye off the

      ball in terms of this environmental and health

      impacts.

      I had a as we're having this

      discussion and nothing formal, I would ask that sanitation and

      others take a look at the fact that supermarkets and the oil

      industry have used this as an

      opportunity and an excuse to

      bring back plastic bags by the hundreds of millions in los

      angeles.

      And so despite the fact that we

      have had our law in place

      changing this, there are now supermarkets which have used

      unproved science to state that

      reuseable bags cannot be brought into supermarkets and

      used safely and that they must

      use plastic bags. So almost every supermarket has gone in this direction.

      And I would like to ask sanitation to look at this as well.

      As we go forward.

      >> thank you, Mr. Koretz?




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 38 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 163 of 358 Page ID
                                    #:2821


      Mr. O'farrell? >> thank you, Mr. Koretz,

      that's a good point. i know that some markets, including my neighborhood target will
      allow you to bring your own bags if you bag your

      purposes yourself.

      I want constituents to know that. Talk to the store managers

      where you shop so that we can

      counter that false argument

      that the plastics and oil

      industry are making so that plastic waste can proliferate

      our city and all of these uses once again.

      We dont want to take a giant

      step backward bases on false pretense that we're being

      marketed by the oil and plastic industry. So in other words, this is a

      way of saying that every day that people can get involved

      right now with making the case,

      it's a pretty trade off to say,

      I'll bag it myself but I want to use my reasonable bags.

      Thank you for your comments Mr. Koretz.

      >> seeing no other members on

      the queue, Madam Clerk, go ahead and call the roll on this item. Item 29. >> blumenfield.
      >> blumenfield aye. >> bonin? >> bonin, aye. >> buscaino? >> buscaino, aye. >>
      cedillo? >> is he did I yo, aye.

      >> harris-dawson? >> yes. >> koretz? >> yes. >> krekorian? >> aye.

      >> lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price? >> aye.

      >> rodriguez? >> aye. >> ryu? >> aye.

      >> wesson?




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                      Page 39 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 164 of 358 Page ID
                                    #:2822


      >> wesson, aye.

      >> 14 ayes this item is adopted. Okay, let's move on to item number 42. >> blumenfield?
      >> blumenfield, aye. >> bonin? >> bonin, aye. >> buscaino? >> buscaino, aye. >>
      cedillo? >> aye.

      >> cedillo, aye. >> harris-dawson? >> harris-dawson, yes. >> koretz?

      >> aye. >> krekorian? >> aye. >> lee?

      >> aye.

      >> part necessary? -- martinez? >> aye. >> o'farrell? >> aye.

      >> price. >> rodriguez? >> aye. >> ryu? >> aye. >> wesson?

      >> wesson, aye.

      >> 14 ayes, this item is

      adopted as amended.

      >> let's move on to item number 44. We're going to have two votes whether to substitute.

      let's call the roll. >> yes thank you Madam President and this first role is whether to
      substitute. >> blumenfield? >> aye. >> bonin? >> aye. >> buscaino? >> aye.

      >> is he dpi I don't? Cedillo? >> aye. >> harris-dawson? >> aye. >> koretz? >> aye. >>
      krekorian? >> aye. >> lee?

      >> aye. >> martinez? >> aye. >> o'farrell?

      >> aye.

      >> aye.

      >> wesson?

      >> wesson, aye.

      >> how much to hope the role. >> harris-dawson? >> aye. >> krekorian? >> aye. >> lee?
      >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price? >> aye.

      >> rodriguez? >> aye.

      >> ryu?

      >> aye. >> wesson?




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 40 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 165 of 358 Page ID
                                    #:2823


      >> wesson, aye. >> 14 ayes, substitute motion is adopted.

      >> okay, let's move on to item number 46.

      This was called special by Mr. Buscaino and amended by Mr. Blumenfield. Let's go
      ahead and start with Mr. Buscaino. >> thank you, Madam President

      and members.

      This council adopted a motion

      72-p-a which among other actions directed sanization to

      suspend.

      City employees and contractors

      to temporarily. They have two deployment

      models, first one is care which

      is a smaller team that performs spot cleaning and care plus

      which is a larger at least

      24-72 hours in advance. And to further complication matters, if you recall two

      weeks after the council acted,

      a federal judge ordered a preliminary injunction from

      ceasing and disposing a bulky

      items without prior notice.

      Now prior notice is divided

      with clean up whiches were suspended by council action on

      March 17th.

      And resulted on massive amounts.

      I would like to ask ita to show

      some of the photos of one of

      the major clean ups in my




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097               8/5/2020
City Council Meeting - Wednesday                                      Page 41 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 166 of 358 Page ID
                                    #:2824


      district looked like after a

      basic care team clean up.

      Keep in mind, this was a clean

      up on the photo you see before you, were taken after a basic

      care team clean up.

      You have residents that abut

      these encampments in this area.

      The majority of what we're talking about is not personal

      property numbers.

      The parks, and frames, scrap

      wood and scrap metal and more

      that has been building up in

      the past 134 days. it's clearly junk plain and simple.

      And what happens when you have

      piles of flammable junk

      together, you get hones for

      rats that carry diseases like

      typhus. Now colleagues, this clearly is

      not sustainable.

      Furthermore, I want to chair

      with you that we're misinterpreting the guidance

      which states as follows. If individual housing option

      right side available, allow

      people who are living unsheltered on in encampments




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097   8/5/2020
City Council Meeting - Wednesday                                      Page 42 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 167 of 358 Page ID
                                    #:2825

      to remain where they are, clearing encampments can

      disburse community this

      increases the potential for

      infectious disease spread, end quote.

      Clean ups, do not clear encampments, they remove trash

      like used needles and they

      sanitize sidewalks with dis in

      infectant. Required totem po rarely leave the clean up zone and after

      being provided with postal

      notice and a 30-minute grace

      period to gather belongings and

      move to the next block.

      Similar to street sweeping, we

      asked the public to

      temporarily leave. Permanently clearing and

      causing replacement as cdc and

      public health caution against, versus briefly requiring those experiencing homelessness to

      move from a single block so

      that heavy equipment can be

      safely use today remove track, and add disinfectant to streets

      and sidewalks.

      Le individuals leaving

      encampments can return just as cars with return after a street

      sweeper as well.

      Now, if you heard from the




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 43 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 168 of 358 Page ID
                                    #:2826


      callers we're not asking lapd

      to arrest or ticket anyone.

      We're just asking to resume

      care plus cleaning around a

      bridge home shelter only.

      Now over the July recess

      rather, thankfully, there is

      been several more bridge home shelters that are opened and some more scheduled to
      come

      online and in total we'll have 24 sites city wide.

      As we know there was a lot of skepticism about abridge home

      shelters. Neighborhood surrounding

      abridge home shelters would receive comprehensive care plus clean ups.

      We need to follow through on

      that commitment members and we

      do so by demonstrating 100% compassion, caring humane

      approach all while following

      compliance with cdc guidelines.

      We have 40 members, and wong from water shed protection division.

      They are here before us.

      If I can ask you to bring them

      via zoom.

      they're not here in council chambers, so we'll have to bring them in

      zoom.

      Let me verify that.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                8/5/2020
City Council Meeting - Wednesday                                      Page 44 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 169 of 358 Page ID
                                    #:2827


      We've got two staff members from sanitation, identify yourself and Mr. Buscaino, do you
      have questions?

      >> yes, if I can, before I ask

      for a aye vote, I want to ask the representative from

      sanitation to walk us through

      on how sanitation moves forward on their care plus protocols and what is the difference
      between a care plus and a care

      team that goes out on the spot

      cleaning?

      >> good afternoon, gabe miranda

      with sanitation.

      Care and care plus prior to the pandemic and the instruction from council.

      The care plus provide a 24-posting notice.

      The care plus teams have a

      larger footprint to address a

      larger product encampment and

      includes sanitation of the public right away and one-day service to the abridge homes.

      So since March, the care plus

      teams have continued to meet

      their need but follows the recommendation frz council and cdc.

      So the care plus teams are responsible for illegal dumping

      city wide.

      The compare teams which one one is dedicate today council

      district and one focus on the

      L.A. River, they provide four




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 45 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 170 of 358 Page ID
                                    #:2828

      day and gain compliance for adc. The care teams are also responsible for the trash

      collection.

      We deployed over 400 street receptickles and they manage those as well.

      >> thank you for that. I ask for an aye vote. Thank you Madam President.

      thank

      you, Mr. Bonin?

      >> thank you, Madam President.

      I'm glad that we did not

      consider this as a rule 23

      before council recess because I

      think it needed some proper input and it needed some

      deliberation.

      My first issue with the motion

      before us is that what it states is on inaccurate.

      The motion states that the

      council action of March 17 relative to suspending

      comprehensive care bus clean up

      be amended and then the instruction.

      That's not what the council did

      on March 17th.

      I have the instruction in front

      of me.

      The provision of tents to come down during daytime hours with

      a number of exceptions that

      this body asked for, a dc, access that not within 10 feet




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                 8/5/2020
City Council Meeting - Wednesday                                      Page 46 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 171 of 358 Page ID
                                    #:2829


      of operable driveway.

      So the motion is asking for

      Miss Represents what the motion was. It's trying to reverse something that this council
      did not do.

      It's also promised on the idea

      that the care and care plus efforts have helped it.

      They haven't.

      And there are regular on social

      media cpra postings of where the clean ups are happening in ech of our districts.

      So we're not only does this call for us to reverse

      something that we didn't do,

      it's asking for something to be done, that is continuing to happen.

      It is not happening right, I

      mean, the care and care plus teams are not what they're

      suppose to be, they had a splash conference.

      That has not happened. That has been largely reversed,

      despite efforts to try to keep

      it to its initial promise.

      And the cooperative approach

      towards cleaning up, has not to my perspective, happened sufficiently well.

      When this item was before us in March, there were a number of speakers.

      And I believe this was the last time we were together in-person

      in chambers.

      There were a number that said, we want the trash can clean.

      Come and pickup the trash.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 47 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 172 of 358 Page ID
                                    #:2830


      I still, my impressions is we

      still have not created a system

      where we say, let's make this easy.

      Let's give you additional and

      then we can combine and we

      don't have to fight and get into negotiation over a piece

      of property.

      If the issue is, a concern that

      bulky items or junk, as Mr. Buscaino says, not getting

      picked up up.

      The issue is our 5611 bulky item rules. That's not something that is

      going to change by this discussion or attempt to reverse something that we did

      not do.

      I also say that, when we heard this in March as well, there were people who said, please,

      we would like you to clean the

      sidewalks and many people will

      voluntarily move their tents if

      the sidewalk was cleaned. What they complained about is

      that the city would post that

      they would be cleaning their

      sidewalk and people would move

      their stuff and then the city

      would not clean the sidewalk

      again and again which started




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 48 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 173 of 358 Page ID
                                    #:2831

      to cause a refusal to move

      their stuff because lucy had pulled the football away from

      them, too many times.

      It was a broken system.

      I also say, I would dispute the idea that the intention of some

      of the clean ups, not all. Some are genuine efforts to get

      trash out of the way to keep,

      what is their home for the

      moment, that is safe and clean. The idea behind the bridge was

      to do the clean ups sufficiently frequently that it would discourage people from

      being in that area. So it is, actually according to

      the bridge vision which is not on the under court divisions

      what was to move people.

      I would point out that there is a big difference between street sweeping and this.

      There is a difference between cars and people.

      And it's also worth noting that the suspended of street

      sweeping for the time being

      during this pandemic.

      And what I think the council

      did right in March, we voted to

      listen to the public health and cdc and follow that advise

      until the end of the emergency order.

      At which point we would then consult on what the right approach would be.

      It continues to be a right approach.

      It's a difficult one because it




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                 8/5/2020
City Council Meeting - Wednesday                                      Page 49 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 174 of 358 Page ID
                                    #:2832


      has along with the perfect

      storm of circumstances, created

      a diger encampments and lots of

      bulky items that May be yes or no encampments to dumping.

      That has occur.

      I'm still confused on what

      we're being asked to do.

      They're calling for a

      suspension of the caysser -- cares cleaning was asked to

      do in March which we didn't do. So again, I remain confused.

      thank you Mr. Bonin. Mr. O'farrell? >> this is a good conversation to have.

      And you know, Mr. Bonin, we're still getting requests from

      people who called in today, I

      heard a few folks saying, we don't mind cleaning up.

      We need to take a deep breath

      and realize that all of us, and

      even the majority of the callers, want the same thing.

      And certainly the folks living

      in the encampments who are experiencing homelessness that

      I've spoken with, are welcoming

      of interacting and having offer

      services and having sanitation crews come through and sanitize the area.

      So I think sometimes we put obstacles in front of ourselves

      with some of the points of




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097          8/5/2020
City Council Meeting - Wednesday                                      Page 50 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 175 of 358 Page ID
                                    #:2833

      conversation that we engage in.

      When in reality, I think most folks want the same thing. Nobody wants to criminal lies

      the homeless. We want to make sure that every

      touch we make, there are somebody there offering

      services and/or opening up a

      case to get them additional assistance whether it's a shelter. Under the coronavirus and
      emergency order everything has changed.

      But there is not the impression

      in my district that the cares plus team is operating everywhere.

      It's my experience that we have

      to work directly with

      sanitation to come with an area

      and sanitize it without disturbing the person experiencing homelessness.

      I'm wondering for the sake of

      conversation if sanitation can address this.

      If we can engage this this conversation, number one, we

      don't want to cause displacement. That's one of their big

      complaint. We don't want any of their

      items destroyed.

      We have not heard any claims of that, in resent times. But we know it happens, and

      that's something that we should absolutely take great care of

      that it does not happen.

      We can even go so far as to

      when we approach a clean up,

      and I do mean a clean up and




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 51 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 176 of 358 Page ID
                                    #:2834

      sanitation effort at an

      encampment that does not

      require a person to leave the

      area but it takes the area

      safer and the general public.

      We can add other components, we can redefine what care plus

      means for itself in this

      reality of a greater awareness for, a more humane compassionate approach in general on
      all things homelessness. Those don't have to strayed one

      for the other. It's also an opportunity if we

      can do, some sort of weekly

      posted attention to areas that

      are indicative of the photos that Mr. Buscaino showed us,

      that we can absolutely have

      lasa caseworkers there as well

      where currently they're not. Offering another pathway to wellness.

      Along with if a tent is

      contaminated and we see contamination that lasa offers

      replacement tents.

      Furthermore, just luke a renter

      if they invoke covid as a reason that they cannot pay rent, if we follow the guidelines and
      that's do not

      disturb them, we don't have to

      make them move anywhere.

      We can take care great of sanitizing the area around them

      without having them to comply




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 52 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 177 of 358 Page ID
                                    #:2835


      to relocate in another block.

      In other words, we can do this

      more carefully and sensitively and more humanely by helping those folks who are not
      getting

      the regular officer now. So those are some of the things I want to put out there.

      And also when we go out there

      and when we see this health crisis facing us, where is

      county health? On they are on some of the

      calls and out reach.

      In my experience they're not, unless we twist arms and push real haseder. -- hards. There
      are lots of factors and

      it's not just about the sites

      to me where the bridge home shelters are, although's what is before us for the moment.

      But we know that in encampments

      people around them need special attention and that is supportive attention and not the
      attention that causes trauma and displacement. I think that's the language that everybody
      is talking about here.

      So I would like to have the

      space for that conversation.

      >> is that a friendly amendment?

      >> well Mr. Cedillo, I'm

      putting that out there, I think what happens is sometimes we

      get stuck that there is one

      absolute way forward when we're

      a council what our care plus

      folks do so the folks that are




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 53 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 178 of 358 Page ID
                                    #:2836

      in concerned that we heard

      calling in today, we can make

      sure that those activities that we're being claimed are not happening. I want to open that
      for the sake of discussion.

      And I would love to continue this, it's a discussion that we

      need to have. We're not serving those with neglect and we're not servicing

      anyone else who needs to use the public right away either.

      We're in the business of not serving anyone with our current approach.

      And I think that's what motivated Mr. Buscaino to bring

      this forward. I wanted to put that out there

      and see if we can come up with a solution. >> thank you, Mr. O'farrell. Mr. Harris-
      dawson?

      >> thank you.

      Madam Chair and Mr. Buscaino

      for raising this issue.

      We get calls even during the

      pandemic because folks are more concerned about encampments near their house because
      of the

      health concern.

      I'm, I want to request from

      sanitation some if you can rescue me from some of my confusion. So you started off by
      saying,

      we're doing this care and care

      plus clean ups before March 17th.

      In March, on March 17th we took a vote that said we were going

      to suspend the idea that we

      cleared encampments so we




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                      Page 54 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 179 of 358 Page ID
                                    #:2837


      cleared out both the debris and

      cleared things to move. My understanding, is we're going to stop having people move. I
      didn't understand that we were going to stop cleaning.

      So I just want to get clear

      from you, what is your understanding and what actually

      what happened?

      >> Mr. Harris-dawson, who are

      you asking that question of,

      staff or Mr. Buscaino?

      >> representative of sanitation. >> Council President: sanitation can you please respond.

      >> councilmember, so as of

      March 17th, it was instructed

      to temporarily suspend not

      enforcing the tents, having to

      do a comprehensive clean up in which the individuals would leave the area.

      However the clean ups have not stopped, we're still doing clean up operations of trash

      and debris and then the

      accessibility issues that I referenced.

      >> so how, what is proposed to date, change what you're doing.

      Is it the fact that people

      would take down their tents while you're cleaning or browder? >> it's the operation which

      would allow us to do a

      comprehensive clean up on the

      right away which includes the sanitizing, where individuals would leave the area while
      we




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 55 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 180 of 358 Page ID
                                    #:2838

      perform the clean up.

      >> hold on. >> one more question Mr.

      Buscaino. >> momentarily what does that

      mean in terms of time.

      >> it varies depending on the

      number of encampments it can

      vary on time based on the area. >> what is the longest it can last?

      >> on average, if I was putting

      in an average two to three

      hours is a care plus operation.

      >> thank you for the average. so I'm asking you the longest. >> the longest can be the
      entire day.

      >> okay. That concludes my questions.

      thank you Mr. Dawson. Ms. Rodriguez.

      >> thank you Mr. Harris-dawson

      that's the line of questioning

      that I wanted to ask sanitation reps.

      How many care plus clean ups

      have taken place since March 17

      and around sites.

      >> they're still on going just

      with the restrictions of doing comprehensive, we're enforcing

      any tefk.

      >> so it would be a care type clean up than a care type plus. >> correct.

      >> the difference between the




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 56 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 181 of 358 Page ID
                                    #:2839

      two is the level of comprehensive nature of the clean up. So it does make a difference.

      I don't want to mix the two. I want to be clear about what we're doing and we're not

      talking about the level of

      sanitized clean up efforts that

      are associated with care plus.

      And I want to Mr. Harris-dawson.

      When we cleared up packson and bradley which had 67

      individuals, as as a result of relocating them to the project

      room key locations, it took a

      full week of clean up at that

      location, tagging, we worked

      very closely with sanitation, even enrique went out to the

      site so we can work closely with lasa and managing everything and how we noticed it and
      how we worked at the site.

      I just want to be clear. You know, since March 17th, we have not had care plus.

      And it was only with respect to encampments where individuals were being relocated. As
      part of project room key

      that they were able to facilitate a comprehensive clean up, is that correct?

      >> that's correct.

      So I just want to be clear. The comprehensive sanitizing of

      the area is still very important for our unhoused angelinos. And you know, that is not
      happening. So let's be really clear about what is and what is not happening.

      And the only way that it is happening, is when it's

      associated with the project

      room key, effort. So I just want to be clear for

      everyone.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 57 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 182 of 358 Page ID
                                    #:2840

      I was getting confused as well

      about what is happening where

      and I don't want to, mix apples and oranges with the levels of clean ups that we're talking
      about and what was adopted

      March 17th and the instructions

      of how sanitation is actually

      proceeding with respect to our directives from that date.

      So I just want to be clear on that.

      That said, I just opened awe -- a

      bridge homesite and when he

      talk about the levels of clean

      up for the purposes of maintaining safety and security

      of the areas given the covid-19 that, those disinfectants of that area, I think is important

      for everyone.

      It's why we went through the laborious of hand washing.

      I think all the those things are important. i just don't want us to lose

      sight and the importance with

      that with respect to the

      locations in and around where we're providing bridge housing. So thank you, gabe.

      >> thank you Ms. Rodriguez.

      Mr. Ryu?

      >> thank you, Madam Chair.

      And I really appreciate the conversation. I think my previous colleagues clarified what I
      was going to

      say. Yes, as councilmember rodriguez, care plus is not happening.

      I don't know what we're going to call these things, but care




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                           8/5/2020
City Council Meeting - Wednesday                                      Page 58 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 183 of 358 Page ID
                                    #:2841


      plus is not happening.

      However, I do know, whether we

      call it care or spot clean ups

      and as I think as councilmember

      o'farrell stated, both the community and both encampments

      everyone is agreable with

      picking up trash around

      encampments which is still happening.

      It happened on my district.

      And this is why I also support

      port-a-potties to make sure that our neighbors stay sanitary and what not.

      But however, when it comes to

      this issue, I know this is a very contentious issue but it's

      very quite simple. Public health experts has made

      it clear, absolutely clear that

      encampment sweeps during a pandemic are a bad idea.

      And I think it was iterated by bonin. Moving our neighbors around while they're trying to
      stay home at home, is unsafe for

      tem and the community.

      I think this is a public health directive about moving

      encampments or if we want to say moving tents, that's not what is going to help them or
      the community during this pandemic.

      What we donough, what keeps people safe and stops

      homelessness are homes.

      I want to focus less money on sweeps, on comprehensive sweeps




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 59 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 184 of 358 Page ID
                                    #:2842

      but rather building the housing and resources that solve this problem.

      So I will not go against the

      guidance of our experts so I

      will not be voting to reintate the special enforcement.

      >> Mr. Price?

      >> thank you, Madam Chair. I appreciate the conversation

      and comments by all.

      I'm inclined however to support the motion, that we resume

      these clean ups.

      During bridge housing, say parking, community creating sanitary stations and even

      considering some pellet housing

      as a path for housing our homes, homeless neighbors.

      But we also have to put some voters on clean up.

      And I think the cares is that,

      we have to be able to remove

      trash and mull being' items. I'm not talking about leaving

      folks away from the encampments, they don't now

      they're going to stay en camed but they take out tables and trash for clean up.

      We've got to do that. We've got to prioritize through

      the health and sanitation.

      Not only at the encampment but surrounding neighbors.

      It's difficult, but I think, it

      has had some success.

      We need pushed the programs, the bridge programs for

      promises to clean ups.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                8/5/2020
City Council Meeting - Wednesday                                      Page 60 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 185 of 358 Page ID
                                    #:2843


      We ought to resume those, and

      we ought to be positively aggressive in doing it.

      As I said, creating a safer environment not just those

      homes but also in the residents

      of proximity. I support the motion by

      councilmember buscaino.

      thank you Mr. Price. Mr. Blumenfield?

      >> thank you.

      I hear what everyone here is

      making good argument.

      And I think there is a way to land this plane so to speak. I don't think we're talking

      about one of my colleagues was talking about encampments sweeps.

      That's different than care plus. We're not talking about sweeps

      and moving people out. We're trying to get enhanced clean up.

      And you know, at the end of the day, the most important thing is we need to get people
      housed and off the streets and into housing. And the question is, how do we do that?

      One of the best way iss by creating bridge homes and shelters and other places for

      people to go.

      But when we created the last

      set, we made promise to see

      those communities that the

      areas would not be magnets for the buildup of items and trash.

      We know that is happening. It's happening at project room

      key sites. It's happening at other places. That's a promise that we made

      with the community so we'll be




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 61 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 186 of 358 Page ID
                                    #:2844


      able to get less resistance as

      we try to build more housing and bridge homes and more shelters, shelter beds.

      But I get it in terms of the health and safety issues because you don't want to be moving
      people around when we're

      in the middle of a pandemic.

      So that's why I put that amendment forward.

      Because I think that one way to

      kind of thread this needle is

      to say, okay, we need to do these care plus clean ups which are not sweeps they're a little

      bit more of a clean up.

      And they require somebody to

      leave for an hour, three hours. When is it okay.

      Well when you look at the

      stages, when we get to stage 3

      which is is the higher work risk places, people are dining

      indoors and going to the gyms,

      doing all sorts of things. A lot more intensive than being

      asked to walk down the block.

      If we amend this to resume care

      only when we get to stage

      three, then I think we're honoring any sort of health risk because when you look at stage
      three.

      A lot of stage 3 activities are

      a lot more risky than walking

      down the block while you're




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 62 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 187 of 358 Page ID
                                    #:2845

      area is clean and hopefully the

      cleaning is a health issue. I get it.

      But if we link it to a real

      healthcare marker, you know, then to me it makes more sense to resume the care plus

      activities. And I know Mr. Bonin, I think

      you said you think they're

      already going on.

      If they are going on, then there is no sense to oppose this.

      but I think they're going on. The idea is to -- that they're

      asked people to move for a

      couple of hours to do a comprehensive cleaning.

      And when we get to stage 3, it's clear. That's why I put that forward and I ask for your
      support of the amendment, thank you.

      okay, Mr.

      Bonin? >> thank you, Madam President. There is a question about whether or not care
      plus is still going on.

      And the department has said

      that, it is, it's clear that

      the number of members of the council don't think of care

      plus as they want it to be is happening. Each of us has a different expectations of what we
      want care plus to be.

      I would like care plus to be

      what I wanted it to be. Even when we took L.A. Out of

      it and make it a more cooperative approach, suppose to be public health driven.

      When we are, we have a motion

      before us, that says, reinstate




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 63 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 188 of 358 Page ID
                                    #:2846

      care plus, that does not mean anything given that we all have a different understanding. If
      there is a motion or amendment that says, this is precisely what we would like to have
      happened, that is not happening now and it's not

      relative of department of guidelines, that's a reasonable conversation to have.

      I would love to have a conversation about actually

      getting out of lapd out of it and doing the health approach

      as we said we were going to do.

      But right now, the motion before us, which exist right now, they will not tell us what
      we're asking the department to

      do.

      And I don't think we can vote affirmative on something that

      is so vague.

      It's almost a place holder or

      opportunity to do 14 or 15 black op operations where we

      all do something a little bit

      different.

      I would like to see the motion

      simply state what it wants to

      do.

      >> thank you.

      >>

      >> mud in the water a little

      bit further if could.

      And point out, number one I

      agree with the concept as

      articulated by Mr. Buscaino. My sense when we started to




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 64 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 189 of 358 Page ID
                                    #:2847

      talk about this and placing them around bridge housing

      locations, was that the attention be sort of

      informally, at least in the

      thought process of some.

      But if you kept cleaning her up

      that it would be a nuisance and some of these encampments might leave. That May have
      been a goal quite a while ago. `right now, I think we have the

      opposite goal.

      How can we clean these encampments up without having

      anybody feel compelled to leave.

      I'm not sure if there is a way to differentiate those two approaches.

      I do know that along the way

      when we clean up encampments not all the folks either returned to their space but they
      found they were getting too much attention and just moved to other locations.

      we clearly don't want that. That's bad health policy.

      So how we do this in a way,

      that results in the least possible displacement, is I

      think one of the things we're looking at and we should be looking at.

      How do we keep them as clean and sanitary as possible but not lose track of the homeless

      that we are trying to work with

      and get into service and not

      have them move into different

      encampments.

      thank you prosecute koretz. Mr. O'farrell? >> let's not leave this without a solution. And
      whatever that is going to

      take because everyone is right. Everyone who has spoken is right. With exception of a
      few




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                      Page 65 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 190 of 358 Page ID
                                    #:2848


      comments, everyone is on the same page.

      And for that matter, the

      callers also have a real

      concern as it results to the term sweeps.

      So I would like to get some assurances from sanitation,

      assurances that as per the

      council decision way back in

      March, that we removed the lapd from the scheduled clean up

      that that is and will be followed.

      And in terms of the claims

      about sweeps, I've got to the

      clean up before covid and have

      never witnessed a sweep.

      I witnessed very very

      compassionate approaches with

      lasa while where everything is explained in terms of what is

      going to happen next.

      So I would like to hear

      sanitation on that term.

      sweeps versus clean ups. We don't need to live in this

      world where we fight about

      semantics.

      There were calls from the people about people's elements

      getting lost.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097   8/5/2020
City Council Meeting - Wednesday                                      Page 66 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 191 of 358 Page ID
                                    #:2849

      That needs to be addressed.

      We need to earn the trust of

      the folks that we don't do

      sweeps but we sanitize.

      So to gabe in sanitation, can you address clean ups versus sweeps? >> thank you,
      councilmember o'farrell.

      I'm going to turn it over to our chief inspect or, howard wong.

      >> yes, thank you. Again sanitation is not

      operating under sweeps or that notion.

      Prior to covid we had posted

      clean ups.

      A very minimum of 24 hours.

      We do standard protocols that

      identify our steps what needs

      to take or encampment clean up, we work with lasa and L.A.

      Family housing.

      During the clean up operation,

      yes we have hazards out there.

      Anything that needs to be,

      excuse me, bagged and as far as

      personal care and care plus

      clean up. One dynamic is compliance. Folks, sure I'll move down the street, while you do
      what you

      need to do and we appreciate it.

      You have other dynamics,

      especially with covid where




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                      Page 67 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 192 of 358 Page ID
                                    #:2850


      it's cdc guidelines, we May

      need to condition some of the

      hosted clean ups in relation to

      folks who declare a need to

      stay put if they feel some sort

      of threat based on you know, threat of covid-19 whatever it may be.

      How do we incorporate those concerns and can something like that can be accommodated
      when

      we do a post it clean up day of

      action.

      Can we do covid testing onsite?

      Again I ask where is the county?

      Can we involve the fire

      department we're going to offer

      real assistance and services. >> yes, councilmember o'farrell.

      One of the things that we're

      doing is synchronizing resources.

      This includes bringing our

      mobile hygiene unit to the for

      front and providing the showers and lafd who is doing mobile

      covid testing.

      So those are great points.

      >> colleagues, I feel that we

      can get anonymity if we can

      have this very basic list of




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097              8/5/2020
City Council Meeting - Wednesday                                      Page 68 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 193 of 358 Page ID
                                    #:2851


      conditions during covid to we can continue operations that

      focus on health, well being and sanitizing areas and hauling away items that need to be
      hauled away.

      The pictures of Mr. Buscaino

      are real, we all experience

      that in our districts. Let's deal with this in a

      compassion at way.

      It does not have be the way we announced last summer. It's a new world, it's

      different thinking.

      And I see alignment from all

      sides, folks who called and

      gave in passion comments and the other side as well. We want to do this in the most

      humane approach.

      We want to keep people well but

      we do not nor should we try to purposely displace somebody in

      this era that we're living in when we can offer them services

      and get them on a pathway to

      housing and wellness.

      So Mr. Buscaino, I guess to just my final comment is, if we can, I don't know if we can
      do this now.

      If we can take a moment. Whether it's at the next

      council meeting again next week.

      But make some definitions on

      what care and care plus means

      as it relates to the shelters




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 69 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 194 of 358 Page ID
                                    #:2852

      are, based on the elements of this discussion. And the concerns that we've all

      aired in this discussion.

      Mr.

      Buscaino?

      >> thank you, Madam President. We need to leave with a sense

      of urgency.

      Although I respect Mr.

      Blumenfield's amendment, I cannot support it.

      We cannot wait until phase 3 comes.

      Colleagues yesterday's news

      from studio city, three

      overdosed people under the

      bridge.

      Fire crews were dispatched

      beneath the 170 freeway.

      They performed cfc with adults

      overdosed with an unknown drug, they were not breathing and they had no pulse when
      they

      took them to the hospital. Firefighters searched the area

      including tents at a near by

      encampment for more victims.

      Bottom line is, our sanitation

      are not given the necessary

      tools to pick up bulky items in and around those encampments colleagues. More
      homeless are dying.

      We're doing a disservice if we don't pickup these bulky items




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                 8/5/2020
City Council Meeting - Wednesday                                      Page 70 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 195 of 358 Page ID
                                    #:2853


      in and around these encampments.

      We're doing a disservice to the homeless individual, to our businesses and disservice to

      our residents.

      all I'm asking is to simply

      clean up our streets. Why is that not acceptable? I just want to clean our streets.

      That's all I'm asking.

      So I encourage this up and down

      vote to move on this.

      These are not sweeps, it's irresponsible to say they're sweeps.

      Just talk to the sanitation workers who are out tl. I've

      been out there myself.

      When they sort buckets of feces

      and urine with the soiled mattresses, especially and around bridge home sites.

      This is what we promised. If you say yes to a solution,

      we will clean our streets and sidewalks. We're not enforcing anybody

      right now.

      In fact the city attorney has

      only moved on six sitization, 8, that's it! That's all I'm asking colleagues.

      I ask for an aye vote.

      Ms.

      Rodriguez?

      >> thank you Madam President.

      You know, again I just want to

      reiterate with the lines of




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                      Page 71 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 196 of 358 Page ID
                                    #:2854

      question that I had with

      sanitation that indicated that

      they're not conducting comprehensive disinfecting

      efforts that was presented with

      the cares act model that is not occurring.

      I know it occur in the bradley.

      But that was an with removal

      where 100% of those living in

      that encampments were placed in

      a project room key site. that said, to underscore these are not sweeps.

      That's not happening.

      And to allow anyone to misrepresent what is actually

      occurring as part of an effort

      to keep these areas clean and disinfected for unhoused

      populations which is just as

      important as those of us that

      are practicing the effort to

      sanitize wearing masks we have hand sanitizer and all of those things.

      And frankly the idea that is

      everyone else is allowed to

      roam free in their city. Why can't we, treat everyone

      equal in this process to make sure that we're keeping

      everybody safe and in out of harm's way with respect to covid-19. I think the disinfectant
      practices are important right now.

      We're not intent on disturbing




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 72 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 197 of 358 Page ID
                                    #:2855

      these encampments but we have a

      responsibility for public health and safety to really keep these areas as clean as we

      can. And so, you know, if I think it's important for us to have this conversation.

      I think specifically, in and around these bridge home

      locations, bridge home sites

      which we unveiled 24.

      You know, that's, it's important I think that we maintain the integrity of the

      what the commitment was but to also maintain the cleanliness

      of these areas.

      And so, I just, you know, I

      want to be clear, because I think it's really easy to labor the others, to labor the work

      and calling it, what it's not.

      and what I saw, even with

      respect to an encampment that was noticed for sometime that

      had not just months but over a

      year of out reach efforts when

      we were engaged with the members of that encampment consistently in order to

      facilitate them to go into

      project room key.

      The amount of care and diligence.

      Let's not forget, it was not

      that long ago that the bureau

      of sanitation were afraid to

      pick up smft bulky items out of fear of being personally charged.

      Sol there is not an effort to go beyond the scope with our




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 73 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 198 of 358 Page ID
                                    #:2856


      sanitation workers.

      So I actually, you know, I stand in support of Mr. Buscaino's motion. And I think it's the
      responsible thing to do.

      Mr.

      Koretz?

      >> yes, I just wanted to point out something that nobody has addressed and I don't know

      whether you're hearing about it elsewhere.

      And I only heard about this

      because I have a large

      encampment about three quarters

      of a black from my home house.

      But there was a sanitation

      truck week or two ago to try to

      do a care clean up and they were chased away from the

      homeless and they were not able to attend that clean up. So we May think that

      eliminating the lapd from the process is perfect, but we May

      need to come up with some sort

      of a hybrid where if we're not

      able to at all clean up the encampments because the

      homeless are pushing back too

      forward and too violently, we

      May need some lapd back up in

      some of these instances. Unless we're just willing to

      concede that we're not willing

      to clean up the ones where the homeless fight back. We May want to address them as




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                      Page 74 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 199 of 358 Page ID
                                    #:2857


      part of this process as well.

      Mr. Ryu? >> thank you, Madam President. I think there is some confusion

      here. You know, we heard from sanitation and I want to ask

      this question as well.

      Because trash clean up and

      sanitizing is happening in the city.

      I even worked with caltrans to

      pick up our trash on the

      freeway entrance sxz exits.

      It's maybe to degree that we all want.

      I'm sure that we can use more

      and port a-a-potties but this

      was an issue before this

      pandemic. If this motion happens today

      what would be the difference? What you're able to do now and tomorrow? If this passes?

      >> thank you, sir.

      If we were to change the motion

      today to revert back to prior

      to March 2020, we will be

      conducting close to clean up. Even though we're under a restriction, our care teams are

      still going out every day to each one of your districts to

      ensure that the trash and

      debris is picked up, and health hazard and environmental issues

      that you can see, is addressed




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 75 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 200 of 358 Page ID
                                    #:2858

      by the bureau of sanitation. Regarding sanitation of areas,

      you make an assessment of that. we will conduct sanitizing with

      our cares them every day now.

      Our customer groups worked with

      the council district reps and prioritize locations. >> thank you, so basically what you're
      saying is you're doing

      all the clean ups right now, but the only thing, that you'll

      be able to do is you can

      actually remove the tent and unhoused neighborhood and move

      them to another area.

      That is the -- there is a lot of background noise.

      That is the only difference.

      And it is clear again, public

      health department and the cdc

      has said please do not do that.

      I don't know if public health

      county from the county, I would

      like for them to comment themselves but since they're

      not here, that's what they told our office and city council and

      the city.

      And I want to comment on one

      more thing that my colleague

      said. Removing bulky items or displacing individuals is not

      what is going to prevent a drug

      overdose or a death.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                      Page 76 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 201 of 358 Page ID
                                    #:2859

      What caused a death overdose is

      the issue of homelessness and nothing solves homelessness like a home.

      We need to go back to our care

      plus what it was suppose to

      provide servicele erosion.

      Just doing a clean up to push them out to another

      neighborhood is not going to

      solve this crisis and they're advocating against it and this

      is not going to help them from

      overdosing on drugs. I understand the frustrations,

      I'm equally as frustrated.

      We need to divert more

      resources so we can tackle this

      problem holistickly.

      But going back to the old

      version, to move from my neighborhood to another council

      district it's not going to

      solve this problem but it will create a ping-pong affect. Thank you.

      Mr.

      Blumenfield?

      >> thank you.

      I agree that clean ups are not going to solve homelessness.

      This is not the way to solve

      homelessness or a health crisis.

      But having some form of clean




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097     8/5/2020
City Council Meeting - Wednesday                                      Page 77 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 202 of 358 Page ID
                                    #:2860


      up will make it easier for

      community to accept bridge

      homes and to hazards.

      The only question is, from in my mind, we already said that

      we want to do care plus clean ups around bridge homes.

      We're not doing them because of covid.

      And the question is is that too broad?

      What does, what does the covid,

      why are we stopping because of covid? We're stopping because of covid because,
      especially at the beginning of the crisis, we

      told everybody to stay at home except for essential workers. And I think it makes sense
      that

      we don't do these clean ups during stage one.

      Now we're in stage 2, according

      to the governor and county and

      at stage 2, it's a little of a wobbler. We're not allowing indoor

      dining so it's still a lot of

      restrictions how people move

      about and whether it's the

      danger of that movement so I

      think it's a wobbler is now the

      appropriate time while we're in

      stage 2 to resume the care plus clean ups.

      I think kernl when we get to stage 3 and people are dining

      and there is a lot more per missable activities and all of that stuff, it's hard to argue that
      it's too dangerous for




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                             8/5/2020
City Council Meeting - Wednesday                                      Page 78 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 203 of 358 Page ID
                                    #:2861


      somebody to move down the block

      for a couple of hours, not to be pushed from one community to the other.

      I don't think the intention is

      to move it from one

      neighborhood to another.

      I'm glad that caltrans is

      cleaning up trash in your district, but they're not

      cleaning it in mine. They said they're not touching

      it. If other folks are getting that

      service, that's good for your constituence, it's not

      happening where I am. So anyway, people I wanted to

      speak again people are asking

      me, a couple of asked me to clarify what this amendment does.

      I want to be clear, it does

      authorize the care plus clean

      ups but only once we get to

      that next phase unless determined by the governor, health determination.

      Once we get to that phase where

      we're starting to put these

      hiring work places in place. Right there, it's clear that

      it's not that extra risk.

      That's a long time from now. Because the reality is, this, even when people start to go

      back to restaurants or gak

      going back to work.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 79 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 204 of 358 Page ID
                                    #:2862

      It's launched to the ability of

      getting this money back so you can be talking another year or

      more.

      so if you're saying, it can

      wait until then, it can be a

      legit conversation and you'll have to have that conversation around bridge homes and
      shelter housed and around anywhere in our city what do we want those clean ups to look
      like. And I think Mr. O'farrell

      touched on that, that's a

      legitimate thing, and we should

      talk about that, that it's as

      humane as possible.

      So with that, that's why I put

      that amendment because I think

      we're in a wobbler stage.

      It's a lot more clear when we

      get stage 3.

      So that's why where we're at.

      It's directly linked to the health risks that we're facing.

      Thank you.

      Mr. Bonin?

      >> thank you Madam President.

      A question for city attorney,

      the motion is that we rescind a

      motion we took in March but

      it's not a motion that we took




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 80 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 205 of 358 Page ID
                                    #:2863


      in March, is that even an order?

      >> I'm not sure if we have taken the action or not.

      >> did not. >> I do know this.

      >> that if you vote to stop.

      >> I do know that if we didn't

      take the action and we rescinded, we don't do nothing.

      It's a point of debate what actually occured.

      >> well I think it's a matter of written record that it's

      very easy for anybody to see

      but I'll leave it that. Colleagues, I'm still unclear

      on what the hell it is that we're asking to be done. I've asked and the answer was,

      we want to clean up the streets.

      What does that maeb?

      -- mean.

      the history for years of the

      city handling of homeless

      encampments that's been littered with controversy and

      litigation.

      And the we have been guided by consistent direction. For this body to say that we

      want the streets to be cleaned,

      go ahead and do it.

      That does not give proper guidance to frontline workers

      and gives no guidance to those

      living on the street and those living in neighborhood where




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                  8/5/2020
City Council Meeting - Wednesday                                      Page 81 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 206 of 358 Page ID
                                    #:2864

      there is a lot of encampments.

      And adding more detail or more volume to what we define

      problem to be, does not put anymore details on what the proposed solution is.

      So if this is about doing more bulky item pickup.

      Let's see a proposal about how

      we can do compliance and do

      more bulk item pickup.

      If this is something about doing preventing drug overdoses, then maybe we need

      to be doing more of what ryu

      said and providing healthcare

      service sxz getting people off

      the street and provide services

      and help them from getting addicted.

      If this is about dying, why are we focusing on new bridge housing. If we're doing
      something that saves people from dying, you

      should be trying to do it everywhere. What I was suggest colleagues,

      because saying we want to

      restore care plus, we can say

      on one hand in the course of this conversation, we want to

      do care plus but we dont want

      to violate the cdc guidelines.

      On the other hand when asked by

      the number of this council what

      they interpret this to be we were going back to thungz the

      ways we were doing which is




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                8/5/2020
City Council Meeting - Wednesday                                      Page 82 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 207 of 358 Page ID
                                    #:2865

      taking down the tents which

      against cdc guidelines again

      public health and us substituting professional

      health advise for consideration.

      It's not how we should be

      asking during a pandemic.

      I would welcome seeing a motion

      that talked about better

      protocol in sanitizing areas

      and cleaning sfraoets at

      encampments and left them in unhealthy situations.

      I would like to see that and

      have comments on that, by the

      city attorneys that are dealing

      with the bulky people filing

      lawsuits and I by the people unhoused and people doing the

      work on the frontlines and by our county health officials.

      We can do a lot better on in what this motion is seeking to

      do but we need to be smart

      about it and we need to make sure that everybody impacted

      weighs in so we don't kind up

      making people sick and kinding

      up in another litany of lawsuits.

      I would enter a no vote.

      seeing no




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097   8/5/2020
City Council Meeting - Wednesday                                      Page 83 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 208 of 358 Page ID
                                    #:2866


      other members on the queue. Madam Clerk, let's prepare to

      vote on the item. Let's first vote on Mr. Blumenfield's amendment.

      Go ahead. >> again --

      hold on. Mr. O'farrell did you want to

      want to add anything else.

      >> I thought I had my hand up and then it vanished. Thank you for calling on me.

      >> so I think that we can land

      this plane as Mr. Blumenfield

      mentioned, and I think we can do so with some amendments.

      And I would like to condition

      my vote on the following that

      when we when we renew the care

      plus clean ups resume them

      rather, as it relates to the

      bridge home sites and the zones

      that are specified there in, that there be a process.

      First of all, we should agree right now, that cdc guidelines

      must be followed. That should be something that

      we agree to right now.

      But furthermore, I, I would

      base my vote contingent upon a verification system that includes the following.

      And there is not enough time to

      verify if this is duplicatve.

      Number one, every day of




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097               8/5/2020
City Council Meeting - Wednesday                                      Page 84 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 209 of 358 Page ID
                                    #:2867

      service that verifies adequate

      service out reach.

      Also, verification that cd

      guidelines were complies.

      Meaning if somebody invokes

      that they're self isolate because of covid that they

      accommodate that need. That's not everyone

      experiencing homelessness.

      Furthermore that the inspect or

      verify and determine that the

      guidelines on all of these days of service were followed with a

      signature.

      Furthermore that lasa also

      verify that out reach cdc

      guidelines, and service out

      reach was conducted in relation

      to the encampments and that compliance was voluntarily gained by experiencing
      homelessness. If we continue to just looking the other way, nothing is going

      to get involved.

      Sol, we need vair verification that guidelines will be

      followed. And lasa can also verify, and

      this is where a big piece of confusion comes through, that

      sanitation determines that a

      site has contamination, that lasa can verify that that issue

      was dealt with on the day off in an adequate and acceptable




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097            8/5/2020
City Council Meeting - Wednesday                                      Page 85 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 210 of 358 Page ID
                                    #:2868

      manner.

      So in other words, these

      amendment to see hear all of

      these requirement sxz report back.

      In other words, we need to update the protocols for care

      and care plus so we can address

      everything that we've been talking about. No displacement of people

      experiencing displacement. Lots of voluntary tare' compliance every time there is

      a care plus.

      That cdc guidelines are

      followed sxl that the compliance spector now include

      the protocols and that lasa also report and that they're

      participating in all of these

      actions and in concert with

      sanitation as it relates to findings of contamination. That's always been a real issue

      as well.

      And I think that sanitation has

      felt that their hands have been tied because of interpretations

      that they can and cannot do as they come across an issue of

      contamination.

      And I know, in other words, Mr.

      Buscaino, I'll support this if

      we can make she's guarantees

      based on the values that we as

      it relates to our approach, at




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 86 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 211 of 358 Page ID
                                    #:2869


      these days of service clean ups where people are experiencing homelessness.

      >> Mr. Buscaino?

      >>

      >> Madam President, I would

      like to call the question.

      okay, did

      you want to accept any recommendations presented by Mr. O'farrell before I call the vote.
      >> again I encourage an up or

      down vote.

      okay Mr. Buscaino has called the question.

      >> it's a report back, as they

      begin renewing and was care plus.

      It's a report back, it's not,

      that will get my vote. We just need to report back on these guarantees. >> that's fine.

      We have 46 pages of protocols

      and we can go through those protocols if that gets an aye

      vote so we can get back to cleaning and disinfecting the

      sidewalk, I will support that.

      And to Mr. Blumenfield's

      amendment if we're allowing

      outdoor dining in phase 2 why can't we allow clean ups.

      Mr. Buscaino, you called the question.

      Go ahead and call the roll.

      >> for clarification on the members this, item 46 the blumenfield amendment.
      Councilmember blumenfield? >> aye.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 87 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 212 of 358 Page ID
                                    #:2870

      >> bonin? >> bonin, no. >> buscaino? >> no. >> cedillo? >> cedillo, no.

      >> harris-dawson?

      >> yes.

      >> koretz?

      >> aye. >> krekorian? >> no. >> lee?

      >> no. >> martinez? >> no. >> o'farrell? >> no. >> price?

      >> no.

      >> rodriguez?

      >> yes. >> ryu? >> no. >> wesson?

      >> wesson, no.

      >> 5 ayes and 9 NOs, this amendment fails.

      okay, let's move on to the item. Call the roll.

      >> this is item 46 as amended

      with the o'farrell buscaino

      motion on the report back and it will be one vote.

      Councilmember blumenfield? >> blumenfield, aye. >> bonin? >> bonin, no. >>
      buscaino? >> buscaino, aye. >> cedillo? >> cedillo, aye.

      >> harris-dawson? >> harris-dawson, no. >> koretz?

      >> aye. >> krekorian?

      >> aye. >> lee? >> aye. >> martinez? >> aye. >> o'farrell? >> aye. >> price? >> aye. >>
      rodriguez? >> aye.

      >> ryu?

      >> no. >> wesson?

      >> wesson, no.

      >> 10 ayes and 4 NOs.

      This item is adopted as amended. >> okay, members we're going to




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                  8/5/2020
City Council Meeting - Wednesday                                      Page 88 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 213 of 358 Page ID
                                    #:2871


      go back to items 2 and 3.

      >> Madam President, let me read out the call in information

      really quickly.

      And then press pound again when

      prompted to the participant id

      once admitted press 9. 669-254-5252       and 160935 for id

      meeting.

      Press pound and then when

      prompted to the participant id and once admitted press star 9

      to request to speak.

      We'll give it it a short time in case people are dialing in

      right now.

      >> please state your name and what item you would like to speak on.

      >> I would like to speak on items 2 and 3. >> you have two minutes please

      go ahead.

      >> so I think that both of you

      guys took a good example of

      really bad undemocratic form.

      As previously mentioned the

      business district, and

      stakeholders to criminalize and to demonized the homeless

      community.

      It does not mean that, they have the same rights that people have.

      So I urge all of you to please




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097        8/5/2020
City Council Meeting - Wednesday                                      Page 89 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 214 of 358 Page ID
                                    #:2872

      vote against this, although I

      have no say because you are all

      heartless mother fuckers, you

      cannot take us to [Screaming]

      >> you're off topic, thank you speaker. >> please state your name and what item you
      would like to speak on. >> shane. Shane.

      Shane. >> item items do you want to

      speak on.

      Okay, so the speaker is off

      topic, I suggest we move on to the next caller.

      >> please state your name and

      item you would like to speak on. >> speaker, what items do you

      want to speak on? Okay, I suggest we move on to the next speaker. >> please state your
      name and what item you would like to

      speak on. >> I'm from los angeles times calling on 2 and 3.

      >> please go ahead.

      >> it's unconsiderable that we're talking about these items right now.

      I don't really have a lot to

      say because I waited on two and

      a half hours to give comments

      on other items that you didn't

      let us speak on, city council

      is a disaster and we have an apocalypse on the horizon. >> thank you, speaker. >> please
      state your name and what item would you like to

      speak on.

      >> I'm calling on items 2 and 3.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 90 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 215 of 358 Page ID
                                    #:2873

      >> please go ahead.

      >> so I grew up in granada

      hills, my dad grew up in granada hills, he had a chicken

      farm and everything.

      I urge you to look at the

      report [Line breaking] And center, affective -- >> speaker you're breaking up a bit. >>
      sorry, can you hear me.

      >> yes, go ahead.

      >> okay, I strongly encourage the council before

      consideration anymore b IDs to

      read a research paper published

      by uc berkeley.

      >> okay, the speaker is breaking up to the point we cannot understand her. I think we
      have to move on to

      the next speaker. >> please state your name and what item you would like to

      speak on.

      >> hi, I'm mimi, I would like

      to talk on item 2 and 3 please.

      >> please go ahead. >> the bids, I'm against the

      bids, you need to abolish them.

      You do not have to house people.

      This would not help them. And it's just blatantly racist and anti black.

      We know that los angeles is more likely to be homeless.

      >> so speaker, I'm not sure what you're speaking either on the two bid.

      Can you connect it up clearly.

      This is on 2 and 3.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 91 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 216 of 358 Page ID
                                    #:2874


      >> about the encino property bid and old granada cd12

      property bid. If you're speaking on those I don't understand how that was the case.

      Tie things up so it's clear. >> no.

      >> okay, thank you. >> please state your name and what item you would like to

      speak on.

      >> I would like to speak on behalf of granada hills item. >> go ahead, please.

      You have a minute for granada hills item.

      >> yes.

      There are five businesses in this property.

      Everyone is closed. They shut down all the businesses. The parking lot is completely
      empty.

      In the front there is homeless

      people and we cannot possibly

      afford another tax on top of the tax that we're paying already. So I'm voting against it.

      >> thank you, speaker.

      >> thank you.

      >> please state your name and what item you would like to

      speak on.

      >> speaker are you there? Apparently there is no one on the line.

      Let's move on to the next one. >> please state your name and what item you would like to
      speak on.

      >> hi, I was a speaker earlier, we were breaking up, I hope you

      can hear me now. >> we'll give you a minute.

      You got in a fair amount.

      >> so to give you the full




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                        8/5/2020
City Council Meeting - Wednesday                                      Page 92 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 217 of 358 Page ID
                                    #:2875

      citation, the article from uc

      berkeley research center that

      you need to read about big and

      policing impact officers

      -- published recently in 2018.

      And the first author is jeffery

      and I suggest that you read into the harms that they do.

      >> thank you very much speaker. >> please state yaer name and

      what item you would like to speak on.

      >> hi, my name is sarah from state watch, I would like to speak on item 2 and 3. >>
      please go ahead.

      >> I would like to echo the sentiment of the other callers and opposition and what is

      being proposed.

      There needs to be completely abolish on housing people.

      And I don't think this council realizes that forcing people

      outside of the district, and taking their belongings and

      everything that they own is not

      solving the housing crisis.

      I heard the housing members talked about housing room key.

      It is impossible to get a project room key, you're not doing that.

      >> so we're moving on to the

      bid items, can you stick to the

      bid items please.

      >> like the previous caller

      mentioned, do nothing to




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                    8/5/2020
City Council Meeting - Wednesday                                      Page 93 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 218 of 358 Page ID
                                    #:2876

      improve sanitation. Trash cans and sanitation stations and maintaining them

      and you know, they do not deserve our taxpayer's money.

      >> thank you, speaker. >> blews state your name and the items would you like to

      speak on.

      >> small businesses that can't

      afford to pay improvement districts are priced out of the

      districts.

      That the district put away.

      It's to be able to afford to

      operate in the city and improvement districts take away the opportunity away from them,

      not to mention that they do

      nothing for street vendors, street vendors should be

      included. >> thank you, speaker. >> please state your name and what item you would like
      to

      speak on. >> eric. >> go ahead.

      >> I just want to say that I'm opposed to bid.

      I used to live in south park a

      restaurant and I would regularly see the private

      security forces harassing and terrorizing mostly brown and black unhoused people.

      I just want to say city

      attorney when you interrupt

      people, when they say, power

      black, and you tell them

      they're off topic, this is

      unconstitutional.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                  8/5/2020
City Council Meeting - Wednesday                                      Page 94 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 219 of 358 Page ID
                                    #:2877

      When mayor garcetti said this

      is the good council, he was

      lying.

      So these bids, yeah, they're

      anti black.

      They're crimers for the 2028 olympics that's why they're

      being put in place. >> genocidal term. Cleaning the streets. Think about what that means.

      They're cleaning people.

      Genocidal language. I yield my time, fuck all of you. >> please state your name and what
      item you would like to

      speak on.

      >> dq, street watch L.A. I'm calling in about items 2 and 3. >> please go ahead.

      >> thank you.

      >> I just want to plug the

      website michael coalhouse.Org.

      Everyone on the call that has

      not been there besinger get radicalized. They're empowered to have

      citizen arrest.

      They're.

      The only reason you bid is to put fear into us.

      It's a scare tactics.

      You want the police and bid to

      follow the rules and they start to chuck people's personal

      items.

      I saw somebody take a --




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                    8/5/2020
City Council Meeting - Wednesday                                      Page 95 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 220 of 358 Page ID
                                    #:2878

      >> speaker, we cannot hear you. Please speak to us yourself.

      >> I'm speaking to you.

      >> speaker we cannot understand

      what that recording is saying.

      Maybe you can summarize it.

      >> I'm speaking to you, be

      quiet.

      So they started to chuck, they put port-a-potties and don't service them.

      They try to get information to get them serviced.

      They have to find people who

      are contracted.

      And good job reinforcing the sweeps.

      >> I think you're off topic,

      speaker.

      >> this is still topic, look up

      intersection ality. Not everything is on topic, go

      on to the next speaker.

      >> hello I'm name is iseal and

      I would like to speak on 2 and 3.

      >> I just want to say that

      everything I'm saying is on topic when you completely cut off people. >> please get on
      topic.

      >> I'm on topic, 2 and 3,

      fauble you're a piece of shit,

      2 and 3, you got to see what shit sticks.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                      Page 96 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 221 of 358 Page ID
                                    #:2879

      >> move on to the next speaker,

      please.

      >> please state.

      >>

      >> Mr. Herman, you called in before and we cut you off

      before. >> please state your name and

      the item uz -- you would like to

      speak on. >> sorry, I meant to say spindler.

      We've exhausted our speakers.

      that has concluded the speakers for this

      item. Please call the roll.

      >> the public hearing is now

      closed for item 2 and 3 and

      tabulation will take place in room 223 immediately and

      tabulation will be announced on tuesday, August 4th.

      And I'll continue with the roll call, councilmember blumenfield? >> blumenfield, aye. >>
      bonin? >> bonin, aye.

      >> buscaino? >> aye. >> cedillo? >> aye.

      >> harris-dawson? >> yes. >> koretz? >> aye.

      >> krekorian?

      >> councilmember krekorian? Lee? >> aye.

      >> martinez? >> aye. >> o'farrell? >> aye. >> price?

      >> aye.

      >> rodriguez?

      >> aye. >> ryu? >> aye. >> wesson?




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                      Page 97 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 222 of 358 Page ID
                                    #:2880

      >> wesson, aye.

      >> 13 ayes, these items are

      adopted.

      >> what is before us Madam

      Clerk, now? >> Madam President verbal motions have been introduced by members.

      why don't

      we go ahead and start with those. How many do you have? >> we have ten.

      go ahead. >> the first verbal motion to

      be referred to the housing committee, has been presented

      by councilmember cedillo.

      This is to instruct the housing

      community investment to report

      in the feasable of using unused airbnb for housing. And a seconder?

      >> second. >> Mr. Buscaino. Next. >> the next verbal motion has

      been presented by councilmember

      cedillo to be referred to the ad hoc covid committee and this

      is to request the recreation

      and parks to create a pilot program to designate social

      distancing areas in parks so

      that parks May safely reopen while following distancing guidelines.

      >> second.

      >> second by Ms. Rodriguez. >> Mr. Buscaino, did you have anything to add.

      >> sorry. >> just mute yourself.

      >> next. >> next verbal motion is being presented by councilmember

      cedillo.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097             8/5/2020
City Council Meeting - Wednesday                                      Page 98 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 223 of 358 Page ID
                                    #:2881


      This requires an ordinance.

      That requires applicant. And entitle cd7 covid-19 programming. >> second.

      >> second.

      >> second by Mr. Cedillo, next.

      >>

      >> the next motion was by

      councilmember monica rodriguez to be placed in the next agenda.

      Motion offering a reward of

      50,000 leading for information

      to the identification and for

      the shooting death of michael kelly on February 15, 2020. Is there a second.

      >> second.

      >> seconded by councilmember

      blumenfield.

      >> next.

      >> offering reward of $50,000 personals responsible for omar medina.

      Is there a second.

      seconded

      by Mr. Cedillo.

      >> next motion was copresented by harris-dawson, krekorian and

      koretz to be placed in the next

      council agenda, it is to direct all city departments with assistance from the personnel
      department and the city administrator officer to report

      to the council with a request to new targeted position authorities that were not

      included in the budget for fiscal year, 20-21. >> wesson, seconds.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                      Page 99 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 224 of 358 Page ID
                                    #:2882


      Mr. Wesson.

      >> next.

      >> the next verbal motion is introduced by bob blumenfield

      to be ruled to the rules elections and inter

      governmental.

      In the legislative program,

      action against a person that

      makes a 9-1-1 based on race and

      religious and any other class. Is there a second.

      >> Mr. Wesson wanted to be a copresenter.

      who was the second.

      Was that Mr. Buscaino. >> Mr. Wesson and Mr. Price.

      >> yes.

      hold on,

      Mr. Blumed field.

      -- so Mr. Blumenfield, your

      copresenters are Mr. Price and

      wesson.

      second.

      >> and final introduced by bob blumenfield to be recovered by

      the ad hoc committee and direct the lapd to street service to

      see report to the council with

      an update on their enforcement

      of the mayor's safer L.A. Order with respectful to mandatory face coverings in public.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                     Page 100 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 225 of 358 Page ID
                                    #:2883

      Is there a second. >> cedillo, second.

      Mr. Cedillo seconds.

      Who was the maker of the verbal motion. >> councilmember bob blumenfield.

      thank

      you, next.

      >> and a verbal resolution has

      been introduced by councilmember blumenfield to prohibit the parking of

      vehicles in access of 22 feet

      and 7 feet of height along

      burbank boulevard between wood lake avenue and sedan avenue

      and this is to be referred to transportation committee. And a seconder?

      >> second by Mr. Cedillo?

      >> those are all the verbal

      motions that we're aware of. >> members, any other verbal motions? That have not been
      submitted writtenly.

      Mr. Koretz?

      >> thank you, Madam President.

      The first one with Mr.

      Blumenfield as a second, moving clauses I therefore move that the city attorney be
      requested

      to prepare and present an ordinance with urgency clause that would require payment of a

      fine of $100 for the first

      violation $250 for second violation and $500 for the

      third and subsequent.

      For failure to comply with the safer L.A. Emergency to wear a

      mask outside the home to be enforced by any city of los angeles agencies with authority




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                     Page 101 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 226 of 358 Page ID
                                    #:2884


      to do so in order to mitigate

      the spread of covid-19.

      okay, do you have any others.

      >> yes.

      I have another one with presumed second prosecute cd8,

      I therefore move that the

      department of civil on human rights and any department as needed determine a feasible
      of

      establishing a civil and human rights impact assessment

      program for applications to

      department al city council and mayoral actions and decision

      making and report back to the

      city council within 60 days on

      program scope and issue areas that could be addressed and program would fit into the

      city's procedures.

      any others?

      >> yes.

      I have a third one, to be

      copresented by Mr. Bonin and seconded by Mr. Ryu, now

      therefore be it resolved with

      the concurance of the mayor,

      support for ab345 emergency which would protect children

      and families and communities across los angeles and across

      california from the health and

      safety hazards associated with




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                    8/5/2020
City Council Meeting - Wednesday                                     Page 102 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 227 of 358 Page ID
                                    #:2885


      oil and gas extraction. And a last resolution.

      so this is the fourth one?

      >> yes, fourth and last.

      To be seconded by Mr. Blumenfield, now therefore be

      be resolved with the con cure

      ans by the mayor, support for

      sb1175 stern to strengthen

      state wide protections against zoootic diseases. >> okay, Mr. Koretz?

      Mr. Buscaino?

      >> yes, thank you Madam President.

      I move that the chief legislative analyst with

      assistance of city attorney prepare and execute all necessary documents and take all
      necessary actions to grant ten million dollars in

      coronavirus relief funds known

      as crf to be L.A. Tourism and

      convention board subject to the

      cif as determined by the city's

      administrative officer for the

      purpose of operations in

      response to the covid-19 pandemic.

      stl a

      second? >> please, anyone.

      >> second.

      Mr. Blumenfield. Any others?

      >> no, thank you.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                     Page 103 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 228 of 358 Page ID
                                    #:2886


      Mr.

      Blumenfield.

      >> I have one that did not get

      picked up.

      I therefore move that the

      public and safety in

      consultation to obtain a permit

      for signs that are temporarily

      fixed for buildings and fences as defined by municipal code

      and rescind the 14th order to

      comply citations for

      temporarily signs violations

      issued from March 20, 2020 to

      July 5, 2020 as to the sunset date.

      I further move that the council instruct the departmnt of

      building and safety on which codes present life safety

      concerns and should continue to be enforced during the covid

      state of emergency and this is presented by Mr. Krekorian.

      >> second.

      seconded

      by Mr. Koretz? Any others Mr. Blumenfield?

      >> that's it.

      Mr. Price?

      >> thank you, Madam President.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097   8/5/2020
City Council Meeting - Wednesday                                     Page 104 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 229 of 358 Page ID
                                    #:2887

      On behalf of paul krekorian who is having some technical

      difficulties, I therefore move that provide reports through the budget and finance

      committee on the status of

      city's finances and updates on revenue, expenditure and place in which employees are

      describing to the separation

      and uncensor program and

      another pertinent detail that

      impacts finances and its

      meetings on August 24, October 26 and December 14.

      >> second.

      Mr. Buscaino seconds that. Any others Mr. Price?

      >> no, nothing further thank you. >> Mr. Ryu?

      >> thank you, Madam President. I'm also introducing something for councilmember
      krekorian.

      I therefore move that the council instruct the chief cla in consultation with department

      of recreation and parks and the

      city library to the report back

      in 30 days to the appropriation

      of staffing and supervision sxz

      supplemental programs to provide learning while distance

      is associated. Federal cares funding for fed

      val care responded as well as you know appropriate balance

      reserve for preservation of city services reinvestment in

      disadvantage communities and

      communities of color and service delivery.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                       8/5/2020
City Council Meeting - Wednesday                                     Page 105 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 230 of 358 Page ID
                                    #:2888

      I further move that the council instruct the library

      departments.

      On wi-fi an each site would be

      able to service students.

      And I was going to second this.

      Mr. Ryu,

      I introduced this before the recess and how to utilize our

      parks to do so. >> thank you Madam President.

      This is from councilmember

      krekorian, I was reading it in from him.

      is there a second? >> I was going to second myself.

      thank

      you, any others? Seeing none.

      Madam Clerk?

      >> council has motioned for

      posting and referral.

      posted and referred.

      Members any announcements? We have several adjourning motions this afternoon.

      Let's start with Mr. Lee.

      >> thank you Madam President.

      It's with a heavy heart that I

      make this adjourning, hal burnson.

      He grew up in boyle heights and. Councilmember burnson was then

      reelected to city council five

      times until he retired in 2030.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097            8/5/2020
City Council Meeting - Wednesday                                     Page 106 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 231 of 358 Page ID
                                    #:2889


      I want to talk about what he's

      well-known for and that was

      attention to safely. Which has saved countless of

      lives here in our city.

      Early in his career, he wrote

      los angeles which required the restructure reenforcement of 800.

      And by the time of the 94

      northridge earthquake, and not

      a single one of those buildings collapsed in the quake.

      He was a respected leader and transportation, chaired the

      committee and metro board and the southern california

      regional rail authority. Councilmember burnson was a

      master in planning and land use.

      Despite being unpopular at the

      time, he proved plans that lead to today's vibrant community of

      porter ranch.

      That over the years he has

      raided millions to help disadvantage youth go to summer

      camps. And open space for generations to enjoy.

      I just want to share a couple

      of personal stories about councilmember burnson as you know.

      He was a fighter and one of the first times I met with him, I

      got a good sense of this when I was work withing on

      Councilman's first campaign. I saw him and yelled at me to




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097   8/5/2020
City Council Meeting - Wednesday                                     Page 107 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 232 of 358 Page ID
                                    #:2890

      jump in the car with him. And we immediately drove off. And when I asked where we
      were going, he told me that he

      reeived a call that somebody

      was stealing our lawn signs and I said okay, what is the plan what are we going to do.

      And he looked at me and said,

      we're going to kick some ass.

      And I tried to explain the most

      of us, did not make the biggest

      duo, but he just looked at me,

      well we can try. He once accused of stealing me,

      but told me that if I returned

      the item that no questions

      would be asked. He obviously found that item

      but it became a joke.

      Councilman Burnson was our patriarch.

      I moved to councilmember

      district in 1968, he was my

      Councilman And always be my Councilman.

      He set the standard that

      everyone who followed him, has strived for. Everyone who lived in this community and
      city, has

      benefited by his service.

      He will always be a fixture of

      council district 12 and missed

      by me and our entire community.

      He is survived by his wife




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                     Page 108 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 233 of 358 Page ID
                                    #:2891


      robin, daughter and he was unfortunately preceded in death

      by his daughter.

      In lieu of flowers, you can

      donate to the north valley ymca. May Councilman Al burnson rest

      in peace.

      Thank you, Madam President.

      thank you

      Mr. Lee, if I May ask that you

      add all members to the motion.

      >> Madam President, I just want

      to add to Mr. Lee's really well

      stated adjourning motion.

      Hal was a no-nonsense man.

      Also noted his incredible sense

      of humor and ability to write

      which has become famous in cd12

      some famous letters drafted.

      >> letters that we cannot write today. >> letters that we cannot write today.

      I think most recently when were

      honoring nicole burnson and her departure from council, I got

      to see him.

      I was a 20-year-old intern when

      I started when I had my first introduction to city hall and

      hal was a member of the council.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097            8/5/2020
City Council Meeting - Wednesday                                     Page 109 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 234 of 358 Page ID
                                    #:2892

      And I remember him so well.

      But it was in his visit to

      council chambers again when nicole was leaving council

      district 12 and moving on to

      the office of finance, his

      legacy continues and her example and her honorable service to our city.

      I know how proud he was of her

      work and you know, hal was

      just, he was genuine in his support of the north valley

      ymca which was I was privileged

      to serve on.

      It's, it's a tragic loss and a

      reminder of how quickly time has passed.

      But you know, my thanks to you for that beautiful adjournment

      and my love to robin and sarah

      and my dear friend nicole on

      this tragic loss for the city.

      May he rest in peace.

      thank you Ms. Rodriguez.

      Mr. O'farrell.

      >> thank you Madam President.

      I have two adjourning motions.

      The first is a great friend to echo park a friend to me as

      well.

      And that's the passing of




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097      8/5/2020
City Council Meeting - Wednesday                                     Page 110 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 235 of 358 Page ID
                                    #:2893


      michael o'brien who passed way

      on June 16th.

      Mike at discovered his love for landscape architecture at ucla

      extension where he received his professional designation inland

      escape architecture in 1983.

      In 86 after working in several architecture, he started his 20-year employment in the city

      of los angeles as a landscape

      assistance with a bureau of engineering.

      The next year he was engaged

      with the department of cutting policies and programs from landscape to design and
      zoning regulations.

      Michael was also very involved in community events and programs in neighborhoods
      where

      he lived over the past 36 years including echo park and silver lake. Michael was an active
      member of

      the stirring committee for the

      citizens to save the he lesion park.

      And collaborator. He originated public walking

      tours throughout the community with the echo park historical

      society as well and that is, it's through those

      organizations that I met him

      back in 2003.

      Michael was committed to a cultural landmarks, including buildings and land scales and
      involved for historic status

      for the echo park lake with the city affairs department, another project I worked with

      him on the nomination for the




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                         8/5/2020
City Council Meeting - Wednesday                                     Page 111 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 236 of 358 Page ID
                                    #:2894

      wwi memorial grove, that we have been restoring over the

      past few weeks.

      Sxl historic monument for the mid-century jr and schindler desgn in silver lake where he

      lived for 15 years in the 80s and the 90s until he moved and spent the rest of his life

      living in echo life.

      My other adjourning motion is

      for gabriela o'donnell who was

      a medical assistance and mother

      of our friend robert garcia, I

      would like to adjourn known as gabby.

      Gabrielle a emigrated to U.S. With five-year-old robert.

      She and her son could not speak

      english when she settled

      561,000 miles away in south

      L.A. Where she cleaned houses. And became a medical assistance

      in city of hope for 28 years.

      She earned citizenship after

      President Ronald regan signed

      an amnesty bill in 1986, yes,

      that actually happened signed

      by regan.

      It still took roughly 12 years

      to become a citizen which the

      mayor did at the age of 21.

      Mayor robert garcia said in a statement, she came from peru in search of the american




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                     Page 112 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 237 of 358 Page ID
                                    #:2895

      dream and she found it.

      She loved to help people and lived a joyous life.

      She will always be the guiding light at the center of our lives.

      My brother and I want to thank

      the team at the white memorial

      who took care of our mom for

      the last days.

      Hi step father greg is still in

      hospital and on a ventilator.

      We pray and hope for a recovery.

      And mayor garcia, we will all

      join you for step father.

      Gabby passed away due to

      complications from covid-19 and

      survived by her husband pastor greg and her two sons. May she rest in peace.

      Thank you.

      Mr. O'farrell, if I can ask that

      all members be added to the

      motion of Ms. O'donnell and our

      condolences to our dear friend

      mayor garcia, thank you.

      >> Ms. Rodriguez.

      >> thank you, Madam President. I tragically have two adjourning motions. At a moment
      when all of our first responders and so many

      city workers are on the frontlines combating and




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                     Page 113 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 238 of 358 Page ID
                                    #:2896

      servicing our community in

      response to the covid-19

      pandemic, we tragically lost two of our beloved first

      responders one in our L.A. City

      department and one in our los angeles police department.

      first I would like to adjourn

      in the memory of firefighters paramedic, jose m-perez who passed away due to

      complications on saturday July 25.

      Jose began his career on

      December 8, 2003 and assigned to fire station, 39, 59 and 23

      and for the last few years,

      fire station 21. He displayed generosity and compassion and I am paktd

      everyone here whether it was his fellow crewmembers or

      patients that he treated.

      Many stories have been shared that demonstrate his kindness.

      And I want to share one.

      Several years back after

      learning that a fellow

      firefighters was experiencing financial distress, jose bought him disneyland passed.

      He then proceeded to accompany

      that family with him and his family and purchased all the

      meals on that day as well as

      souvenirs for the kids to take home.

      It's indicative of who he was.

      He was born at martin luther king hospital and grew up in lakewood.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
City Council Meeting - Wednesday                                     Page 114 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 239 of 358 Page ID
                                    #:2897


      He lived in is cer itos with

      his wife and three children.

      Also survived by his mother

      maria who lived in fontana.

      The first member of our fire

      family to lose battle to

      covid-19 virus.

      Jose honored and served and the city and fire department and it's in sadness that we
      adjourn

      in his honor.

      May he rest in peace. And colleagues, I again ask

      that we adjourn today in memory

      of police officer too,

      valentine, val, martinez. officer martinez, fought a two-month long battle with

      covid-19 and passed away a day

      before jose on friday July

      24th, to 20.

      Val was born on February 22,

      1975 in zacatecas, mexico. He served the people of los

      angeles for 13 years.

      Officer martinez was assigned to mission area division in 2008 and spent the remainder
      of 12 years there because he loved the mission division and the

      community it served. He was a dedicated officer and

      friend who can be counted on

      when anybody else needed help.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                     Page 115 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 240 of 358 Page ID
                                    #:2898

      A partner to meghan and soon to be father to twin boys who are due in November.

      And survived by his mother and

      father and sister diana and brothers ricardo junior, and

      lavor and juan. It's with great sadness that we adjourn in memory of val

      martinez.

      The first sworn officer in our

      los angeles police department

      to succumb to covid-19 complicated. Our condolences to his family and colleagues.

      May he rest in peace.

      and if we

      can please ask that all members

      be added to both adjourning

      motions and our condolences to families.

      >> Mr. Buscaino.

      >> a brother and grandfather and proud 50-year resident of

      wilmington.

      Francisco was born in

      zacatecas, mexico.

      He was a migrant worker in united states.

      He married and created a

      beautiful family with his wife

      of 55 years, maria.

      They migrated to america and

      knew it would provide a great

      opportunity for his family.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                8/5/2020
City Council Meeting - Wednesday                                     Page 116 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 241 of 358 Page ID
                                    #:2899


      Proud member of the car penters union.

      Sxl in his spare time he

      enjoyed gardening and cooking

      and he loved to swim and

      workout six times a week.

      He was a parishioner of St.

      Paul for 28 years and served as

      an usher at the 9:30 am mass for over ten years.

      He was a man of strong faith and nothing was more than important than spending time

      with his family.

      When asked about his greatest

      accomplishment, he responded my grandchildren and becoming a

      U.S. Citizen.

      He is survived by his wife and

      children and grandchildren.

      Three great grandchildren and

      siblings.

      He's proceeded in death by his

      fathers, brother thomas and 20

      great grandchildren.

      Francisco May he rest in peace.

      And secondly, members I would

      like to adjourn in memory of

      steven with great sympathy that




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                  8/5/2020
City Council Meeting - Wednesday                                     Page 117 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 242 of 358 Page ID
                                    #:2900

      we adjourn in his memory.

      He's the owner of barber shop.

      Steven was a proud father of 12

      and grandfather and a barber

      who put God and his community

      first.

      Steven truly exemplified the in

      watts communities.

      Became a staple to every families's fade.

      Steven made it his mission to continue reinvesting in the watts community by supporting

      youth and careers in his shop,

      donating what he could to locate at businesses providing free hair cuts and day-to-day

      items to families in need.

      Steven's loss has left the

      community mourning a man who provided a safe space for those

      who needed a community and

      sense of belonging. May he rest in peace.

      thank you.

      Mr. Ryu?

      >> thank you, Madam President. I want to adjourn today's

      meeting in the memory of

      marjory plat.

      Was knowner to family and

      friends as margely.

      And her grandson reminded that




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                     8/5/2020
City Council Meeting - Wednesday                                     Page 118 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 243 of 358 Page ID
                                    #:2901


      she was matriarch. Margie and her family moved to

      los angeles when she was six

      years old.

      Started her career at macy in

      wilshire.

      It was over a broken juke box

      that she met her husband and

      began a 60-year partnership.

      Married and 1925 and lead one

      of the most well-known families.

      Her father founded temple and

      both fern and margie expanded

      its size and breath.

      O marge and herman also

      committed their lives in supporting institutions of

      faith education and healing including seeds ar cyanide,

      ucla and others. They threw themselves into

      serving others and our city. Marjory and gallery. But above all, marjory was devoted to
      her family and

      children.

      Raised them with her other children. Margely became the matriarch

      that included five children, 16 grandchildren and 27 great grandchildren.

      Each of one of them should love

      with their unique charm.

      on July 11 of this year, margie




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                      8/5/2020
City Council Meeting - Wednesday                                     Page 119 of 119
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 244 of 358 Page ID
                                    #:2902


      passed away in covid-19 and joined her husband in eternal

      peace. >> thank you Mr. Ryu? >> Mr. Blumenfield?

      >> thank you.

      Colleagues on monday June 30th,

      we lost the prolific and

      hilarious cal, he chose our

      mission, he chose los angeles during his 7 decade career.

      He was born in the bronx in jewish immigrants.

      When he was a teenager, he took advantage of the program progress administration and

      attended his first acting class with miz whipmore. The program changed the

      direction of his life.

      Took pleasure in creating one

      funest twitter accounts. With all the recognition

      including grammy and the mark

      twaine.

      Thank you for the laughs and

      making an imprint on our lives. May he rest in peace.

      thank you Mr. Blumenfield, any other

      adjourning motions. Okay, seeing none, our meeting is adjourned.




https://lacity.granicus.com/TranscriptViewer.php?view_id=130&clip_id=20097                   8/5/2020
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 245 of 358 Page ID
                                  #:2903




                             EXHIBIT 7
           Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 246 of 358 Page ID
  HOLLY L. WOLCOTT                   City of Los  Angeles
                                              #:2904                     OFFICE OF THE
       CITY CLERK                         CALIFORNIA                                   CITY CLERK
        ______
   PETTY F. SANTOS                                                        Council and Public Services Division
    EXECUTIVE OFFICER                                                           200 N. SPRING STREET, ROOM 395
                                                                                    LOS ANGELES, CA 90012
                                                                             GENERAL INFORMATION - (213) 978-1133
                                                                                       FAX: (213) 978-1040
                                                                                             ______
When making inquiries relative to                   Eric Garcetti
                                                                                   PATRICE Y. LATTIMORE
this matter, please refer to the                       MAYOR
                                                                                        DIVISION MANAGER
Council File No.: 20-0147
                                                                                        CLERK.LACITY.ORG




              OFFICIAL ACTION OF THE LOS ANGELES CITY COUNCIL
July 31, 2020
Council File No.:                   20-0147


Council Meeting Date:               July 29, 2020

Agenda Item No.:                    46

Agenda Description:                 MOTION (BUSCAINO - KREKORIAN) relative to amending Council action of
                                    March 17, 2020 to resume comprehensive CARE+ cleanups.




Council Action:                     MOTION (BUSCAINO - KREKORIAN) ADOPTED AS AMENDED
                                    FORTHWITH BY MOTION (O'FARRELL - BUSCAINO)




Council Vote:                       YES       BOB BLUMENFIELD
                                    NO        MIKE BONIN
                                    YES       JOE BUSCAINO
                                    YES       GILBERT A. CEDILLO
                                    NO        MARQUEECE HARRIS-DAWSON
                                    YES       PAUL KORETZ
                                    YES       PAUL KREKORIAN
                                    YES       JOHN LEE
                                    YES       NURY MARTINEZ
                                    YES       MITCH O'FARRELL
                                    YES       CURREN D. PRICE
                                    YES       MONICA RODRIGUEZ
                                    NO        DAVID RYU
                                    ABSENT    VACANT VACANT
                                    NO        HERB WESSON




HOLLY L. WOLCOTT
CITY CLERK

                         AN EQUAL EMPLOYMENT OPPORTUNITY - AFFIRMATIVE ACTION EMPLOYER
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 247 of 358 Page ID
                                     #:2905


Adopted Report(s)



Title                                                                    Date
Amending Motion                                                          07/29/2020
Motion                                                                   07/01/2020
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 248 of 358 Page ID
                                  #:2906




                             EXHIBIT 8
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 249 of 358 Page ID
                                  #:2907                                                           7

                                                                            i*'p
                                          MOTION
   In the City of Los Angeles, tens of thousands of people live in encampments on our streets. It is a
   public health crisis that is ongoing, continuing, and worsening. That crisis is made exponentially
   worse by the spread of COVID-19, a deadly virus that has prompted health officials to advise
   people to stay indoors, avoid contact with other people, and wash their hands frequently. That is
   advice that most unhoused people cannot physically follow. When tens of thousands of people
   cannot comply with public health directives in the face of a highly communicable disease, that
   threatens the health and safety of everyone in Los Angeles. Moreover, some emergency
   measures to slow the spread of the coronavirus have made it more difficult for unhoused people
   to follow basic hygienic advice, such as the closure of libraries, which has drastically reduced the
   availability of public restrooms, and the closure of gyms, which has eliminated the access many
   unhoused people have to showers.


   The ideal solution is provide housing and shelter and allow people to move out encampments
   and come indoors. State and county officials are moving to expand and expedite such efforts
   during this state of emergency, but in the meantime, people remain on our streets, in tents and
   underneath tarps. Multiple, urgent efforts must be undertaken to the public health issues from
   and in encampments.


  In the City of Los Angeles, through the coordinated efforts of our Unified Homelessness
  Response Center (UHRC) and our Bureau of Sanitation (LASAN), the City operates CARE and
  CARE+ teams. These teams have a dual function - to provide sanitation services and to enforce
  city codes about keeping sidewalks clean and passable. Supporters of the programs characterize
  them as helpful “clean-ups,” necessary to protect public health through the removal of trash and
  hazardous materials, and the cleaning of sidewalks. Critics decry them as punitive “sweeps,”
  which force people to take down and move tents, displace people and push them further from
  services, cause stress and trauma, and frequently result in the seizure and loss of vital personal
  possessions, including medications.


  Over the past two years, the City of Los Angeles has begun to provide mobile bathrooms, mobile
  showers and trash cans at some encampments. In the past week, the City of Los Angeles has
  begun installing portable hand-washing stations at many other encampments. Yet most
  encampments lack any hygiene services, and many that do have services only have them
  part-time. Generally, unhoused residents still lack regular access to basic hygiene services.


                                                                                 1 7 2023

                          (SEE COUNCIL FILE NO. 20-0147-S21)
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 250 of 358 Page ID
                                  #:2908


 Los Angeles’ uneven provision of hygiene services and largely unsuccessful efforts to address
 the issue of encampments has been guided by a number of factors: fiscal constraints, complaints
 and community feedback, and political considerations. Los Angeles must urgently re-evaluate its
 current practices and protocols regarding homeless encampments. It is imperative that we
 answer this public health crisis with a public health response, as directed by public health
 professionals.

 I THEREFORE MOVE that the City of Los Angeles formally request that the California
 Department of Public Health and the Los Angeles Department of Public Health provide the City
 of Los Angeles with guidance and suggested protocols to protect the public health of people
 living in encampments, people living near encampments, and government and social service
 workers visiting or serving encampments.

 I FURTHER MOVE that the City Council urge Governor Gavin Newsom to use his full
 emergency executive powers to use hotel and motel rooms to immediately provide shelter for
 unhoused Angelenos.

 I FURTHER MOVE that the City Council instruct the Chief Legislative Analyst to work with
 the Department of General Services, the Department of Recreation & Parks, the various bureaus
 and agencies within the Board of Works, and other agencies as appropriate, to produce of list of
 vacant or under-used city properties that can be used for emergency housing, and vacant or
 under-used parking lots and other spaces that could be established as “Emergency Safe Camping
 Zones,” where unhoused residents could camp at a minimum of six feet apart, and be provided
 with hygiene services.

 I FURTHER MOVE that the City Council take the following steps to make it easier for
 unhoused individuals living in encampments to comply with public health advice and directives
 regarding hygiene and social distancing:

    •   Instruct LASAN and other relevant agencies to suspend enforcement of the provision of
        56.11 that require tents to come down during daytime hours, provided that the location of
        the tent does not impede ADA access, or is not within 10 feet of an operable driveway.
        Enforcement of that provision effectively prohibits people from self-quarantining and
        maintaining social distance.•

    •   Instruct LASAN and other relevant agencies to suspend seizure and confiscation of
        materials in excess of 60 gallons unless those materials meet the definition of hazardous
        materials.
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 251 of 358 Page ID
                                  #:2909


     •   Instruct LASAN, Department of General Services, and other relevant agencies to provide
         for the installation and servicing of the following at all major encampments:
         round-the-clock port-a-potties; dumpsters and vermin-proof trash cans; weekly shower
         service; hand-washing stations with soap and water.

     •   Instruct the Department of General Services, the Department of Recreation & Parks, the
         Library Department, and other agencies as appropriate to immediately accommodate
         24-hour access to restrooms, with attendants as appropriate, at parks, libraries and other
         government buildings.

  I FURTHER MOVE that the City Council direct the City Administrative Officer to identify
  city, county, state or federal emergency and public health funds, or recommend interdepartmental
  transfers, sufficient to provide for the costs associated with the above items.



  PRESENTED BY:




  MIKE BONIN                      MARQUEECE HARRIS-DAWSON                       L CEDILLO
  Councilmember, 11th District    Councilmember, 8th District                  >uncilmember; 1st District




                                                               SECONDED BY:




                                                         <2
                                                                *0
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 252 of 358 Page ID
                                     #:2910

                                                 MOTION
                                                                                   1Z'?-A
I MOVE that Motion #72P (Bonin/Harris-Dawson/Cedillo), relative to directing various departments and
agencies to take actions in response to the Coronavirus pandemic, be AMENDED as follows, with all
other actions remaining unchanged:

INSTRUCT LASAN and other relevant agencies to suspend enforcement, during the emergency
declaration, of the provision of 56.11 that requires tents to come down during daytime hours, provided
that the location of the tent does not impede ADA access, or is not within 10 feet of an operable
driveway. Endorsement of that provision effectively prohibits people from self-quarantining and
maintaining social distance.

INSTRUCT LASAN and other relevant agoncios to suspend seizure and confiscation in excess of 60
gallon3 unloss those materials meet the definition of hazardous materials.

INSTRUCT LASAN, Department of General Services and other relevant agencies to report on the
feasibility and costs associated with providing for the installation and services of the following at all
major encampments: round-the-clock port-a-potties, dumpsters and vermin-proof trash cans; weekly
shower service; hand-washing stations with soap and water

INSTRUCT the Department of General Services, the Department of Recreation and Parks, the Library
Department and other agencies as appropriate to immediately accommodate report on the feasibility
and costs associated with providing 24-hour access to restrooms, with attendants as appropriate, at
parks libraries and other government buildings.



                                               PRESENTED BY:
                                                                    JOE BUSCAINO
                                                                    Councilmember, 15th District



                                               SECONDED BY:                                         JE£

                                                                                                    0




               T 10
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 253 of 358 Page ID
                                  #:2911


                                      AMENDING MOTION


         I HEREBY MOVE that Council AMEND the Motion 72P-A (Buscaino - Price) to read as
  follows:


 INSTRUCT LASAN and other relevant agencies to suspend enforcement, during the
 emergency declaration, of the provision of 56.11 that requires tents to come down during
 daytime hours, provided that the location of the tent does not impede ADA access, or is not
 within 10 feet of an operable driveway. Enforcement of that provision effectively prohibits people
 from self-quarantining and maintaining social distance. At the end of the emergency
 declaration, seek the advice of (LA County) Public Health and provide recommendations
 as to whether to continue or revise the ordinance.

 INSTRUCT LASAN and othor relevant agencies to suspend seizure and confiscation in exooss
 ef—§0—gallons—ualeTO
                   cc those—materials—meet the—definition—of hazardous—materials.

 INSTRUCT LASAN, Department of General Services and other relevant agencies to do as
 much as possible within the next week to provide for the installation and services of the
 following at all major encampments: round-the-clock port-a-potties, dumpsters and vermin-proof
 trash cans; weekly shower service; hand-washing stations with soap and water, and to report
 back in seven days on the feasibility and costs.

 INSTRUCT the Department of General Services, the Department of Recreation and Parks, the
 Library Department and other agencies as appropriate to do as much as possible within the
 next week to accommodate 24-hour access to restrooms, with attendants as appropriate, at
 parks, libraries and other government buildings, and to report back in seven days on the
 feasibility and costs.


                                      PRESENTED BY
                                                         JOE BUSCAINO
                                                         Councilmember, 15th District



                                      SECONDED BY
                                                         NURY MARTINEZ
                                                         Councilmember, 6th District



 March 17, 2020


 CF 20-0147
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 254 of 358 Page ID
                                  #:2912




                             EXHIBIT 9
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 255 of 358 Page ID
                                  #:2913


                                                      CITY OF LOS ANGELES




          Detail of Department Programs
           Supplement to the 2020-21 Adopted Budget

                                   Volume I
2020-21




                          Prepared by the City Administrative Officer - July 2020
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 256 of 358 Page ID
                                  #:2914




                   THIS PAGE INTENTIONALLY LEFT BLANK
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 257 of 358 Page ID
                                     #:2915



                             SUMMARY OF CHANGES IN APPROPRIATIONS

2020-21 Adopted Budget                                                                  $10,531,278,041
2019-20 Adopted Budget                                                                  $10,710,077,843
Net Change                                                                               ($178,799,802)


Percentage Change                                                                                (1.7)%

         The net change of $-178,799,802 is accounted for as follows:



Obligatory Changes                                                                         $235,418,236
         1Current Year Employee Compensation Adjustment                  156,350,306
         2Proposed Employee Compensation Adjustment                       73,090,563
         3Salary Step and Turnover Effect                                (28,600,621)
         4Change in Number of Working Days                               (12,920,889)
         5Full Funding for Partially Financed Positions                   47,498,877
          Total                                                          235,418,236

Deletion of One-Time Services                                                            ($486,253,228)
         6Deletion of Funding for Resolution Authorities                (236,635,989)
         7Deletion of One-Time Expense/Salaries Funding                 (232,510,781)
         8Deletion of One-Time Equipment Funding                          (8,022,662)
         9Deletion of One-Time Special Funding                            (9,083,796)
          Total                                                         (486,253,228)


Continuation of Services                                                                   $492,431,758
          Aging                                                              528,390
          Animal Services                                                  1,023,653
          Building and Safety                                             15,785,073
          Cannabis Regulation                                              2,939,115
          City Administrative Officer                                        571,809
          City Attorney                                                   10,985,797
          City Clerk                                                          92,756
          City Planning                                                   14,948,765
          Controller                                                       1,306,552
          Cultural Affairs                                                   790,293
          Disability                                                         671,353
          Economic and Workforce Development                              11,968,595
          El Pueblo de Los Angeles                                           109,223
          Emergency Management                                               956,059
          Ethics Commission                                                   62,383
          Finance                                                          2,435,088
          Fire                                                            34,629,554
          General Services                                                 7,142,494
          Housing and Community Investment                                24,739,653
          Information Technology Agency                                   15,342,408
          Neighborhood Empowerment                                           390,360
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 258 of 358 Page ID
                                     #:2916

Continuation of Services
          Personnel                                          8,724,140
          Police                                           123,768,343
          Public Accountability                               258,620
          Board of Public Works                              1,157,853
          Bureau of Contract Administration                 18,284,369
          Bureau of Engineering                             24,536,658
          Bureau of Sanitation                              44,192,417
          Bureau of Street Lighting                         20,211,465
          Bureau of Street Services                         55,759,771
          Transportation                                    47,217,879
          Zoo                                                 900,870
          Total                                            492,431,758

Increased Services                                                       $28,374,008
          Animal Services                                     308,686
          Building and Safety                                2,325,409
          City Attorney                                       430,706
          City Clerk                                          162,000
          City Planning                                       402,235
          Controller                                          474,558
          Cultural Affairs                                    343,753
          Disability                                           92,500
          Economic and Workforce Development                   55,139
          Emergency Management                                 10,791
          Finance                                             116,135
          Fire                                               1,400,000
          General Services                                   2,238,038
          Housing and Community Investment                   3,742,994
          Information Technology Agency                       273,000
          Personnel                                           638,113
          Police                                             2,424,918
          Bureau of Contract Administration                   182,918
          Bureau of Sanitation                               2,328,023
          Bureau of Street Lighting                          2,114,456
          Bureau of Street Services                           442,450
          Transportation                                     7,867,186
          Total                                             28,374,008

Restoration of Services                                                  $16,567,223
          Animal Services                                      84,151
          City Administrative Officer                         190,000
          Fire                                               5,350,000
          Police                                             2,000,000
          Bureau of Engineering                               347,893
          Bureau of Street Services                          7,809,529
          Transportation                                      785,650
          Total                                             16,567,223

New Services
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 259 of 358 Page ID
                                     #:2917

New Services                                                                 $7,799,045
          City Attorney                                        178,635
          City Planning                                        470,286
          Civil and Human Rights Commission                    456,558
          Cultural Affairs                                     100,000
          Disability                                            20,000
          El Pueblo de Los Angeles                              50,000
          Ethics Commission                                     73,966
          Finance                                               15,544
          Housing and Community Investment                   1,263,748
          Information Technology Agency                        120,550
          Neighborhood Empowerment                             192,110
          Police                                             1,951,903
          Bureau of Contract Administration                    224,456
          Bureau of Engineering                              1,659,096
          Bureau of Sanitation                               1,022,193
          Total                                              7,799,045

Efficiencies to Services                                                  ($100,785,456)
          Aging                                               (141,326)
          Animal Services                                   (1,627,554)
          Building and Safety                               (1,281,194)
          Cannabis Regulation                                  (14,003)
          City Administrative Officer                         (934,625)
          City Attorney                                     (7,052,053)
          City Clerk                                          (563,827)
          City Planning                                     (2,807,840)
          Controller                                        (2,140,179)
          Cultural Affairs                                    (425,645)
          Economic and Workforce Development                  (413,211)
          Emergency Management                                (141,656)
          Finance                                           (3,126,719)
          Fire                                              (5,551,928)
          General Services                                  (8,014,942)
          Housing and Community Investment                  (1,892,293)
          Information Technology Agency                     (4,251,319)
          Neighborhood Empowerment                            (166,686)
          Personnel                                         (4,087,728)
          Police                                           (25,177,733)
          Board of Public Works                             (1,002,660)
          Bureau of Contract Administration                 (2,726,411)
          Bureau of Engineering                             (2,848,543)
          Bureau of Sanitation                              (1,309,643)
          Bureau of Street Lighting                         (1,148,509)
          Bureau of Street Services                        (16,000,832)
          Transportation                                    (5,217,129)
          Zoo                                                 (719,268)
          Total                                           (100,785,456)

Reduced Services
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 260 of 358 Page ID
                                     #:2918

Reduced Services                                                          ($133,366,948)
         Aging                                                (434,703)
         Animal Services                                    (2,306,740)
         Cannabis Regulation                                  (341,759)
         City Administrative Officer                        (1,630,560)
         City Attorney                                     (14,281,550)
         City Clerk                                         (1,071,210)
         City Planning                                      (4,493,595)
         Civil and Human Rights Commission                     (39,004)
         Controller                                         (1,711,319)
         Convention and Tourism Development                   (167,006)
         Council                                            (1,863,502)
         Cultural Affairs                                     (686,553)
         Disability                                           (284,769)
         Economic and Workforce Development                 (1,633,272)
         El Pueblo de Los Angeles                             (100,866)
         Emergency Management                                 (339,382)
         Employee Relations Board                              (32,031)
         Ethics Commission                                    (344,137)
         Finance                                            (3,217,021)
         Fire                                               (3,728,149)
         General Services                                  (11,255,280)
         Housing and Community Investment                   (7,210,788)
         Information Technology Agency                      (4,815,745)
         Mayor                                                (704,759)
         Neighborhood Empowerment                             (282,362)
         Personnel                                          (4,970,428)
         Police                                            (22,244,084)
         Public Accountability                                (158,429)
         Board of Public Works                                (988,005)
         Bureau of Contract Administration                  (4,060,906)
         Bureau of Engineering                              (9,550,227)
         Bureau of Street Lighting                          (2,950,151)
         Bureau of Street Services                          (9,387,660)
         Transportation                                    (14,288,145)
         Zoo                                                (1,792,851)
         Total                                            (133,366,948)
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 261 of 358 Page ID
                                     #:2919

Other Changes or Adjustments - Departmental                                        ($7,627,369)
         Animal Services                                            (246,477)
         City Planning                                               (27,922)
         Controller                                                 (406,575)
         Emergency Management                                           (901)
         Finance                                                     (62,415)
         Housing and Community Investment                           (440,775)
         Information Technology Agency                               (21,166)
         Bureau of Engineering                                        28,863
         Bureau of Street Services                               (23,998,110)
         Transportation                                              (52,684)
         Appropriations to City Employees' Retirement             (4,210,457)
         Appropriations to Library Fund                           13,403,277
         Appropriations to Recreation and Parks Fund               8,407,973
         Total                                                    (7,627,369)


Other Changes or Adjustments - Non-Departmental                                 ($231,357,071)
         Bond Redemption and Interest                             (9,883,324)
         Capital Finance Administration                          (15,246,514)
         Capital Improvement Expenditure Program                 (97,849,776)
         General City Purposes                                    (4,692,044)
         Human Resources Benefits                                 57,029,592
         Judgment Obligation Bonds Debt Service Fund              (6,494,500)
         Liability Claims                                         (2,604,000)
         Proposition A Local Transit Assistance Fund             (86,440,039)
         Proposition C Anti-Gridlock Transit Improvement Fund      7,048,976
         Special Parking Revenue Fund                             (2,147,637)
         Tax and Revenue Anticipation Notes                       21,239,442
         Unappropriated Balance                                  (25,450,084)
         Wastewater Special Purpose Fund                         (20,031,830)
         Water and Electricity                                     3,657,834
         Other Special Purpose Funds                             (49,493,167)
         Total                                                  (231,357,071)


TOTAL APPROPRIATIONS CHANGE                                                     ($178,799,802)
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 262 of 358 Page ID
                                  #:2920


                                                      CITY OF LOS ANGELES




          Detail of Department Programs
           Supplement to the 2020-21 Adopted Budget

                                  Volume II
2020-21




                          Prepared by the City Administrative Officer - July 2020
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 263 of 358 Page ID
                                  #:2921




                   THIS PAGE INTENTIONALLY LEFT BLANK
    Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 264 of 358 Page ID
                                      #:2922


                                                 BUREAU OF SANITATION
                                                         2020-21 Adopted Budget

                                 FIVE YEAR HISTORY OF BUDGET AND POSITION AUTHORITIES




                                        SUMMARY OF 2020-21 ADOPTED BUDGET CHANGES
                                  Total Budget                               General Fund                                Special Fund
                                        Regular Resolution                            Regular Resolution                        Regular Resolution
2019-20 Adopted          $317,126,900    3,086     276         $25,371,441     8.0%    110       104       $291,755,459 92.0%    2,976          172
2020-21 Adopted          $334,252,009    3,141     281         $41,995,724 12.6%       110       165       $292,256,285 87.4%    3,031          116
Change from Prior Year    $17,125,109     55        5          $16,624,283               -        61          $500,826             55           (56)



                                           2020-21 FUNDING DISTRIBUTION BY PROGRAM




                                                             MAIN BUDGET ITEMS
                                                                                                                Funding                 Positions
*   Comprehensive Cleaning and Rapid Engagement Plus                                                               $11,281,143              -
*   Comprehensive Cleaning and Rapid Engagement                                                                    $10,335,022              -
*   Mobile Hygiene Centers Program                                                                                  $5,771,502              -




                                                                      505
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 265 of 358 Page ID
                                     #:2923


                                                                       Bureau of Sanitation
                                 Recapitulation of Changes

                                                      Adopted         Total        Total
                                                      Budget         Budget       Budget
                                                      2019-20       Changes       2020-21

                             EXPENDITURES AND APPROPRIATIONS

Salaries
 Salaries General                                     283,158,336    6,545,330    289,703,666
 Salaries, As-Needed                                    1,341,650            -      1,341,650
 Overtime General                                       8,171,756    1,479,491      9,651,247
 Hiring Hall Salaries                                     977,025            -        977,025
 Benefits Hiring Hall                                     338,203            -        338,203
Total Salaries                                        293,986,970    8,024,821    302,011,791

Expense
 Printing and Binding                                     605,518            -        605,518
 Travel                                                     5,000            -          5,000
 Construction Expense                                     111,994            -        111,994
 Contractual Services                                  14,542,481    7,256,000     21,798,481
 Field Equipment Expense                                1,743,345      928,000      2,671,345
 Transportation                                           250,612            -        250,612
 Water and Electricity                                          -       98,000         98,000
 Uniforms                                                 598,661       49,967        648,628
 Office and Administrative                                674,102      177,820        851,922
 Operating Supplies                                     4,473,217      725,501      5,198,718
Total Expense                                          23,004,930    9,235,288     32,240,218

Equipment
 Other Operating Equipment                               135,000      (135,000)             -
Total Equipment                                          135,000      (135,000)             -

Total Bureau of Sanitation                            317,126,900   17,125,109    334,252,009




                                            506
   Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 266 of 358 Page ID
                                     #:2924



                                         HOMELESS BUDGET

                           BASIS FOR THE ADOPTED BUDGET


The 2020-21 Adopted Budget for homeless-related expenditures relates to prior year funding as follows:



                                                 General Fund         Special Funds             Total        % Change

   2019-20 Adopted Budget (revised)               $ 106,395,876        $ 322,146,586         $ 428,542,462


   2020-21 Adopted Budget                         $ 113,322,893        $ 286,364,069         $ 399,686,962


   Change from 2019-20 Budget                    $    6,927,017       $ (35,782,518)        $ (28,855,500)       (6.7)%



The Homeless Budget describes funding included in the Budget for the provision of housing and services to homeless
individuals and families in the City. Items included as part of the Homeless Budget are funded within the individual budgets
for the Los Angeles Homeless Services Authority (LAHSA), City departments, the General City Purposes (GCP) budget,
and the Unappropriated Balance (UB).


Proposition HHH (Prop HHH), approved by voters in November 2016, authorizes the City to issue up to $1.2 billion in
General Obligation (GO) bonds to finance the development of permanent supportive housing, affordable housing, and
facilities. Permanent Supportive Housing (PSH) units house chronically homeless and homeless households. PSH is
housing combined with services, which may include mental and health services, drug and alcohol treatment, and education
and job training. GO bond proceeds may also fund facilities that provide services to the homeless, such as service centers,
health centers, shelters, storage, and shower facilities. Bond proceeds may only be used for capital, not operations or
services. The 2020-21 Special Fund amount includes the total amount of Prop HHH funding proposed for PSH projects in
the 2020-21 Prop HHH Project Expenditure Plan (PEP). Only housing projects that are projected to execute loan
agreements and start construction in 2020-21 are included in the PEP. Prop HHH bond issuances require Mayor and
Council approval.

In addition to General Fund and Special Fund allocations included within the Budget, the State of California awarded the
City of Los Angeles two grants under the Homeless Emergency Aid Program (HEAP) and the Homeless Housing,
Assistance and Prevention Program (HHAP).

   The City's $85,013,607 HEAP allocation received in October 2018 provides one-time funds to address emergency
   homeless needs. These funds are supporting construction and operations costs for A Bridge Home sites, outreach
   teams, hygiene facilities, and other services throughout the City. 100 percent of these must be expended by June 30,
   2021. The City has expended $43,494,342 of these funds and is on track to meet the expenditure deadline.

   The City was awarded a HHAP grant of $117,562,500 in March 2020. The HHAP is a one-time formula grant to provide
   immediate assistance to people experiencing homelessness. These funds will be used to support A Bridge Home
   (interim housing) construction and operations, prevention and diversion, rapid rehousing, outreach, hygiene facilities,
   and other services. 50 percent of these funds must be obligated by May 31, 2023; and 100 percent expended by June
   30, 2025. Although HHAP is a five-year grant, the City anticipates expending 100 percent of the funds within two years.




                                                            861
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 267 of 358 Page ID
                                    #:2925
                                                                                                                     Homeless Budget


                                 LOS ANGELES HOMELESS SERVICES AUTHORITY
The Los Angeles Homeless Services Authority (LAHSA) is a Joint Powers Authority created and designated by the City and County of Los
Angeles to act on behalf of both entities to address homelessness. LAHSA is a direct administrator of publicly-funded homeless programs
throughout the Los Angeles region. LAHSA advises and participates in the framing of major public programs that affect people
experiencing homelessness.


                                                                                            2019-20 Adopted         2020-21 Adopted
Los Angeles Homeless Services Authority                                                         Budget                  Budget

 ● Administration and Operations - In addition to managing and administering the                   3,224,664                 3,687,387
   programs noted below, the proposed funding will support LAHSA’s capacity to
   manage over $37 million in U.S. Department of Housing and Urban Development
   McKinney-Vento program funding for the City’s Continuum of Care. The proposed
   increase reflects incremental administrative costs for all new budget requests
   including a three percent cost of living adjustment.

 ● Annual Homeless Point-in-Time Count – The U.S. Department of Housing and                         750,000                    750,000
   Urban Development requires an annual census of those experiencing
   homelessness during the last 10 days of January for local jurisdictions to receive
   McKinney-Vento Homeless Assistance Grant funding. The census is a community-
   wide effort, funded equally by the City and County, and made possible with the
   support of over 8,100 volunteers.

 ● C3 Partnership - Skid Row – C3 (City+County+Community) is a partnership                          325,000                    325,000
   designed to systematically engage people and help them regain health and
   housing stability. This request includes funding for the Street Based Engagement
   Director at the Community Partner agencies and continue the contract with Los
   Angeles County Department of Health Services.

 ● Centralized Training Academy – The Centralized Training Academy (CTA) is a                        25,000                     25,000
   countywide training and education resource that provides consistent access to
   training opportunities through different learning tracks relevant to staff working in
   roles that provide both direct and indirect services to individuals and families
   experiencing homelessness. Users include LAHSA staff, subcontractors, and
   government agencies. Funding provided for Trauma Informed Care to support the
   training of City employees has been included in this expanded program.

 ● Continuum of Care Coordinated Assessment Match – This match funds the                             59,883                     59,883
   City's portion of U.S. Department of Housing and Urban Development grant-
   funded administrative oversight, operation, and ongoing improvements to
   coordinated entry systems. An equal amount of funding is provided by the County
   of Los Angeles.

 ● Continuum of Care Planning Program Grant Match – This match leverages                            156,250                    156,250
   U.S. Department of Housing and Urban Development grant funds and continues
   implementation of local strategic planning initiatives. An equal amount of funding
   is provided by the County of Los Angeles.

 ● Coordinated Entry System (CES) Crisis and Bridge Housing for Families,                         10,726,609               10,726,609
   Singles, and Youth and Rapid Re-Housing for Families – This program funds
   basic emergency shelter and case management services to offer a safe and
   secure shelter to families, men, women, and transition-age youth (18-24) who
   need shelter and access to showers and meals for a brief period (usually less
   than 30 days) before resolving the issues that caused their homeless episode. In
   addition to crisis and bridge housing, it also provides rapid re-housing for families.
   CES identifies the most appropriate intervention based on each client's needs
   and prescribes pathways to those interventions across all components of the
   homeless services system.




                                                                     862
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 268 of 358 Page ID
                                    #:2926
                                                                                                           Homeless Budget


                                                                                        2019-20 Adopted    2020-21 Adopted
Los Angeles Homeless Services Authority                                                     Budget             Budget

 ● Coordinated Entry System Navigation Centers – Full year funding is provided                 1,600,000          2,156,000
   to operate three navigation centers in Council District 2, 8, and 15. These City-
   sponsored Proposition HHH-funded facilities were completed in 2019-20 and
   provide access to hygiene facilities (restrooms, showers, laundry), storage
   options, and case management services for individuals and families experiencing
   or at risk of homelessness. These programs were partially funded in 2019-20,
   while facilities were under construction. The proposed increase reflects the
   required full year funding in 2020-21.

 ● Coordinated Entry System (CES) Regional Coordination – Regional                              700,000             700,000
   coordination across the CES ensures that individuals and families experiencing
   homelessness throughout the system receive assessments and access to
   housing and services, to rapidly connect them to the most appropriate housing
   and service intervention(s). CES oversees and coordinates engagement,
   assessment, and interim support of those experiencing homelessness.

 ● Homeless Engagement Teams (HETs) – HETs conduct direct outreach to                          5,451,376          5,537,267
   unsheltered homeless individuals. This outreach facilitates better access to City
   and County homeless resources, including the Coordinated Entry System. These
   teams support the Bureau of Sanitation's Comprehensive Cleaning and Rapid
   Engagement (CARE and CARE+) Teams. The proposed increase reflects a cost
   of living adjustment for HETs.

 ● Homeless Engagement Teams (HETs) - Comprehensive Cleaning and Rapid                         2,530,996          2,570,874
   Engagement (CARE and CARE+) Teams – HETs conduct direct outreach, in
   conjunction with Los Angeles Police Department CARE and CARE+ teams
   formerly known as Homeless Outreach and Partnership Endeavor (HOPE) teams,
   to homeless individuals who typically do not seek shelter or service programs of
   their own initiative. This outreach facilitates better access to City and County
   homeless resources, including the Coordinated Entry System. The increased
   funding will support the 13 existing teams at full-year funding. The proposed
   increase reflects a cost of living adjustment.

 ● Homeless Engagement Teams (HETs) - Unified Homelessness Response                             132,744             134,835
   Center (UHRC) Dedicated Manager – Funding is provided for a dedicated HET
   manager at the City's UHRC, which brings together all critical City departments to
   respond in a collaborative and coordinated fashion to issues related to homeless
   encampments and individuals experiencing homelessness, protecting the public
   health and safety of all Angelenos. The UHRC provides a space for a more timely
   and effective response to homelessness, leading with services grounded in a
   unified incident command structure. The proposed increase reflects a cost of
   living adjustment.

 ● Homeless Management Information System (HMIS) Cash Match - To receive                        405,888             455,888
   over $37 million annually in McKinney-Vento Homeless Act funds through U.S.
   Department of Housing and Urban Development, the Los Angeles Continuum of
   Care (CoC) is required to implement and operate a HMIS that tracks homeless
   population demographics, services, and outcomes for all homeless service
   providers in the CoC. The proposed increase supports increased use of the
   system and additional user licenses and features. An equal amount of funding is
   provided by the County of Los Angeles. The proposed increase will leverage an
   additional $400,000 in Federal Funding for the Los Angeles CoC.




                                                                  863
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 269 of 358 Page ID
                                    #:2927
                                                                                                                 Homeless Budget


                                                                                          2019-20 Adopted        2020-21 Adopted
Los Angeles Homeless Services Authority                                                       Budget                 Budget

 ● Operation Healthy Streets (OHS) – This program provides outreach services,                    5,254,102              5,634,785
   restroom and bathing facilities, temporary storage, and mandatory 90-day storage
   for homeless individuals to meet public health requirements for clean streets.
   Funding is also included for the operation of the ReFresh Spot on Crocker Street.
   The proposed increase reflects reallocated funds from Public Right-of-Way
   Storage Program which includes leasing costs associated with program
   expansion, as well as cost of living adjustment.

 ● Public Right-of-Way Storage Program – This funding ensures the availability                    754,000                 467,212
   and adequacy of regional storage capacity for personal property collected to
   public right-of-way cleanups. Funds are used to support the Clean Streets LA
   operations and expand the regional storage capacity. The proposed decrease
   reflects contract cost savings identified for the additional voluntary storage added
   in 2018-19. The proposed decrease reflects fund reallocation to Operation
   Healthy Streets.

 ● Safe Parking – Funding is provided to continue five Safe Parking Programs for                 1,618,073              2,266,650
   families and individuals experiencing homelessness who are reliant on their
   vehicles for shelter. Programs provide a safe parking location and related
   services. Partial funding was provided for new sites in 2019-20. Additional funding
   is provided in 2020-21 to fund full year operations in all sites.

 ● Shelter Program – The Shelter Program leverages over $2 million from U.S.                     1,756,722              2,097,762
   Department of Housing and Urban Development Emergency Solutions Grant
   funding to increase emergency shelter bed capacity in the City by over 800
   additional emergency shelter beds from November through March of each year.
   This safety net program assists unsheltered individuals experiencing
   homelessness during cold winter months. During a typical period of operation,
   over 80,000 emergency shelter bed nights are provided within the city limits of
   Los Angeles. The proposed increase reflects extended operations by opening
   shelters one month earlier, in November 2020.

LAHSA Subtotal                                                                            $     35,471,307   $         37,751,402




                                                                    864
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 270 of 358 Page ID
                                    #:2928
                                                                                                                Homeless Budget


                                                     CITY DEPARTMENTS
City departments complement the work of the Los Angeles Homeless Services Authority (LAHSA) to help design, implement, and
coordinate the efficient provision of services to individuals and families in the City to ultimately end homelessness.


                                                                                        2019-20 Adopted        2020-21 Adopetd
                                                                                            Budget                 Budget

Aging
 ● Older Workers Employment Program – Funding is provided for part-time, work-                   608,631                 728,017
   based training opportunities at local community service agencies for older
   unemployed individuals who have poor employment prospects and for
   departmental staff to support this program. Full year funding is provided for four
   positions consisting of two Administrative Clerks, one Social Worker I, and one
   Management Analyst to support this program.


Animal Services
 ● Homeless Services Support/Pet Resource Centers – Funding is included in                        58,897                     64,444
   the base budget for one Animal Control Officer to provide departmental liaison
   services to the homeless community.

City Administrative Officer
 ● Citywide Homeless Initiative – Funding is provided for one Chief Administrative               313,744                 438,102
    Analyst, one Senior Administrative Analyst I, and one Administrative Analyst to
    address and manage homelessness issues as directed in the Comprehensive
    Homeless Strategy (C.F. 15-1138-S1). The proposed increase reflects full year
    funding for the positions.

 ● Proposition HHH Facilities Bond Program – Funding is provided for one                          93,190                 101,660
   Administrative Analyst II for the Proposition HHH Program.


City Attorney
 ● Proposition HHH Legal Support – Funding is provided for three positions                       295,347                 350,537
    consisting of two Deputy City Attorney IIs and one Paralegal I to provide legal
    support for the Proposition HHH Program.

City Planning
 ● Housing Unit – The unit provides case management services for entitlement                     559,982                 897,821
    cases with housing development activities. Funding is included in the base
    budget for nine positions to provide expertise in housing development and
    coordinate with other City agencies to help resolve issues related to affordable
    housing/permanent supportive housing development throughout the project
    entitlement and permitting process. The total amount is comprised of General
    Fund ($481,710) and special funds ($416,111). The proposed increase reflects
    full year funding.

Disability
 ● HIV and Homelessness Pilot Program – Funding is continued on an one-time                      200,000                 200,000
   basis in the Contractual Services Account for the HIV and Homelessness Pilot
   Program and other HIV prevention services.

 ● Syringe Exchange – Funding is included in the base budget and is continued to                  30,000                     30,000
   provide syringe exchange to homeless individuals with HIV/AIDS.

 ● Unified Homeless Response Center Staff Enhancement – Funding is provided                       44,805                     72,515
   for one Community Program Assistant II to act as a liaison between the
   Department and the Mayor's Unified Homeless Response Center, and the City's
   Comprehensive Homeless Strategy stakeholders. Nine-months funding was
   provided in 2019-20 for one Community Program Assistant. The increased
   funding reflects full year funding and upgrading the position to one Community
   Program Assistant II.


                                                                  865
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 271 of 358 Page ID
                                    #:2929
                                                                                                               Homeless Budget


                                                                                            2019-20 Adopted    2020-21 Adopetd
                                                                                                Budget             Budget

Economic and Workforce Development Department (EWDD)
 ● LA RISE – Funding is continued for the Los Angeles Regional Initiative for Social               3,000,000          3,000,000
   Enterprise (LA RISE) that provides job development activities for homeless
   individuals and for participants at A Bridge Home sites. These activities include
   subsidized employment for individuals with a history of homelessness, supportive
   case management designed to help prepare participants for continued
   employment, and training in both hard and soft skills. The program services are
   implemented through EWDD's existing network of 17 WorkSource Centers
   throughout the City.

Fire
 ● Advanced Provider Response Unit (APRU) – Funding and resolution authority                         226,073           252,622
    is provided for three positions consisting of one EMS Advanced Provider and one
    Firefighter III/Paramedic to provide emergency medical assistance, respond to
    non-urgent, low acuity-level call requests, and provide intervention services to 9-1-
    1 "super user" patients in Skid Row and surrounding areas.

 ● Fast Response Vehicle – Funding is provided in the base budget for six                            702,888           854,709
   Firefighter IIIs to staff a Fast Response Vehicle (FRV) operating as a mobile
   triage unit at Fire Station 9 in the Skid Row area. Funding is also included in the
   Sworn Bonuses and Overtime, Constant Staffing accounts. The increase reflects
   full-year funding for four Firefighter IIIs that were partially funded in 2019-20.


 ● SOBER Unit – Funding is provided for one Firefighter III/Paramedic to continue                     57,597           123,457
   support of the SOBER Unit deployment. Six months funding for this position was
   provided in 2019-20; the proposed increase reflects full year funding.

General Services Department
 ● Hepatitis A Prevention and Custodial Service Increases – Funding is provided                      413,453           441,347
   for three Custodians to address Hepatitis A concerns at the Central Library.
   Funding in the base budget includes costs for contracted employees and vendor
   supplies at various branch libraries. Funding will be reimbursed by the Library
   Department.

 ● Comprehensive Homeless Strategy – Funding is provided to perform                                  100,000           100,000
   appraisals, title reports, and review of City-owned property in support of the
   Comprehensive Homeless Strategy, including Proposition HHH and A Bridge
   Home.

 ● Custodial Services for the Los Angeles City Mall – Funding is provided for                        300,000           300,000
   monthly pest control ($200,000) and pressure washing ($100,000) services at the
   LA City Mall and surrounding municipal buildings.

 ● Sale of City-Owned Property – Funding is included in the base budget for one                      122,120           128,445
   Senior Real Estate Officer to assist with the disposition of properties connected to
   the Comprehensive Homeless Strategy.


Housing and Community Investment Department
 ● Domestic Violence Shelter Operations Support – Funding is provided for the                      1,750,629          1,782,018
   Domestic Violence Shelter Operations Program to maintain the current level of
   services. Funding is provided for two Management Analysts and contractual
   services funding. Partial funding is provided by the Community Development
   Trust Fund ($50,146).




                                                                    866
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 272 of 358 Page ID
                                  #:2930
                                                                                                          Homeless Budget


                                                                                    2019-20 Adopted       2020-21 Adopetd
                                                                                        Budget                Budget

● Expansion of Domestic Violence Shelter Operations – Funding is provided for                         -           124,608
  one Senior Project Coordinator and related expenses to provide additional
  support to the Domestic Violence Shelter Operations Program. Funding is
  provided by the Community Development Trust Fund ($112,147) and the
  Community Services Grant Trust Fund ($12,461).

● Human Trafficking Shelter Pilot Program – Funding is continued for the                     800,000              800,000
  Human Trafficking Shelter Pilot Program to continue to offer safe, conditional
  housing through two 24-hour shelters.

● Construction Services for Proposition HHH – Funding is provided for two                             -           195,870
  Rehabilitation Construction Specialist Is to review and approve documents and
  reports for Proposition HHH Program projects in construction.

● Occupancy Monitoring Contract for Proposition HHH – Funding is provided                             -            35,904
  for occupancy monitoring services for affordable housing units funded by
  Proposition HHH.

● Oversight and Reporting of LAHSA’s Homeless Services – Funding is                          422,140              436,924
  provided for four positions consisting of one Project Coordinator, one Senior
  Project Coordinator, and two Management Analysts to provide oversight of the
  Los Angeles Homeless Services Authority's homeless services programs. These
  positions were previously authorized under several service delivery and program
  management services funded by various federal, state, and local grants. Partial
  funding is provided by the Community Development Trust Fund ($134,495) and
  the Federal Emergency Solutions Grant Fund ($85,087).

● Prevailing Wage Monitoring for Proposition HHH – Funding is provided for                            -            87,210
  one Management Analyst to assist in monitoring prevailing wages during the
  construction of Proposition HHH Program projects.

● Proposition HHH Contracts – Funding is provided in the Contractual Services                230,000               230,000
  Account for estimating ($80,000) and prevailing wage compliance ($150,000)
  services to provide additional support to the Proposition HHH Program.

● Proposition HHH Occupancy Monitoring Staff – Funding is provided for one                            -            65,407
  Management Analyst to monitor tenant occupancy requirements in Proposition
  HHH Program units.

● Proposition HHH Program Staff – Funding is provided for 13 positions                     1,481,265             1,426,214
  consisting of five Finance Development Officer Is, two Finance Development
  Officer IIs, one Community Housing Program Manager, three Management
  Analysts, and two Management Assistants to provide underwriting support for the
  Proposition HHH Program. Nine-months funding was provided in 2019-20 for
  these positions; the proposed increase reflects full-year funding in the base
  budget.

● Supportive Housing Services – Funding is provided for one Assistant Chief                      -                178,111
  Grants Administrator to oversee Supportive Housing Services, which consist of
  the Los Angeles Homeless Services Authority and Housing Opportunities for
  Persons with Aids programs. Funding is provided by the Community
  Development Trust Fund.




                                                              867
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 273 of 358 Page ID
                                    #:2931
                                                                                                                   Homeless Budget


                                                                                             2019-20 Adopted       2020-21 Adopetd
                                                                                                 Budget                Budget

Mayor
 ● Homelessness Policy and Implementation Support – Funding is provided for                           860,000              860,000
   the Mayor's Office to support initiatives to address homelessness within the City
   of Los Angeles which is provided for the creation of the Office of Citywide
   Homelessness Initiatives that oversees the development and execution of street-
   level coordination around homeless encampments, bridge housing projects, Skid
   Row interventions, and affordable/permanent supportive housing production.


Police Department
 ● A Bridge Home Sites – Funding is provided for sworn overtime to patrol the                       3,462,156             8,400,000
   vicinity of Bridge Housing sites. The increase reflects $5.0 million that was
   included in the Unappropriated Balance in 2019-20, being included in the Police
   Department budget in 2020-21.

 ● Homeless Coordinator Resources – Funding is included in the base budget for                         79,248              216,482
   two positions consisting of one Police Sergeant II and one Secretary for the Office
   of Operations’ Homeless Coordinator. This Office coordinates the Department’s
   response to crime and quality of life issues for residents, business owners, and
   visitors to the City and ensures the Department’s alignment with the Mayor and
   Council’s homelessness policies and priorities. Six-months funding for one
   Secretary and one Police Sergeant II was provided in 2019-20; the proposed
   increase reflects full year funding.

 ● Proactive Engagement Staff/Support for Public Right-of-Way Clean Up –                            4,706,400             4,875,830
   Funding is included in the base budget for the redeployment of resources to
   support the implementation of expanded public right-of-way clean up and related
   outreach services (CARE and CARE+ Teams) by LAHSA and the Bureau of
   Sanitation. Funding supports four Sergeants and 40 Police Officers that comprise
   the CARE and CARE+ Teams.


 ● Resource Enhancement Services and Enforcement Team – Funding is                                    248,748              257,703
   included in the base budget for two positions consisting of one Police Lieutenant I
   and one Police Officer III for the Central Bureau Citywide Homelessness
   Coordinator's Office, which coordinates the Department's response to crime and
   quality of life issues for residents, business owners, and visitors to the City and
   ensures the Department's alignment with the Mayor and Council's homelessness
   policies and priorities.

 ● Unified Homeless Response Center – Funding is included in the base budget                          418,905              434,000
   for five positions consisting of three Police Officer IIs and one Police Officer III to
   staff the Unified Homeless Response Center. These officers will ensure
   coordination of City services relative to homelessness, including the City's Clean
   Street Los Angeles, Operation Healthy Streets, and the Skid Row Americans with
   Disabilities "Right of Way" Compliance teams.

Public Works, Bureau of Engineering
 ● A Bridge Home Program Support – Funding was provided in 2019-20 for two                          1,000,000                        -
   positions consisting of one Civil Engineer and one Civil Engineering Associate III
   to support the A Bridge Home project. 2020-21 funding will be provided through
   the State Homeless Housing, Assistance and Prevention Program (HHAP) grant.

 ● City Homeless Facilities Services – Six-months funding is provided for one                                  -            78,113
   Senior Architect to provide design and project management for capital projects
   involving new City facilities that provide services to the City's homeless
   population. Funding for eligible costs will be provided through interim
   appropriations from Proposition HHH.




                                                                     868
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 274 of 358 Page ID
                                    #:2932
                                                                                                             Homeless Budget


                                                                                          2019-20 Adopted    2020-21 Adopetd
                                                                                              Budget             Budget

Public Works, Bureau of Sanitation
 ● Comprehensive Cleaning and Rapid Engagement (CARE) – Funding is                               5,985,704         11,222,556
   provided for 78 positions to staff 17 CARE Teams and overtime and related
   expenses. These positions consist of two Chief Environmental Compliance
   Inspector Is, seven Senior Environmental Compliance Inspectors, 34
   Environmental Compliance Inspectors, 17 Refuse Collection Truck Operator IIs,
   17 Maintenance Laborers, and one Public Relations Specialist II. These positions
   are responsible for keeping the City's sidewalks and other public areas safe,
   clean, sanitary, and accessible for public use by all individuals in accordance with
   the provisions of Los Angeles Municipal Code Section 56.11. One team is
   deployed to each of the four Los Angeles Police Department Bureaus, another
   team is deployed to the Los Angeles River, and the remaining teams are
   deployed to the highest need areas of the City. The CARE teams were previously
   known as Homeless Outreach Proactive Engagement Teams (HOPE). The
   proposed increase reflects an additional 31 positions to increase the number of
   CARE teams from 10 to 17 and the partial funding of $6,468,000 that was set
   aside in the Unappropriated Balance for this item in 2019-20.

 ● Comprehensive Cleaning and Rapid Engagement Plus (CARE+) – Funding is                        14,247,151         16,513,823
   provided for 128 positions to staff 13 CARE+ Teams and overtime and related
   expenses. These positions consist of one Sanitation Solid Resources Manager II,
   one Sanitation Solid Resources Manager I, one Wastewater Collection
   Supervisor, one Chief Environmental Compliance Inspector II, two Refuse
   Collection Superintendents, 10 Refuse Collection Supervisors, three Senior
   Environmental Compliance Inspectors, 24 Environmental Compliance Inspectors,
   36 Refuse Collection Truck Operators, 46 Maintenance Laborers, one
   Management Analyst, and two Administrative Clerks. These teams are
   responsible for removing abandoned waste from the public right-of-way and
   cleaning homeless encampments. These teams are deployed to the highest need
   areas of the City. The CARE+ teams were previously known as Clean Street Los
   Angeles Teams. The proposed increase reflects an additional 16 positions to
   increase the number of CARE+ teams from 10 to 13 and the partial funding of
   $6,468,000 that was set aside in the Unappropriated Balance for this item in 2019-
   20.

 ● Clean Streets Related Costs – The Clean Streets Program addresses illegal                     1,617,762          1,800,000
   dumping, alleyway cleanups, and homeless encampments. Funding for the Clean
   Streets Program is provided directly in the Bureau of Sanitation's operating
   budget. Funds are provided in the General City Purposes Budget to reimburse
   the Solid Waste Resources Revenue Fund for indirect costs for the Clean Streets
   Program including vehicle fuel, vehicle depreciation, and fleet maintenance
   expenses. This request supports homeless encampment clean-ups in addition to
   other waste removal operations in the public right-of-way. The increase supports
   positions added for 2020-21.

 ● Clean Streets Safety and Training Program – Funding is included in the base                      61,062            87,862
   budget for one Refuse Crew Field Instructor to conduct training on the proper and
   safe operation of refuse collection vehicles and equipment. In addition, this
   position will proactively identify and correct work hazards and train employees on
   proper work techniques and field practices to prevent injuries. Nine-months
   funding for this position was provided in 2019-20; the proposed increase reflects
   full year funding.


 ● Mobile Hygiene Centers Program – Funding is included for 13 Maintenance                             -            5,854,304
   Laborers and overtime salaries. This team provides hygiene facilities for
   homeless individuals.




                                                                   869
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 275 of 358 Page ID
                                    #:2933
                                                                                                                Homeless Budget


                                                                                         2019-20 Adopted    2020-21 Adopetd
                                                                                             Budget             Budget

 ● Operation Healthy Streets (OHS) – Funding is included in the base budget for                 2,188,057            2,252,074
   11 positions consisting of four Environmental Compliance Inspectors, three
   Wastewater Collection Worker IIs, one Senior Environmental Compliance
   Inspector, one Refuse Collection Truck Operator II, and one Maintenance
   Laborer. This team provides comprehensive cleanups and hazardous waste
   removal in the downtown Los Angeles and Venice Skid Row areas.

Recreation and Parks
 ● 24-Hour Public Restroom Access (Venice) – Funding is included in the base                      222,164              235,502
   budget to allow year-round 24-hour access to one public restroom (ten stalls) at
   Venice Beach.

 ● Bulky Item Illegal Dumping Crew – Funding is included in the base budget and                   508,562              542,127
   is provided for seven positions consisting of three Gardener Caretakers, one
   Equipment Operator, one Park Ranger, one Electrician, and one Plumber to staff
   a dedicated Bulky Item Illegal Dumping Crew.

 ● Gladys Park Maintenance Program – Funding is included in the base budget to                    158,000              161,630
   provide ground maintenance and security services at Gladys Park located in Skid
   Row.

 ● Homeless Encampment Cleanup - Funding is included in the base budget and                       926,465            1,235,287
   is provided for regular authorities of eight positions, consisting of four Gardener
   Caretakers, one Equipment Operator, one Park Ranger, one Electrician, and one
   Plumber to comprise one additional Bulky Item Illegal Dumping (BIID) Crew to
   assist with homeless encampment cleanups. Nine-months funding for these
   positions was provided in 2019-20; the proposed increase reflects full year
   funding.

 ● Park Restroom Enhancement Program – Funding is included in the base                          2,444,278            2,569,401
   budget to continue the increased frequency of restroom cleaning by one
   additional cleaning per day at 50 heavily-used park locations and also expand
   bathroom operating hours at various park locations to meet the needs of park
   patrons.

Transportation
 ● Community Assistance Parking Program – Funding is provided for twelve                           49,382              107,777
   months funding for one Management Assistant and nine-months funding for one
   Senior Administrative Clerk. These positions will support the Community
   Assistance Parking Program (CAPP), which allows individuals experiencing
   homelessness with open and unpaid parking citations to pay them by providing
   community service. The CAPP was approved as a pilot program by Council in
   2017-18 (C.F. 15-1450-S1). The proposed increase reflects nine months funding
   for one Senior Administrative Clerk.

   City Departments Subtotal                                                             $     50,994,805   $       71,150,413

Non-Departmental Appropriations

 ● Additional Homeless Services (formerly Crisis and Bridge Housing Fund) –                     9,000,000           10,000,000
   Continued funding for homeless services is provided in the budget to fund gaps in
   the City's effort to address the homeless crisis.

 ● Clinica Romero – Funding for Clinica Romero is provided for quality affordable                 100,000              100,000
   health care services that target underserved communities within the Greater Los
   Angeles area.




                                                                  870
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 276 of 358 Page ID
                                    #:2934
                                                                                                                  Homeless Budget


                                                                                           2019-20 Adopted    2020-21 Adopetd
                                                                                               Budget             Budget

 ● Midnight Stroll Transgender Café – Funding is provided to support a safe                         100,000              100,000
   haven for unsheltered transgender individuals in Hollywood between the hours of
   9:00 pm and 7:00 am.

 ● Mobile Laundry Truck – Funding is provided to offer individuals and families                      67,600               67,600
   experiencing homelessness a place to wash clothes. Funding includes the Mobile
   Laundry Truck.

 ● Proposition HHH Project Expenditures – Reflects proposed Proposition HHH                     281,340,750          179,033,312
   Permanent Supportive Housing Program costs in the 2020-21 Proposition HHH
   Project Expenditure Plan (PEP), pending Council and Mayor approval. All project
   costs are directly tied to project construction.

 ● Homeless Emergency Aid Program (HEAP) – HEAP is one-time State grant for                      36,000,000           41,519,265
   emergency homeless needs. These funds support the construction and
   operations of a A Bridge Home sites, outreach teams, hygiene facilities, and other
   services throughout the City. All interest proceeds from its HEAP allocation be
   used for HEAP-eligible activities.

 ● Homeless Housing, Assistance and Prevention Program (HHAP) – HHAP is a                               -             59,964,970
   one-time State grant to address immediate homeless needs. These funds will be
   used to support A Bridge Home sites (interim housing) construction and
   operations, prevention and diversion, rapid rehousing, outreach, hygiene
   facilities, and other services. Funding is set aside for nine positions consisting of
      ● City Administartive Officer – one Administrative Analyst,
      ● City Attorney – one Deputy City Attorney III,
      ● General Services – one Senior Real Estate Officer,
      ● Mayor – one Director of Interim Housing Strategies, one Senior Project
          Manager for A Bridge Home, one Senior Operations Manager for the United
          Homelessness Response Center,
      ● Public Works, Bureau of Engineering – one Civil Engineer, one Civil
          Engineer Associate III, and one Senior Management Analyst II
   to provide administrative support for HHAP Program grant. Funding for these
   positions will be provided through interim appropriations pending Mayor and
   Council Approval.

   Non-Departmental Subtotal                                                               $    326,608,350   $      290,785,147

Unappropriated Balance (UB)

 ● Police Department Sworn Overtime - Homelessness Initiatives – Funding for                      5,000,000                     -
   the Police Department to provide patrol services surrounding 12 A Bridge Home
   sites and the vicinity of the El Puente, Schrader, and Paloma Bridge Housing
   sites were set aside in 2019-20 in the Unappropriated Balance. 2020-21 funding
   is provided in the Police Department budget, above.

 ● Comprehensive Cleaning and Rapid Engagement (CARE)/ CARE+ Team –                               6,468,000                     -
   Funding for the Bureau of Sanitation to deploy 11 four-person crews and
   associated expenses were set aside in 2019-20 in the Unappropriated Balance.
   These crews’ duties include keeping the City sidewalks and other public areas
   safe, clean, sanitary, and accessible, removing abandoned waste from the public
   right-of-way, and cleaning homeless encampments. 2020-21 funding is provided
   in the Public Works, Bureau of Sanitation budget, above. The CARE and CARE+
   teams are previously known as Homeless Outreach Proactive Engagement
   (HOPE) and Clean Streets LA teams respectively.




                                                                    871
  Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 277 of 358 Page ID
                                    #:2935
                                                                                                                 Homeless Budget


                                                                                          2019-20 Adopted    2020-21 Adopetd
                                                                                              Budget             Budget

 ● Eviction Prevention and Homeless Prevention Services – Combined with the                      2,000,000                      -
   Consolidated Plan allocation for Right to Counsel, a total of $3 million funding for
   eviction prevention and homeless prevention services was set aside in 2019-20 in
   the Unappropriated Balance.

 ● Homelessness Services – 2018-19 savings ($2 million) within the Los Angeles                   2,000,000                      -
   Homeless Services Authority was set aside in 2019-20 in the Unappropriated
   Balance to support showers, toilets, shared housing facilities, and Safe Parking
   program costs for homeless individuals.

   Unappropriated Balance Subtotal                                                        $     15,468,000   $              -

Total LAHSA, City Departments, Non-Departmental, and UB                                   $    428,542,462   $      399,686,962




                                                                   872
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 278 of 358 Page ID
                                  #:2936




                            EXHIBIT 10
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  279 1ofof358
                                                                            77 Page ID
                                        #:2937




                                   No. 20-55522


           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE NINTH CIRCUIT
                           _________

                            JANET GARCIA, et al.,
                            Plaintiffs and Appellees,
                                        v.

                         CITY OF LOS ANGELES
                          Defendant and Appellant.
                    ____________________________________

                Appeal from the United States District Court
                   for the Central District of California
                     Case No. 2:19-cv-06182-DSF-PLA
                           Hon. Dale S. Fischer
                  ____________________________________

                     APPELLANT’S OPENING BRIEF
                    ____________________________________

       MICHAEL N. FEUER, City Attorney (SBN 111529)
KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
   SCOTT MARCUS, Chief, Civil Litigation Branch (SBN 184980)
     BLITHE S. BOCK, Assistant City Attorney (SBN 163567)
  JONATHAN H. EISENMAN, Deputy City Attorney (SBN 279291)
              200 North Main Street, CHE 7th Floor
                  Los Angeles, California 90012
         (213) 978-2212 | Jonathan.Eisenman@lacity.org

                    Attorneys for Defendant and Appellant
                          CITY OF LOS ANGELES
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  280 2ofof358
                                                                            77 Page ID
                                        #:2938




                                 TABLE OF CONTENTS

 TABLE OF AUTHORITIES ...................................................................... 4

 INTRODUCTION ...................................................................................... 9

 JURISDICTIONAL STATEMENT ......................................................... 13

 STATEMENT OF THE CASE ................................................................ 14

        A.      As the accumulation of personal property overwhelms its
                public areas, the City of Los Angeles’s Municipal Code
                Section 56.11 limits the amount and type of personal
                property that can be stored in those areas. .......................... 14

        B.      Several unhoused Angelenos, an organization that advocates
                on behalf of the homeless, and a group of disgruntled
                taxpayers sue the City for damages and to enjoin its
                enforcement of various parts of Section 56.11. ..................... 18

        C.      Plaintiffs move to enjoin the City from enforcing Section
                56.11(3)(i), which directs that the City “may remove” and
                “may discard” Bulky Items stored in public places. ............. 21

        D.      Despite the City’s repeated contention that Section
                56.11(3)(i)’s “may remove” language should be analyzed
                separately from its “may discard” language, the district court
                analyzes them together and enjoins the City from enforcing
                Section 56.11(3)(i) in its entirety. ......................................... 24

 ISSUES ON APPEAL ............................................................................. 28

 STANDARD OF REVIEW....................................................................... 29

 SUMMARY OF ARGUMENT ................................................................. 30




                                                  2
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  281 3ofof358
                                                                            77 Page ID
                                        #:2939



 ARGUMENT ........................................................................................... 32

 I.     Plaintiffs are unlikely to prevail on a facial Fourth Amendment
        challenge to the City’s ability to remove Bulky Items from public
        areas. .............................................................................................. 32

        A.      The Fourth Amendment doesn’t require officials to get
                warrants before performing the community caretaking
                function of removing private property from public places
                where it isn’t supposed to be. ................................................ 32

        B.      Section 56.11(3)(i), to the extent it allows City officials to
                remove large items stored in public areas, does not violate
                the Fourth Amendment on its face. ...................................... 36

 II.    Plaintiffs are unlikely prevail on a facial Fourteenth Amendment
        due process challenge to the City’s ability to remove Bulky Items
        from public areas. ........................................................................... 43

        A.      The Fourteenth Amendment’s Due Process Clause generally
                doesn’t require notice before performing community
                caretaking functions.............................................................. 43

        B.      The removal of Bulky Items under Section 56.11(3)(i) does
                not, on its face, violate the Fourteenth Amendment’s Due
                Process Clause. ...................................................................... 47

 III.   A presumption in favor of severability meant that the district
        court should have considered the portion of Section 56.11(3)(i) that
        allows the City to remove Bulky Items separately from that which
        allows the City to discard those items. .......................................... 54

 IV.    Plaintiffs did not satisfy the first prerequisite for getting the
        injunction that they got. The district court abused its discretion in
        entering it. ...................................................................................... 58

 CONCLUSION ........................................................................................ 60

 CERTIFICATE OF COMPLIANCE ........................................................ 61

 ADDENDUM (L.A. Municipal Code Sections) ....................................... 62
                                                      3
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  282 4ofof358
                                                                            77 Page ID
                                        #:2940



                               TABLE OF AUTHORITIES

                                                                                             Page(s)
                                                Cases
 Ayotte v. Planned Parenthood,
   546 U.S. 320 (2000) ............................................................................. 55

 Birchfield v. North Dakota,
    136 S. Ct. 2160 (2016) ......................................................................... 32

 Brewster v. Beck,
   859 F.3d 1194 (9th Cir. 2017) ............................................................. 42

 Cady v. Dombrowski,
   413 U.S. 433 (1973) ........................................................... 34, 35, 40, 41

 Caniglia v. Strom,
   953 F.3d 112 (1st Cir. 2020) ............................................................... 34

 Carter v. Kirk,
   422 F. App’x 752 (10th Cir. 2011)....................................................... 35

 City of Indianapolis v. Edmond,
    531 U.S. 32 (2000) ............................................................................... 38

 City of Los Angeles v. David,
    538 U.S. 715 (2003) ............................................................................. 45

 City of Los Angeles v. Patel,
    135 S. Ct. 2443 (2015) ......................................................................... 39

 City of W. Covina v. Perkins,
    525 U.S. 234 (1999) ............................................................................. 50

 Clement v. City of Glendale,
    518 F.3d 1090 (9th Cir. 2008) ....................................................... 45, 48

 Draper v. Coombs,
   792 F.2d 915 (9th Cir. 1986) ............................................................... 46


                                                    4
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  283 5ofof358
                                                                            77 Page ID
                                        #:2941



 Fuentes v. Shevin,
   407 U.S. 67 (1972) ............................................................................... 46

 Garcia v. Google, Inc.,
   786 F.3d 733 (9th Cir. 2015) (en banc) ....................................... passim

 Gilbert v. Homar,
    520 U.S. 924 (1997) ............................................................................. 51

 Illinois v. McArthur,
     531 U.S. 326 (2001) ................................................................. 32, 33, 38

 Jessop v. City of Fresno,
    936 F.3d 937 (9th Cir. 2019) ............................................................... 42

 Lavan v. City of L.A.,
   693 F.3d 1022 (9th Cir. 2012) ....................................................... 37, 46

 Lawton v. Steele,
   152 U.S. 133 (1894) ............................................................................. 45

 Logan v. Zimmerman Brush Co.,
   455 U.S. 422 (1982) ............................................................................. 47

 Lone Star Sec. & Video v. City of L.A.,
   584 F.3d 1232 (9th Cir. 2009) ................................................. 49, 50, 51

 Mastro v. Rigby,
   764 F.3d 1090 (9th Cir. 2014) ............................................................. 29

 Mathews v. Eldridge,
   424 U.S. 319 (1976) ................................................................. 44, 47, 48

 Mich. Dep’t of State Police v. Sitz,
   496 U.S. 444 (1990) ....................................................................... 33, 38

 Miranda v. City of Cornelius,
   429 F.3d 858 (9th Cir. 2005) ......................................................... 34, 46

 Morrissey v. Brewer,
   408 U.S. 471 (1972) ............................................................................. 44

                                                   5
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  284 6ofof358
                                                                            77 Page ID
                                        #:2942



 Mullane v. Cent. Hanover Bank & Trust Co.,
   339 U.S. 306 (1950) ............................................................................. 44

 Recchia v. City of L.A. Dep’t of Animal Servs.,
   889 F.3d 553 (9th Cir. 2018) ............................................................... 33

 Rodriguez v. City of San Jose,
   930 F.3d 1123 (9th Cir. 2019) ............................................................. 34

 Sackman v. City of L.A.,
   677 F. App’x 365 (9th Cir. 2017)......................................................... 49

 Sam Francis Found. v. Christies, Inc.,
   784 F.3d 1320 (9th Cir. 2015) (en banc) ........................... 54, 55, 56, 57

 Sandoval v. Cnty. of Sonoma,
   912 F.3d 509 (9th Cir. 2018) ................................................... 32, 33, 42

 Schneider v. Cnty. of San Diego,
   28 F.3d 89 (9th Cir. 1994) ................................................................... 47

 Schneider v. State,
   308 U.S. 147 (1939) ............................................................................. 37

 Scofield v. City of Hillsborough,
   862 F.2d 759 (9th Cir. 1988) ......................................................... 45, 51

 Soffer v. City of Costa Mesa,
   798 F.2d 361 (9th Cir. 1986) ............................................................... 45

 South Dakota v. Opperman,
   428 U.S. 364 (1976) ..................................................................... passim

 St. Louis v. Western Union Tel. Co.,
    148 U.S. 92 (1893) ............................................................................... 37

 Stypmann v. City & Cnty. of S.F.,
    557 F.2d 1338 (9th Cir. 1977) ............................................................. 44

 Sutton v. City of Milwaukee,
   672 F.2d 644 (7th Cir. 1982) ................................................... 45, 46, 51

                                                    6
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  285 7ofof358
                                                                            77 Page ID
                                        #:2943



 Thompson v. Whitman,
   85 U.S. (18 Wall.) 457 (1873) .............................................................. 41

 United States v. Hinkson,
   585 F.3d 1247 (9th Cir. 2009) (en banc) ............................................. 29

 United States v. Locke,
   471 U.S. 84 (1985) ............................................................................... 49

 United States v. Miller,
   589 F.2d 1117 (1st Cir. 1978) ............................................................. 35

 United States v. Salerno,
   481 U.S. 739 (1987) ....................................................................... 48, 52

 Vargas v. City of Philadelphia,
   783 F.3d 962 (3d Cir. 2015) ................................................................ 34

 Vivid Entm’t, LLC v. Fielding,
   774 F.3d 566 (9th Cir. 2014) ......................................................... 55, 58

 Winter v. Natural Res. Def. Council, Inc.,
   555 U.S. 7 (2008) ..................................................................... 23, 29, 59

 Zinermon v. Burch,
   494 U.S. 113 (1990) ............................................................................. 46



                            Statutes, Ordinances and Rules

 28 U.S.C. § 1292 ..................................................................................... 13

 28 U.S.C. § 1343 ..................................................................................... 13

 28 U.S.C. § 1367 ..................................................................................... 13

 42 U.S.C. § 1983 ..................................................................................... 13

 Fed. R. App. P. 4 ..................................................................................... 13

 Los Angeles Municipal Code § 56.08(a) ................................................. 37

                                                     7
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  286 8ofof358
                                                                            77 Page ID
                                        #:2944



 Los Angeles Municipal Code § 56.11(1) ................................................. 14

 Los Angeles Municipal Code § 56.11(2)(c) ........................... 16, 48, 36, 51

 Los Angeles Municipal Code § 56.11(2)(k) ............................................. 36

 Los Angeles Municipal Code § 56.11(2)(o) ............................................. 36

 Los Angeles Municipal Code § 56.11(3)(a) ............................................. 15

 Los Angeles Municipal Code § 56.11(3)(b) ............................................. 15

 Los Angeles Municipal Code § 56.11(3)(d) ............................................. 15

 Los Angeles Municipal Code § 56.11(3)(e) ....................................... 15, 53

 Los Angeles Municipal Code § 56.11(3)(i) ...................................... passim

 Los Angeles Municipal Code § 56.11(5) ................................................. 15

 Los Angeles Municipal Code § 56.11(10) ............................................... 18

 Los Angeles Municipal Code § 56.11(11) ............................................... 17

 Los Angeles Municipal Code § 56.11(12) ................................... 18, 55, 57

 Los Angeles Municipal Code § 66.48(A)................................................. 17

 Los Angeles Municipal Code § 80.77(a) ................................................. 36

 Pasadena Municipal Code § 10.40.250 .................................................. 38

 Portland City Code § 16.20.170 ............................................................. 38

 Portland City Code § 16.30.210(A)(11) .................................................. 38

 San Francisco Transportation Code § 8.1(a)(11) ................................... 35

 Seattle Municipal Code § 11.14.268....................................................... 38

 Seattle Municipal Code § 11.30.040(A)(8) ............................................. 38

 Seattle Municipal Code § 16.36.010(E) .................................................. 35

                                                8
         Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA           ID: 11735681,
                              Document             DktEntry: Page
                                         83 Filed 08/18/20   14, Page
                                                                  287 9ofof358
                                                                            77 Page ID
                                        #:2945



                               INTRODUCTION

       There are thousands of unhoused people for whom sidewalks and

 other public spaces in the City of Los Angeles have become living spaces

 of last resort. Unhoused people do not forfeit their right to own

 personal property because they’ve lost their homes. But the City’s

 public areas cannot simultaneously accommodate the needs of the

 public at large and function as storage spaces for all sizes, types, or

 amounts of personal property that people may want to keep in them.

       No one disputes that the City can regulate what a person may

 store in its public areas. So—subject to exceptions for things like tents,

 wheelchairs, and operable bicycles—the City prohibits the storage in

 public areas of items that are too large to fit in a 60-gallon container

 with the lid closed. Los Angeles Municipal Code Section 56.11(3)(i)

 prohibits anyone from using its public areas to store such “Bulky

 Items,” which the City removes from those spaces when it encounters

 them. Several unhoused Angelenos and advocacy organizations sued

 the City over its enforcement of that prohibition, claiming (in relevant

 part) that it violates both the Fourth Amendment’s warrant

 requirement and the Fourteenth Amendment’s Due Process Clause on


                                          9
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  28810
                                                                      of of
                                                                         35877 Page ID
                                        #:2946



 its face. The district court agreed, and preliminarily enjoined the City

 from enforcing Section 56.11(3)(i) in its entirety. The City then brought

 this appeal.

       Let there be no confusion: The problem of homelessness in Los

 Angeles is a tragedy of historic proportions. No one relishes the notion

 of taking things from people who have very little to begin with. And

 while it would be difficult to disagree that large items accumulating on

 the City’s streets are a problem—they are a problem—people can

 certainly disagree in good faith about whether the policy embodied by

 Section 56.11(3)(i) is the best way to solve that problem.

       But disagreement about whether Section 56.11(3)(i) is good policy

 is one thing; disagreement about whether it is constitutional is another.

 The City violates neither the Fourth Amendment’s warrant

 requirement nor the Fourteenth Amendment’s Due Process Clause by

 removing a Bulky Item from a public area where someone has stored it.

 The district court was wrong to conclude otherwise.

       First, as a matter of law, it cannot be that the Fourth Amendment

 requires the City to get a warrant before removing a Bulky Item from a

 sidewalk any more than the Fourth Amendment requires (for example)

                                         10
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  28911
                                                                      of of
                                                                         35877 Page ID
                                        #:2947



 a municipality to get a warrant before towing a car that someone leaves

 parked on the same sidewalk. The Fourth Amendment imposes no such

 requirement in either case, because in both cases the government is

 functioning as a community caretaker, not a criminal investigator.

       Nor does the Fourteenth Amendment’s Due Process Clause

 require the City to give a Bulky Item’s owner any more notice before

 removing a Bulky Item than the owner of the sidewalk-parked car gets

 before his or her car is towed away. And even if due process requires

 more notice before removing a Bulky Item from a public area in some

 circumstances, it does not require more notice in all circumstances. Yet

 it is the latter proposition that must be true in order to find, as the

 district court did, that Section 56.11(3)(i) violates the Fourteenth

 Amendment on its face.

       Admittedly, what the City does with Bulky Items after seizing

 them presents a different question. After removing Bulky Items from

 its public areas, Section 56.11(3)(i) allows the City summarily to discard

 them. Due process, however, generally requires that the owner of

 property of more than de minimis value must have a chance to be heard

 before being deprived permanently of that property. That is why

                                         11
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29012
                                                                      of of
                                                                         35877 Page ID
                                        #:2948



 municipalities cannot summarily destroy the cars they tow. Section

 56.11(3)(i) thus might provide insufficient process before the destruction

 of Bulky Items. The district court found as much, at any rate.

       There is no need to address that finding now, though, because

 regardless whether the district court was right to enjoin the City from

 summarily disposing of Bulky Items, it was wrong to enjoin the City

 from seizing Bulky Items. The district court declined even to analyze

 those two functions separately, which casts its error into even sharper

 relief—because Section 56.11 contains a severability clause. If Section

 56.11(3)(i)’s language allowing for the summary destruction of Bulky

 Items is constitutionally dubious, the severability clause obliged the

 district court to excise it—while preserving the constitutionally sound

 language permitting the removal of Bulky Items. It was a mistake of

 law for the district court not to do so.

       This Court should fix the error. It should vacate the injunction

 and remand with instructions for the district court enter to an order

 recognizing that the Constitution allows the City to enforce Section

 56.11(3)(i) to remove Bulky Items from public areas, even if it may not

 summarily discard those items.

                                         12
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29113
                                                                      of of
                                                                         35877 Page ID
                                        #:2949



                     JURISDICTIONAL STATEMENT

       Because this action includes federal claims made under 42 U.S.C.

 § 1983, the district court had subject-matter jurisdiction over it

 pursuant to 28 U.S.C. § 1343(a)(3) and 28 U.S.C. § 1367(a). The district

 court entered a preliminary injunction against the City of Los Angeles

 on April 13, 2020. The City filed a timely notice of appeal on May

 12, 2020. Fed. R. App. P. 4(a)(1). This Court has jurisdiction over the

 City’s appeal pursuant to 28 U.S.C. § 1292(a)(1).




                                         13
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29214
                                                                      of of
                                                                         35877 Page ID
                                        #:2950



                        STATEMENT OF THE CASE

       A.     As the accumulation of personal property overwhelms
              its public areas, the City of Los Angeles’s Municipal
              Code Section 56.11 limits the amount and type of
              personal property that can be stored in those areas.

       The deplorable reality is that there are a great many Angelenos

 who have been forced to live on the streets by circumstances that are

 well beyond the scope of this litigation. With the people living in the

 City’s public areas goes their personal property. (E.g., 2 ER 194.) So

 the City enacted an ordinance “to balance the needs of the public at

 large to access clean and sanitary public areas” with “the needs of the

 individuals, who have no other alternatives for the storage of personal

 property, to retain access to a limited amount of personal property in

 public areas.” L.A. Mun. Code § 56.11(1).

       In line with its purpose, Section 56.11 simultaneously does two

 things: (1) it permits the storage of certain types and quantities of

 personal property in public areas, and (2) it prohibits the storage of

 other types or quantities of personal property in public areas. 1



 1Section 56.11 defines many terms, including e.g., “Personal Property.”
 To avoid excessive capitalization in the text, this brief capitalizes terms
 only when reference to a defined term is particularly critical.

                                         14
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29315
                                                                      of of
                                                                         35877 Page ID
                                        #:2951



       So, for example, a person cannot store personal property,

 unattended, in a public area—someone must be around to assert

 ownership over it. Id. § 56.11(3)(a). With between 24- and 72-hours’

 advance warning, the City will remove any such property that it

 encounters, and leave notice of where it can be claimed. Id. (Stored

 items may be discarded if unclaimed for 90 days. Id. § 56.11(5).)

 Likewise, a person cannot store in a public area more private property

 than would fit in a 60-gallon container with the lid closed, whether or

 not he or she is around to assert ownership of that property. Id.

 § 56.11(3)(b). The City removes and stores that property, too, subject to

 the same notice provisions as is unattended property. Id.

       Then there are things that the City removes and stores without

 any advance notice. For example, no notice is required to remove

 property that causes a violation of the Americans with Disabilities Act

 by obstructing a public area, id. § 56.11(3)(d), or property stored “within

 ten feet of any operational and utilizable entrance, exit, driveway, or

 loading dock,” id. § 56.11(3)(e). There are also some things that the

 City removes and discards immediately, including items that pose an

 “immediate threat to the health or safety of the public.” Id.

                                         15
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29416
                                                                      of of
                                                                         35877 Page ID
                                        #:2952



 § 56.11(3)(g). That includes, for example, things contaminated with

 urine and feces, or combustible materials. (See, e.g., 3 ER 372

 [hazardous items removed by quantity].)

       And—critically for this case—Section 56.11 also directs that

 “[w]ithout prior notice, the City may remove and may discard any Bulky

 Item,” regardless of whether it’s attended or not, unless the Bulky Item

 is designed to be used as a shelter. Id. § 56.11(3)(i). If it is designed to

 be used as a shelter, the Bulky Item will not be removed without 24- to

 72-hours’ notice, though the ordinance still empowers the City

 immediately to discard it upon removal. Id.

       What is a Bulky Item? Section 56.11 defines it as “any item, with

 the exception of a constructed Tent, operational bicycle, or operational

 walker, crutch or wheelchair, that is too large to fit into a 60-gallon

 container with the lid closed, including, but not limited to, a shed,

 structure, mattress, couch, chair, other furniture or appliance.” Id.

 § 56.11(2)(c). The definition excludes “[a] container with a volume of no

 more than 60 gallons used by an individual to hold his or her Personal

 Property.” Id.




                                         16
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29517
                                                                      of of
                                                                         35877 Page ID
                                        #:2953



         Why measure a Bulky Item’s size against a 60-gallon container

 with a lid? One reason is that facilities in the City in which homeless

 people can store personal property hold that property in 60-gallon

 containers with lids. (Req. for Judicial Notice at 11–12.) 2 Another

 reason is that when items are removed from the City’s public areas, it is

 the City’s Bureau of Sanitation does it. L.A. Mun. Code § 56.11(11). In

 Sanitation’s argot—and as defined by both federal and state

 regulations—bulky items are “large items of solid waste such as

 household appliances, furniture, large auto parts, trees, branches,

 stumps, and other oversize wastes whose large size precludes or

 complicates their handling by normal solid wastes collection,

 processing, or disposal methods.” (3 ER 212 ¶ 41.) A normal household

 solid waste container is also a 60-gallon container with a lid. L.A. Mun.

 Code § 66.48(A). Something that doesn’t fit in such a container thus

 “complicates” normal handling, and is therefore bulky.

         For all of the conduct that it prohibits, Section 56.11 prescribes no

 criminal punishment for storing things where they cannot be. The only




 2   The City filed a request for judicial notice along with this brief.

                                         17
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29618
                                                                      of of
                                                                         35877 Page ID
                                        #:2954



 criminal penalties it carries apply to someone who interferes with the

 City’s attempts to enforce the ordinance’s various prohibitions. Id.

 § 56.11(10).

       In addition to its substantive provisions, and also critically for the

 purposes of this case, Section 56.11 has a severability clause. It

 provides that “[i]f any subsection, sentence, clause or phrase of this

 article is for any reason held to be invalid or unconstitutional by a court

 of competent jurisdiction, such decision shall not affect the validity of

 the remaining portions of this ordinance.” Id. § 56.11(12). Further, the

 City Council “would have adopted this section, and each and every

 subsection, sentence, clause and phrase thereof not declared invalid or

 unconstitutional, without regard to whether any portion of the

 ordinance would be subsequently declared invalid or unconstitutional.”

 Id.


       B.     Several unhoused Angelenos, an organization that
              advocates on behalf of the homeless, and a group of
              disgruntled taxpayers sue the City for damages and to
              enjoin its enforcement of various parts of Section
              56.11.

       A group of several unhoused Angelenos sued the City to enjoin

 enforcement of various parts of Section 56.11. (Second Am. Compl.

                                         18
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29719
                                                                      of of
                                                                         35877 Page ID
                                        #:2955



 [Doc. No. 43] ¶¶ 23, 27, 29, 31, 34, 36.) They were joined in the suit by

 Ktown for All—“an unincorporated membership organization” created

 “to form connections between housed and unhoused residents of

 Koreatown”—and the Association for Responsible and Equitable

 Spending—“a membership organization comprised of taxpayers in Los

 Angeles that was founded to ensure that their tax dollars are used to

 promote responsible public spending.” (Id. ¶¶ 38, 44.)3

       The individual Plaintiffs in the case each alleged various injuries

 caused by the City’s enforcement of Section 56.11. The allegations

 ranged from having cleaning supplies removed and discarded as a

 health and safety hazard (id. ¶ 132) to having chairs removed and

 discarded as Bulky Items (id. ¶ 200) to having tents and blankets

 discarded (id. ¶ 163).




 3 Citations are to the Second Amended Complaint rather than to the
 pleadings that were at issue when Plaintiffs moved for a preliminary
 injunction. Plaintiffs amended their pleadings while their motion was
 pending, but the district court found that the amendment did not affect
 the motion. (1 ER 3–4 n.1.) After the City appealed, the district court
 dismissed the Second Amended Complaint in part, and directed
 Plaintiffs to file a Third Amended Complaint. (See 4 ER 514.) There is
 an ongoing dispute in the district court over the two associational
 Plaintiffs’ standing to sue.

                                         19
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29820
                                                                      of of
                                                                         35877 Page ID
                                        #:2956



       Ktown for All alleged both that its unhoused members were

 harmed by the enforcement of Section 56.11 and that it was harmed,

 itself, because it had to devote resources “that it could have spent on

 advocating for shelters and connecting with neighbors” on instead

 “identifying and counteracting the City’s practices.” (Id. ¶ 41.) The

 Association for Responsible and Equitable Spending alleged simply that

 its members advocate “against the use of their dollars to enforce illegal

 laws that harm vulnerable residents of the City;” the Association

 apparently believes that Section 56.11 is such an “illegal law.” (Id.

 ¶ 44.)

       These allegations purportedly give rise to five federal and two

 state law claims for relief. The two claims relevant to this appeal are

 the first—that on its face, Section 56.11(3)(i) violates the Fourth

 Amendment to the United States Constitution by allowing the

 warrantless seizure and destruction of Bulky Items—and the fourth—

 that on its face, Section 56.11(3)(i) violates the Fourteenth

 Amendment’s Due Process Clause by failing to provide adequate process

 before a Bulky Item is seized and destroyed. (Second Am. Comp. ¶¶

 232–38, 255–58.) The individual Plaintiffs sought damages for their

                                         20
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  29921
                                                                      of of
                                                                         35877 Page ID
                                        #:2957



 claims; all Plaintiffs sought declaratory and injunctive relief barring the

 City from enforcing various portions of Section 56.11. (Id. at 60.)


       C.     Plaintiffs move to enjoin the City from enforcing
              Section 56.11(3)(i), which directs that the City “may
              remove” and “may discard” Bulky Items stored in
              public places.

       Plaintiffs then moved to enjoin the City from enforcing Section

 56.11(3)(i). (Prelim. Inj. Mot. [Doc. No. 38].) They supported their

 motion for a preliminary injunction with declarations:

       Two homemade carts belonging to Plaintiff Marquis Ashley were

 seized and discarded as Bulky Items in Mr. Ashley’s presence—and he

 is concerned that a new cart will also be seized and discarded. (4 ER

 467–68 ¶¶ 10–11; 4 ER 471–72.) Plaintiff Pete Diocson Jr. had one dog

 kennel, and then another, removed and discarded as Bulky Items.

 (4 ER 487 ¶¶ 7, 12–15; 4 ER 491, 493.) Rachelle Bettega, an unhoused

 member of Plaintiff Ktown for All, had a bicycle that was missing a

 wheel discarded as a Bulky Item. (4 ER 504–05 ¶¶ 2, 6–7.) She is

 concerned that the City will seize and discard a stackable plastic stand

 in which she keeps various items. (4 ER 506 ¶ 13.) And various Ktown

 for All organizers witnessed the City’s seizure and removal of Bulky


                                         21
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30022
                                                                      of of
                                                                         35877 Page ID
                                        #:2958



 Items during a clean-up, of which they made a video recording. (4 ER

 477–79; 4 ER 482; 4 ER 499 ¶¶ 8–9.) One of them noted that

 monitoring clean-ups, and replacing items that the City removes and

 discards during those clean-ups, taxes the organization’s time and

 resources. (4 ER 500 ¶ 10.)

       Based on that evidence, Plaintiffs argued that they had standing

 to seek an injunction that would prevent the City from enforcing

 Section 56.11(3)(i) as violating, on its face, both the Fourth

 Amendment’s warrant requirement and the Fourteenth Amendment’s

 Due Process Clause.4

       As to the Fourth Amendment, Plaintiffs contended that they were

 likely to succeed on the merits of their claim because Section 56.11(3)(i)

 allows for the seizure of Bulky Items with no warrant, rendering it per

 se unconstitutional unless—according to Plaintiffs—“the seizure and

 summary destruction of property, solely based on the size of the item, is




 4Plaintiffs also raised a procedural due process claim under the
 California Constitution, but both Plaintiffs (Prelim. Inj. Mot. at 12 n.8)
 and the district court (1 ER 24 n.23) left Plaintiffs’ due process
 argument to stand or fall based on Fourteenth Amendment case law
 alone.

                                         22
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30123
                                                                      of of
                                                                         35877 Page ID
                                        #:2959



 reasonable.” (Prelim. Inj. Mot. at 11.) They then asserted that “[t]he

 City cannot identify a warrant exception or constitutional principle that

 allows it to seize and immediately destroy property solely based on its

 size,” and that the immediate destruction of a Bulky Item is therefore

 facially unreasonable. (Id. at 11–12.)

       As to the Fourteenth Amendment, Plaintiffs pointed to authority

 that some form of hearing is required before a person’s property interest

 is destroyed, and argued that Section 56.11(3)(i) allows the combined

 removal and destruction of Bulky Items stored in public areas without

 that procedural requisite. (Id. at 13.) Plaintiffs claimed that was

 tantamount to failing to provide any process whatsoever, and

 consequently that Section 56.11(3)(i) violates the Fourteenth

 Amendment on its face. (Id. at 14.)5




 5 Only the first Winter factor—Plaintiffs’ likelihood of success on the
 merits—is really at issue in this appeal. Winter v. Natural Res. Def.
 Council, Inc., 555 U.S. 7, 24 (2008). If this Court agrees that the
 district court got the law wrong in deciding Plaintiffs’ likelihood of
 success on the merits, then the district court abused its discretion and
 its analysis of the other three factors is largely irrelevant. Garcia v.
 Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc). For that
 reason, this brief does not summarize the district court filings’ approach
 to the remaining Winter factors.

                                         23
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30224
                                                                      of of
                                                                         35877 Page ID
                                        #:2960



       D.     Despite the City’s repeated contention that Section
              56.11(3)(i)’s “may remove” language should be
              analyzed separately from its “may discard” language,
              the district court analyzes them together and enjoins
              the City from enforcing Section 56.11(3)(i) in its
              entirety.

       The City opposed Plaintiffs’ motion. In doing so, it observed that

 while “Plaintiffs speak of ‘seizure and destruction’ as one concept,” they

 are actually “two events” that “must be analyzed separately.” (Prelim.

 Inj. Opp’n [Doc. No. 42] at 15–16.) The City then stated, explicitly, that

 “the Court should evaluate the constitutionality of [Section 56.11(3)(i)’s]

 ‘may remove’ and ‘may discard’ separately.” (Id. at 16.)

       The City argued, as to the Fourth Amendment, that no warrant or

 individualized exception to the warrant requirement is necessary before

 it removes Bulky Items stored in public areas. (Id. at 12.) In fact, the

 City observed, “[t]he Supreme Court has expressly rejected that

 traditional formulation in a variety of contexts, particularly where, as

 here, ‘a Fourth Amendment intrusion serves special governmental

 needs beyond the normal need for law enforcement’ and ‘it is

 impractical to require a warrant or some level of individualized

 suspicion in the particular context.’” (Id.)



                                         24
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30325
                                                                      of of
                                                                         35877 Page ID
                                        #:2961



       Responding to Plaintiffs’ Fourteenth Amendment argument, the

 City pointed out that it was Plaintiffs’ burden to show that Section

 56.11(3)(i) does not “adequately safeguard an individual’s property

 interest” under “any set of conceivable circumstances.” (Id. at 19.) The

 City then observed that due process is a flexible, circumstance-

 dependent concept, and that the type of process due could depend on the

 nature of the seized Bulky Item. (Id. at 20.) It also noted that the risk

 of erroneously depriving someone of something that isn’t actually a

 Bulky Item is low, because the only factors that go in to that decision

 are whether the item fits in a 60-gallon container with the lid closed

 and whether it is in a public area. (Id. at 21.) And, it added, the

 administrative burden on the City of providing additional process would

 be significant. (Id. at 21–22.)

       The district court issued a tentative order that effectively adopted

 Plaintiffs’ positions across the board. (Tentative Order [Doc. No. 54].)

 Despite the City’s argument that the removal and destruction of Bulky

 Items needed to be analyzed separately, the district court began its

 analysis with the statement that “Plaintiffs are likely to succeed on the

 merits of their claim that [Section 56.11(3)(i)] authorizes unreasonable

                                         25
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30426
                                                                      of of
                                                                         35877 Page ID
                                        #:2962



 seizures in violation of the Fourth Amendment by permitting the

 seizure and immediate destruction of Bulky Items.” (Id. at 10, italics

 added.) Throughout its tentative order, the district court continued to

 treat the removal and destruction of Bulky Items as a single question,

 which it answered repeatedly in Plaintiffs’ favor.

       For instance, in deciding whether the Section 56.11(3)(i) violates

 the Fourth Amendment on its face: “The question here is not whether

 the City can ‘limit the size of items that a person can store in a finite

 public space,’ but whether it can seize and destroy items because they

 are of a particular size. The answer to that question is no.” (Id. at 11,

 italics added.) Or in deciding whether the ordinance violates the

 Fourteenth Amendment’s Due Process Clause, again, on its face:

 “Because [Section 56.11(3)(i)] permits the City to remove and

 permanently destroy Bulky Items without any procedural safeguards

 whatever, Plaintiffs are likely to succeed on the merits of their due

 process claim.” (Id. at 15, italics added.)

       The district court did not, however, decide whether either the

 removal or the destruction of Bulky Items would violate the Fourth or

 Fourteenth Amendments. Because whether something can be removed

                                         26
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30527
                                                                      of of
                                                                         35877 Page ID
                                        #:2963



 and whether it can be discarded are two different questions, the City

 objected in writing to the district court’s order on (in part) the grounds

 that it “focuses on the destruction, rather than the removal, of Bulky

 Items.” (Def.’s Objections to Tentative Order [Doc. No. 55] at 5.) The

 City argued, again and explicitly, that “removal and destruction are

 distinct concepts in the ordinance and the law,” and, moreover, that

 Section 56.11 has a severability clause that requires the two be treated

 separately in analyzing Section 56.11(3)(i). (Id.) The district court’s

 tentative order, however, only “notes that the ordinance contains a

 severance provision;” it “does not address whether both removal and

 destruction are unconstitutional in all circumstances, and if not,

 whether severance of the offending clause may be appropriate.” (Id.)

       The district court did not address this objection in its final order,

 which adopted its tentative order materially unchanged. The City

 appealed. (2 ER 36.)




                                         27
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30628
                                                                      of of
                                                                         35877 Page ID
                                        #:2964



                             ISSUES ON APPEAL

       I.     Does the Fourth Amendment’s warrant requirement render

 Section 56.11(3)(i) unconstitutional on its face, or can the City remove

 Bulky Items stored in public areas pursuant to its function as a

 community caretaker?

       II.    Does the Fourteenth Amendment’s Due Process Clause

 likewise or alternatively render Section 56.11(3)(i) unconstitutional on

 its face, or are there are least some cases in which the ordinance

 provides sufficient process for the City to remove Bulky Items stored in

 public areas?

       III.   Was the district court required by Section 56.11’s

 severability clause to sever and analyze separately Section 56.11(3)(i)’s

 “may remove” language and its “may discard” language?

       IV.    Based on Plaintiffs’ evidence and argument, did the district

 court abuse its discretion by issuing as broad an injunction as it did?




                                         28
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30729
                                                                      of of
                                                                         35877 Page ID
                                        #:2965



                          STANDARD OF REVIEW

       A district court’s decision to enter a preliminary injunction is

 reviewed for an abuse of discretion. Garcia v. Google, Inc., 786 F.3d

 733, 739 (9th Cir. 2015) (en banc). That means its legal reasoning is

 reviewed de novo; a legal error is a per se abuse of discretion. Mastro v.

 Rigby, 764 F.3d 1090, 1097 (9th Cir. 2014); United States v. Hinkson,

 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc). The district court’s

 application of the law to the facts is then reviewed deferentially, and is

 subject to reversal only if it “was (1) illogical, (2) implausible, or (3)

 without support in inferences that may be drawn from the facts in the

 record.” Hinkson, 585 F.3d at 1262 (internal quotation marks omitted).

       A party seeking a preliminary injunction must have demonstrated

 four things: (1) a likelihood of success on the merits; (2) a likelihood of

 irreparable injury in the absence of an injunction; (3) that the balance of

 equities tips in the moving party’s favor; and (4) that an injunction is in

 the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S.

 7, 24 (2008). The first factor is the most important; a failure to

 demonstrate a likelihood of success on the merits makes any showing on

 the remaining three factors irrelevant. Google, 786 F.3d at 740.


                                         29
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30830
                                                                      of of
                                                                         35877 Page ID
                                        #:2966



                        SUMMARY OF ARGUMENT

       Both this Court’s jurisprudence and the severability clause in

 Section 56.11 required the district court to consider separately the

 questions (1) whether it is unconstitutional to remove Bulky Items

 stored in public areas and (2) whether it is unconstitutional to

 summarily destroy Bulky Items stored in public areas. Those are two

 very different questions, and they probably have different answers.

       The district court didn’t treat them that way, leading it conclude

 that Plaintiffs have a likelihood of success on the merits under

 circumstances when they almost certainly do not—and thereby to issue

 an overbroad injunction.

       For example, if the question is whether Section 56.11(3)(i) facially

 violates the Fourth Amendment’s warrant requirement by allowing the

 City to remove Bulky Items from public areas, the answer is almost

 certainly “no:” The City’s community caretaking function must allow

 the City, under at least some circumstances, to remove Bulky Items

 stored in public areas—just as the same function would permit the City

 to tow an illegally parked car without getting a warrant first.




                                         30
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  30931
                                                                      of of
                                                                         35877 Page ID
                                        #:2967



       Likewise, if the question is whether Section 56.11(3)(i) facially

 violates the Fourteenth Amendment’s Due Process Clause by allowing

 the City to remove Bulky Items from public areas, the answer again is

 almost certainly “no:” The process due before a temporary deprivation

 of personal property is different than that due before its destruction,

 and likely varies depending on the nature of the property. It is

 exceedingly unlikely that Section 56.11(3)(i) provides insufficient

 process in every instance of removal, as was Plaintiffs’ burden to

 demonstrate in bringing a facial challenge.

       Consequently, whatever the constitutionality of summarily

 destroying Bulky Items, the district court was required at least to sever

 and preserve the portions of Section 56.11(3)(i) dealing with the

 removal of Bulky Items. Any resulting injunction should have been

 fashioned accordingly. The district court’s failure to do that was

 reversible error. This Court should vacate the injunction and return it

 to the district court to fashion properly, anew.




                                         31
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31032
                                                                      of of
                                                                         35877 Page ID
                                        #:2968



                                  ARGUMENT

  I.   Plaintiffs are unlikely to prevail on a facial Fourth
       Amendment challenge to the City’s ability to remove Bulky
       Items from public areas.

       A.      The Fourth Amendment doesn’t require officials to
               get warrants before performing the community
               caretaking function of removing private property
               from public places where it isn’t supposed to be.

       The Fourth Amendment protects “[t]he right of the people to be

 secure in their persons, houses, papers, and effects, against

 unreasonable searches and seizures.” U.S. Const. amend. IV. That

 means the Fourth Amendment permits reasonable searches and

 seizures; indeed, “reasonableness is always the touchstone of Fourth

 Amendment analysis.” Birchfield v. North Dakota, 136 S. Ct. 2160,

 2186 (2016). As a matter of shorthand, it’s sometimes said that this

 amounts to the imposition of a warrant requirement—because whether

 a seizure is reasonable is almost always gauged by whether the officials

 conducting it have a warrant to do so. Illinois v. McArthur, 531 U.S.

 326, 330 (2001); Sandoval v. Cnty. of Sonoma, 912 F.3d 509, 515 (9th

 Cir. 2018).

       Almost always. A warrant functions to vouchsafe the

 reasonableness of the seizure, but it’s the reasonableness, not the

                                         32
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31133
                                                                      of of
                                                                         35877 Page ID
                                        #:2969



 warrant, that’s actually required. McArthur, 531 U.S. at 330;

 Sandoval, 912 F.3d at 515. Thus, “[w]hen faced with special law

 enforcement needs, diminished expectations of privacy, minimal

 intrusions, or the like, the Court has found that certain general, or

 individual, circumstances may render a warrantless search or seizure

 reasonable.” McArthur, 531 U.S. at 330.

       For example, stopping cars briefly at a sobriety checkpoint is a

 seizure, but it isn’t one that requires the officers manning the

 checkpoint to get a warrant. Mich. Dep’t of State Police v. Sitz, 496 U.S.

 444, 450, 455 (1990). Or, if “animal workers in an urban setting

 confront an obviously diseased or ill animal living in foul conditions

 that may be causing or compounding the animal’s suffering, whether a

 bird or a dog or a cat, those workers have the right to seize the animal

 without getting a warrant.” Recchia v. City of L.A. Dep’t of Animal

 Servs., 889 F.3d 553, 559 (9th Cir. 2018).

       And, as more than a few drivers learn, the police don’t need to get

 a warrant to tow a car that’s parked somewhere it shouldn’t be. Their

 authority “to seize and remove from the streets vehicles impeding traffic

 or threatening public safety and convenience is beyond challenge.”

                                         33
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31234
                                                                      of of
                                                                         35877 Page ID
                                        #:2970



 South Dakota v. Opperman, 428 U.S. 364, 369 (1976). Police officers—

 or other government officials—do things like this in discharging a

 community caretaking function. Miranda v. City of Cornelius, 429 F.3d

 858, 864 (9th Cir. 2005). They regularly seize things for reasons “totally

 divorced from the detection, investigation, or acquisition of evidence

 relating to the violation of a criminal statute.” Cady v. Dombrowski,

 413 U.S. 433, 441 (1973).

       This Court’s community-caretaking jurisprudence has dealt

 almost totally with the impoundment of vehicles. Rodriguez v. City of

 San Jose, 930 F.3d 1123, 1137–38 (9th Cir. 2019). That, however, is a

 function of the cases in which the community caretaking exception to

 the Fourth Amendment’s warrant requirement is frequently asserted.

 It is not, in and of itself, a limitation on the exception’s scope.

       Nothing in law or logic limits the non-investigatory function of

 “[r]emoving” things that “impede[] traffic or threaten[] public safety and

 convenience” to removing cars from streets. Opperman, 428 U.S.

 at 369; see, e.g., Caniglia v. Strom, 953 F.3d 112, 122, 130–33 (1st

 Cir. 2020) (without relying on either an exigent circumstances or

 emergency aid exception, seizing firearms from a house); Vargas v. City

                                         34
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31335
                                                                      of of
                                                                         35877 Page ID
                                        #:2971



 of Philadelphia, 783 F.3d 962, 972 (3d Cir. 2015) (briefly seizing people

 “for a non-investigatory purpose and to protect” them “or the

 community at large”); United States v. Miller, 589 F.2d 1117, 1125 (1st

 Cir. 1978) (boarding an improperly moored, and seemingly abandoned,

 boat); see also Carter v. Kirk, 422 F. App’x 752, 752 (10th Cir. 2011)

 (seizing cattle with “a demonstrated propensity” for wandering). It

 would be strange to suggest, for example, that the Fourth Amendment

 distinguishes between the obstruction caused by construction materials

 left on the street for days and a car likewise left on the street for days.

 Or between a car obstructing automobile traffic by blocking the street

 and a car obstructing bicycle traffic by blocking a bicycle path.

       Even a bicycle blocking pedestrian traffic could be removed in an

 act of community caretaking. S.F. Transp. Code § 8.1(a)(11); see also

 Seattle Mun. Code § 16.36.010(E) (police may immediately remove

 boats moored after expiration of a permit). Each of those things

 “impede[s] . . . public safety and convenience,” Opperman, 428 U.S. at

 369, and in no case would their removal be in the course of the

 “detection, investigation, or acquisition of evidence relating to the

 violation of a criminal statute,” Cady, 413 U.S. at 441.

                                         35
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31436
                                                                      of of
                                                                         35877 Page ID
                                        #:2972



       B.     Section 56.11(3)(i), to the extent it allows City officials
              to remove large items stored in public areas, does not
              violate the Fourth Amendment on its face.

       There is no question that the City can, consistently with the

 Fourth Amendment, tow away cars left parked on its highways, streets,

 or alleyways for a long period of time. L.A. Mun. Code, § 80.77(a). So,

 too, can the City remove from its public areas items that (1) are being

 stored there, and (2) are “too large to fit into a 60-gallon container with

 the lid closed.” L.A. Mun. Code §§ 56.11(2)(c), (2)(k), (2)(o), (3)(i). The

 district court erred in concluding that the City violates the Fourth

 Amendment when it does so.

       It isn’t difficult to explain the City’s decision to enact a policy of

 removing Bulky Items stored in public areas, regardless of whether one

 agrees with it: Large things left in public areas tend to obstruct

 passage through those areas, or to monopolize space that is meant to be

 shared by the public as a whole. That’s especially true as those things

 accumulate. (E.g., 2 ER 42; 2 ER 64 ¶ 6; 2 ER 68; 2 ER 76; 2 ER 103;

 2 ER 128, 131, 134, 139, 148, 154, 159, 169, 189, 191, 193, 196.) Faced

 with that problem, “[m]unicipal authorities, as trustees for the public,

 have the duty to keep their communities’ streets open and available for


                                         36
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31537
                                                                      of of
                                                                         35877 Page ID
                                        #:2973



 movement of people and property.” Schneider v. State, 308 U.S. 147,

 160 (1939). They may therefore prevent uses of their public areas that

 are “different in kind and extent from that enjoyed by the general

 public,” and that “dispossess[] the general public” of those public areas.

 St. Louis v. Western Union Tel. Co., 148 U.S. 92, 98–99 (1893); see, e.g.,

 L.A. Mun. Code § 56.08(a) (unlawful to allow a tree to obstruct a street

 or sidewalk); id. § 58.08(e)(1) (unlawful to maintain any obstacle that

 obstructs a street or sidewalk); id. § 56.12(1) (unlawful to place

 anything obstructive on a sidewalk without a permit).

       While no one has a right to store private property in public areas,

 Lavan v. City of L.A., 693 F.3d 1022, 1033 (9th Cir. 2012), the City

 nevertheless—and in recognition of a lamentable reality—allows for

 some items to be stored on its streets and sidewalks. But the City

 places limits on, among other things, the size of those items. When

 items exceeding those limits are stored in public areas, the City

 removes them. Just like the City’s ability to tow cars parked where

 they shouldn’t be, its ability to remove Bulky Items under Section

 56.11(3)(i) is a straightforward exercise of the community caretaking

 function. Opperman, 428 U.S. at 369.

                                         37
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31638
                                                                      of of
                                                                         35877 Page ID
                                        #:2974



       It is true that not every Bulky Item will, at any given moment, be

 obstructive. It is also true (for example) that not every long-dormant

 car will actually obstruct anything. Nonetheless, municipalities

 regularly enact ordinances that provide for towing those cars because of

 their tendency to cause obstructions. E.g., Pasadena Mun. Code

 § 10.40.250; Portland City Code §§ 16.20.170, 16.30.210(A)(11); see

 Seattle Mun. Code §§ 11.14.268, 11.30.040(A)(8) (length of time a car is

 parked is an element that can, in conjunction with other factors like the

 car’s state of repair, lead to towing). For the Fourth Amendment’s sake,

 it doesn’t matter whether every Bulky Item will always cause an

 obstruction. That is because “general . . . circumstances” can render an

 entire program of seizures reasonable (or not) for the Fourth

 Amendment’s purposes. McArthur, 531 U.S. at 330; see, e.g., Sitz, 496

 U.S. at 450–55 (general circumstances render DUI checkpoints

 constitutional); see generally City of Indianapolis v. Edmond, 531 U.S.

 32, 45–46 (2000) (“programmatic purposes may be relevant to the

 validity of Fourth Amendment intrusions undertaken pursuant to a

 general scheme without individualized suspicion”).




                                         38
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31739
                                                                      of of
                                                                         35877 Page ID
                                        #:2975



       Against that backdrop, it is difficult to see how the district court

 concluded that Section 56.11(3)(i) likely violates the Fourth Amendment

 on its face by allowing for the removal of Bulky Items stored in public

 areas: The district court found that there are no circumstances under

 which the Fourth Amendment would allow the City constitutionally to

 rely on Section 56.11(3)(i) to remove Bulky Items. City of Los Angeles v.

 Patel, 135 S. Ct. 2443, 2450–51 (2015). That cannot possibly be correct.

 If it were, the City could not rely on Section 56.11(3)(i) to remove even a

 Bulky Item that is indisputably obstructing—not just tending to

 obstruct—the use of a public area.

       This error can’t be patched over simply by claiming a different

 provision of Section 56.11 will do the same job in a pinch. It doesn’t

 solve the problem to say, for instance, that Section 56.11(3)(d)—which

 allows for the removal of items that obstruct access in violation of the

 Americans with Disabilities Act, and which Plaintiffs haven’t

 challenged—will allow the City to remove any actual obstructions.

 There is, after all, no reason to assume that everything obstructive

 causes an ADA violation. Nor is there a reason to assume that the ADA

 is, or should be, the sole measure by which the City is allowed to decide

                                         39
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31840
                                                                      of of
                                                                         35877 Page ID
                                        #:2976



 whether something placed in a public area is so large as to interfere

 with the public’s use and enjoyment of that area.

       Maybe the district court made the error that it did because it

 wasn’t presented with Cady and Opperman, or told specifically that

 removing Bulky Items from public areas falls squarely within the City’s

 community caretaking function. But the principle underlying those

 cases and the community caretaking function certainly was raised in

 the district court: The City argued that no warrant or individualized

 exception is necessary “where, as here, ‘a Fourth Amendment intrusion

 serves special government needs beyond the normal need for law

 enforcement,’” and “‘it is impractical to require a warrant or some

 individualized level of suspicion in the particular context.’” (Prelim. Inj.

 Opp’n at 12.) For that matter, the City’s argument below was correct.

 Because whether it’s by an exercise of the community caretaking

 function or a general application of the Fourth Amendment’s rule of

 reasonableness, a program of removing private property from the public

 right of way—a place where a person has no right to store it—is not per

 se unconstitutional, as the district court concluded.




                                         40
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  31941
                                                                      of of
                                                                         35877 Page ID
                                        #:2977



       That said, it’s unclear whether the district court would have ruled

 differently, even if presented squarely with Cady and Opperman. It

 essentially said that there were no circumstances under which its

 Fourth Amendment analysis would differ, writing that “whether the

 Court requires a warrant or an exception or employs a reasonableness

 balancing test, the result is the same—Plaintiffs are likely to succeed on

 their Fourth Amendment claim.” (1 ER 19.)

       Why was the district court so definite in that answer? Perhaps

 because it combined two separate questions, insisting on analyzing

 together whether the Fourth Amendment “permit[s] the seizure and

 immediate destruction of Bulky Items without a warrant or pursuant to

 a warrant exception or in a way otherwise consistent with the Supreme

 Court’s precedents.” (1 ER 15, emphasis added.) The community

 caretaking function—or maybe even the Fourth Amendment,

 generally—has nothing to do with the disposition of something after it’s

 seized. See Thompson v. Whitman, 85 U.S. (18 Wall.) 457, 471 (1873)

 (“A seizure is a single act, not a continuous fact”). The community

 caretaking function bears only on the seizure itself. Asking, in one

 question, about the Fourth Amendment viability of both the seizure of a

                                         41
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32042
                                                                      of of
                                                                         35877 Page ID
                                        #:2978



 Bulky Item and of its subsequent destruction was therefore bound to

 yield an error.

       Which is why this Court has lately observed with some frequency

 that whether an item may be seized and what may be done with it

 afterwards are two distinct constitutional questions that must be

 analyzed separately. See Brewster v. Beck, 859 F.3d 1194, 1196–97 (9th

 Cir. 2017) (initial seizure and subsequent impoundment analyzed

 separately); see also Jessop v. City of Fresno, 936 F.3d 937, 943–44 (9th

 Cir. 2019) (M. Smith, J., specially concurring) (Fourth Amendment

 analysis should apply only to the initial seizure of property); Sandoval,

 912 F.3d at 521–22 (Watford, J., concurring) (distinguishing the initial

 seizure of a car from its subsequent treatment). For that matter, the

 district court’s own marginalia suggest that it realized it would reach a

 different conclusion if it separately analyzed (1) the seizure of Bulky

 Items and (2) the destruction of Bulky Items. (1 ER 16 n.15.) It just did

 not take the next step of actually performing those separate analyses.

       Whatever the Constitution ultimately says of the City’s ability to

 destroy Bulky Items stored in its public areas, it seems nigh-impossible

 to contend that the Fourth Amendment prohibits the City—under every

                                         42
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32143
                                                                      of of
                                                                         35877 Page ID
                                        #:2979



 circumstance—from removing Bulky Items from public areas.

 Correspondingly, Plaintiffs did not show that they were likely to

 succeed on the merits of a facial Fourth Amendment challenge to the

 City’s authority to remove Bulky Items from in public areas, and so

 were not entitled to a preliminary injunction on that basis. Google, 786

 F.3d at 739.


 II.   Plaintiffs are unlikely prevail on a facial Fourteenth
       Amendment due process challenge to the City’s ability to
       remove Bulky Items from public areas.

       A.     The Fourteenth Amendment’s Due Process Clause
              generally doesn’t require notice before performing
              community caretaking functions.

       The Fourteenth Amendment’s Due Process Clause also has

 something to say about a government’s ability to seize property. To

 determine whether the property’s owner received due process in a

 seizure, a court considers: (1) “the private interest that will be affected

 by” the seizure; (2) “the risk of an erroneous deprivation of such interest

 through the procedures used, and the probable value, if any, of

 additional or substitute procedural safeguards;” and (3) the

 government’s interest, “including the function involved and the fiscal

 and administrative burdens that the additional or substitute procedural

                                         43
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32244
                                                                      of of
                                                                         35877 Page ID
                                        #:2980



 requirement would entail.” Mathews v. Eldridge, 424 U.S. 319, 335

 (1976). The typical, though not the only, formula by which a

 government addresses these due process concerns is to provide the

 property’s owner with notice of the seizure and an opportunity to

 contest it. Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,

 313 (1950); see Morrissey v. Brewer, 408 U.S. 471, 481 (1972) (“due

 process is flexible and calls for such procedural protections as the

 particular situation demands”).

       Consider, again, the familiar example of towing a car—because it

 is, in important respects, like removing a Bulky Item stored in a public

 area. Cars are ordinarily seen as valuable things; “[a] person’s ability

 to make a living and his access to both the necessities and amenities of

 life may depend upon the availability of an automobile when needed.”

 Stypmann v. City & Cnty. of S.F., 557 F.2d 1338, 1342–43 (9th

 Cir. 1977). Unsurprisingly, “due process protections apply to the

 detention of private automobiles.” Id. at 1342. But that leaves the

 question of “the particular process that is due” when a car is towed. Id.

       Given the circumstances under which cars are ordinarily towed,

 due process doesn’t require the procedural protection of a hearing

                                         44
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32345
                                                                      of of
                                                                         35877 Page ID
                                        #:2981



 beforehand. City of Los Angeles v. David, 538 U.S. 715, 719 (2003);

 Soffer v. City of Costa Mesa, 798 F.2d 361, 363 (9th Cir. 1986). Nor does

 due process necessarily require notice to be given before towing a car.

 Scofield v. City of Hillsborough, 862 F.2d 759, 762–764 (9th Cir. 1988)

 (citing Sutton v. City of Milwaukee, 672 F.2d 644 (7th Cir. 1982)). That

 is because the relative cost to a government of providing notice

 sometimes outweighs the incremental benefit of an additional

 procedural safeguard. See, e.g., Lawton v. Steele, 152 U.S. 133, 141

 (1894) (no judicial proceedings necessary before allowing any person

 who finds an unlawful $15-fishing net to destroy it; the proceedings

 would cost more than a net’s value).

       For example, though it’s a “close” call, notice is required before

 towing a car from the parking lot of a hotel where its owner lives—if the

 problem with the car is that it’s parked in a public place but registered

 as non-operational. Clement v. City of Glendale, 518 F.3d 1090, 1094,

 1095–96 (9th Cir. 2008). The burden to the government of providing

 pre-towing notice to the owner in those circumstances is modest. Id.

 at 1095.




                                         45
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32446
                                                                      of of
                                                                         35877 Page ID
                                        #:2982



       But notice is generally not required when officials exercise the

 community caretaking function to tow a car, as the circumstances that

 justify community caretaking also usually make it impractical to give

 pre-towing notice: The entire point is to remove an obstruction or

 potential obstruction expeditiously from the public right of way.

 Miranda, 429 F.3d at 867; see Sutton, 672 F.2d at 646 (recognizing that

 the particular illegal-parking circumstances that warrant a tow are best

 decided by state and local officials). Even where notice isn’t required

 before a car’s seizure, though, due process entitles the owner of the

 towed car to a post-seizure hearing to contest the tow. Draper v.

 Coombs, 792 F.2d 915, 923 (9th Cir. 1986); see Zinermon v. Burch, 494

 U.S. 113, 128 (1990) (“In some circumstances . . . a postdeprivation

 hearing, or a common-law tort remedy for erroneous deprivation,

 satisfies due process”).

       The same basic framework applies not just to cars, but to any

 property with more than de minimis value—regardless of whose

 property it is. Fuentes v. Shevin, 407 U.S. 67, 90 n.21 (1972); Lavan,

 693 F.3d at 1032.




                                         46
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32547
                                                                      of of
                                                                         35877 Page ID
                                        #:2983



       B.     The removal of Bulky Items under Section 56.11(3)(i)
              does not, on its face, violate the Fourteenth
              Amendment’s Due Process Clause.

       The district court made the same mistake in applying the

 Mathews framework that it did in conducting its Fourth Amendment

 analysis: It failed to distinguish between the removal of property and

 its disposal, effectively asking only whether the City provided sufficient

 process before “permanently destroy[ing]” a Bulky Item. (1 ER 24.)

 But, again, moving something is different from destroying that thing.

 See Logan v. Zimmerman Brush Co., 455 U.S. 422, 434 (1982) (nature of

 requisite process depends on “the length of finality of the deprivation”);

 Schneider v. Cnty. of San Diego, 28 F.3d 89, 92 (9th Cir. 1994) (due

 process principles apply “with particular force” when a “deprivation is

 permanent”). It is doubtful that anyone would contend otherwise.

       Thus, whatever might ultimately be said of the process due before

 the City can discard a Bulky Item that is stored in its public areas, it is

 not the same as the process due before the City can remove such an

 item. The district court did not apply the well-worn Mathews criteria to

 analyze the removal of a Bulky Item from a public area, never mind to

 determine whether Section 56.11(3)(i) always provides insufficient


                                         47
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32648
                                                                      of of
                                                                         35877 Page ID
                                        #:2984



 process before a Bulky Item is removed. United States v. Salerno, 481

 U.S. 739, 751–52 (1987). If the district court had applied the Mathews

 factors, it would have had to consider the following:

       First, there is the nature of the private interest that would be

 affected by a Bulky Item’s removal. That depends on the nature of the

 Bulky Item, but Section 56.11 removes from its ambit certain large

 items that are likely to prove essential, i.e., constructed tents,

 operational bicycles or walkers, and crutches or wheelchairs. L.A. Mun.

 Code § 56.11(2)(c). For while any seizure of property warrants due

 process protections—so long as the property has greater than a de

 minimis value—there is a difference between removing someone’s

 shelter, on the one hand, and removing a broken decorative umbrella

 (2 ER 185–87), a pile of dismantled bicycles (2 ER 193), large couches (2

 ER 127–28), a sidewalk-bound canoe (2 ER 192), or a jacuzzi (2 ER

 105 ¶ 3), on the other hand. See L.A. Mun. Code § 56.11(3)(i)

 (additional notice is provided before removing a Bulky Item used as a

 shelter); compare Clement, 518 F.3d at 1094 (“close call” whether towing

 a car that is registered as non-operational car requires notice, given the

 diminished property interest in a car that cannot be driven publicly)

                                         48
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32749
                                                                      of of
                                                                         35877 Page ID
                                        #:2985



 with Lone Star Sec. & Video v. City of L.A., 584 F.3d 1232, 1238–39 (9th

 Cir. 2009) (no notice required before towing trailers that are both

 frequently illegally parked and used for advertising, rather than

 transportation).

       Second, as far as notice is concerned, all Angelenos have notice

 that they cannot store in public areas items that exceed the size of a 60-

 gallon container with its lid closed. The ordinance itself tells them that

 much, just as the existence of a 72-hour parking limit provides the

 requisite notice that a car can’t be left in one place for more than three

 days. United States v. Locke, 471 U.S. 84, 108 (1985); Lone Star Sec. &

 Video, 584 F.3d at 1237; see, e.g., Sackman v. City of L.A., 677 F. App’x

 365, 366 (9th Cir. 2017) (ordinance itself provides requisite notice of 72-

 hour parking limit before towing).

       Additionally, there are signs posted permanently in some parts of

 the City to give further notice, (3 ER 213 ¶ 45; e.g., 3 ER 461), and the

 City regularly provides advance notice with temporary signs before it

 cleans up a public area (e.g., 3 ER 250, 266, 306, 378, 379). On top of

 that, if the owners of Bulky Items are present when their items are

 seized, the owners’ presence gives them notice of the City’s action: They

                                         49
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32850
                                                                      of of
                                                                         35877 Page ID
                                        #:2986



 know what was taken and by whom, and can ask for an explanation of

 why (e.g., 4 ER 487 ¶ 12). See City of W. Covina v. Perkins, 525 U.S.

 234, 241 (1999) (notice of seizure provided so that the property’s owner

 has a “means of ascertaining who was responsible for the loss”); see, e.g.,

 Lone Star Sec. & Video, 584 F.3d at 1239 (no need for notice; “[w]hen a

 trailer disappears, Lone Star knows that it has been towed”).

       Every seizure at issue in these preliminary injunction proceedings

 was of an attended item—and most were made during street clean-ups

 of which notice was posted well in advance. (See 4 ER 467 ¶¶ 8–9 [Mr.

 Ashley was present for clean-up, but “did not see” notices]; 3 ER 208

 ¶¶ 28–29 [notice posted two days in advance of the clean-up Mr. Ashley

 referenced]; 3 ER 379 [a notice posted before the same clean-up]; 4 ER

 487 ¶ 8 [Mr. Diocson was present for the clean-up, and had seen posted

 notices in advance]; 4 ER 504–05 ¶¶ 5–7 [Ms. Bettega present for the

 clean-up].) Consequently, assuming for argument’s sake that Section

 56.11(3)(i) itself doesn’t provide everyone with adequate notice that

 Bulky Items will be removed from public areas, at least some Bulky

 Item owners have notice when their items are removed. Cf. Lone Star




                                         50
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  32951
                                                                      of of
                                                                         35877 Page ID
                                        #:2987



 Sec. & Video, 584 F.3d at 1239 (owner of seized property may be on

 sufficient notice even if not given individualized, pre-removal notice).

       Third, there is the question what would be gained by additional

 procedural protections, and at what cost to the City. Additional

 protections typically justify themselves, and add value in excess of their

 cost, when there is a high risk that an ordinance will be applied

 erroneously without them. Scofield, 862 F.2d at 764; Sutton, 672 F.2d

 at 646. There is little risk of erroneous deprivation here, because the

 City must ascertain only (1) whether an item is being stored in a public

 area; and (2) whether the item would fit in a 60-gallon container with

 the lid closed. Section 56.11 even lists examples of common Bulky

 Items, like mattresses, couches, and chairs. L.A. Mun. Code

 § 56.11(2)(c). And if the analysis is only of the risk of erroneous

 removal, rather than the risk of erroneous destruction, the balance tips

 further against requiring additional pre-removal process. Cf. Gilbert v.

 Homar, 520 U.S. 924, 932–34 (1997) (distinguishing between suspended

 from a job and being fired from it in deciding what pre-deprivation

 process is due).




                                         51
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33052
                                                                      of of
                                                                         35877 Page ID
                                        #:2988



       This was how the district court should have treated the due

 process question in the first instance. Plaintiffs should have given it

 the evidence and argument necessary to do so. Instead, Plaintiffs

 treated the seizure and destruction of Bulky Items together (Prelim. Inj.

 Mot. at 13–14), argued that the destruction was accomplished without

 any process at all (id.), and then—when the City pointed out the

 constitutional difference between seizure and destruction—Plaintiffs

 devoted all of a footnote to shifting the burden improperly to the City to

 “articulate[] a constitutionally permissible justification for either

 seizing or destroying items based solely on their size” (Prelim. Inj. Reply

 [Doc. No. 48] at 6 n.8).

       No. To demonstrate the required likelihood of success on the

 merits, the burden was Plaintiffs’ to show that: (1) in every instance (2)

 Section 56.11(3)(i) does not provide the requisite procedural

 safeguards—this is not a substantive due process challenge—for either

 (3) seizing or (4) subsequently destroying Bulky Items. See Salerno, 481

 U.S. at 745 (burden is on the party bringing a facial challenge to show

 “that no set of circumstances exists under which” the challenged

 measure would be constitutional); Google, 786 F.3d at 740 (burden is

                                         52
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33153
                                                                      of of
                                                                         35877 Page ID
                                        #:2989



 always on the party seeking a preliminary injunction to prove likelihood

 of success on the merits).

       Meanwhile, the district court appeared at least to recognize that

 removing and discarding an item are two different things, requiring

 different quanta of process. But it subsequently declined, again, to

 perform the separate analyses. That is, the district court implicitly

 recognized a distinction between the removal and destruction of items

 when it observed that various unchallenged provisions of Section 56.11

 allow for the no-notice removal of items stored in public areas. (1

 ER 30.) For instance, there has been no challenge to the City’s ability

 to remove items stored “within ten feet of any operational and utilizable

 entrance, exit, driveway or loading dock.” L.A. Mun. Code § 56.11(3)(e).

 The district court then stated that by enjoining the City from applying

 the Bulky Items provision in its entirety, it was “merely requir[ing] the

 City to treat Bulky Items like every other item stored in public areas,

 permitting removal in a number of circumstances, including when items

 are unattended, blocking the sidewalk, or a threat to health and safety.”

 (1 ER 30.)




                                         53
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33254
                                                                      of of
                                                                         35877 Page ID
                                        #:2990



       The district court did not accurately describe its own order, which

 certainly does not require the City “to treat Bulky Items like every

 other item stored in public areas.” An injunction requiring the City to

 treat Bulky Items like items blocking a loading dock, for example,

 would not bar the City from removing Bulky Items without notice—as

 the district court’s injunction does. Such an injunction would instead

 allow the City to remove, but prevent the City from destroying, Bulky

 Items without providing further process. That is the outcome a

 separate analysis of removal and destruction might have yielded. And

 if the district court intended to do as it said, and to conform the City’s

 ability to handle Bulky Items to its ability to handle other kinds of

 obstructive items, that is the injunction it should have entered.


III.   A presumption in favor of severability meant that the
       district court should have considered the portion of
       Section 56.11(3)(i) that allows the City to remove Bulky
       Items separately from that which allows the City to discard
       those items.

       The district court’s error in failing to evaluate the

 constitutionality of the seizure of Bulky Items separately from their

 summary destruction is compounded by the fact that Section 56.11’s

 severability clause commanded those separate analyses. Sam Francis

                                         54
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33355
                                                                      of of
                                                                         35877 Page ID
                                        #:2991



 Found. v. Christies, Inc., 784 F.3d 1320, 1327 (9th Cir. 2015) (en banc);

 see Ayotte v. Planned Parenthood, 546 U.S. 320, 328 (2000) (“when

 confronting a constitutional flaw in a statute, we try to limit the

 solution to the problem”). “[C]ourts must respect the laws made by

 legislatures and, therefore, should avoid nullifying an entire statute

 when only a portion is”—arguably—“invalid.” Vivid Entm’t, LLC v.

 Fielding, 774 F.3d 566, 573–74 (9th Cir. 2014). “The need for deference

 and restraint in severing a state or local enactment is all the more acute

 because of our respect for federalism and local control.” Id. at 574.

       In deciding whether to sever one provision from another, the

 district court should have looked first for a severability clause; if one

 exists, there is a presumption that an ordinance’s terms are severable.

 Sam Francis Found., 784 F.3d at 1326. Section 56.11 has a severability

 clause. L.A. Mun. Code § 56.11(12). That provision allows a court to

 sever not just “any subsection,” of the ordinance, but also “any sentence,

 clause or phrase” that is “for any reason held to be invalid or

 unconstitutional.” L.A. Mun. Code § 56.11(12). The City Council thus

 expressly indicated that a court could strike from Section 56.11(3)(i) the




                                         55
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33456
                                                                      of of
                                                                         35877 Page ID
                                        #:2992



 phrases “and may discard” or “may discard” while retaining the phrase

 “may remove.”

       Moreover, if a court struck the “discard” phrases from Section

 56.11(3)(i), the ordinance would still make sense—"grammatically,

 functionally, and volitionally.” Sam Francis Found., 784 F.3d at 1325

 (internal quotation marks omitted). With the “discard” phrases excised,

 Section 56.11(3)(i) still works grammatically: “Without prior notice, the

 City may remove . . . any Bulky Item . . . . For any Bulky Item that is

 designed to be used as a shelter . . . with pre-removal notice . . . the City

 may remove . . . the Bulky Item . . . . If the Bulky Item violates

 subsection 3.(d)-(h) herein, even if it is designed to be used as a shelter,

 without prior notice, the City may remove . . . the Bulky Item.” L.A.

 Mun. Code § 56.11(3)(i). 6

       Likewise, the provision is still functional. It “has a reduced scope,

 of course,” but “it is complete, has coherent functionality, and does not




 6Removing the “discard” phrase from the last sentence of
 Section 56.11(3)(i) doesn’t prevent the City from discarding Bulky Items
 that are both used as shelters and are either health and safety hazards
 or contraband; Sections 56.11(3)(g) and (h) themselves do the work of
 allowing those items to be discarded summarily.

                                         56
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33557
                                                                      of of
                                                                         35877 Page ID
                                        #:2993



 conflict with any of the [Section’s] other provisions.” Sam Francis

 Found., 784 F.3d at 1326.

       And it is still volitionally sensible, too—that is to say, the City

 Council likely would have adopted Section 56.11(3)(i) even without the

 “discard” phrases. The best evidence of whether the City Council would

 have done so is that the ordinance’s severability provision says as much:

 “The City Council hereby declares that it would have adopted this

 section, and each sentence, clause and phrase thereof not declared

 invalid or unconstitutional, without regard to whether any portion of

 the ordinance would be subsequently declared invalid or

 unconstitutional.” L.A. Mun. Code § 56.11(12); see Sam Francis Found.,

 784 F.3d at 1327 (that a legislature said “expressly” that it would have

 enacted a measure without a severed provision is “perhaps” the “most

 telling[]” evidence it would have done so).

       The only countervailing evidence of whether Section 56.11(3)(i)

 would make sense volitionally without the “discard” phrases is the fact

 that the City lacks capacity to store Bulky Items. (3 ER 215 ¶ 50.) This

 means that the City will likely be forced, at least temporarily, to cease

 removing Bulky Items qua Bulky Items—even under a properly drawn,

                                         57
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33658
                                                                      of of
                                                                         35877 Page ID
                                        #:2994



 narrower injunction. But there is a difference between having to stop

 enforcing a statutory provision as a matter of resource allocation, which

 can change based on all kinds of circumstances, and having to stop

 enforcing it as a matter of the provision’s constitutionality.

       With every factor thus supporting the presumption of severability,

 it is a mystery that the district court did not appear even to consider

 severing the ordinance’s “discard” phrases. It was also an error of law.


IV.    Plaintiffs did not satisfy the first prerequisite for getting
       the injunction that they got. The district court abused its
       discretion in entering it.

       Federal courts should be especially cautious about the breadth of

 injunctions they enter against government entities seeking to enforce

 duly enacted laws. Vivid Entm’t, 774 F.3d at 574. To get an injunction

 barring the City both from removing and from discarding Bulky Items

 stored in public areas, Plaintiffs were required first to demonstrate a

 likelihood of success on their claims that both removing and summarily

 destroying those items always violates either the Fourth or Fourteenth

 Amendment (or both). Whatever Plaintiffs demonstrated as to the

 summary destruction of Bulky Items, it should by now be clear that

 they failed to demonstrate a likelihood of success on their facial

                                         58
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33759
                                                                      of of
                                                                         35877 Page ID
                                        #:2995



 challenges to the constitutionality of removing Bulky Items from public

 areas.

       Plaintiffs’ failure to meet this, the first Winter factor, is by itself

 sufficient to show that issuing such a broad injunction was an abuse of

 the district court’s discretion. Google, 786 F.3d at 740. It also suggests

 other problems with the district court’s analysis of the other Winter

 factors. For instance, there is—or should be—a significant difference in

 the balance of equities supporting the injunction (or not supporting the

 injunction) depending on whether the harm to Plaintiffs is the removal

 of Bulky Items or the summary destruction of Bulky Items. (See 1

 ER 26, 30 [framing and balancing the harm to Plaintiffs in the context

 of permanent deprivation of belongings].) That is true of harm both to

 the individual Plaintiffs and to Ktown for All—since it is “the

 destruction of people’s belongings” that resulted in it having to devote

 organizational resources “to replace more items for their neighbors than

 they would otherwise have to replace.” (Prelim. Inj. Mot. at 17, italics

 added.)

       In the end, had the district court separately considered the two

 constitutional questions at issue here, it could have made a narrower

                                         59
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33860
                                                                      of of
                                                                         35877 Page ID
                                        #:2996



 constitutional ruling and crafted a narrower injunction—one addressing

 only the summary destruction of Bulky Items. The broad injunction

 that the district court entered instead should be vacated with

 instructions to issue an order that preserves the City’s ability to seize

 Bulky Items under Section 56.11(3)(i).


                                 CONCLUSION

       This Court should vacate the district court’s injunction and

 remand with instructions that it enjoin the City at most from

 summarily destroying (1) Bulky Items of (2) greater than de minimis

 value that (3) are seized pursuant to Section 56.11(3)(i). The remainder

 of the district court’s injunction, addressing the ordinance’s

 interference-with-enforcement provision and the City’s ability to post

 notices of the ordinance’s applicability, should be modified accordingly.

       Respectfully submitted,

 Dated: June 26, 2020                  CITY OF LOS ANGELES
                                               Michael N. Feuer
                                               Kathleen A. Kenealy
                                               Scott Marcus
                                               Blithe S. Bock
                                               Jonathan H. Eisenman
                                               s/ Jonathan H. Eisenman
                                               Jonathan H. Eisenman

                                         60
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  33961
                                                                      of of
                                                                         35877 Page ID
                                        #:2997



                     012345ÿ738347ÿ9 0 3ÿ ÿ8 487ÿ
                               ÿ34ÿ1213ÿ92 9023
                     ÿÿ9ÿÿ9ÿÿ
       !"#$%&#'(!"ÿ*($ÿ#+'"ÿ*($,-ÿ+##.-//0001&231%"&(%$#"14(5/*($,"/*($,67'!"#$%&#'(!"1.8*
 9:ÿ9ÿ9ÿ1;<=>
        ?ÿABÿCDEÿACCFGHEIÿFGÿJEKLMGENGEJEHCEOÿNAGCIPÿ
        3:ÿ<ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿQRSÿETUKVOWHXÿCDEÿWCEBJÿETEBNCEOÿ
 YIÿZEOPÿ[Pÿ\NNPÿ]Pÿ^_`LaPÿbDEÿYGWELcJÿCINEÿJWdEÿAHOÿCINELAUEÿUFBNKIÿeWCDÿZEOPÿ[Pÿ
 \NNPÿ]Pÿ^_`Aa`faÿAHOÿ̀gaPÿ
        ?ÿUEGCWLIÿCDACÿCDWJÿYGWELÿh"iji&#ÿ(!jkÿ(!ilm
    UFBNKWEJÿeWCDÿCDEÿeFGOÿKWBWCÿFLÿnWGPÿ[Pÿ^_MoP
    WJÿAÿpÿYGWELÿAHOÿUFBNKWEJÿeWCDÿCDEÿeFGOÿKWBWCÿFLÿnWGPÿ[Pÿ_qPoMoP
    WJÿAHÿ;ÿYGWELÿAHOÿUFBNKWEJÿeWCDÿCDEÿeFGOÿKWBWCÿFLÿZEOPÿ[Pÿ\NNPÿ]Pÿÿÿ
    _r`Aa`faSÿnWGPÿ[Pÿ_rM_`Ua`_aSÿFGÿnWGPÿ[Pÿ_rM_`Ua`^aP
    WJÿLFGÿAÿR:ÿsÿUAJEÿAHOÿUFBNKWEJÿeWCDÿCDEÿeFGOÿKWBWCÿFLÿnWGPÿ[Pÿ^_MtP
    UFBNKWEJÿeWCDÿCDEÿKFHXEGÿKEHXCDÿKWBWCÿNEGBWCCEOÿYIÿnWGPÿ[Pÿ^_M_`YaÿYEUAVJEÿ
    h"iji&#ÿ(!jkÿ(!il-
          WCÿWJÿAÿuFWHCÿYGWELÿJVYBWCCEOÿYIÿJENAGACEKIÿGENGEJEHCEOÿNAGCWEJvÿ
          AÿNAGCIÿFGÿNAGCWEJÿAGEÿLWKWHXÿAÿJWHXKEÿYGWELÿWHÿGEJNFHJEÿCFÿBVKCWNKEÿYGWELJvÿFG
          AÿNAGCIÿFGÿNAGCWEJÿAGEÿLWKWHXÿAÿJWHXKEÿYGWELÿWHÿGEJNFHJEÿCFÿAÿKFHXEGÿuFWHCÿYGWELP
    UFBNKWEJÿeWCDÿCDEÿKEHXCDÿKWBWCÿOEJWXHACEOÿYIÿUFVGCÿFGOEGÿOACEOÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿP
    WJÿAUUFBNAHWEOÿYIÿAÿBFCWFHÿCFÿLWKEÿAÿKFHXEGÿYGWELÿNVGJVAHCÿCFÿnWGPÿ[Pÿ^_M_`AaP
 7w;ÿÿ                                      5
 h%"iÿxJyzCINEOÿHABE{|ÿ#(ÿ"'4!ÿiji&#$(!'&2jjk}*'ji8ÿ8(&%,i!#"l
                   ~ii82&ÿ($ÿ%i"#'(!"ÿ2(%#ÿ#+'"ÿ*($,ÿ,2'jÿ%"ÿ2#ÿ*($,"&231%"&(%$#"14(5
  ÿ                                                                                        i51ÿ/6/67
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34062
                                                                      of of
                                                                         35877 Page ID
                                        #:2998




                                  ADDENDUM

                       L.A. Municipal Code Sections




                                         58
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34163
                                                                      of of
                                                                         35877 Page ID
                                        #:2999


                       Official City of Los Angeles Municipal Code (TM)

 SEC. 56.08. SIDEWALKS – STREETS – OBSTRUCTIONS.

        (a)     No person owning, leasing, occupying, having charge or control of any lot or
 premises, shall allow, keep or maintain any tree, bush or vegetation growing upon any lot or
 premises abutting any street or sidewalk or upon any street or sidewalk so that the limbs, twigs,
 leaves or parts of such tree, bush or vegetation interfere with or obstruct the free passage of
 pedestrians or vehicles along or upon said streets or sidewalks.

        (b)     Trees or bushes greater than fifteen feet in height growing in or upon any
 premises or sidewalk shall be deemed to interfere with and obstruct the free passage of
 pedestrians or vehicles upon said streets and sidewalks within the meaning of this section unless
 the lower limbs, twigs or leaves of such trees or bushes are kept removed at all times so as to
 have a minimum clearance of:

              1.      13 feet 6 inches over that portion of State highways and major streets
        improved, designed or ordinarily used for vehicular traffic;

               2.      11 feet over that portion of local streets improved, designed, or ordinarily
        used for vehicular traffic;

              3.     9 feet over the sidewalk and parkway area of all streets. (Amended by
        Ord. No. 106,987, Eff. 3/24/56.)

        (c)      No person having charge or control of any lot or premises shall allow any soil,
 rubbish, trash, garden refuse, tree trimmings, ashes, tin cans or other waste or refuse to remain
 upon any sidewalk, parkway, or in or upon any street abutting on or adjacent to such lot or
 premises, or which will interfere with or obstruct the free passage of pedestrians or vehicles
 along any such street, sidewalk or parkway. (Amended by Ord. No. 123,979, Eff. 4/20/63.)

         (d)    No person having charge or control of any lot, building, or premises, shall clean
 or sweep any dirt, rubbish or refuse from any sidewalk into the street; provided that nothing
 contained in this section shall prevent such person from cleaning or sweeping any dirt, rubbish,
 or refuse from any sidewalk and disposing of the same on or in said lot, building or premises,
 where such disposition does not create a nuisance and is not prohibited by any other ordinance.
 (Amended by Ord. No. 148,466, Eff. 7/29/76.)

        (e)    (Amended by Ord. No. 128,577, Eff. 11/14/64.)

              1.      No person having charge or control of any lot or premises, either as
        owner, lessee, tenant, builder, contractor, housemover, or otherwise, shall construct,


                                American Legal Publishing Corp.                                  1
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34264
                                                                      of of
                                                                         35877 Page ID
                                        #:3000


                        Official City of Los Angeles Municipal Code (TM)

        deposit or maintain any structure, building, rock, brick, broken concrete, stepping stones,
        sprinkler heads or any obstacle of any nature whatsoever in or upon any street, sidewalk
        or parkway abutting on or adjacent to such lot or premises or which will interfere with
        the free passage of pedestrians or vehicles along such street, sidewalk or parkway.

                2.     The provisions of this section shall not apply to sprinkler heads or bricks
        in tree wells which are properly maintained on grade with the surface of the sidewalk or
        parkway in which they are located.

               3.     The Board of Public Works may grant deviations or modifications of this
        subsection, upon written application therefor, so as to permit the installation and
        maintenance of bricks, stepping stones and similar walking surfaces in parkways, on
        grade with the surface thereof, whenever it is determined that the following conditions
        exist:

                       a.     That the deviation or modification requested arises from unusual or
                extraordinary physical conditions, and is necessary to permit the proper and
                lawful development and use of the applicant’s property;

                        b.     That the granting of the deviation or modification requested will
                not be contrary to the public safety, convenience, and general welfare;

                       c.      That the granting of the deviation or modification will not
                adversely affect the rights of adjacent property owners or tenants.

         (f)    No person shall excavate on any land sufficiently close to the property line to
 endanger any adjoining street, sidewalk, alley, or other public property, without supporting and
 protecting such street, sidewalk, alley, or other public property from settling, cracking, or other
 damage which might result from such excavation.

        (g)     Any person having charge or control of any lot or premises who violates the
 provisions of Subsections (a) or (c) shall be subject to administrative penalties as set forth in
 Subsection (h). (Added by Ord. No. 182,778, Eff. 12/16/13.)

         (h)      The first violation of Subsections (a) or (c) in a calendar year is subject to a
 warning or an administrative monetary penalty not to exceed $50.00. Subsequent violations in
 the same calendar year will result in a second penalty not to exceed $100.00 for the second
 violation after receiving the initial $50.00 penalty. The penalty for the third administrative
 violation in a calendar year is $150.00. More than three administrative fines in one calendar year
 shall result in the violation being prosecuted as a misdemeanor and the violator shall be subject


                                 American Legal Publishing Corp.                                  2
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34365
                                                                      of of
                                                                         35877 Page ID
                                        #:3001


                            Official City of Los Angeles Municipal Code (TM)

 to all penalties applicable to criminal violations. The Bureau of Street Services is authorized to
 assess a processing fee established by the Board of Public Works for all citations with an
 administrative monetary penalty. All non-criminal enforcement actions are subject to the
 administrative hearing process as mandated by California Government Code Section 53069.4.
 (Added by Ord. No. 182,778, Eff. 12/16/13.)

         (i)     Any person who receives a written notice or administrative monetary penalty
 pursuant to this section may request an administrative review of the accuracy of the
 determination or the propriety of any fine issued by filing a written notice of appeal with the
 Board of Public Works no later than 30 days after receipt of a written notice or fine, as
 applicable. The notice of appeal must include all facts supporting the appeal and any supporting
 documentation, including copies of all photos, statements and other documents that the appellant
 wishes to be considered in connection with the appeal. The appeal shall be heard by the Board
 of Public Works. The Board of Public Works shall conduct a publicly noticed hearing
 concerning the appeal within 45 days from the date that the notice of appeal is filed, or on a later
 date if agreed upon by the appellant and the Board of Public Works, and shall give the appellant
 at least 10 days prior written notice of the date of the hearing. The Board of Public Works may
 sustain, rescind, or modify the written notice or fine, as applicable. The Board of Public Works
 shall have the power to waive any portion of the fine in a manner consistent with its decision.
 The decision of the Board of Public Works shall be final and effective on the date the decision is
 rendered. (Added by Ord. No. 182,778, Eff. 12/16/13.)

         An Ordinance prohibiting obstruction of streets or sidewalks is valid.
         In re Bodkin (1948), 86 Cal. App. 2d 208.

          The public is entitled to free and unobstructed use of entire streets and sidewalks for purposes of travel
 subject only to reasonable and proper control of the municipality.
          People v. Amdur (1954) 123 Cal. App. 2d Supp. 951.



 SEC. 56.11. STORAGE OF PERSONAL PROPERTY.
       (Amended by Ord. No. 184,182, Eff. 4/11/16.)

        1.      Declaration of Legislative Intent - Purpose. The City enacts this section to
 balance the needs of the residents and public at large to access clean and sanitary public areas
 consistent with the intended uses for the public areas with the needs of the individuals, who have
 no other alternatives for the storage of personal property, to retain access to a limited amount of
 personal property in public areas. On the one hand, the unauthorized use of public areas for the
 storage of unlimited amounts of personal property interferes with the rights of other members of
 the public to use public areas for their intended purposes and can create a public health or safety


                                      American Legal Publishing Corp.                                             3
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34466
                                                                      of of
                                                                         35877 Page ID
                                        #:3002


                        Official City of Los Angeles Municipal Code (TM)

 hazard that adversely affects those who use public areas. On the other hand, the City's large and
 vulnerable homeless population needs access to a manageable amount of essential property for
 their personal use and well-being. This section attempts to balance the needs of all of the City's
 residents.

        2.      Definitions. The definitions contained in this subsection shall govern the
 construction, meaning and application of words and phrases used in this section.

               (a)    "Alley" means any Highway having a Roadway not exceeding 25 feet in
        width which is primarily for access to the rear or side entrances of abutting property.

               (b)      "Bikeway" means all facilities that provide primarily for, and promote,
        bicycle travel.

                 (c)    "Bulky Item" means any item, with the exception of a constructed Tent,
        operational bicycle or operational walker, crutch or wheelchair, that is too large to fit into
        a 60-gallon container with the lid closed, including, but not limited to, a shed, structure,
        mattress, couch, chair, other furniture or appliance. A container with a volume of no
        more than 60 gallons used by an individual to hold his or her Personal Property shall not
        in itself be considered a Bulky Item.

              (d)     "City Employee" means any full or part-time employee of the City of Los
        Angeles or a contractor retained by the City for the purpose of implementing this Section.

              (e)     "Essential Personal Property" means any and all Personal Property that
        cumulatively is less than two cubic feet in volume, which, by way of example, is the
        amount of property capable of being carried within a backpack.

                (f)     "Excess Personal Property" means any and all Personal Property that
        cumulatively exceeds the amount of property that could fit in a 60-gallon container with
        the lid closed.

               (g)     "Highway" means a way or place of whatever nature, publicly maintained
        and open to the use of the public for purposes of vehicular travel.

               (h)     "Parkway" means the area of the Street between the back of the curb and
        the Sidewalk that typically is planted and landscaped.

                (i)    "Person" means any individual.



                                 American Legal Publishing Corp.                                    4
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34567
                                                                      of of
                                                                         35877 Page ID
                                        #:3003


                      Official City of Los Angeles Municipal Code (TM)

              (j)      "Personal Property" means any tangible property, and includes, but is
       not limited to, goods, materials, merchandise, Tents, tarpaulins, bedding, sleeping bags,
       hammocks, personal items such as household items, luggage, backpacks, clothing,
       documents and medication.

              (k)     "Public Area" or "Public Areas" means all property that is owned,
       managed or maintained by the City, except property under the jurisdiction of the
       Department of Recreation and Parks which is governed by Los Angeles Municipal Code
       Section 63.44, and shall include, but not be limited to, any Street, medial strip, space,
       ground, building or structure.

              (l)     "Roadway" means that portion of a Highway improved, designed or
       ordinarily used for vehicular travel.

              (m)     "Sidewalk" means that portion of a Highway, other than the Roadway, set
       apart by curbs, barriers, markings or other delineation, for pedestrian travel.

              (n)     "Storage Facility" means any facility, whether operated by a public,
       non-profit or private provider, which allows and has capacity for voluntary storage, free
       of charge, for a homeless person to store Personal Property up to the equivalent of the
       amount of property that would fit into a single 60-gallon container with the lid closed.

               (o)     "Store", "Stored", "Storing" or "Storage" means to put Personal Property
       aside or accumulate for use when needed, to put for safekeeping, and/or to place or leave
       in a Public Area. Moving Personal Property to another location in a Public Area or
       returning Personal Property to the same block on a daily or regular basis shall be
       considered Storing and shall not be considered to be removing the Personal Property
       from a Public Area. This definition shall not include any Personal Property that, pursuant
       to statute, ordinance, permit, regulation or other authorization by the City or state, is
       Stored with the permission of the City or state on real property that is owned or
       controlled by the City.

              (p)     "Street" includes every Highway, avenue, lane, Alley, court, place,
       square, Sidewalk, Parkway, curbs, Bikeway or other public way in this City which has
       been or may hereafter be dedicated and open to public use, or such other public property
       so designated in any law of this state.

               (q)     "Tent" means a collapsible shelter made of fabric such as nylon or canvas
       or a tarp stretched and sustained by supports, which is not open on all sides and which
       hinders an unobstructed view behind or into the area surrounded by the fabric. In order


                               American Legal Publishing Corp.                                 5
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34668
                                                                      of of
                                                                         35877 Page ID
                                        #:3004


                      Official City of Los Angeles Municipal Code (TM)

       to qualify as a Tent for purposes of this subsection, a Tent, when deconstructed, must be
       able to fit within a 60-gallon container with the lid closed.

               (r)   "Unattended" means no Person is present with the Personal Property who
       asserts or claims ownership over the Personal Property. Conversely, property is
       considered "Attended" if a Person is present with the Personal Property and the Person
       claims ownership over the Personal Property.

       3.     Regulation and Impoundment of Stored Personal Property; Discard of
 Certain Stored Personal Property.

               (a)     No Person shall Store any Unattended Personal Property in a Public Area.
       With pre-removal notice as specified in Subsection 4.(a), the City may impound any
       Unattended Personal Property in a Public Area, regardless of volume. Post-removal
       notice shall be provided as set forth in Subsection 4.(b), below.

               (b)    No Person shall Store any Attended Excess Personal Property in a Public
       Area. With pre-removal notice as specified in Subsection 4.(a), the City may impound
       any Attended Excess Personal Property Stored in a Public Area. Post-removal notice
       shall be provided as set forth in Subsection 4.(b), below.

              (c)     No Person shall Store any Personal Property in a Public Area in such a
       manner as to obstruct City operations, including a Street or Sidewalk maintenance or
       cleaning. Without prior notice, the City may temporarily move Personal Property,
       whether Attended or Unattended, which is obstructing City operations in a Public Area,
       including a Street or Sidewalk maintenance or cleaning, during the time necessary to
       conduct the City operations. The City also may impound Personal Property that is
       obstructing City operations in a Public Area, pursuant to Subsection 3.(a) or 3.(b).

               (d)    No Person shall Store any Personal Property in a Public Area in such a
       manner that it does not allow for passage as required by the Americans with Disabilities
       Act of 1990, Pub. L. No. 101-336, 104 Stat. 328 (1990), as amended from time to time
       (ADA). Without prior notice, the City may move and may immediately impound any
       Personal Property, whether Attended or Unattended, Stored in a Public Area in such a
       manner that it does not allow for passage as required by the ADA. Post-removal notice
       shall be provided as set forth in Subsection 4.(b), below.

              (e)     No Person shall Store any Personal Property within ten feet of any
       operational and utilizable entrance, exit, driveway or loading dock. Without prior notice,
       the City may move and may immediately impound any Personal Property, whether


                               American Legal Publishing Corp.                                 6
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34769
                                                                      of of
                                                                         35877 Page ID
                                        #:3005


                      Official City of Los Angeles Municipal Code (TM)

       Attended or Unattended, Stored in a Public Area within ten feet of any operational and
       utilizable entrance, exit, driveway or loading dock. Post-removal notice shall be
       provided as set forth in Subsection 4.(b), below.

              (f)     No Person shall Store in a Public Area that has a clearly posted closure
       time any Personal Property after the posted closure time. Without prior notice, the City
       may remove and impound Personal Property, whether Attended or Unattended, Stored in
       a Public Area that has a clearly posted closure time, provided the Personal Property is
       removed and impounded after the posted closure time. Post-removal notice shall be
       provided as set forth in Subsection 4.(b), below.

              (g)     No Person shall Store any Personal Property in a Public Area if the
       Personal Property, whether Attended or Unattended, constitutes an immediate threat to
       the health or safety of the public. Without prior notice, the City may remove and may
       discard any Personal Property Stored in a Public Area if the Personal Property poses an
       immediate threat to the health or safety of the public.

              (h)     No Person shall Store any Personal Property in a Public Area if the
       Personal Property, whether Attended or Unattended, constitutes an evidence of a crime or
       contraband. Without prior notice, the City may remove and may discard any Personal
       Property that constitutes evidence of a crime or contraband, as permissible by law.

               (i)    No Person shall Store any Bulky Item in a Public Area. Without prior
       notice, the City may remove and may discard any Bulky Item, whether Attended or
       Unattended, Stored in a Public Area unless the Bulky Item is designed to be used as a
       shelter. For any Bulky Item that is designed to be used as a shelter but does not
       constitute a Tent as defined in Subsection 2.(q), with pre-removal notice as specified in
       Subsection 4.(a), the City may remove and discard the Bulky Item, whether Attended or
       Unattended. If the Bulky Item violates Subsection 3.(d)-(h) herein, even if it is designed
       to be used as a shelter, without prior notice, the City may remove and discard the Bulky
       Item, whether Attended or Unattended.

               (j)    Upon the creation of any new Storage Facility, increased capacity at an
       Existing Storage Facility or subsidized transportation assistance to a Storage Facility, the
       Chief Administrative Officer shall report to the Council to inform the Council's
       consideration of whether to prohibit a Person from Storing more than Essential Personal
       Property in a Public Area in a specified radius from a Storage Facility, based upon the
       amount of the additional storage capacity and the accessibility thereto. In consideration
       of the CAO's report, the Council may, by resolution, prohibit a Person within a specified
       radius of a Storage Facility from Storing more than Essential Personal Property in a


                               American Legal Publishing Corp.                                   7
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34870
                                                                      of of
                                                                         35877 Page ID
                                        #:3006


                        Official City of Los Angeles Municipal Code (TM)

       Public Area.

       4.     Notice.

               (a)   Pre-Removal Notice. Pre-removal notice shall be deemed provided if a
       written notice is provided to the Person who is Storing or claims ownership of the
       Personal Property, or is posted conspicuously on or near the Personal Property and the
       actual removal commences no more than 72 hours after the pre-removal notice is posted.
       The written notice shall contain the following:

                        (1)   A general description of the Personal Property to be removed.

                        (2)   The location from which the Personal Property will be removed.

                        (3)   The date and time the notice was posted.

                      (4)    A statement that the Personal Property has been stored in violation
              of Section 56.11, Subsection 3.

                    (5)    A statement that the Personal Property may be impounded if not
              removed from Public Areas within 24 hours.

                     (6)    A statement that moving Personal Property to another location in a
              Public Area shall not be considered removal of Personal Property from a Public
              Area.

                     (7)     The address where the removed Public Property will be located,
              including a telephone number and the internet website of the City through which
              a Person may receive information as to impounded Personal Property as well as
              information as to voluntary storage location(s).

                      (8)   A statement that impounded Personal Property may be discarded if
              not claimed within 90 days after impoundment.

               (b)    Post-Removal Notice. Upon removal of Stored Personal Property,
       written notice shall be conspicuously posted in the area from which the Personal Property
       was removed. The written notice shall contain the following:

                        (1)   A general description of the Personal Property removed.



                                American Legal Publishing Corp.                                8
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  34971
                                                                      of of
                                                                         35877 Page ID
                                        #:3007


                       Official City of Los Angeles Municipal Code (TM)

                     (2)      The date and approximate time the Personal Property was
               removed.

                       (3)     A statement that the Personal Property was stored in a Public Area
               in violation of Section 56.11, Subsection 3.

                      (4)     The address where the removed Personal Property will be located,
               including a telephone number and internet website of the City through which a
               Person may receive information as to impounded Personal Property.

                       (5)   A statement that impounded Personal Property may be discarded if
               not claimed within 90 days after impoundment.

        5.     Storage and Disposal.

               (a)     Except as specified herein, the City shall move Personal Property to a
        place of storage.

               (b)     Except as specified herein, the City shall store impounded Personal
        Property for 90 days, after which time, if not claimed, it may be discarded. The City
        shall not be required to undertake any search for, or return, any impounded Personal
        Property stored for longer than 90 days.

               (c)    The City shall maintain a record of the date any impounded Personal
        Property was discarded.

         6.    Repossession. The owner of impounded Personal Property may repossess the
 Personal Property prior to its disposal upon submitting satisfactory proof of ownership. A
 Person may establish satisfactory proof of ownership by, among other methods, describing the
 location from and date when the Personal Property was impounded from a Public Area, and
 providing a reasonably specific and detailed description of the Personal Property. Valid,
 government-issued identification is not required to claim impounded Personal Property.

         7.     Ban on Erection of Tent during Certain Daytime Hours. No Person shall
 erect, configure or construct a Tent in any Public Area from 6:00 a.m. to 9:00 p.m. (except
 during rainfall or when the temperature is below 50 degrees Fahrenheit). A Person must take
 down, fold, deconstruct or put away any Tent erected, configured or constructed in any Public
 Area between the hours of 6:00 a.m. and 9:00 p.m. (except during rainfall or when the
 temperature is below 50 degrees Fahrenheit). Without prior notice, the City may deconstruct and
 may impound any Tent, whether Attended or Unattended, located in any Public Area in violation


                                American Legal Publishing Corp.                                9
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  35072
                                                                      of of
                                                                         35877 Page ID
                                        #:3008


                       Official City of Los Angeles Municipal Code (TM)

 of this subsection or in violation of Subsections 3.(c)-(h) hereof. The City shall provide
 post-removal notice for any impounded Tent, as set forth in Subsection 4.(b), herein.

        8.     Ban on Attachments to Public and Private Property.

               (a)      Public Property. No Person shall erect any barrier against or lay string or
        join any wires, ropes, chains or otherwise attach any Personal Property to any public
        property, including but not limited to, a building or portion or protrusion thereof, fence,
        bus shelter, trash can, mail box, pole, bench, news rack, sign, tree, bush, shrub or plant,
        without the City's prior written consent.

                (b)    Private Property. No Person shall erect any barrier against or lay string
        or join any wires, ropes, chains or otherwise attach any Personal Property to any private
        property in such a manner as to create an obstruction on or across any Street or area
        where the public may travel.

               (c)     Removal. Without prior notice, the City may remove any barrier, string,
        wires, ropes, chains or other attachment of Personal Property, whether Attended or
        Unattended, to any public property, or to any private property which creates an
        obstruction to any Street or area where the public may travel.

         9.      Illegal Dumping. Nothing herein precludes the enforcement of any law
 prohibiting illegal dumping, including but not limited to California Penal Code Section 374.3,
 and Los Angeles Municipal Code Sections 41.14, 63.44 B.13. or 190.02, or any successor
 statutes proscribing Illegal dumping.

         10.     Unlawful Conduct. Los Angeles Municipal Code Section 11.00 shall not apply
 to violations of this section except as follows:

                (a)     No Person shall willfully resist, delay or obstruct a City employee from
        moving, removing, impounding or discarding Personal Property Stored in a Public Area
        in violation of Subsections 3.(a)-(h).

                (b)    No Person shall refuse to take down, fold, deconstruct or otherwise put
        away any Tent erected or configured between the hours of 6:00 a.m. and 9:00 p.m., in
        violation of Subsection 7., or willfully resist, delay or obstruct a City employee from
        taking down, folding, deconstructing, putting away, moving, removing, impounding or
        discarding the Tent, including by refusing to vacate or retreat from the Tent.

               (c)     No Person shall refuse to remove any barrier, string, wire, rope, chain or


                                American Legal Publishing Corp.                                  10
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  35173
                                                                      of of
                                                                         35877 Page ID
                                        #:3009


                        Official City of Los Angeles Municipal Code (TM)

        other attachment that violates Subsection 8., or willfully resist, delay or obstruct a City
        employee from deconstructing, taking down, moving, removing, impounding or
        discarding the barrier, string, wire, rope, chain or other attachment, including by refusing
        to vacate or retreat from an obscured area created by the attachment.

               (d)     No Person shall willfully resist, delay or obstruct a City employee from
        removing or discarding a Bulky Item Stored in violation of Subsection 3.(i), including by
        refusing to vacate or retreat from within the Bulky Item or from an obscured area created
        by the Bulky Item.

               (e)   If Subsection 3.(j) becomes operative by resolution in any area of the City,
        no Person shall willfully resist, delay or obstruct a City employee from removing or
        impounding any Personal Property that exceeds the limit on Essential Personal Property.

                (f)    A violation of Subsection 9. prohibiting illegal dumping.

        11.     Designated Administrative Agency. The City's Department of Public Works,
 Bureau of Sanitation, is hereby charged with serving as the Designated Administrative Agency
 (DAA), for the purposes of this ordinance. The DAA shall promulgate rules, protocols and
 procedures for the implementation and enforcement of this ordinance, consistent with the
 provisions herein.

        12.     Severability. If any subsection, sentence, clause or phrase of this article is for
 any reason held to be invalid or unconstitutional by a court of competent jurisdiction, such
 decision shall not affect the validity of the remaining portions of this ordinance. The City
 Council hereby declares that it would have adopted this section, and each and every subsection,
 sentence, clause and phrase thereof not declared invalid or unconstitutional, without regard to
 whether any portion of the ordinance would be subsequently declared invalid or unconstitutional.


 SEC. 66.48. EXTRA CAPACITY REFUSE COLLECTION FEE.
       (Added by Ord. No. 170,868, Eff. 2/19/96.)

         A.      DECLARATION OF POLICY. It is hereby declared that in order for the City
 of Los Angeles to be prepared to respond to the needs of its citizens for adequate solid waste
 disposal alternatives in the future, it is necessary to recognize that there is currently limited
 landfill capacity for solid waste disposal within the greater Los Angeles area, that new landfills
 are difficult to site and permit, and that the State has imposed recycling and waste reduction
 requirements in order to reduce the total amount of solid waste going to landfill by 25% and 50%
 by 1995 and 2000, respectively. Therefore, the City must establish a clear policy to provide an


                                 American Legal Publishing Corp.                                  11
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  35274
                                                                      of of
                                                                         35877 Page ID
                                        #:3010


                       Official City of Los Angeles Municipal Code (TM)

 incentive for residents to reduce and to recycle the quantity of solid waste they generate. To
 accomplish this end, the City has developed a standard allowance for collection and management
 of refuse, yard trimmings, and horse manure which the City deems adequate to meet the
 requirements of the average dwelling unit as defined in Section 66.40. The City hereby declares
 that the standard allowance for a parcel with one dwelling unit shall be one 60-gallon black
 container for refuse and one 90-gallon green container for yard trimmings. The standard
 allowance for a parcel with more than one dwelling unit is one 60-gallon black container per
 dwelling unit and one 90-gallon green container for yard trimmings for the parcel. Additional
 capacity above and beyond this standard allowance may be made available for various fees as
 described in this Code. (Amended by Ord. No. 174,699, Eff. 8/22/02.)

        B.     CONTINUOUS EXTRA CAPACITY.

                1.     A $5.00 per month fee will be charged for each 30-gallon increment of
        extra refuse capacity made available to a dwelling unit by replacing the standard
        allowance 60-gallon black container with a single larger, 90-gallon black container or
        issuing additional 30, 60 or 90-gallon black containers.

               Residents who qualify for the lifeline requirements as set forth in LAMC Section
        21.1.12 shall receive the first 30 gallons of extra refuse capacity at no charge and
        additional capacity beyond the first 30 gallons at 50 % of the extra refuse capacity fee.

               High Density Households who qualify under the Department of Water and Power
        (DWP) water rate program shall receive the first 30 gallons of extra capacity without
        charge if their household has 7 to 10 residents and shall receive the first 60 gallons of
        extra capacity without charge if their household has over 11 residents. Additional
        increments beyond those increments shall be charge at the regular fee.

                2.    A $5.00 per month fee will be charged for each 30-gallon increment of
        horse manure capacity requested by a resident for a dwelling unit. The City will issue
        specially marked 30, 60 or 90 gallon green containers for the limited purpose of horse
        manure pickup.

                3.     A $2.50 per month fee will be charged for each 30-gallon increment of
        extra yard trimmings capacity made available to a dwelling unit by replacing the standard
        allowance 60-gallon green container with a larger, 90-gallon green container or issuing
        additional 30, 60, or 90-gallon green containers. However, if a single-family dwelling
        unit is built on two or more residential lots, the dwelling unit shall be entitled to one
        additional 60-gallon green container at no extra charge from the City. In the event that a
        second dwelling unit is built on the site, each dwelling unit shall only be entitled to one


                                American Legal Publishing Corp.                                  12
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  35375
                                                                      of of
                                                                         35877 Page ID
                                        #:3011


                        Official City of Los Angeles Municipal Code (TM)

        60-gallon green container at no charge and any additional capacity requested by either
        dwelling unit will be charged as set forth above. Yard trimmings shall be defined as
        wood waste, brush, grass clippings, plant and tree trimmings, leaves, Christmas trees and
        other organic material all of which must be free from inorganic material and food waste.

                4.      The fees described in Subdivisions 1, 2 and 3 of this section will be billed
        through the DWP bill on the line item generally titled Sanitation Equipment Charge
        where it will be added to the existing charges found thereon and deposited to the
        Sanitation Equipment Charge Special Revenue Fund. Larger, or extra containers, will be
        delivered to a dwelling unit at a resident’s request, and will be recorded through the
        container serial number to the name of the person appearing on the DWP bill, or their
        designated agent, for each respective dwelling unit. The fee imposed by this article shall
        be a joint and several charge against the occupants and the owner of each dwelling unit
        subject to the charge. Residents may use this extra capacity once per week on their
        regular collection day. Failure to use all of the requested extra capacity will not relieve
        the resident from paying the monthly extra capacity fee. The fees will be collected as
        described in LAMC Sections 66.43, 66.44, 66.45, 66.46 and 66.47.

         C.      INTERMITTENT EXTRA CAPACITY. Residents of all dwelling units shall
 have the ability to purchase the right to have additional refuse, horse manure or yard trimmings
 collected by the City on a collection day to collection day basis. The resident requiring this
 additional intermittent capacity shall purchase from the City, at a cost of $2.00 per 30 gallons of
 additional capacity, a special tag to be placed on the additional materials for collection. The tags
 must be purchased in advance, in person at various locations throughout the City, or through the
 mail, and can be utilized only on the regular collection day. Each tag may be used only one
 time. (Amended by Ord. No. 178,875, Eff. 7/23/07.)

        D.      IMPLEMENTATION.

               1.       The Board shall have the power and duty, and is hereby directed to
        enforce all of the provisions of this article, except as otherwise set forth herein, and shall
        provide such rules and regulations as are consistent with the provisions of this article and
        as may be necessary or desirable to aid in the administration, including adjustments and
        enforcement of the extra capacity charge.

                2.     The Board or any of its authorized representative may make such
        inspections or investigations as said Board deems necessary at any reasonable time on
        any premises or lot for the purpose of determining the number, size, and type of
        automated collection containers.



                                 American Legal Publishing Corp.                                    13
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  35476
                                                                      of of
                                                                         35877 Page ID
                                        #:3012


                        Official City of Los Angeles Municipal Code (TM)

         E.      EFFECTIVE DATE. The fees described in Subsections B and C will become
 effective starting 30 days after DWP notifies the Office of Finance (Amended by Ord. No.
 173,587, Eff. 12/7/00.) that its billing system has been modified to include the Extra Capacity
 Fees.

         F.     FEE ADJUSTMENTS. The fees described herein shall be reviewed on a yearly
 basis to determine if any adjustments need to be made to cover changes in operating cost.



 SEC. 80.77. REMOVAL OF PARKED CARS.
       (Amended by Ord. No 151,833, Eff. 2/10/79, Oper. 2/25/79.)

          (a)    Police Officers and civilian employees of the Department of Transportation
 designated as Traffic Officers for purposes of this section are hereby authorized to remove from
 highways, streets or alleys within the City of Los Angeles to the nearest garage or other place of
 safety designated or maintained by the Police Department, any vehicle which has been parked or
 left standing on such highway, street or alley for 72 or more consecutive hours.

         (b)     Whenever a Police Officer or Traffic Officer removes a vehicle from a street or
 highway as authorized in this section and the officer knows or is able to ascertain from the
 registration records in the vehicle or from the registration records of the California Department
 of Motor Vehicles the name and address of the owner thereof, such Police Officer or Traffic
 Officer shall immediately give or cause to be given notice in writing to such owner of the fact of
 such removal, the grounds thereof and of the place to which such vehicle has been removed. In
 the event any such vehicle is stored in a public garage, a copy of such notice shall be given to the
 proprietor of such garage.

         (c)     Whenever a Police Officer or Traffic Officer removing a vehicle from a street or
 highway under this section does not know and is not able to ascertain the name of the owner or
 for any other reason is unable to give the notice to the owner as hereinbefore provided, and in the
 event the vehicle is not returned to the owner within a period of 120 hours, then and in that event
 the Police Officer or Traffic Officer shall immediately send or cause to be sent written report of
 such removal by mail to the Department of Motor Vehicles at Sacramento and shall file a copy
 of such notice with the proprietor of any public garage in which the vehicle may be stored. Such
 report shall be made on a form furnished by such department and shall include a complete
 description of the vehicle the date, time and place from which removed, the grounds for such
 removal and the name of the garage or place where the vehicle is stored.

        (d)     Police Officers and Traffic Officers are hereby authorized to remove from streets


                                 American Legal Publishing Corp.                                   14
        Case: 20-55522, 06/26/2020,
Case 2:19-cv-06182-DSF-PLA          ID: 11735681,
                              Document            DktEntry: 14,
                                         83 Filed 08/18/20  PagePage
                                                                  35577
                                                                      of of
                                                                         35877 Page ID
                                        #:3013


                        Official City of Los Angeles Municipal Code (TM)

 or highways within the City of Los Angeles to the nearest garage or other place of safety, or to a
 garage or other place of safety designated or maintained by the Police Department, any vehicle
 which has been parked or left standing in violation of an official sign prohibiting the stopping or
 parking of vehicles and giving notice that such vehicle may be removed.

        (e)    Whenever a vehicle is removed from the streets of the City and stored as
 authorized by Subsection (d) above, or is stored as permitted and provided for in California
 Vehicle Code Section 22852, the provisions for a post–storage hearing as set forth in said
 Vehicle Code section shall be implemented. (Added by Ord. No. 164,041, Eff. 10/21/88.)




                                 American Legal Publishing Corp.                                  15
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 356 of 358 Page ID
                                  #:3014




                            EXHIBIT 11
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 357 of 358 Page ID
                                  #:3015


                          DECLARATION OF LOCAL EMERGENCY


       WHEREAS, Los Angeles Administrative Code Section 8.27 provides that the Mayor of
the City of Los Angeles may declare the existence of a local emergency during incidents that
exceed or are likely to exceed normal services, personnel, equipment, and facilities of the
regularly constituted branches and departments of City government; and


       WHEREAS, conditions of disaster or of extreme peril to the safety of persons and
property have arisen both Internationally and within the United States as a result of the
introduction of the novel coronavirus (COVID-19), a novel communicable disease, which was first
detected in Wuhan City, Hubei Province, China in December 2019; and


       WHEREAS COVID-19 has spread globally to over 70 countries, infecting more than
92,800 persons and killing more than 3,160 individuals worldwide. Due to the expanding list of
countries with widespread transmission of COVID-19, and increasing travel alerts and warnings
for countries experiencing sustained or uncontrolled community transmission issued by the
Centers for Disease Control and Prevention (CDC), COVID-19 has created conditions that are likely
to be beyond the control of local resources and require the combined forces of other political
subdivisions to combat; and


       WHEREAS, on February 26, 2020, the CDC confirmed the first case of local person-to-
person transmission of COVID-19 in the United States and this case raises the possibility of
community transmission occurring in the general public, the Health Officer of Los Angeles County
has determined that there is an imminent threat to the public health from the introduction of
COVID-19 in the City of Los Angeles, and has declared a Local Health Emergency and the Los
Angeles County Board of Supervisors has proclaimed the existence of a local emergency for the
County of Los Angeles; and


       WHEREAS, the City's ability to mobilize local resources, coordinate interagency
response, accelerate procurement of vital supplies, use mutual aid, and seek future
reimbursement by the State and Federal governments will be critical to successfully responding
to COVID-19; and


        WHEREAS, these conditions warrant and necessitate that the City of Los Angeles declare
the existence of a local emergency.


       NOW THEREFORE, I hereby declare the existence of a local emergency and direct the
Emergency Operations Organization (EOO) to take the necessary steps for the protection of life,
health and safety in the City of Los Angeles.
Case 2:19-cv-06182-DSF-PLA Document 83 Filed 08/18/20 Page 358 of 358 Page ID
                                  #:3016


            IT IS FURTHER ORDERED AND DECLARED, that during the existence of said local
emergency the powers, functions, and duties of the Emergency Operations Organization of the
City shall be those prescribed by state law, by ordinances, and resolutions of the City; and


            I FURTHER DIRECT, that all City Departments shall review and revise their Continuity
of Operations Plans (COOP) to address the risks COVID-19 poses to their critical functions in
coordination with the Emergency Management Department (EMD) and shall coordinate all crisis
communications to employees and the public with EMD; and


       I FURTHER DIRECT, that all City Departments shall track costs for staffing, supplies,
and equipment related to COVID-19 preparation and prevention and forward that information
to the Office of the City Administrative Officer (CAO); and


            I FURTHER DIRECT, that EMD shall coordinate Citywide planning, preparedness and
response efforts regarding COVID-19 with the Los Angeles County Department of Public Health
(LACODPH) and the Los Angeles County Office of Emergency Management (LACOOEM).


            I THEREFORE DIRECT, that the Declaration of Local Emergency shall take effect
immediately and that widespread publicity and notice shall be given said Declaration through the
most feasible and adequate means of disseminating such notice throughout the City.


            IT IS FURTHER DECLARED AND ORDERED, that a copy of this Declaration be
forwarded to the Los Angeles County Office of Emergency Management to be forwarded to the
Director of the California Governor's Office of Emergency Services requesting that the Director
find it acceptable in accordance with State law; that the Governor of California pursuant to the
Emergency Services Act, issue a proclamation declaring an emergency in Los Angeles County; that
the Governor waive regulations that may hinder response and recovery efforts; that response
and recovery assistance be made available under the California Disaster Assistance Act; and that
the State expedite access to State and Federal resources and any other appropriate federal
disaster relief programs.


Dated at Los Angeles, California
March 4, 2020
Time:
                                                                   Signed
Filed with the City Clerk
Date: [VWiK         H) 2~CQD
Time:   /D- Al          ___                                         ERIC GARCETTI
Initials:      ZZi                                                  Mayor
